 



Exhibit 10.28
EXECUTION COPY
 
THIRD MEZZANINE LOAN AGREEMENT
Dated as of November 6, 2007
among
HRHH GAMING JUNIOR MEZZ TWO, LLC,
as Gaming Mezz Borrower,
HRHH JV JUNIOR MEZZ TWO, LLC,
as JV Borrower,
and
COLUMN FINANCIAL, INC.,
as Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    2  
 
       
Section 1.1 Definitions
    2  
Section 1.2 Principles of Construction
    51  
 
       
ARTICLE II. GENERAL TERMS
    52  
 
       
Section 2.1 Loan Commitment; Disbursement to Borrowers
    52  
Section 2.2 Interest Rate
    52  
Section 2.3 Loan Payment
    59  
Section 2.4 Prepayments
    60  
Section 2.5 Release of Property
    72  
Section 2.6 Cash Management
    76  
Section 2.7 Extensions of the Initial Maturity Date
    78  
 
       
ARTICLE III. CONDITIONS PRECEDENT
    89  
 
       
Section 3.1 Conditions Precedent to Closing
    89  
Section 3.2 Submission of Construction Loan Advance Documents to Lender
    89  
Section 3.3 Delivery of Construction Completion Guaranty
    89  
Section 3.4 Advance of Construction Holdback
    89    
ARTICLE IV. REPRESENTATIONS AND WARRANTIES.
    92  
Section 4.1 Representations of Borrowers
    92  
Section 4.2 Survival of Representations
    109  
Section 4.3 Definition of Borrowers’ Knowledge
    109  
 
       
ARTICLE V. COVENANTS OF BORROWERS
    110  
 
       
Section 5.1 Affirmative Covenants
    110  
Section 5.2 Negative Covenants
    129  
 
       
ARTICLE VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
    141  
 
       
Section 6.1 Insurance
    141  
Section 6.2 Casualty
    142  
Section 6.3 Condemnation
    142  
Section 6.4 Restoration
    143  
Section 6.5 Rights of Lender
    144  
 
       
ARTICLE VII. RESERVE FUNDS
    144  
 
       
Section 7.1 Required Repair Fund
    144  
Section 7.2 Tax and Insurance Escrow Fund
    145  
Section 7.3 Replacement Reserve Fund
    145  
Section 7.4 Interest Reserve Fund
    146  

 



--------------------------------------------------------------------------------



 



              Page
Section 7.5 Initial Renovation Reserve Fund
    146  
Section 7.6 General Reserve Fund
    146  
Section 7.7 Construction Loan Reserve Fund
    147  
Section 7.8 Reserve Funds, Generally
    147  
Section 7.9 Transfer of Mortgage Reserve Funds
    149  
 
       
ARTICLE VIII. DEFAULTS
    149  
 
       
Section 8.1 Event of Default
    149  
Section 8.2 Remedies
    154  
Section 8.3 Right to Cure Defaults
    156  
 
       
ARTICLE IX. SPECIAL PROVISIONS
    157  
 
       
Section 9.1 Sale of Note and Securitization
    157  
Section 9.2 Re-Dating
    159  
Section 9.3 Securitization Indemnification
    159  
Section 9.4 Exculpation
    162  
Section 9.5 Matters Concerning Managers and Liquor Manager
    167  
Section 9.6 Matters Concerning Gaming Operator
    168  
Section 9.7 Servicer
    169  
 
       
ARTICLE X. MISCELLANEOUS
    169  
 
       
Section 10.1 Survival
    169  
Section 10.2 Lender’s Discretion
    169  
Section 10.3 Governing Law
    170  
Section 10.4 Modification, Waiver in Writing
    171  
Section 10.5 Delay Not a Waiver
    172  
Section 10.6 Notices
    172  
Section 10.7 Trial by Jury
    174  
Section 10.8 Headings
    174  
Section 10.9 Severability
    174  
Section 10.10 Preferences
    174  
Section 10.11 Waiver of Notice
    174  
Section 10.12 Remedies of Borrowers
    175  
Section 10.13 Expenses; Indemnity
    175  
Section 10.14 Schedules and Exhibits Incorporated
    176  
Section 10.15 Offsets, Counterclaims and Defenses
    176  
Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries
    176  
Section 10.17 Publicity
    177  
Section 10.18 Waiver of Marshalling of Assets
    178  
Section 10.19 Waiver of Counterclaim
    178  
Section 10.20 Conflict; Construction of Documents; Reliance
    178  
Section 10.21 Brokers and Financial Advisors
    178  
Section 10.22 Prior Agreements
    179  
Section 10.23 Joint and Several Liability
    179  
Section 10.24 Certain Additional Rights of Lender (VCOC)
    179  

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE XI. MORTGAGE LOAN AND MEZZANINE LOANS
    179  
 
       
Section 11.1 Mortgage Loan and Mezzanine Loan Deliveries
    179  
Section 11.2 Mortgage Loan and Mezzanine Loan Estoppels
    179  
Section 11.3 Mortgage Loan and Mezzanine Loan Defaults
    179  
Section 11.4 Discussions with Mortgage Lender and Mezzanine Lenders
    182  
Section 11.5 Independent Approval Rights
    183  
Section 11.6 Intercreditor Agreement
    183  
 
       
ARTICLE XII. GAMING PROVISIONS
    184  
 
       
Section 12.1 Operation of Casino Component
    184  
Section 12.2 Gaming Liquidity Requirements
    186  
 
       
ARTICLE XIII. RIGHT OF FIRST OFFER
    186  
 
       
Section 13.1 Right of First Offer
    186  
Section 13.2 Right of First Offer Procedure
    187  
Section 13.3 Application to Credit Suisse
    188  

         
SCHEDULES
         
Schedule I-A
  -   Legal Description of Hotel/Casino Property
Schedule I-B
  -   Legal Description of Café Property
Schedule I-C
  -   Legal Description of Adjacent Property
Schedule II
  -   Description of Project
Schedule III
  -   Description of Pledged Interests
Schedule IV
  -   Allocated Loan Amounts
Schedule V
  -   Net Worth Requirements
Schedule VI
  -   Organizational Structure
Schedule VII
  -   IP
Schedule VIII
  -   Litigation
Schedule IX
  -   Operating Permits
Schedule X
  -   Rent Roll
Schedule XI
  -   List of Mortgage Loan Documents
Schedule XII
  -   List of First Mezzanine Loan Documents
Schedule XIII
  -   List of Second Mezzanine Loan Documents
 
       
EXHIBITS
         
Exhibit A
  -   Form of Third Mezzanine Construction Completion Guaranty

 



--------------------------------------------------------------------------------



 



THIRD MEZZANINE LOAN AGREEMENT
     THIS THIRD MEZZANINE LOAN AGREEMENT, dated as of November 6, 2007 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), among COLUMN FINANCIAL, INC., a Delaware corporation,
having an address at 11 Madison Avenue, New York, New York 10010 (together with
its successors and assigns, “Lender”), HRHH GAMING JUNIOR MEZZ TWO, LLC, a
Delaware limited liability company, having its principal place of business c/o
Morgans Hotel Group Co., 475 Tenth Avenue, New York, New York 10018, Attention:
Marc Gordon, Chief Investment Officer (“Gaming Mezz Borrower”) and HRHH JV
JUNIOR MEZZ TWO, LLC, a Delaware limited liability company, having its principal
place of business c/o Morgans Hotel Group Co., 475 Tenth Avenue, New York, New
York 10018, Attention: Marc Gordon, Chief Investment Officer (“JV Borrower”; and
each of Gaming Borrower and JV Borrower, individually, a “Borrower”, and
collectively, “Borrowers”), jointly and severally.
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Loan Agreement, dated as of February 2,
2007 (the “Original Mortgage Loan Agreement”), among Mortgage Lender and
Mortgage Borrowers (as such terms are hereinafter defined), Mortgage Lender made
a loan to Mortgage Borrowers in the original principal amount of up to
$1,360,000,000.00 (the “Original Mortgage Loan”), subject to and in accordance
with the terms and conditions of the Original Mortgage Loan Agreement;
     WHEREAS, Mortgage Lender and Mortgage Borrowers have agreed that, as of the
date hereof, (i) Mortgage Borrowers shall prepay $350,000,000.00 of the Original
Mortgage Loan from the proceeds of three (3) mezzanine loans made to the direct
and/or indirect owners of equity interests in Mortgage Borrowers, and
(ii) Mortgage Lender shall increase the maximum amount of the Original Mortgage
Loan by $20,000,000.00, resulting in the aggregate principal amount of
$1,030,000,000.00, in accordance with the terms and conditions of the Mortgage
Loan Agreement (as such term is hereinafter defined), and the original
promissory note evidencing the Original Mortgage Loan shall be replaced by the
Mortgage Notes (as such term is hereinafter defined); and
     WHEREAS, in connection with the partial prepayment of the Original Mortgage
Loan: (i) First Mezzanine Lender is willing to make the First Mezzanine Loan to
First Mezzanine Borrowers, subject to and in accordance with the terms and
conditions of the First Mezzanine Loan Agreement and the other First Mezzanine
Loan Documents (as such terms are hereinafter defined); (ii) Second Mezzanine
Lender is willing to make the Second Mezzanine Loan to Second Mezzanine
Borrowers, subject to and in accordance with the terms and conditions of the
Second Mezzanine Loan Agreement and the other Second Mezzanine Loan Documents
(as such terms are hereinafter defined); and (iii) Lender is willing to make the
Loan to Borrowers, subject to and in accordance with the terms and conditions of
this Agreement and the other Loan Documents.
     NOW, THEREFORE, in consideration of the making of the Loan by Lender and
the covenants, agreements, representations and warranties set forth in this
Agreement, and for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and legal sufficiency of

 



--------------------------------------------------------------------------------



 



which are hereby acknowledged, the parties hereto hereby covenant, agree,
represent and warrant as follows:
ARTICLE I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     Section 1.1 Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
     “Acceptable Counterparty” shall mean any counterparty to the Interest Rate
Cap Agreement that has and shall maintain, until the expiration of the
applicable Interest Rate Cap Agreement, a long-term unsecured debt rating of at
least “AA-” by S&P and “Aa3” from Moody’s, which rating shall not include a “t”
or otherwise reflect a termination risk.
     “Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(d) hereof.
     “Additional Non-Qualified Mandatory Prepayment” shall have the meaning set
forth in Section 2.4.2(c) hereof.
     “Additional Non-Qualified Prepayment Date” shall mean July 1, 2008.
     “Adjacent Borrower” shall mean HRHH Development, LLC, a Delaware limited
liability company, together with its successors and assigns.
     “Adjacent Parcel Purchaser” shall have the meaning set forth in
Section 2.5.2(a) hereof.
     “Adjacent Parcel Release Price” shall have the meaning assigned to such
term in the Mortgage Loan Agreement.
     “Adjacent Parcel Sale” shall have the meaning set forth in Section 2.5.2(a)
hereof.
     “Adjacent Property” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Adjacent Property IP License” shall have the meaning set forth in
Section 5.1.26(b) hereof.
     “Advance Request” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Affiliate” shall mean, as to any Person, any other Person that, directly
or indirectly, is in Control of, is Controlled by or is under common Control
with such Person or is a director or officer of such Person or of an Affiliate
of such Person.
     “Affiliate Adjacent Parcel Purchaser” shall have the meaning set forth in
Section 2.5.2(a) hereof.
     “Affiliate IP License” shall have the meaning set forth in
Section 5.1.26(d) hereof.

2



--------------------------------------------------------------------------------



 



     “Affiliate IP Purchaser” shall have the meaning set forth in
Section 2.5.3(a) hereof.
     “Affiliate Release Parcel Purchaser” shall have the meaning set forth in
Section 2.5.1(a) hereof.
     “Affiliated IP Party” shall mean (i) any subsidiary of any Loan Party
hereafter formed with Lender’s consent, (ii) HRHI, and (iii) any subsidiary of
HRHI.
     “Affiliated Manager” shall mean any Manager in which any Loan Party or any
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.
     “Aggregate Outstanding Principal Balance” shall mean, as of any date of
determination, the sum of the Outstanding Principal Balance, the Mortgage Loan
Outstanding Principal Balance, the First Mezzanine Loan Outstanding Principal
Balance and the Second Mezzanine Loan Outstanding Principal Balance.
     “Alteration Threshold Amount” shall have the meaning assigned to such term
in the Mortgage Loan Agreement.
     “Alternate Financing Percentages” shall mean the Loan Percentage, the
Mortgage Reduced Acquisition Loan Percentage, the First Mezzanine Loan
Percentage and the Second Mezzanine Loan Percentage.
     “Alternative Minimum Interest Reserve Amount” shall have the meaning
assigned to such term in the Mortgage Loan Agreement.
     “Alternative Minimum Mandatory Letter of Credit” shall have the meaning
assigned to such term in the Mortgage Loan Agreement.
     “Annual Budget” shall mean the operating budget, including all planned
Capital Expenditures, for all of the Properties, collectively, prepared by
Mortgage Borrowers or the applicable Manager(s) for the applicable Fiscal Year
or other period.
     “Applicable Interest Rate” shall mean the rate or rates at which the
Outstanding Principal Balance bears interest from time to time in accordance
with the provisions of Section 2.2.3 hereof.
     “Approved Annual Budget” shall have the meaning set forth in
Section 5.1.11(c) hereof.
     “Approved Bank” shall mean a bank or other financial institution which has
a minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and
“Aa2” by Moody’s.
     “Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of February 2, 2007, from Hotel/Casino Borrower, Café
Borrower, Adjacent Borrower and Gaming Borrower, as assignors, to Mortgage
Lender, as assignee, assigning to

3



--------------------------------------------------------------------------------



 



Mortgage Lender all of each such Mortgage Borrower’s right, title and interest
in and to the Leases and Rents of its Property as security for the Mortgage
Loan, as amended by the Mortgage Loan Document Modification Agreement and as the
same may be further amended, restated, replaced, supplemented or otherwise
modified from time to time.
     “Assignment of Liquor Management Agreement” shall mean that certain Third
Mezzanine Assignment of Liquor Management and Employee Services Agreement and
Subordination of Management Fees, dated as of the date hereof, by Borrowers, as
assignors, and Hotel/Casino Borrower, to Lender, and consented and agreed to by
HRHI, in its capacity as the Liquor Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Assignment of Management Agreement (All Properties)” shall mean that
certain Third Mezzanine Assignment of Management Agreement and Subordination of
Management Fees (All Properties), dated as of the date hereof, by Borrowers, as
assignors, Café Borrower, Hotel/Casino Borrower and Adjacent Borrower, to
Lender, and consented and agreed to by the Affiliated Manager of such
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
     “Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation of all or any part of any Property.
     “Bankruptcy Action” shall mean with respect to any Person (a) such Person
filing a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person; (d) such
Person consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for such Person or
any portion of any Property; or (e) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.
     “Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be
amended from time to time.
     “Bonafide Adjacent Parcel Purchaser” shall have the meaning set forth in
Section 2.5.2(a) hereof.
     “Bonafide IP Purchaser” shall have the meaning set forth in
Section 2.5.3(a) hereof.
     “Bonafide Release Parcel Purchaser” shall have the meaning set forth in
Section 2.5.1(a) hereof.
     “Borrower” and “Borrowers” shall have the meanings set forth in the
introductory paragraph hereto, together with its or their successors and
permitted assigns.

4



--------------------------------------------------------------------------------



 



     “Breakage Costs” shall have the meaning set forth in Section 2.2.3(h)
hereof.
     “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York, New York are not open for
business.
     “Café Borrower” shall mean HRHH Cafe, LLC, a Delaware limited liability
company, together with its successors and assigns.
     “Café Property” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Capital Expenditures” shall mean, for any period, the amount expended for
items capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements, but excluding capitalized interest).
     “Cash Management Account” shall have the meaning set forth in
Section 2.6.3(a) hereof.
     “Cash Management Agreement” shall mean that certain Cash Management
Agreement (Third Mezzanine Loan), dated as of the date hereof, by and among
Borrowers, Mortgage Borrowers and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Casino Account” shall mean, if and when Gaming Borrower becomes the Gaming
Operator in accordance with the terms of the Mortgage Loan Agreement,
individually or collectively, one or more accounts established and maintained
from time to time by Gaming Borrower and reasonably approved by Mortgage Lender;
provided, however, that any such Casino Account shall be established and
maintained pursuant to, and in accordance with, all applicable Gaming Laws and
shall be subject to a security interest in favor of Mortgage Lender pursuant to
the Mortgage Loan Documents.
     “Casino Component” shall mean that portion of the Hotel/Casino Property
devoted to the operation of a casino gaming operation and, as of February 2,
2007, leased to HRHI pursuant to the HRHI Lease and subleased to Gaming Operator
pursuant to the Gaming Sublease, including, without limitation, those areas
devoted to the conduct of games of chance, facilities associated directly with
gaming operations, including, without limitation, casino support areas such as
surveillance and security areas, cash cages, counting and accounting areas and
gaming back-of-the-house areas, in each case, to the extent the operation
thereof requires a Gaming License under applicable Gaming Laws, as more
particularly described and set forth in the HRHI Lease and the Gaming Sublease
as the “Premises”.
     “Casino Component Lease” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Casualty” shall have the meaning set forth in Section 6.2 hereof.

5



--------------------------------------------------------------------------------



 



     “Certificate of Occupancy” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Closing Completion Guaranty” shall mean that certain Third Mezzanine
Closing Guaranty of Completion, dated as of the date hereof, from Guarantors to
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
     “Closing Date” shall mean the date of this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, as it may
be further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
     “Collateral” shall mean (i) the Pledged Collateral and (ii) all other
collateral for the Loan granted in the Loan Documents.
     “Collateral Assignment of Interest Rate Cap Agreement” shall mean that
certain Collateral Assignment of Interest Rate Cap Agreement (Third Mezzanine
Loan), dated as of the date hereof, executed by Borrowers in connection with the
Loan for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
     “Comparable Hotel/Casinos” shall mean hotel and casino resorts in Las
Vegas, Nevada which are of a similar nature, quality and scope as the hotel and
casino resort being operated on the Hotel/Casino Property as of February 2,
2007, including, without limitation, Mandalay Bay Resort and Casino, MGM Grand
Hotel and Casino, The Palms Casino Resort and Caesars Palace, in each of the
foregoing instances, as existing and being operated on the date hereof.
     “Component” shall have the meaning assigned to such term in the Mortgage
Loan Agreement.
     “Component Percentages” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
any Property, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting such Property or any
part thereof.
     “Constituent Member” shall mean any direct member or partner in any Loan
Party, any Mezzanine Borrower or any Guarantor and any Person that, directly or
indirectly through one or more other partnerships, limited liability companies,
corporations or other entities is a stockholder, member or partner in any Loan
Party, any Mezzanine Borrower or any Guarantor.
     “Construction Completion Guaranty” shall mean a Third Mezzanine
Construction Guaranty of Completion from Guarantors in favor of Lender in the
form attached hereto as

6



--------------------------------------------------------------------------------



 



Exhibit A, as such agreement may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
     “Construction Holdback” shall have the meaning set forth in
Section 2.1.3(b) hereof.
     “Construction Loan” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Construction Loan Advance” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Construction Loan Reserve Account” shall have the meaning assigned to such
term in the Mortgage Loan Agreement or such comparable account as shall be
established under this Agreement in accordance with Section 7.7 hereof.
     “Construction Qualification Date” shall mean May 1, 2008, subject to
Excusable Delay not to exceed fifteen (15) days.
     “Construction Schedule” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled” and “Controlling” shall have correlative meanings.
     “Counterparty” shall mean, with respect to the Interest Rate Cap Agreement,
Natixis Financial Products Inc., and with respect to any Replacement Interest
Rate Cap Agreement, any substitute Acceptable Counterparty.
     “Credit Suisse” shall mean Credit Suisse Securities (USA) LLC and its
successors in interest.
     “Deemed Relinquishment” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Debt” shall mean the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including, if applicable, any Spread
Maintenance Premium and any Prepayment Fee) due to Lender in respect of the Loan
under the Note, this Agreement, the Pledge Agreement and the other Loan
Documents.
     “Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.
     “Debt Service Coverage Ratio” shall mean, as of any date of determination,
a ratio in which:

7



--------------------------------------------------------------------------------



 



     (a) the numerator is the Pro-Forma Net Cash Flow as of such date of
determination; and
     (b) the denominator is the aggregate amount of interest that is reasonably
estimated by Lender to be due and payable on the Outstanding Principal Balance,
the Mortgage Loan Outstanding Principal Balance, the First Mezzanine Loan
Outstanding Principal Balance and the Second Mezzanine Loan Outstanding
Principal Balance as of such date of determination for the following full twelve
(12) calendar month period.
     “Debt Yield” shall mean:
     (a) for all calculations of Debt Yield except in connection with the Second
Qualified Extension Option, a ratio (expressed as a percentage) in which:
(i) the numerator is the Net Cash Flow for the trailing twelve (12) calendar
month period ending with the last calendar month prior to the date of
determination for which financial reports have been delivered under
Section 5.1.11 of the Mortgage Loan Agreement and Section 5.1.11 hereof, as
reasonably determined by Mortgage Lender based on the financial statements
delivered to Mortgage Lender pursuant to Section 5.1.11 of the Mortgage Loan
Agreement and to Lender pursuant to Section 5.1.11 hereof, and (ii) the
denominator is the Aggregate Outstanding Principal Balance as of such date of
determination, subject, however, to the provisions of Section 2.7.3 of the
Mortgage Loan Agreement and Section 2.7.3 hereof; and
     (b) for the calculation of Debt Yield in connection with the Second
Qualified Extension Option, a ratio (expressed as a percentage) in which:
(i) the numerator is the Net Cash Flow for a period equal to the lesser of
(A) the trailing twelve (12) calendar month period ending with the last calendar
month prior to the date of determination for which financial reports have been
delivered under Section 5.1.11 of the Mortgage Loan Agreement and Section 5.1.11
hereof, or (B) the period commencing on the first (1st) day of the First Full
Operating Month through and including the last day of the last calendar month
prior to the date of determination for which financial reports have been
delivered under Section 5.1.11 of the Mortgage Loan Agreement and Section 5.1.11
hereof, with such Net Cash Flow, in the case of the foregoing clause (B), then
being reasonably annualized by Mortgage Lender, and in each of the foregoing
cases under clause (A) or (B) above, as reasonably determined by Mortgage Lender
based on the financial statements delivered to Mortgage Lender pursuant to
Section 5.1.11 of the Mortgage Loan Agreement and to Lender pursuant to
Section 5.1.11 hereof, and (ii) the denominator is the Aggregate Outstanding
Principal Balance as of such date of determination, subject, however, to the
provisions of Section 2.7.3 of the Mortgage Loan Agreement and Section 2.7.3
hereof.
     “Debt Yield Letter of Credit” shall have the meaning set forth in
Section 2.7.3(b) hereof.
     “Default” shall mean the occurrence of any event hereunder or under any
other Loan Document which, but for the giving of notice or passage of time, or
both, would be an Event of Default.

8



--------------------------------------------------------------------------------



 



     “Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Applicable Interest Rate.
     “Determination Date” shall mean, with respect to any Interest Period, the
date that is two (2) London Business Days prior to the fifteenth (15th) day of
the calendar month in which such Interest Period commences; provided, that with
respect to the initial Interest Period, the Determination Date was two
(2) London Business Days prior to the Closing Date.
     “Disclosure Document” shall mean a prospectus, prospectus supplement,
private placement memorandum, offering memorandum, offering circular or other
offering documents, in each case in preliminary or final form, used to offer
Securities in connection with a Securitization.
     “DLJ Entities” shall have the meaning set forth in Section 10.16(c) hereof.
     “DLJ Guarantor” shall mean DLJ MB IV HRH, LLC, a Delaware limited liability
company, together with its successors and permitted assigns.
     “DLJMB Commitment Letter” shall mean that certain Commitment Letter of the
DLJMB Parties, dated as of February 2, 2007, addressed to the DLJ Guarantor, as
modified by that certain Modification and Ratification of DLJMB Commitment
Letter and Consent, dated as of the date hereof, by the DLJMB Parties in favor
of Lender, Mortgage Lender, First Mezzanine Lender and Second Mezzanine Lender.
     “DLJMB Parties” shall have the meaning set forth in Section 9.4(a) hereof.
     “Draw Request” shall mean, with respect to each Construction Loan Advance,
an Advance Request together with all other documents required by the Mortgage
Loan Agreement to be furnished to Mortgage Lender as a condition to such
Construction Loan Advance.
     “Eligible Account” shall mean a separate and identifiable “deposit
account”, as such term is defined in any applicable Uniform Commercial Code,
from all other funds held by the holding institution that is either (a) an
account or accounts maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
     “Eligible Institution” shall mean a depository institution or trust
company, the short term unsecured debt obligations or commercial paper of which
are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the
case of accounts in which funds are held for thirty (30) days or less (or, in
the case of accounts in which funds are held for more than thirty (30) days, the
long term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s).

9



--------------------------------------------------------------------------------



 



     “Embargoed Person” shall have the meaning set forth in Section 4.1.35
hereof.
     “Environmental Indemnity” shall mean that certain Third Mezzanine
Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrowers in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Event of Default” shall have the meaning set forth in Section 8.1(a)
hereof.
     “Excess Cash Flow” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Excess Cash Termination Conditions” shall mean that (i) as of any
Financial Determination Date, the Properties have achieved and maintained a Debt
Service Coverage Ratio of not less than 1.10 to 1.00 for the immediately
preceding two (2) consecutive calendar quarters, and (ii) no Event of Default,
Mortgage Event of Default or any Mezzanine Event of Default shall have occurred
and be continuing.
     “Excess Fully Funded IP Release Proceeds” shall have the meaning set forth
in Section 2.4.4(g) hereof.
     “Excess IP Release Price Proceeds” shall have the meaning set forth in
Section 2.4.4(g) hereof.
     “Excess Non-Fully Funded IP Release Proceeds” shall have the meaning set
forth in Section 2.4.4(g) hereof.
     “Exchange Act” shall have the meaning set forth in Section 9.3(a) hereof.
     “Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(e)
hereof.
     “Excluded Taxes” shall mean, with respect to Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrowers
hereunder, (a) income or franchise taxes imposed on (or measured by reference
to) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or any other jurisdiction in which it is subject to tax solely as a
result of any present or former connection between Lender or other recipient, as
applicable, and the jurisdiction imposing such tax other than a present or
former connection solely as a result of the activities and transactions
specifically contemplated by this Agreement, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) of this definition, and (c) in the case of
a Non-U.S. Lender, any withholding tax that is imposed on amounts payable to
such Non-U.S. Lender at the time such Non-U.S. Lender designates a new lending
office, unless the designation of such new lending office was at the request of
Borrowers, or is attributable to such Non-U.S. Lender’s failure to

10



--------------------------------------------------------------------------------



 



comply with Section 2.2.3(e)(iii) hereof, except to the extent that such
Non-U.S. Lender was entitled, at the time of designation of a new lending
office, to receive additional amounts from Borrowers with respect to such
withholding tax pursuant to Section 2.2.3(e) hereof.
     “Excusable Delay” shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of any Loan Party and not arising out
of (a) the negligence, willful misconduct or illegal act of any Loan Party or
any Affiliate of any Loan Party, or (b) any cause or circumstance resulting from
the insolvency, bankruptcy or lack of funds of any Loan Party, any Guarantor or
any Affiliate of any Loan Party or any Guarantor.
     “Existing FF&E Leases” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Extended Maturity Date” shall mean, as applicable, either (a) the
Qualified Extended Maturity Date as set forth in Section 2.7.2 hereof, or
(b) the Non-Qualified Extended Maturity Date as set forth in Section 2.7.1
hereof.
     “Extension Debt Service Coverage Ratio” shall mean, with respect to any
Extension Term, a ratio for the applicable twelve (12) month period in which:
     (a) the numerator is the Projected Underwritten Net Cash Flow for such
Extension Term; and
     (b) the denominator is the sum of:
     (i) the aggregate amount of interest that would be payable on the sum of
the Mortgage Outstanding Principal Balance as of the first day of such Extension
Term plus the amount of any anticipated Construction Loan Advances in accordance
with the Construction Schedule (excluding any Construction Loan Advances
anticipated to be made out of the Construction Loan Reserve Account pursuant to
the Mortgage Loan Agreement), if any, for the following full twelve
(12) calendar month period at an interest rate equal to the Strike Price
applicable to such Extension Term plus the applicable Mortgage Spread; plus
     (ii) the aggregate amount of interest that would be payable on the First
Mezzanine Loan Outstanding Principal Balance as of the first day of such
Extension Term for the following full twelve (12) calendar month period at an
interest rate equal to the Strike Price applicable to such Extension Term plus
the First Mezzanine Spread; plus
     (iii) the aggregate amount of interest that would be payable on the Second
Mezzanine Loan Outstanding Principal Balance as of the first day of such
Extension Term for the following full twelve (12) calendar month period at an
interest rate equal to the Strike Price applicable to such Extension Term plus
the Second Mezzanine Spread; plus

11



--------------------------------------------------------------------------------



 



     (iv) the aggregate amount of interest that would be payable on the
Outstanding Principal Balance as of the first day of such Extension Term for the
following full twelve (12) calendar month period at an interest rate equal to
the Strike Price applicable to such Extension Term plus the Spread.
     “Extension Interest Shortfall” shall mean, with respect to each Extension
Term, the difference between: (a) the Required Net Cash Flow with respect to
such Extension Term, less (b) the amount on deposit in the Interest Reserve Fund
as of the day immediately preceding the first (1st) day of such Extension Term.
     “Extension Option” shall mean any Qualified Extension Option or
Non-Qualified Extension Option, as applicable.
     “Extension Term” shall mean any Qualified Extension Term or Non-Qualified
Extension Term, as applicable.
     “Extra Non-Accrued Interest” shall have the meaning set forth in
Section 2.4.6 hereof.
     “Extraordinary Expense” shall have the meaning set forth in
Section 5.1.11(d) hereof.
     “FF&E” shall mean all furniture, furnishings, fixtures and equipment
required for the operation of any of the Properties, including, without
limitation, (i) lobby furniture, carpeting, draperies, paintings, bedspreads,
television sets, office furniture and equipment such as safes, cash registers,
and accounting, duplicating and communication equipment, telephone systems, back
and front of the house computerized systems, guest room furniture, specialized
hotel equipment such as equipment required for the operation of kitchens,
laundries, the front desk, dry cleaning facilities, bar and cocktail lounges,
restaurants, recreational facilities as they may exist from time to time, and
decorative lighting, material handling equipment and cleaning and engineering
equipment and all other fixtures, equipment, apparatus and personal property
needed for such purposes, (ii) Gaming Equipment which any Mortgage Borrower is
lawfully permitted to own or lease, and (iii) rock and roll memorabilia unique
to the Hotel/Casino Property and similar in character to the other rock and roll
memorabilia displayed at the Hotel/Casino Property.
     “FF&E Expenditures” shall mean amounts expended for the purchase,
replacement and/or installation of FF&E at the Properties.
     “FF&E Expenditures Work” shall mean any labor performed or materials
installed in connection with any FF&E Expenditures.
     “Financial Determination Date” shall have the meaning set forth in
Section 2.6.4 hereof.
     “Financing Percentages” shall mean the Loan Percentage, the Mortgage Loan
Percentage, the First Mezzanine Loan Percentage and the Second Mezzanine Loan
Percentage.
     “First Anniversary” shall mean the first anniversary of the Closing Date.

12



--------------------------------------------------------------------------------



 



     “First Full Operating Month” shall mean the calendar month following the
month in which Substantial Completion occurs.
     “First Mezzanine Borrower” and “First Mezzanine Borrowers” shall mean,
individually or collectively, as applicable, HRHH Gaming Senior Mezz, LLC, a
Delaware limited liability company, and HRHH JV Senior Mezz, LLC, a Delaware
limited liability company, each in its capacity as a borrower under the First
Mezzanine Loan, together with its or their successors or permitted assigns.
     “First Mezzanine Collateral” shall mean the “Collateral” as defined in the
First Mezzanine Loan Agreement.
     “First Mezzanine Debt” shall mean the “Debt” as defined in the First
Mezzanine Loan Agreement.
     “First Mezzanine Default” shall mean a “Default” as defined in the First
Mezzanine Loan Agreement.
     “First Mezzanine Event of Default” shall mean an “Event of Default” as
defined in the First Mezzanine Loan Agreement.
     “First Mezzanine Lender” shall mean Column Financial, Inc., in its capacity
as holder of the First Mezzanine Loan, together with its successors and assigns.
     “First Mezzanine Loan” shall mean the loan in the original principal amount
of Two Hundred Million and No/100 Dollars ($200,000,000), made by First
Mezzanine Lender to First Mezzanine Borrowers pursuant to the First Mezzanine
Loan Agreement.
     “First Mezzanine Loan Agreement” shall mean that certain First Mezzanine
Loan Agreement, dated as of the date hereof, among First Mezzanine Lender and
First Mezzanine Borrowers, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time subject to the terms of the
Intercreditor Agreement.
     “First Mezzanine Loan Documents” shall mean the First Mezzanine Loan
Agreement and all other documents evidencing and/or securing the First Mezzanine
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time subject to the terms of the Intercreditor Agreement.
     “First Mezzanine Loan Outstanding Principal Balance” shall mean the
“Outstanding Principal Balance” as defined in the First Mezzanine Loan
Agreement.
     “First Mezzanine Loan Percentage” shall mean, as of any date of
determination and prior to the application of the principal amount with respect
to which the Financing Percentages or the Alternate Financing Percentages are
then being calculated, the ratio, expressed as a percentage, the numerator of
which is an amount equal to the First Mezzanine Loan Outstanding Principal
Balance on such date of determination and the denominator of which is an amount
equal to the Aggregate Outstanding Principal Balance on such date of
determination.

13



--------------------------------------------------------------------------------



 



     “First Mezzanine Reserve Funds” shall mean the “Reserve Funds” as defined
in the First Mezzanine Loan Agreement.
     “First Mezzanine Spread” shall mean the “Spread” as defined in the First
Mezzanine Loan Agreement.
     “First Non-Qualified Extended Maturity Date” shall mean February 9, 2010.
     “First Non-Qualified Extension Option” shall have the meaning set forth in
Section 2.7.1(a) hereof.
     “First Non-Qualified Extension Term” shall have the meaning set forth in
Section 2.7.1(a) hereof.
     “First Qualified Extended Maturity Date” shall mean February 9, 2011.
     “First Qualified Extension Option” shall have the meaning set forth in
Section 2.7.2(a) hereof.
     “First Qualified Extension Term” shall have the meaning set forth in
Section 2.7.2(a) hereof.
     “Fiscal Year” shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during each year of the term of the Loan.
     “Fitch” shall mean Fitch, Inc.
     “Fully Prepaid IP Sale” shall have the meaning set forth in
Section 2.4.4(g) hereof.
     “Future Funding Obligation” shall have the meaning set forth in
Section 9.1(d) hereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America as of the date of the applicable financial report.
     “Gaming Assets” shall have the meaning set forth in the Gaming Sublease.
     “Gaming Assets Note” shall mean that certain Gaming Asset Note, dated as
February 2, 2007, made by the Gaming Operator to HRHI, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Gaming Authority” shall mean any of the Nevada Gaming Commission, the
Nevada State Gaming Control Board, the Clark County Liquor and Gaming Licensing
Board and any other Governmental Authority and/or regulatory authority or body
or any agency which has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities or the sale or distribution of liquor at
any of the Properties, or any successor to any such authority.
     “Gaming Borrower” shall mean HRHH Gaming, LLC, a Nevada limited liability
company, together with its successors and assigns.

14



--------------------------------------------------------------------------------



 



     “Gaming Employees” shall have the meaning set forth in the Gaming Sublease.
     “Gaming Equipment” shall mean any and all gaming devices (as defined in NRS
463.0155), gaming device parts, inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, including, without
limitation, slot machines, gaming tables, cards, dice, chips, tokens (including
slot machine tokens not currently in circulation, and “reserve” chips, if any,
not currently in circulation), player tracking systems, cashless wagering
systems (as defined in NRS 463.014) and associated equipment (as defined in NRS
463.0136), which are located at any Property, are owned or leased by any
Borrower and are used or useable exclusively in the present or future operation
of slot machines and live games at any Property, together with all improvements
and/or additions thereto, mobile gaming systems (as defined in
Regulation 14.010(11) under NRS Chapter 463), all contracts necessary to own or
operate any of the Gaming Equipment and/or to conduct gaming operations for the
Casino Component, all assignable manufacturers and other warranties applicable
to the Gaming Equipment, all computer hardware and software used to operate the
Gaming Equipment and/or to conduct gaming operations for the Casino Component.
     “Gaming Laws” shall mean the provisions of the Nevada Gaming Control Act,
codified as NRS Chapter 463, as amended from time to time, all regulations of
the Gaming Authorities promulgated thereunder, as amended from time to time, the
provisions of the Clark County Code, as amended from time to time, and all other
laws, statutes, rules, rulings, orders, ordinances, regulations and other Legal
Requirements of any Gaming Authority.
     “Gaming Letter of Credit” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Gaming License” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization relating to gaming, the gaming business or the operation of a
casino under the Gaming Laws or required by any Gaming Authority or otherwise
necessary under any Gaming Laws for the operation of gaming, the gaming business
or a resort casino at the Hotel/Casino Property.
     “Gaming Liquidity Requirement” shall mean, if and when Gaming Borrower
becomes the Gaming Operator in accordance with the terms of the Mortgage Loan
Agreement, the minimum bankroll requirements for cash and cash equivalents
required to be maintained by Gaming Borrower pursuant to the Gaming Laws in an
amount no greater than is mandated by Nevada Gaming Commission Regulation 6.150.
     “Gaming Member” shall mean HRHH Gaming Member, LLC, a Delaware limited
liability company.
     “Gaming Operating Condition” shall mean that the gaming operations at the
Hotel/Casino Property are being operated by a Qualified Gaming Operator pursuant
to either (i) the Gaming Sublease and the Gaming Recognition Agreement or
(ii) one or more other written agreements previously approved by Lender.
     “Gaming Operating Reserve” shall mean, if and when Gaming Borrower becomes
the Gaming Operator in accordance with the terms of the Mortgage Loan Agreement,
such cash

15



--------------------------------------------------------------------------------



 



funds and reserves that are held and maintained by Gaming Borrower, in its
capacity as the duly licensed operator of the Casino Component under applicable
Gaming Laws, either on-site at the Hotel/Casino Property or in the Casino
Account, including, without limitation, casino chips, tokens, checks and
markers; provided that all such Gaming Operating Reserves (i) are established
and maintained solely for use in the day-to-day operation and management of the
Casino Component in the ordinary course of business, and (ii) are funded and
maintained in accordance with the requirements of all applicable Gaming Laws and
are in the amounts that are reasonable and customary for casino operations at
Comparable Hotel/Casinos (it being agreed that 110% of statutory or regulatory
minimums shall be deemed a reasonable and customary minimum amount for these
purposes).
     “Gaming Operator” shall mean (i) subject to clause (ii) below, for so long
as the Gaming Sublease is in effect and all required Gaming Licenses are
maintained in accordance with applicable Gaming Laws, Golden HRC, LLC, a Nevada
limited liability company, the subtenant under the Gaming Sublease, (ii) if
Navegante HR, LLC, a Nevada limited liability company, replaces Golden HRC, LLC
as the subtenant under the Gaming Sublease pursuant to the Navegante Agreement,
for so long as the Gaming Sublease is in effect and all required Gaming Licenses
are maintained in accordance with applicable Gaming Laws, Navegante HR, LLC, as
replacement subtenant under the Gaming Sublease, and (iii) during any time when
the Gaming Sublease is not in effect, a Qualified Gaming Operator who is
supervising, managing and operating all gaming activities at the Hotel/Casino
Property.
     “Gaming Recognition Agreement” shall mean that certain Recognition
Agreement, dated as of February 2, 2007, executed by Mortgage Lender,
Hotel/Casino Borrower, HRHI and Golden HRC, LLC in connection with the Gaming
Sublease, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
     “Gaming Shortfall Notes” shall mean the “Shortfall Notes” as defined in the
Gaming Sublease.
     “Gaming Sublease” shall mean that certain Casino Sublease, dated as of
November 6, 2006, by and among MHG HR Acquisition Corp., as sublandlord, Morgans
Hotel Group Co., and Golden HRC, LLC, as subtenant (it being acknowledged and
agreed that, upon consummation of the transactions under the Merger Agreement,
HRHI succeeded to the interests of MHG HR Acquisition Corp. thereunder),
covering the Casino Component of the Hotel/Casino Property as more particularly
described therein, as such Casino Sublease was modified by that certain First
Amendment to Casino Sublease, dated as of January 9, 2007 and by the Gaming
Recognition Agreement, and as the same may hereafter be amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Gaming Surplus Fund Reserve” shall mean the “Surplus Fund Reserve” as
defined in the Gaming Sublease.
     “Gaming Working Capital Note” shall mean the “Working Capital Note” as
defined in the Gaming Sublease.

16



--------------------------------------------------------------------------------



 



     “General Reserve Account” shall have the meaning assigned to such term in
the Mortgage Loan Agreement or such comparable account as shall be established
under this Agreement in accordance with Section 7.6 hereof.
     “General Reserve Fund” shall have the meaning assigned to such term in the
Mortgage Loan Agreement or such comparable fund as shall be established under
this Agreement in accordance with Section 7.6 hereof.
     “Governmental Approvals” shall mean all approvals, consents, waivers,
orders, acknowledgments, authorizations, permits and licenses required under
applicable Legal Requirements to be obtained from any Governmental Authority for
the construction of any and all of the Project and/or the use, occupancy and
operation following completion of construction, as the context requires.
     “Governmental Authority” shall mean any court, board, agency, commission,
office or other authority of any nature whatsoever for any governmental unit
(federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence, including, without limitation, any Gaming Authority.
     “Gross Income from Operations” shall mean, for any period, all Rents and
all other income and proceeds (whether in cash or on credit, and computed in
accordance with GAAP and, to the extent applicable with respect to the
Hotel/Casino Property, the Uniform System of Accounts), received by any Mortgage
Borrower or by any Manager (on behalf of any Mortgage Borrower) or by
Sub-Manager (on behalf of any Mortgage Borrower or any Manager) for the use,
occupancy or enjoyment of any of the Properties, or any part thereof, or
received by any Mortgage Borrower or any Manager or Sub-Manager for the sale of
any goods, services or other items sold on or provided from any of the
Properties in the ordinary course of such Property’s operation, including,
without limitation: (a) all income and proceeds received under Leases,
including, without limitation, the HRHI Lease; (b) all income and proceeds
received from rental of rooms and commercial, meeting, conference and/or banquet
space within any of the Properties including net parking revenue; (c) all income
and proceeds received from food and beverage operations and from catering
services conducted from any of the Properties even though rendered outside of
any of the Properties; (d) without duplication of the foregoing clause (a) or
the following clause (e), all income, proceeds and other amounts received by any
Mortgage Borrower under the Gaming Sublease; (e) without duplication of the
foregoing clauses (a) or (d), all income, proceeds and revenue generated from
gaming activities at any Property; (f) any payments received by or on behalf of
any Mortgage Borrower under the Gaming Assets Note, the Gaming Shortfall Notes
or the Working Capital Note or from the Surplus Fund Reserve; (g) all income and
proceeds from business interruption, rental interruption and use and occupancy
insurance with respect to the operation of any of the Properties (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (h) all Awards for temporary use (after deducting
therefrom all costs incurred in the adjustment or collection thereof and in
Restoration of any of the Properties); (i) all income and proceeds from
judgments, settlements and other resolutions of disputes with respect to matters
which would be includable in this definition of “Gross Income from Operations”
if received in the ordinary course of any of the Properties’ operation (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof); (j) interest on credit accounts, rent concessions or
credits,

17



--------------------------------------------------------------------------------



 



and other required pass-throughs and interest on Reserve Funds; and (k) deposits
received for rental of rooms; and “Gross Income from Operations” shall also
include all licensing fees and other income and receipts generated by the IP;
but “Gross Income from Operations” shall exclude (1) gross receipts received by
lessees, licensees or concessionaires of any of the Properties (but not any
percentage rents or similar payments derived therefrom); (2) income and proceeds
from the sale or other disposition of goods, FF&E, capital assets and other
items not in the ordinary course of the operation of the applicable Property;
(3) federal, state and municipal excise, sales and use taxes collected directly
from customers, patrons or guests of any of the Properties as a part of or based
on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (4) Awards (except to
the extent provided in clause (h) above); (5) refunds, rebates, discounts and
other similar credits of amounts not included in Operating Expenses at any time
and uncollectible accounts; (6) gratuities collected by the employees at any of
the Properties; (7) the proceeds of any financing, refinancing or sale of any of
the Properties (or all of the membership interests in any Mortgage Borrower) or
the FF&E; (8) other non-recurring income or proceeds resulting other than from
the use or occupancy of any of the Properties, or any part thereof, or other
than from the sale of goods, services or other items sold on or provided from
any of the Properties in the ordinary course of business; (9) any credits or
refunds made to customers, guests or patrons in the form of allowances or
adjustments to previously recorded revenues; (10) deposits received for rental
of banquet space or business or conference meeting rooms; (11) security deposits
received under any Leases, unless and until the same shall be applied in
accordance with the terms of the applicable Lease(s); (12) all proceeds from
insurance to the extent not included in income pursuant to clause (g) above; and
(13) any disbursements to (i) any Mortgage Borrower from any of the Mortgage
Reserve Funds, (ii) any First Mezzanine Borrower from any of the First Mezzanine
Reserve Funds, (iii) any Second Mezzanine Borrower from any of the Second
Mezzanine Reserve Funds, or (iv) any Borrower from any of the Reserve Funds, as
applicable, and any interest earned thereon.
     “Guaranties” shall mean, collectively, the Non-Recourse Guaranty, the
Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty, the
Construction Completion Guaranty (if and when executed and delivered in
accordance with the terms of this Agreement), and the HRHI Guaranty.
     “Guarantor” shall mean each of the Morgans Guarantor and the DLJ Guarantor.
     “Guarantor Transfer” shall have the meaning set forth in
Section 5.2.10(d)(D) hereof.
     “Hotel/Casino Borrower” shall mean HRHH Hotel/Casino, LLC, a Delaware
limited liability company, together with its successors and assigns.
     “Hotel/Casino Property” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “HRHI” shall mean Hard Rock Hotel, Inc., a Nevada corporation, together
with its successors and permitted assigns.

18



--------------------------------------------------------------------------------



 



     “HRHI Gaming Agreement” shall mean that certain HRHI Gaming Agreement,
dated as of February 2, 2007, executed by Mortgage Lender, Hotel/Casino Borrower
and HRHI in connection with the Gaming Sublease and the gaming operations at the
Hotel/Casino Property, as amended by the Mortgage Loan Document Modification
Agreement and the HRHI Modification Agreement and as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “HRHI Guaranty” shall mean that certain Third Mezzanine HRHI Guaranty
Agreement, dated as of the date hereof, from HRHI to Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “HRHI Lease” shall mean that certain Lease, dated as of February 2, 2007,
between Hotel/Casino Borrower, as landlord, and HRHI, as tenant, covering the
Casino Component of the Hotel/Casino Property as more particularly described
therein, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
     “HRHI Modification Agreement” shall mean that certain Modification of HRHI
Loan Documents and Ratification of HRHI Guaranty, dated as of the date hereof,
by and among HRHI and Mortgage Lender.
     “HRHI Security Agreement” shall mean that certain Third Mezzanine HRHI
Security Agreement, dated as of the date hereof, from HRHI in favor of Lender,
securing the HRHI Guaranty and covering certain assets of HRHI described
therein, including, without limitation, all of HRHI’s right, title and interest
in and to the Gaming Assets Note, the Gaming Shortfall Notes, the Gaming Surplus
Fund Reserve and the Gaming Working Capital Note, as such HRHI Security
Agreement may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
     “HR Holdings” shall mean Hard Rock Hotel Holdings, LLC, a Delaware limited
liability company.
     “Improvements” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Property.
     “Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations for
which such Person or its assets are liable); (d) obligations under letters of
credit (for which such Person is liable if such amounts were advanced thereunder
or for which such Person is liable to reimburse); (e) obligations under
acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss
for which funds are required to be paid; and (g) obligations secured by any
Liens, for which such Person or its assets are liable.
     “Indemnified Liabilities” shall have the meaning set forth in
Section 10.13(b) hereof.

19



--------------------------------------------------------------------------------



 



     “Indemnified Person” shall have the meaning set forth in Section 9.3(b)
hereof.
     “Indemnified Taxes” shall mean taxes other than Excluded Taxes.
     “Independent Director” or “Independent Manager” shall mean a Person who is
not at the time of initial appointment, or at any time while serving as a
director or manager, as applicable, and has not been at any time during the
preceding five (5) years: (a) a stockholder, director (with the exception of
serving as the Independent Director or Independent Manager of a Borrower),
officer, employee, partner, member (other than a “special member” or “springing
member”), manager, attorney or counsel of any Loan Party, any Mezzanine
Borrower, Gaming Member, HRHI or any Affiliate of any of them; (b) a customer,
supplier or other person who derives any of its purchases or revenues from its
activities with any Loan Party, any Mezzanine Borrower, Gaming Member, HRHI or
any Affiliate of any of them; (c) a Person Controlling or under common Control
with any such stockholder, director, officer, employee, partner, member,
manager, customer, supplier or other Person; or (d) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
manager, customer, supplier or other Person. A natural Person who satisfies the
foregoing definition other than clause (b) shall not be disqualified from
serving as an Independent Director or Independent Manager of a Borrower if such
natural Person is an independent director or independent manager provided by a
nationally recognized company that provides professional independent directors
or independent managers and that also provides other corporate services in the
ordinary course of its business. A natural Person who otherwise satisfies the
foregoing definition except for being the independent director or independent
manager of a “special purpose entity” affiliated with any Borrower that does not
own a direct or indirect equity interest in any Borrower shall not be
disqualified from serving as an Independent Director or Independent Manager of a
Borrower if such individual is at the time of initial appointment, or at any
time while serving as a Independent Director of a Borrower, an Independent
Director or Independent Manager of a “special purpose entity” affiliated with a
Borrower (other than any Person that owns a direct or indirect equity interest
in any Borrower) if such natural Person is an independent director or
independent manager provided by a nationally-recognized company that provides
professional independent directors or independent managers.
     “Initial Construction Loan Advance” shall have the meaning assigned to such
term in the Mortgage Loan Agreement.
     “Initial Maturity Date” shall mean, as applicable, either (a) the Qualified
Initial Maturity Date, in the event the Qualification Conditions have been
satisfied on or prior to the Construction Qualification Date, or (b) the
Non-Qualified Initial Maturity Date, in the event the Qualification Conditions
have not been satisfied on or prior to the Construction Qualification Date.
     “Initial Renovation Reserve Account” shall have the meaning assigned to
such term in the Mortgage Loan Agreement or such comparable account as shall be
established under this Agreement in accordance with Section 7.5 hereof.

20



--------------------------------------------------------------------------------



 



     “Initial Renovation Reserve Fund” shall have the meaning assigned to such
term in the Mortgage Loan Agreement or such comparable fund as shall be
established under this Agreement in accordance with Section 7.5 hereof.
     “Insolvency Opinion” shall mean that certain non-consolidation opinion
letter dated the date hereof delivered by Latham & Watkins LLP in connection
with the Loan.
     “Insurance Premiums” shall have the meaning set forth in Section 6.1(a)
hereof.
     “Insurance Proceeds” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Intellectual Property Security Agreement” shall mean that certain Third
Mezzanine Intellectual Property Security Agreement, dated as of the date hereof,
by HRHI in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement,
dated as of the date hereof, by and among Lender, Mortgage Lender, First
Mezzanine Lender and Second Mezzanine Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
     “Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on and including the eighth (8th) day of the calendar month in which
such Payment Date occurs; provided, however, that no Interest Period shall end
later than the Maturity Date (other than for purposes of calculating interest at
the Default Rate), and the initial Interest Period shall begin on and include
the Closing Date and shall end on and include November 8, 2007.
     “Interest Rate Cap Agreement” shall mean, as applicable, an interest rate
cap agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender by and among Borrowers and
an Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.
     “Interest Reserve Account” shall have the meaning assigned to such term in
the Mortgage Loan Agreement or such comparable account as shall be established
under this Agreement in accordance with Section 7.4 hereof.
     “Interest Reserve Fund” shall have the meaning assigned to such term in the
Mortgage Loan Agreement or such comparable fund as shall be established under
this Agreement in accordance with Section 7.4 hereof.
     “Interest Shortfall” shall mean, as of any applicable Payment Date, the
amount by which the Monthly Interest Payment due on such Payment Date exceeds
the sum of the funds available in the Mortgage Cash Management Account on such
Payment Date after satisfying the items in clauses (i) through (x) inclusive of
Section 2.6.2(b) of the Mortgage Loan Agreement.

21



--------------------------------------------------------------------------------



 



     “Internal Approvals” shall have the meaning set forth in Section 13.2(b)
hereof.
     “IP” shall have the meaning set forth in Section 4.1.37(a) hereof.
     “IP Agreements” shall have the meaning set forth in Section 4.1.37(a)
hereof.
     “IP Borrower” shall mean HRHH IP, LLC, a Delaware limited liability
company, together with its successors and assigns.
     “IP License” shall have the meaning set forth in Section 5.1.26(a) hereof.
     “IP Material Adverse Effect” shall have the meaning set forth in
Section 4.1.37(d) hereof.
     “IP Release Price” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “IP Sale” shall have the meaning set forth in Section 2.5.3(a) hereof.
     “Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Property, including, without limitation, the HRHI Lease, and (a) every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement, and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto. The foregoing definition
expressly excludes ordinary course hotel room rentals.
     “Legal Requirements” shall mean, with respect to each Property and the
Collateral, all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Property or the
Collateral or any part of either of the foregoing, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Gaming Laws and the
Americans with Disabilities Act of 1990, as amended, and all permits, licenses
and authorizations and regulations relating thereto, including, without
limitation, all Governmental Approvals, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to any Loan Party, at any time in force affecting such Property or the
Collateral or any part of either of the foregoing, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.
     “Lender” shall have the meaning set forth in the introductory paragraph
hereto.
     “Lender’s Rejection Notice” shall have the meaning set forth in
Section 13.2(c) hereof.

22



--------------------------------------------------------------------------------



 



     “Letter of Credit” shall mean an irrevocable, unconditional (other than
ministerial conditions), transferable, clean sight draft letter of credit, as
the same may be replaced, split, substituted, modified, amended, supplemented,
assigned or otherwise restated from time to time, (either an evergreen letter of
credit or a letter of credit which does not expire until at least two
(2) Business Days after the Maturity Date or such earlier date as such Letter of
Credit is no longer required pursuant to the terms of this Agreement) in favor
of Lender and entitling Lender to draw thereon based solely on a statement
purportedly executed by an officer of Lender stating that it has the right to
draw thereon, and issued by a (i) domestic Approved Bank or the U.S. agency or
branch of a foreign Approved Bank, or if there are no domestic Approved Banks or
U.S. agencies or branches of a foreign Approved Bank then issuing letters of
credit, then such letter of credit may be issued by a domestic bank, the long
term unsecured debt rating of which is the highest such rating then given by the
Rating Agency or Rating Agencies, as applicable, to a domestic commercial bank,
or (ii) Credit Suisse, Cayman Islands Branch so long as it has and maintains a
minimum long term unsecured debt rating of at least “A+” by S&P and Fitch and
“A1” by Moody’s.
     “Liabilities” shall have the meaning set forth in Section 9.3(b) hereof.
     “LIBOR” shall mean, with respect to each Interest Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/100,000th of 1% (0.00001%)) for deposits in U.S. dollars, for a
one-month period, that appears on Telerate Page 3750 (or the successor thereto)
as of 11:00 a.m., London time, on the related Determination Date. If such rate
does not appear on Telerate Page 3750 as of 11:00 a.m., London time, on such
Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in U.S. dollars for a
one-month period that appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, if at least two such offered rates so
appear. If fewer than two such offered rates appear on the Reuters Screen Libor
Page as of 11:00 a.m., London time, on such Determination Date, Lender shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender in its reasonable discretion to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender in its
reasonable discretion to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for amounts of not less than U.S. $1,000,000. If at least two
such rates are so provided, LIBOR shall be the arithmetic mean of such rates.
LIBOR shall be determined conclusively by Lender or its agent, absent manifest
error.
     “LIBOR Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon LIBOR.
     “Licensed IP” shall have the meaning set forth in Section 4.1.37(b) hereof.

23



--------------------------------------------------------------------------------



 



     “Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, put, call, option, warrant, proxy, voting
agreement or any other encumbrance, charge or transfer of, on or affecting any
Loan Party, any of the Properties, the First Mezzanine Collateral, the Second
Mezzanine Collateral, the Collateral or any portion of any of the foregoing or
any interest therein, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances. For the avoidance of doubt, “Lien” shall not be deemed to include
any Permitted IP Encumbrances.
     “Liquidation Event” shall have the meaning set forth in Section 2.4.3(a)
hereof.
     “Liquor Management Agreement” shall mean, with respect to the Hotel/Casino
Property and, if applicable, the Adjacent Property, that certain Liquor
Management and Employee Services Agreement, dated as of February 2, 2007,
between Hotel/Casino Borrower and HRHI, in its capacity as the Liquor Manager,
as the same may be amended, modified or supplemented from time to time, pursuant
to which the Liquor Manager shall manage all alcoholic beverage services at the
Hotel/Casino Property and, if applicable, the Adjacent Property, or, if the
context requires, a Replacement Liquor Management Agreement.
     “Liquor Manager” shall mean, with respect to the Hotel/Casino Property,
HRHI, or, if the context requires, another Qualified Liquor Manager.
     “Loan” shall mean the loan made by Lender to Borrowers pursuant to this
Agreement in a maximum principal amount of up to Sixty Five Million and No/100
Dollars ($65,000,000), which shall be evidenced by the Note.
     “Loan Budget” shall mean the budget for total estimated Project Costs
prepared by Mortgage Borrowers and approved by Mortgage Lender in its reasonable
discretion, which shall detail all items of direct and indirect costs estimated
to be incurred in connection with the construction of the Project, and all
amendments and modifications thereto approved by Mortgage Lender in accordance
with the Mortgage Loan Agreement.
     “Loan Documents” shall mean, collectively, this Agreement, the Note, the
Pledge Agreement, the Environmental Indemnity, the Assignment of Management
Agreement (All Properties), the Assignment of Liquor Management Agreement, the
Intellectual Property Security Agreement, the Non-Recourse Guaranty, the
Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty, the
Construction Completion Guaranty (if and when executed and delivered in
accordance with the terms of this Agreement), the HRHI Guaranty, the HRHI
Security Agreement, the Cash Management Agreement, the Collateral Assignment of
Interest Rate Cap Agreement and all other documents executed and/or delivered in
connection with the Loan, as any of the foregoing hereafter may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Loan Party” shall mean any of Borrowers and/or any of Mortgage Borrowers
and/or any of First Mezzanine Borrowers and/or any of Second Mezzanine Borrowers
and “Loan Parties” shall refer collectively to all of them.

24



--------------------------------------------------------------------------------



 



     “Loan Percentage” shall mean, as of any date and prior to the application
of the principal amount with respect to which the Financing Percentages or the
Alternate Financing Percentages are then being calculated, the ratio, expressed
as a percentage, the numerator of which is an amount equal to the Outstanding
Principal Balance on such date and the denominator of which is an amount equal
to the Aggregate Outstanding Principal Balance on such date.
     “Lockbox Account” shall have the meaning set forth in Section 2.6.1(a)
hereof.
     “Lockbox Bank” shall mean Wells Fargo Bank, National Association, or any
successor or permitted assigns thereof.
     “London Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which commercial banks in London, England are not open for
business.
     “Major Lease” shall have the meaning assigned to such term in the Mortgage
Loan Agreement.
     “Management Agreement” shall mean, with respect to each Property, the
property management agreement entered into by and between the applicable
Mortgage Borrower or Mortgage Borrowers and the applicable Manager, as the same
has been and may be amended, modified or supplemented from time to time,
pursuant to which such Manager is to provide property management and other
services with respect to the Property owned by such Mortgage Borrower, or, if
the context requires, a Replacement Management Agreement; provided, however,
that the foregoing definition shall expressly exclude the Sub-Management
Agreement.
     “Manager” shall mean Morgans Hotel Group Management LLC or, if the context
requires, a Qualified Manager who is managing any of the Properties, it being
understood that the foregoing definition shall expressly exclude the
Sub-Manager.
     “Material Economic Terms” shall have the meaning set forth in Section 13.1
hereof.
     “Maturity Date” shall mean the Initial Maturity Date or, if applicable, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
     “Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
     “Merger Agreement” shall mean that certain Agreement and Plan of Merger,
dated as of May 11, 2006, by and among Morgans Hotel Group Co., MHG HR
Acquisition Corp., Hard Rock Hotel, Inc. and Peter A. Morton, as amended by that
certain First Amendment to Agreement and Plan of Merger, dated as of January 30,
2007.

25



--------------------------------------------------------------------------------



 



     “Mezzanine Borrower” or “Mezzanine Borrowers” shall mean, individually or
collectively, as the context may require, First Mezzanine Borrowers and Second
Mezzanine Borrowers.
     “Mezzanine Default” shall mean any First Mezzanine Default and/or Second
Mezzanine Default, as applicable.
     “Mezzanine Event of Default” shall mean any First Mezzanine Event of
Default and/or Second Mezzanine Event of Default, as applicable.
     “Mezzanine Lender” or “Mezzanine Lenders” shall mean, individually or
collectively, as the context may require, First Mezzanine Lender and Second
Mezzanine Lender, and each of First Mezzanine Lender and/or Second Mezzanine
Lender.
     “Mezzanine Loan” or “Mezzanine Loans” shall mean, individually or
collectively, as the context may require, the First Mezzanine Loan and the
Second Mezzanine Loan, and each of the First Mezzanine Loan and/or the Second
Mezzanine Loan, individually, a “Mezzanine Loan”.
     “Mezzanine Loan Documents” shall mean all documents evidencing and/or
securing the Mezzanine Loans and all documents executed and/or delivered in
connection therewith, as any of the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time subject to the terms of the
Intercreditor Agreement.
     “Minimum Mandatory Amount” shall mean, as of any date of determination,
(a) if one or more Release Parcel Sales have not resulted in Release Parcel
Release Prices paid to Mortgage Lender in an aggregate amount of at least
$40,000,000.00 prior to such date of determination, then the Minimum Mandatory
Amount shall mean $110,000,000.00, or (b) if one or more Release Parcel Sales
have resulted in Release Parcel Release Prices paid to Mortgage Lender in an
aggregate amount in excess of $40,000,000.00 prior to such date of
determination, then the Minimum Mandatory Amount shall mean an amount equal to
the difference between (i) $110,000,000.00 and (ii) the aggregate amount of
Release Parcel Release Prices paid to Mortgage Lender prior to such date of
determination, but in no event shall such calculation result in a negative
number.
     “Minimum Mandatory Prepayment” shall have the meaning set forth in
Section 2.4.2(a)(i) hereof.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Monthly Interest Payment” shall have the meaning set forth in
Section 2.3.1 hereof.
     “Monthly Gaming Requirement Certificate” shall have the meaning set forth
in Section 12.2 hereof.
     “Morgans Guarantor” shall mean Morgans Group LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

26



--------------------------------------------------------------------------------



 



     “Morgans Parent” shall mean Morgans Hotel Group Co., a Delaware
corporation, together with its successors and permitted assigns.
     “Mortgage” shall mean that certain first priority Construction Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Financing
Statement (Fixture Filing), dated as of February 2, 2007, from Mortgage
Borrowers to Mortgage Lender, as amended by the Mortgage Loan Document
Modification Agreement and as the same may be further amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Mortgage Applicable Interest Rate” shall mean the “Applicable Interest
Rate” as defined in the Mortgage Loan Agreement.
     “Mortgage Borrower” shall mean any of Hotel/Casino Borrower, Café Borrower,
Adjacent Borrower, IP Borrower and Gaming Borrower, and “Mortgage Borrowers”
shall refer collectively to all of them.
     “Mortgage Cash Management Account” shall have the meaning set forth in
Section 2.6.2(a) hereof.
     “Mortgage Cash Management Agreement” shall mean the “Cash Management
Agreement” as defined in the Mortgage Loan Agreement.
     “Mortgage Debt” shall mean the “Debt” as defined in the Mortgage Loan
Agreement.
     “Mortgage Default” shall mean a “Default” under and as defined in the
Mortgage Loan Agreement.
     “Mortgage Distributions” shall have the meaning set forth in
Section 5.2.14(a) hereof.
     “Mortgage Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.
     “Mortgage Lender” shall mean Column Financial, Inc., in its capacity as
holder of the Mortgage Loan, together with its successors and assigns.
     “Mortgage Lender Successor Owner” shall have the meaning set forth in
Section 5.1.23 hereof.
     “Mortgage Loan” shall mean the loan in a maximum principal amount of up to
One Billion Thirty Million and No/100 Dollars ($1,030,000,000), made by Mortgage
Lender to Mortgage Borrowers pursuant to the Mortgage Loan Agreement, comprised
of (i) the Reduced Acquisition Loan and (ii) the Construction Loan (as such
terms are defined in the Mortgage Loan Agreement).
     “Mortgage Loan Agreement” shall mean that certain Loan Agreement dated as
of February 2, 2007, as amended and restated by the Amended and Restated Loan
Agreement dated as of the date hereof, each among Mortgage Lender and Mortgage
Borrowers, as the same may

27



--------------------------------------------------------------------------------



 



be further amended, restated, replaced, supplemented or otherwise modified from
time to time subject to the terms of the Intercreditor Agreement.
     “Mortgage Loan Documents” shall mean, collectively, the Mortgage Loan
Agreement, the Mortgage Note, the Mortgage, and any an all other documents
defined as “Loan Documents” in the Mortgage Loan Agreement, as amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Mortgage Loan Document Modification Agreement” shall mean that certain
Modification of Construction Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement (Fixture Filing), dated as of the
date hereof, by and among Mortgage Borrowers and Mortgage Lender.
     “Mortgage Loan Outstanding Principal Balance” shall mean the “Outstanding
Principal Balance” as defined in the Mortgage Loan Agreement.
     “Mortgage Loan Percentage” shall mean, as of any date of determination and
prior to the application of the principal amount with respect to which the
Financing Percentages are then being calculated, the ratio, expressed as a
percentage, the numerator of which is an amount equal to the Mortgage Loan
Outstanding Principal Balance on such date of determination and the denominator
of which is an amount equal to the Aggregate Outstanding Principal Balance on
such date of determination.
     “Mortgage Note” and “Mortgage Notes” shall mean, individually or
collectively, as applicable, (i) that certain Replacement Reduced Acquisition
Loan Promissory Note, dated the date hereof, in the principal amount of Four
Hundred Ten Million and No/100 Dollars ($410,000,000), made by Mortgage
Borrowers in favor of Mortgage Lender, as the same may be further replaced,
amended, restated, supplemented or otherwise modified from time to time, and
(ii) that certain Replacement Construction Loan Promissory Note, dated the date
hereof, in the principal amount of Six Hundred Twenty Million and No/100 Dollars
($620,000,000), made by Mortgage Borrowers in favor of Mortgage Lender, as the
same may be further replaced, amended, restated, supplemented or otherwise
modified from time to time.
     “Mortgage Reduced Acquisition Loan Percentage” shall mean the “Reduced
Acquisition Loan Percentage” as defined in the Mortgage Loan Agreement.
     “Mortgage Reserve Funds” shall mean, collectively, the Tax and Insurance
Escrow Fund, the Replacement Reserve Fund, the Required Repair Fund, the Initial
Renovation Reserve Fund, the Interest Reserve Fund, the General Reserve Fund,
any funds on deposit in the Construction Loan Reserve Account, any Shortfall
Funds and any other escrow fund established pursuant to the Mortgage Loan
Documents.
     “Mortgage Spread” shall mean the “Reduced Acquisition Loan Spread” and/or
the “Construction Loan Spread” each as defined in the Mortgage Loan Agreement.
     “Morton” shall mean Peter A. Morton.
     “Morton Assigned IP” shall have the meaning set forth in Section 4.1.37(b)
hereof.

28



--------------------------------------------------------------------------------



 



     “Morton Indemnification” shall mean that certain Indemnification Agreement,
dated as of May 11, 2006, between Morgans Hotel Group Co., the indirect parent
of each of Mortgage Borrowers, and Morton, as the same has been and may be
amended, modified or supplemented from time to time.
     “Named Knowledge Parties” shall have the meaning set forth in Section 4.3
hereof.
     “Navegante Agreement” shall mean that certain Agreement, dated as of
October 31, 2007, by and among Navegante HR, LLC, Morgans Parent, HRHI, Mortgage
Lender and Navegante Gaming, LLC, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Net Cash Flow” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Net Liquidation Proceeds After Debt Service” shall mean, with respect to
any Liquidation Event, all amounts paid to or received by or on behalf of any
Loan Party in connection with such Liquidation Event after payment of all
amounts then due to Mortgage Lender, and then, First Mezzanine Lender, and then,
Second Mezzanine Lender, and then, Lender, including, without limitation,
proceeds resulting from any Casualty to or Condemnation of any Property and
proceeds of any sale, refinancing or other disposition or liquidation, less
(without duplication of amounts already paid to or retained by Mortgage Lender,
First Mezzanine Lender, Second Mezzanine Lender or Lender) (a) in the event of a
Liquidation Event consisting of a Casualty or Condemnation, Mortgage Lender’s,
First Mezzanine Lender’s, Second Mezzanine Lender’s and/or Lender’s reasonable
costs incurred in connection with the recovery thereof; (b) in the event of a
Liquidation Event consisting of a Casualty or Condemnation, the costs incurred
by any Mortgage Borrower in connection with a Restoration of all or any portion
of any Property made in accordance with the Mortgage Loan Documents; (c) in the
event of a Liquidation Event consisting of a Casualty or Condemnation or a
Transfer, amounts required or permitted to be deducted therefrom and amounts
paid pursuant to the Mortgage Loan Documents to Mortgage Lender; (d) in the
event of a Liquidation Event consisting of a Casualty or Condemnation, those
proceeds paid to any Mortgage Borrower pursuant to Section 6.4(c)(vii) of the
Mortgage Loan Agreement; (e) in the case of a foreclosure sale, disposition or
transfer of any Property in connection with realization thereon following a
Mortgage Event of Default, such reasonable and customary costs and expenses of
sale or other disposition (including attorneys’ fees and brokerage commissions);
(f) in the case of a foreclosure sale, disposition or transfer of the First
Mezzanine Collateral in connection with realization thereon following a First
Mezzanine Event of Default, such reasonable and customary costs and expenses of
sale or other disposition (including attorneys’ fees and brokerage commissions);
(g) in the case of a foreclosure sale, disposition or transfer of the Second
Mezzanine Collateral in connection with realization thereon following a Second
Mezzanine Event of Default, such reasonable and customary costs and expenses of
sale or other disposition (including attorneys’ fees and brokerage commissions);
(h) in the case of a foreclosure sale, disposition or transfer of the Collateral
in connection with realization thereon following an Event of Default, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions); (i) in the case of a
foreclosure sale, such costs and expenses incurred by (i) Mortgage Lender under
the Mortgage Loan Documents as

29



--------------------------------------------------------------------------------



 



Mortgage Lender shall be entitled to receive reimbursement for under the terms
of the Mortgage Loan Documents, (ii) First Mezzanine Lender under the First
Mezzanine Loan Documents as First Mezzanine Lender shall be entitled to receive
reimbursement for under the terms of the First Mezzanine Loan Documents,
(iii) Second Mezzanine Lender under the Second Mezzanine Loan Documents as
Second Mezzanine Lender shall be entitled to receive reimbursement for under the
terms of the Second Mezzanine Loan Documents, and/or (iv) Lender under the Loan
Documents as Lender shall be entitled to receive reimbursement for under the
terms of the Loan Documents; (j) in the case of a refinancing of the Mortgage
Loan, the First Mezzanine Loan, the Second Mezzanine Loan or the Loan, such
costs and expenses (including attorneys’ fees) of such refinancing; and (k) the
amount of any prepayments required pursuant to the Mortgage Loan Documents, the
First Mezzanine Loan Documents, the Second Mezzanine Loan Documents and/or the
Loan Documents in connection with any such Liquidation Event.
     “Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for the Properties for such period from Gross
Income from Operations for such period.
     “Net Proceeds” shall have the meaning assigned to such term in the Mortgage
Loan Agreement.
     “Net Worth Requirements” shall mean those requirements set forth on
Schedule V attached hereto and made a part hereof.
     “Non-Fully Prepaid IP Sale” shall have the meaning set forth in
Section 2.4.4(g) hereof.
     “Non-Qualified Extended Maturity Date” shall have the meaning set forth in
Section 2.7.1 hereof.
     “Non-Qualified Extension Option” shall have the meaning set forth in
Section 2.7.1 hereof.
     “Non-Qualified Extension Term” shall have the meaning set forth in
Section 2.7.1 hereof.
     “Non-Qualified Initial Maturity Date” shall mean February 9, 2009.
     “Non-Qualified Mandatory Prepayment” shall have the meaning set forth in
Section 2.4.2(b) hereof.
     “Non-Qualified Prepayment Guaranty” shall mean that certain Third Mezzanine
Guaranty Agreement (Non-Qualified Mandatory Prepayment), dated as of the date
hereof, from Guarantors to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Non-Qualified Prepayment Letter of Credit” shall have the meaning assigned
to such term in the Mortgage Loan Agreement.

30



--------------------------------------------------------------------------------



 



     “Non-Recourse Guaranty” shall mean that certain Third Mezzanine Guaranty
Agreement, dated as of the date hereof, from Guarantors to Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
     “Non-U.S. Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than laws of the United States of America, any State
thereof or the District of Columbia.
     “Note” shall mean that certain Third Mezzanine Promissory Note, dated the
date hereof, in the principal amount of Sixty Five Million and No/100 Dollars
($65,000,000), made by Borrowers in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Notice” shall have the meaning set forth in Section 10.6 hereof.
     “NRS” shall mean the Nevada Revised Statutes, as amended from time to time.
     “O&M Agreement” shall mean an Operations and Maintenance Agreement, dated
as of February 2, 2007, by and among a Mortgage Borrower and Mortgage Lender
given in connection with the Mortgage Loan, as amended by the Mortgage Loan
Document Modification Agreement and as the same may be further amended,
restated, replaced, supplemented or otherwise modified from time to time. On
February 2, 2007, O&M Agreements were entered into by each of Hotel/Casino
Borrower and Mortgage Lender and Adjacent Borrower and Mortgage Lender.
     “Obligations” shall mean, collectively, Borrowers’ obligations for the
payment of the Debt and the performance of the Other Obligations.
     “Officer’s Certificate” shall mean a certificate delivered to Lender by a
Borrower or a Guarantor, as applicable, which is signed by an authorized officer
or manager of such Borrower or Guarantor or a Constituent Member thereof, as
applicable, which shall in all events be subject to Section 9.4(a) hereof.
     “Operating Expenses” shall mean, for any period, the total of all
expenditures, computed in accordance with GAAP, of whatever kind during such
period relating to the operation, maintenance and/or management of any of the
Properties that are incurred on a regular monthly or other periodic basis,
including without limitation, utilities, ordinary repairs, maintenance,
environmental and engineering (but excluding utilities) (which ordinary repairs,
maintenance, environmental and engineering (but excluding utilities) for the
purposes of this definition shall be no less than an assumed expense of
$400,000.00 per month, and following the First Full Operating Month, such
assumed expense shall increase to $600,000.00 per month, insurance, license
fees, property taxes and assessments, advertising expenses, base and incentive
management fees, payroll and related taxes, computer processing charges, tenant
improvements and leasing commissions, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation and amortization with respect to the Properties, Debt Service, debt
service under the Mortgage Loan, debt service under each of the Mezzanine Loans,
Capital Expenditures, items that would otherwise constitute Project Costs,
Extraordinary Expenses, the cost of any items incurred at any Manager’s expense
pursuant to any Management Agreement or at the Sub-Manager’s expense pursuant to
the Sub-Management

31



--------------------------------------------------------------------------------



 



Agreement, non-recurring expenses and contributions to any of the Mortgage
Reserve Funds, the First Mezzanine Reserve Funds, the Second Mezzanine Reserve
Funds or the Reserve Funds, as applicable. Operating Expenses shall also include
the cost (computed in accordance with GAAP) of any complimentary food,
beverages, hotel room and/or other amenities provided to any customers or guests
of the Hotel/Casino Property, including, without limitation, under the Gaming
Sublease, under the Liquor Management Agreement and/or under any Management
Agreement.
     “Operating Permits” shall have the meaning set forth in Section 4.1.22
hereof.
     “Optional IP Release Payment” shall have the meaning set forth in
Section 2.4.4(g) hereof.
     “Original Mortgage Loan” shall have the meaning set forth in the recitals
hereof.
     “Original Mortgage Loan Agreement” shall have the meaning set forth in the
recitals hereof.
     “Other Charges” shall mean all ground rents, maintenance charges,
impositions other than Taxes, and any other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Property, now or hereafter levied or assessed or
imposed against such Property or any part thereof.
     “Other Obligations” shall mean (a) the performance of all obligations of
each Borrower contained herein; (b) the performance of each obligation of each
Borrower contained in any other Loan Document; and (c) the performance of each
obligation of each Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of this Agreement, the Note or any other Loan Documents.
     “Other Taxes” means any and all stamp or documentary taxes or any other
excise or property taxes, or similar governmental charges or levies imposed,
enacted or to become effective after the date hereof, arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement. Other Taxes shall not include Excluded Taxes.
     “Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
     “Owned IP” shall have the meaning set forth in Section 4.1.37(b) hereof.
     “Partial Adjacent Parcel” shall have the meaning set forth in
Section 2.5.2(a) hereof.
     “Partial Release Parcel” shall have the meaning set forth in
Section 2.5.1(a) hereof.
     “Payment Date” shall mean the ninth (9th) day of each calendar month during
the term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day. The first Payment Date shall be November 9, 2007.

32



--------------------------------------------------------------------------------



 



     “Permitted Adjacent/Café Uses” shall have the meaning set forth in
Section 4.1.11 hereof.
     “Permitted Encumbrances” shall mean, with respect to a Property,
collectively (a) the Liens and security interests created by the Mortgage Loan
Documents, the Loan Documents and the Mezzanine Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Insurance Policy relating
to such Property, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet delinquent, (d) such other title and survey exceptions,
documents, agreements or instruments as Mortgage Lender has approved or may
approve in writing in Mortgage Lender’s reasonable discretion, (e) easements,
restrictions, covenants and/or reservations which are necessary for the
operation of such Property that do not and would not have a material adverse
effect on (i) the business operations, economic performance, assets, financial
condition, equity, contingent liabilities, material agreements or results of
operations of any Loan Party, any Guarantor or any Property or (ii) the value
of, or cash flow from, any Property, (f) zoning restrictions and/or laws
affecting such Property that do not and would not have a material adverse effect
on (i) the business operations, economic performance, assets, financial
condition, equity, contingent liabilities, material agreements or results of
operations of any Loan Party, any Guarantor or any Property or (ii) the value
of, or cash flow from, any Property, (g) the Liens securing any Existing FF&E
Leases and/or any Permitted Future FF&E Leases, and (h) any other Liens which
are being duly contested in accordance with the provisions of Section 5.1.1 or
5.1.2 hereof or Section 3.6(b) of the Mortgage, but only for so long as such
contest shall be permitted pursuant to said Section 5.1.1 or 5.1.2 hereof or
Section 3.6(b) of the Mortgage, as applicable.
     “Permitted Future FF&E Leases” shall have the meaning assigned to such term
in the Mortgage Loan Agreement.
     “Permitted Investment Fund” shall have the meaning set forth in the
definition of “Qualified Guarantor Transferee” set forth below.
     “Permitted Investments” shall have the meaning set forth in the Cash
Management Agreement.
     “Permitted IP Encumbrances” shall mean, with respect to the IP,
collectively (a) the Liens and security interests created by the Mortgage Loan
Documents, the Loan Documents and the Mezzanine Loan Documents, (b) such other
Liens or security interests as Lender may approve in writing in Lender’s sole
discretion, (c) the Liens on the IP set forth on Schedule VII hereto, which were
extinguished on or prior to the Closing Date, and (d) any IP Agreements
permitted under this Agreement.
     “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Personal Property” shall have the meaning set forth in the granting clause
of the Mortgage with respect to each Property.

33



--------------------------------------------------------------------------------



 



     “Physical Conditions Report” shall mean, with respect to each Property, a
report prepared by a company reasonably satisfactory to Mortgage Lender
regarding the physical condition of such Property, reasonably satisfactory in
form and substance to Mortgage Lender.
     “Pink Taco IP” shall have the meaning set forth in Section 4.1.37(b)
hereof.
     “Pink Taco License” shall have the meaning set forth in Section 4.1.37(b)
hereof.
     “Plans and Specifications” shall mean the plans and specifications for the
Project prepared by the Architect and reasonably approved by Mortgage Lender in
accordance with the terms of the Mortgage Loan Agreement, as the same may be
amended and supplemented from time to time in accordance with the terms of the
Mortgage Loan Agreement.
     “Pledge Agreement” shall mean that certain Third Mezzanine Pledge and
Security Agreement, dated as of the date hereof, executed and delivered by
Borrowers to Lender as security for the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Pledged Collateral” shall mean the “Collateral” as defined in the Pledge
Agreement.
     “Pledged Interests” shall mean all membership and manager interests in each
of Second Mezzanine Borrowers, as described on Schedule III attached hereto.
     “Policies” shall have the meaning assigned to such term in the Mortgage
Loan Agreement.
     “Pre-Construction Budget” shall mean a budget, prepared by Mortgage
Borrowers and approved by Mortgage Lender in its reasonable discretion, which
shall identify the costs and expenses for which the proceeds of any
Pre-Construction Advance may be used, and all amendments and modifications
thereto reasonably approved by Mortgage Lender.
     “Prepayment Fee” shall mean an amount equal to the following:
     (i) two percent (2.0%) of each of the Minimum Mandatory Prepayment (or any
partial payment on account thereof), each Release Parcel Release Price, each
Adjacent Parcel Release Price and the IP Release Price, if any of the foregoing
are due and payable in accordance with the terms of this Agreement after the
Closing Date through, but excluding, May 9, 2007;
     (ii) one and one-half percent (1.5%) of each of the Minimum Mandatory
Prepayment (or any partial payment on account thereof), each Release Parcel
Release Price, each Adjacent Parcel Release Price and the IP Release Price, if
any of the foregoing are due and payable in accordance with the terms of this
Agreement on or after May 9, 2007 through, but excluding, December 9, 2007; and
     (iii) one percent (1.0%) of each of the Minimum Mandatory Prepayment (or
any partial payment on account thereof), each Release Parcel Release Price, each
Adjacent Parcel Release Price and the IP Release Price, if any of the foregoing
are due

34



--------------------------------------------------------------------------------



 



and payable in accordance with the terms of this Agreement on or after
December 9, 2007 through, but excluding, the Prepayment Fee Release Date.
     “Prepayment Fee-Generating Prepayment” shall have the meaning set forth in
Section 2.4.7 hereof.
     “Prepayment Fee Release Date” shall mean May 9, 2008.
     “Prescribed Laws” shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act),
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., and
(d) all other Legal Requirements relating to money laundering or terrorism.
     “Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-hundredth (100th) of one percent (1%). If The Wall Street Journal ceases to
publish the “Prime Rate”, Lender shall select an equivalent publication that
publishes such “Prime Rate”, and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.
     “Prime Rate Loan” shall mean the Loan at such time as interest thereon
accrues at a rate of interest based upon the Prime Rate.
     “Prime Rate Spread” shall mean the difference (expressed as the number of
basis points) between (a) LIBOR plus the Spread on the date LIBOR was last
applicable to the Loan and (b) the Prime Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.
     “Pro-Forma Net Cash Flow” shall mean, as of any date of determination,
(i) Gross Income from Operations collected for the trailing three (3) month
period ending with the last calendar month for which financial reports are then
required to have been delivered under Section 5.1.11 hereof, multiplied by four
(4), less (ii) actual Operating Expenses for the trailing twelve (12) month
period ending with such last calendar month for which financial reports are then
required to have been delivered under Section 5.1.11 hereof, as adjusted by
Lender to reflect any actual increases to Operating Expenses then known to
Lender (i.e., real estate taxes and insurance premiums) as reflected in the
Approved Annual Budget in effect.
     “Project” shall mean those renovations and improvements (exclusive of the
Initial Renovations) expected to be constructed and performed on the
Hotel/Casino Property and the Adjacent Property in accordance with the terms of
the Mortgage Loan Agreement and the other Mortgage Loan Documents, including,
without limitation, a parking facility, an expansion of the

35



--------------------------------------------------------------------------------



 



hotel and casino on the Hotel/Casino Property and the construction of an
approximately 440 room hotel facility, as generally described on Schedule II
attached hereto and as more particularly described in the Plans and
Specifications.
     “Project Costs” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Projected Underwritten Net Cash Flow” shall have the meaning assigned to
such term in the Mortgage Loan Agreement.
     “Property” and “Properties” shall mean, individually and collectively, each
and every one of the Hotel/Casino Property, the Café Property and the Adjacent
Property that, as of any particular date, is subject to the terms of the
Mortgage Loan Agreement, the Mortgage and the other Mortgage Loan Documents.
     “Provided Information” shall mean any and all financial and other
information prepared and provided by any Loan Party, any Manager, Sub-Manager,
HRHI or any Guarantor or under the supervision or control of any Loan Party, any
Manager, Sub-Manager, HRHI or any Guarantor (but excluding third party
independent reports) with respect to one or more of the Properties, the IP, the
Collateral, any Loan Party, any Mezzanine Borrower, any Manager, Sub-Manager,
HRHI and/or any Guarantor.
     “Publicly Traded Company” shall mean any Person with a class of securities
traded on a national or international securities exchange and/or registered
under Section 12(b) or 12(g) of the Securities Exchange Act or 1934.
     “PWR/RWB Escrow Agreement” shall mean that certain Escrow Agreement, dated
as of May 11, 2006, between PM Realty, LLC, Red, White and Blue Pictures, Inc.,
Morton, 510 Development Corporation, Morgans Hotel Group Co., the indirect
parent of each of Mortgage Borrowers, Morgans Group LLC and Chicago Title Agency
of Nevada, Inc., as the same has been and may be amended, modified or
supplemented from time to time.
     “Qualification Conditions” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Qualified Extended Maturity Date” shall have the meaning set forth in
Section 2.7.2 hereof.
     “Qualified Extension Option” shall have the meaning set forth in
Section 2.7.2 hereof.
     “Qualified Extension Term” shall have the meaning set forth in
Section 2.7.2 hereof.
     “Qualified Gaming Operator” shall mean (a) Golden HRC, LLC, (b) Gaming
Borrower, if and when Gaming Borrower shall become the Gaming Operator for the
Hotel/Casino Property in accordance with the provisions of Article XII hereof,
(c) Navegante HR, LLC, if and when Navegante HR, LLC shall become the Gaming
Operator for the Hotel/Casino Property in accordance with the provisions of the
Navegante Agreement, or (d) a reputable and experienced gaming operator (which
may be an Affiliate of any Mortgage

36



--------------------------------------------------------------------------------



 



Borrower) possessing experience in supervising, operating and managing gaming
activities at properties similar in size, scope, use and value as the
Hotel/Casino Property; provided, that with respect to any Person under any of
the foregoing clauses (a), (b), (c) or (d), such Person shall have, at all times
during its engagement as Gaming Operator, all required approvals and licenses
from all applicable Governmental Authorities, including, without limitation, all
Gaming Authorities, and provided, further, that with respect to the foregoing
clause (d): (i) such Person shall be reasonably acceptable to Mortgage Lender
and such Person shall agree to operate the gaming operations at the Hotel/Casino
Property pursuant to one or more written agreements previously approved by
Mortgage Lender in its reasonable discretion (including, by way of example but
without limitation, a new lease and/or sublease and related recognition
agreement), (ii) after a Securitization has occurred, Loan Parties shall have
obtained prior written confirmation from the applicable Rating Agencies that the
supervision, operation and management of the gaming activities at the
Hotel/Casino Property by such Person will not cause a downgrade, withdrawal or
qualification of the then current ratings of the Securities or any class
thereof, and (iii) if such Person is an Affiliate of any Loan Party, (A) if such
Affiliate was covered in the Insolvency Opinion or in any subsequent Additional
Insolvency Opinion, Loan Parties shall have obtained and delivered to Lender an
update of such Insolvency Opinion or Additional Insolvency Opinion, as
applicable, which addresses the new relationship between such Affiliate and Loan
Parties, or (B) if such Affiliate was not covered in the Insolvency Opinion or
in any subsequent Additional Insolvency Opinion, Loan Parties shall have
obtained and delivered to Lender an Additional Insolvency Opinion with respect
to such Affiliate and Loan Parties.
     “Qualified Guarantor Transferee” shall mean any one or more of the
following:
     (i) an investment trust, bank, saving and loan association, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan;
     (ii) an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
as amended, or an entity that is an “accredited investor” within the meaning of
Regulation D under the Securities Act, as amended;
     (iii) an institution substantially similar to any of the entities described
in the foregoing clause (i) or (ii);
     (iv) any entity Controlling or Controlled by or under common Control with
any of the entities described in the foregoing clause (i) or (ii);
     (v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade or (b) who, together with its Affiliates,
(A) (x) owns in its entirety, or (y) owns a general partnership interest,
managing membership interest or other equivalent ownership and management
interest in, an entity that owns, or (z) operates, at least ten (10) full
service hotels exclusive of the Properties totaling in the aggregate no less
than 3,500 rooms; or

37



--------------------------------------------------------------------------------



 



     (vi) any other Person (including opportunity funds) that has been approved
as a Qualified Guarantor Transferee by the Rating Agencies.
     “Qualified Initial Maturity Date” shall mean February 9, 2010.
     “Qualified Liquor Manager” shall mean either (a) HRHI, (b) Gaming Borrower,
(c) Hotel Casino Borrower, (d) Golden HRC, LLC, or (e) a reputable and
experienced liquor management organization (which may be an Affiliate of any
Mortgage Borrower) possessing experience in managing all or substantially all
alcoholic beverage services at properties similar in size, scope, use and value
as the Hotel/Casino Property, provided, that (i) any Person referred to in the
foregoing clause (a) through (e) shall have, at all times during its engagement
as the Liquor Manager, all Governmental Approvals necessary to provide all
alcoholic beverage services at the Hotel/Casino Property, and (ii) with respect
to clause (e) above, (A) after a Securitization has occurred, Loan Parties shall
have obtained prior written confirmation from the applicable Rating Agencies
that management of all alcoholic beverage services at the Hotel/Casino Property
by such Person will not cause a downgrade, withdrawal or qualification of the
then current ratings of the Securities or any class thereof, and (B) if such
Person is an Affiliate of any Loan Party, (1) if such Affiliate was covered in
the Insolvency Opinion or in any subsequent Additional Insolvency Opinion, Loan
Parties shall have obtained and delivered to Lender an update of such Insolvency
Opinion or Additional Insolvency Opinion, as applicable, which addresses the new
relationship between such Affiliate and Loan Parties, or (2) if such Affiliate
was not covered in the Insolvency Opinion or in any subsequent Additional
Insolvency Opinion, Loan Parties shall have obtained and delivered to Lender an
Additional Insolvency Opinion with respect to such Affiliate and Loan Parties.
     “Qualified Manager” shall mean either (a) any Manager with respect to the
Property it is managing on the date hereof, or (b) in the reasonable judgment of
Lender, a reputable and experienced property management organization (which may
be an Affiliate of any Mortgage Borrower or Guarantor) possessing experience in
managing properties similar in size, scope, use and value as the applicable
Property, provided, that with respect to clause (b) above, (i) after a
Securitization has occurred, Loan Parties shall have obtained prior written
confirmation from the applicable Rating Agencies that management of the
applicable Property by such Person will not cause a downgrade, withdrawal or
qualification of the then current ratings of the Securities or any class
thereof, and (ii) if such Person is an Affiliate of any Loan Party, (A) if such
Affiliate was covered in the Insolvency Opinion or in any subsequent Additional
Insolvency Opinion, Loan Parties shall have obtained and delivered to Lender an
update of such Insolvency Opinion or Additional Insolvency Opinion, as
applicable, which addresses the new relationship between such Affiliate and Loan
Parties, or (B) if such Affiliate was not covered in the Insolvency Opinion or
in any subsequent Additional Insolvency Opinion, Loan Parties shall have
obtained and delivered to Lender an Additional Insolvency Opinion with respect
to such Affiliate and Loan Parties.
     “Qualified Real Estate Guarantor” shall mean (i) Morgans Group LLC or
(ii) a Qualified Guarantor Transferee that (i) is regularly engaged in the
business of making or owning commercial real estate loans (including mezzanine
loans with respect to commercial real estate), (ii) operating hospitality
properties, or (iii) employing executive level employees with at least ten

38



--------------------------------------------------------------------------------



 



(10) years of experience with regard to the same as part of a business segment
or business sector of a Qualified Guarantor Transferee.
     “Rank” shall have the meaning set forth in Section 4.1.37(b) hereof.
     “Rank IP” shall have the meaning set forth in Section 4.1.37(b) hereof.
     “Rank License” shall have the meaning set forth in Section 4.1.37(b)
hereof.
     “Rating Agencies” shall mean, prior to the final Securitization of the
Loan, each of S&P, Moody’s and Fitch, or any other nationally recognized
statistical rating agency which has been designated by Lender and, after the
final Securitization of the Loan, shall mean any of the foregoing that have
rated any of the Securities.
     “Re-Dating” shall have the meaning set forth in Section 9.2 hereof.
     “Reduced Acquisition Loan” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Refinancing Loan” shall mean a loan or loans (i) the proceeds of which
is/are used in whole or in part to refinance the Loan, and/or (ii) is/are
secured by a lien on any of the Properties and/or the IP and/or the direct or
indirect ownership interests in one or more Borrowers.
     “Registered” with respect to any IP, means any IP issued by, registered
with, renewed by or the subject of a pending application before, any
Governmental Authority or Internet domain name registrar.
     “Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
     “Related Loan” shall mean a loan to an Affiliate of any Borrower or secured
by a Related Property, that is included in a Securitization with the Loan.
     “Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Property.
     “Release Parcel” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Release Parcel Purchaser” shall have the meaning set forth in
Section 2.5.1(a) hereof.
     “Release Parcel Release Price” shall have the meaning assigned to such term
in the Mortgage Loan Agreement.
     “Release Parcel Sale” shall have the meaning set forth in Section 2.5.1(a)
hereof.
     “Relinquishment Notice” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.

39



--------------------------------------------------------------------------------



 



     “Remaining Adjacent Property” shall mean that portion of the Adjacent
Property that does not constitute the Release Parcel.
     “Rents” shall mean, with respect to each Property, all rents (including,
without limitation, percentage rents), rent equivalents, moneys payable as
damages (including payments by reason of the rejection of a Lease in a
Bankruptcy Action) or in lieu of rent or rent equivalents, royalties (including,
without limitation, all oil and gas or other mineral royalties and bonuses),
income, receivables, receipts, revenues (including liquor revenues), deposits
(including, without limitation, security deposits, utility deposits and deposits
for rental of rooms, but excluding deposits for rental of banquet space or
business or conference meeting rooms), accounts, cash, issues, profits, charges
for services rendered, all other amounts payable as rent under any Lease or
other agreement relating to any Property (including without limitation the
Liquor Management Agreement or Replacement Liquor Management Agreement), and
other payments and consideration of whatever form or nature received by or paid
to or for the account of or benefit of any Mortgage Borrower, any Manager,
Sub-Manager or any of their respective agents or employees from any and all
sources arising from or attributable to any Property and/or the Improvements
thereon, and proceeds, if any, from business interruption or other loss of
income insurance, including, without limitation, all hotel receipts, revenues
and net credit card receipts collected from guest rooms, restaurants, bars,
meeting rooms, banquet rooms and recreational facilities, revenues from
telephone services, internet services, laundry services and television, all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of any Property or rendering of services by any Mortgage Borrower or
any operator or manager of the hotel or the commercial space located in any of
the Improvements or acquired from others (including, without limitation, from
the rental of any office space, retail space, guest rooms or other space, halls,
stores, and offices, and deposits securing reservations of such space), net
license, lease, sublease and net concession fees and rentals, health club
membership fees, food and beverage wholesale and retail sales, service charges
and vending machine sales.
     “Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms substantially identical to
the Interest Rate Cap Agreement except that the same shall be effective in
connection with replacement of the Interest Rate Cap Agreement following a
downgrade of the long-term unsecured debt rating of the Counterparty; provided,
that with respect to any Replacement Interest Rate Cap Agreement to be delivered
by Borrowers to Lender in connection with Borrowers’ exercise of any Extension
Option, the strike price shall be the Strike Price applicable to such Extension
Option being exercised; and, provided, further, that to the extent any such
interest rate cap agreement does not meet the foregoing requirements, a
“Replacement Interest Rate Cap Agreement” shall be such interest rate cap
agreement reasonably approved in writing by Lender.
     “Replacement Liquor Management Agreement” shall mean, collectively,
(a) either (i) a management agreement with a Qualified Liquor Manager
substantially in the same form and substance as the Liquor Management Agreement
being replaced, or (ii) a liquor management agreement with a Qualified Liquor
Manager, which liquor management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
after the occurrence of a Securitization, Lender, at its option, may require
that Loan Parties

40



--------------------------------------------------------------------------------



 



obtain confirmation from the applicable Rating Agencies that such liquor
management agreement will not cause a downgrade, withdrawal or qualification of
the then current rating of the Securities or any class thereof; and (b) an
assignment of liquor management agreement and subordination of liquor management
fees in a form reasonably acceptable to Lender, executed and delivered to Lender
by Borrowers and such Qualified Liquor Manager at Borrowers’ expense.
     “Replacement Management Agreement” shall mean, collectively, (a) either
(i) a management agreement with a Qualified Manager substantially in the same
form and substance as the Management Agreement being replaced, or (ii) a
management agreement with a Qualified Manager, which management agreement shall
be reasonably acceptable to Lender in form and substance, provided, with respect
to this subclause (ii), after the occurrence of a Securitization, Lender, at its
option, may require that Loan Parties obtain confirmation from the applicable
Rating Agencies that such management agreement will not cause a downgrade,
withdrawal or qualification of the then current rating of the Securities or any
class thereof; and (b) an assignment of management agreement and subordination
of management fees substantially in the form then used by Lender (or such other
form and substance reasonably acceptable to Lender), executed and delivered to
Lender by Borrowers and such Qualified Manager at Borrowers’ expense.
     “Replacement Reserve Account” shall have the meaning assigned to such term
in the Mortgage Loan Agreement or such comparable account as shall be
established under this Agreement in accordance with Section 7.3 hereof.
     “Replacement Reserve Fund” shall have the meaning assigned to such term in
the Mortgage Loan Agreement or such comparable fund as shall be established
under this Agreement in accordance with Section 7.3 hereof.
     “Required Equity Amount” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Required Net Cash Flow” shall mean, with respect to each Extension Term,
the amount of Net Cash Flow that will need to be generated during such Extension
Term in order to achieve an Extension Debt Service Coverage Ratio of 1.05 to
1.00.
     “Required Repair Account” shall have the meaning assigned to such term in
the Mortgage Loan Agreement or such comparable account as shall be established
under this Agreement in accordance with Section 7.1 hereof.
     “Required Repair Fund” shall have the meaning assigned to such term in the
Mortgage Loan Agreement or such comparable fund as shall be established under
this Agreement in accordance with Section 7.1 hereof.
     “Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow
Fund, the Replacement Reserve Fund, the Required Repair Fund, the Initial
Renovation Reserve Fund, the Interest Reserve Fund, the General Reserve Fund,
any funds on deposit in the Construction Loan Reserve Account, any Shortfall
Funds and any other escrow fund established pursuant to the Loan Documents.

41



--------------------------------------------------------------------------------



 



     “Restoration” shall have the meaning assigned to such term in the Mortgage
Loan Agreement.
     “Restoration Threshold” shall mean Ten Million Dollars ($10,000,000.00).
     “Restoration Value Threshold” shall mean that (i) in the case of a
Condemnation, the Net Proceeds are less than 15% of the then current fair market
value of the applicable Property, and (ii) in the case of a Casualty, the Net
Proceeds are less than 30% of the then current fair market value of the
applicable Property.
     “Restricted Party” shall mean, collectively, each Loan Party, each
Mezzanine Borrower, HRHI, HR Holdings and each Guarantor.
     “Right of First Offer” shall have the meaning set forth in Section 13.1
hereof.
     “Right of First Offer Notice” shall have the meaning set forth in
Section 13.1 hereof.
     “Right of First Offer Information and Materials” shall have the meaning set
forth in Section 13.2(b) hereof.
     “ROFO Term Sheet” shall have the meaning set forth in Section 13.2(d)
hereof.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of the
McGraw-Hill Companies.
     “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of, or a grant of option with
respect to, a legal or beneficial interest.
     “Sale Request” shall have the meaning assigned to such term in the Mortgage
Loan Agreement.
     “Second Mezzanine Borrower” and “Second Mezzanine Borrowers” shall mean,
individually or collectively, as applicable, HRHH Gaming Junior Mezz, LLC, a
Delaware limited liability company, and HRHH JV Junior Mezz, LLC, a Delaware
limited liability company, each in its capacity as a borrower under the Second
Mezzanine Loan, together with its or their successors or permitted assigns.
     “Second Mezzanine Collateral” shall mean the “Collateral” as defined in the
Second Mezzanine Loan Agreement.
     “Second Mezzanine Debt” shall mean the “Debt” as defined in the Second
Mezzanine Loan Agreement.
     “Second Mezzanine Default” shall mean a “Default” as defined in the Second
Mezzanine Loan Agreement.

42



--------------------------------------------------------------------------------



 



     “Second Mezzanine Event of Default” shall mean an “Event of Default” as
defined in the Second Mezzanine Loan Agreement.
     “Second Mezzanine Lender” shall mean Column Financial, Inc., in its
capacity as holder of the Second Mezzanine Loan, together with its successors
and assigns.
     “Second Mezzanine Loan” shall mean the loan in the original principal
amount of One Hundred Million and No/100 Dollars ($100,000,000), made by Second
Mezzanine Lender to Second Mezzanine Borrowers pursuant to the Second Mezzanine
Loan Agreement.
     “Second Mezzanine Loan Agreement” shall mean that certain Second Mezzanine
Loan Agreement, dated as of the date hereof, among Second Mezzanine Lender and
Second Mezzanine Borrowers, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time subject to the terms of the
Intercreditor Agreement.
     “Second Mezzanine Loan Documents” shall mean the Second Mezzanine Loan
Agreement and all other documents evidencing and/or securing the Second
Mezzanine Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time subject to the terms of the Intercreditor
Agreement.
     “Second Mezzanine Loan Outstanding Principal Balance” shall mean the
“Outstanding Principal Balance” as defined in the Second Mezzanine Loan
Agreement.
     “Second Mezzanine Loan Percentage” shall mean, as of any date of
determination and prior to the application of the principal amount with respect
to which the Financing Percentages or the Alternate Financing Percentages are
then being calculated, the ratio, expressed as a percentage, the numerator of
which is an amount equal to the Second Mezzanine Loan Outstanding Principal
Balance on such date of determination and the denominator of which is an amount
equal to the Aggregate Outstanding Principal Balance on such date of
determination.
     “Second Mezzanine Reserve Funds” shall mean the “Reserve Funds” as defined
in the Second Mezzanine Loan Agreement.
     “Second Mezzanine Spread” shall mean the “Spread” as defined in the Second
Mezzanine Loan Agreement.
     “Second Non-Qualified Extended Maturity Date” shall mean February 9, 2011.
     “Second Non-Qualified Extension Option” shall have the meaning set forth in
Section 2.7.1(b) hereof.
     “Second Non-Qualified Extension Term” shall have the meaning set forth in
Section 2.7.1(b) hereof.
     “Second Qualified Extended Maturity Date” shall mean February 9, 2012.
     “Second Qualified Extension Option” shall have the meaning set forth in
Section 2.7.2(b) hereof.

43



--------------------------------------------------------------------------------



 



     “Second Qualified Extension Term” shall have the meaning set forth in
Section 2.7.2(b) hereof.
     “Securities” shall have the meaning set forth in Section 9.1(a) hereof.
     “Securities Act” shall have the meaning set forth in Section 9.3(a) hereof.
     “Securitization” shall have the meaning set forth in Section 9.1(a) hereof.
     “Servicer” shall have the meaning set forth in Section 9.7 hereof.
     “Servicing Agreement” shall have the meaning set forth in Section 9.7
hereof.
     “Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
     “Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
     “Special Purpose Entity” shall mean a limited partnership or limited
liability company that since the date of its formation and at all times on and
after the date thereof, has complied with and shall at all times comply with the
following requirements:
     (a) was, is and will be organized solely for the purpose of (i)
(A) acquiring, owning, holding, selling, transferring, managing and operating
the Collateral, (B) entering into this Agreement with Lender, (C) refinancing
the Collateral in connection with repayment of the Loan, and/or (D) transacting
lawful business that is incident, necessary and appropriate to accomplish any of
the foregoing; or (ii) acting as a general partner of the limited partnership
that owns the Collateral or managing member of the limited liability company
that owns the Collateral;
     (b) has not been and is not engaged in, and will not engage in, any
business unrelated to (i) the acquisition, ownership, management, sale, transfer
or operation of the Collateral, (ii) acting as general partner of the limited
partnership that owns the Collateral, or (iii) acting as managing member of the
limited liability company that owns the Collateral;
     (c) has not had, does not have, and will not have, any assets other than
those related to the Collateral, or, if such entity is a general partner in a
limited partnership, its general partnership interest in the limited partnership
that owns the Collateral, or, if such entity is a managing member of a limited
liability company, its membership interest in the limited liability company that
owns the Collateral;
     (d) has not engaged, sought or consented to, and to the fullest extent
permitted by law, will not engage in, seek or consent to, any: (i) dissolution,
winding up, liquidation, consolidation, merger or sale of all or substantially
all of its assets outside of its ordinary course of business and other than as
expressly permitted in this Agreement; (ii) other than as expressly permitted in
this Agreement, transfer of partnership or membership interests (if such entity
is a general partner in a limited partnership or a managing member in a limited
liability company); or (iii) amendment of its limited partnership agreement,
articles of organization, certificate of

44



--------------------------------------------------------------------------------



 



formation or operating agreement (as applicable) with respect to the matters set
forth in this definition unless Lender issues its prior written consent, which
consent shall not be unreasonably withheld, and, after the occurrence of a
Securitization, the confirmation in writing from the applicable Rating Agencies
that such amendment will not, in and of itself, result in a downgrade,
withdrawal or qualification of the then current ratings assigned to any
Securities or any class thereof in connection with any Securitization;
     (e) if such entity is a limited partnership, has had, now has, and will
have, as its only general partners, Special Purpose Entities that are limited
liability companies;
     (f) if such entity is a limited liability company with more than one
member, has had, now has and will have at least one member that is a Special
Purpose Entity that is a corporation that has at least two (2) Independent
Directors or a limited liability company that has at least two (2) Independent
Managers and that, in either instance, owns at least one-tenth of one percent
(.10%) of the equity of the limited liability company;
     (g) if such entity is a limited liability company with only one member, has
been, now is, and will be, a limited liability company organized in the State of
Delaware that (i) has as its only member a non-managing member; (ii) has at
least two (2) Independent Managers and has not caused or allowed and will not
cause or allow the taking of any “Material Action” (as defined in such entity’s
operating agreement) without the unanimous affirmative vote of one hundred
percent (100%) of the member and such entity’s two (2) Independent Managers;
(iii) at least one (1) springing member (or two (2) springing members if such
springing members are natural persons who will replace a member of such entity
seriatim not simultaneously) that will become a member of such entity upon the
occurrence of an event causing the member to cease to be a member of such
limited liability company; and (iv) whose membership interests constitute and
will constitute “certificated securities” (as defined in the Uniform Commercial
Code of the States of New York and Delaware);
     (h) if such entity is (i) a limited liability company, has had, now has and
will have an operating agreement, or (ii) a limited partnership, has had, now
has and will have a limited partnership agreement, that, in each case, provides
that such entity will not: (A) to the fullest extent permitted by law, take any
actions described in clause (d)(i) above; (B) engage in any other business
activity, or amend its organizational documents with respect to the matters set
forth in this definition, in each instance, without the prior written consent of
Lender, which consent shall not be unreasonably withheld, and, after the
occurrence of a Securitization, confirmation in writing from the applicable
Rating Agencies that engaging in such other business activity or such amendment,
as applicable, will not, in and of itself, result in a downgrade, withdrawal or
qualification of the then current ratings assigned to any Securities or any
class thereof in connection with any Securitization; or (C) without the
affirmative vote of two (2) Independent Managers and of all the partners or
members of such entity, as applicable (or the vote of two (2) Independent
Managers of its general partner or managing member, if applicable), file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings
with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest;

45



--------------------------------------------------------------------------------



 



     (i) has been, is and will remain solvent and has paid and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same have or shall become due, and has
maintained, is maintaining and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, however, this
provision shall not require the equity owner(s) of such entity to make any
additional capital contributions;
     (j) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
     (k) other than as provided in the Cash Management Agreement with respect to
one or more other Borrowers, has maintained and will maintain its accounts,
books and records separate from any other Person (except other Borrowers) and
has filed and will file its own tax returns, except to the extent that it has
been or is (i) required to file consolidated tax returns by law; or (ii) treated
as a “disregarded entity” for tax purposes and is not required to file tax
returns under applicable law;
     (l) has maintained and will maintain its own (except with other Borrowers)
records, books, resolutions (if any) and agreements;
     (m) other than as provided in the Cash Management Agreement with respect to
one or more other Borrowers, (i) has not commingled and will not commingle its
funds or assets with those of any other Person; and (ii) has not participated
and will not participate in any cash management system with any other Person;
     (n) has held and will hold its assets in its own name;
     (o) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of any
Borrower or any Mortgage Borrower, except for services rendered under a business
management services agreement with an Affiliate that complies with the terms
contained in clause (dd) below, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of such Borrower;
     (p) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP (or such other
accounting basis acceptable to Lender); provided, however, that a Borrower’s
assets may be included in a consolidated financial statement of its Affiliate,
provided that such assets shall also be listed on such Special Purpose Entity’s
own separate balance sheet;
     (q) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees (if any), out of its own funds and assets, and has
maintained and will maintain, or will enter into a contract with an Affiliate to
maintain, which contract shall be reasonably satisfactory to Lender in form and
substance and shall be subject to the requirements of clause (dd) below, a
sufficient number of employees (if any) in light of its contemplated business
operations; provided, however, this provision shall not require the equity
owner(s) of such entity to make any additional capital contributions;

46



--------------------------------------------------------------------------------



 



     (r) has observed and will observe all Delaware partnership or limited
liability company formalities, as applicable;
     (s) has not incurred and will not incur any Indebtedness other than (i) the
Debt, and (ii) unsecured trade payables and operational debt not evidenced by a
note and in an aggregate amount not exceeding $50,000; provided that any
Indebtedness incurred pursuant to subclause (ii) shall be (A) paid within sixty
(60) days of the date incurred (other than attorneys’ and other professional
fees) and (B) incurred in the ordinary course of business;
     (t) has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement; except, if such entity is a general partner of a limited partnership,
in such entity’s capacity as general partner of such limited partnership or a
member of a limited liability company, in such entity’s capacity as a member of
such limited liability company;
     (u) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate except with respect to
the ownership of the limited liability company interests or partnership
interests (as applicable) of the Special Purpose Entities as shown on the
organizational chart attached to this Agreement as Schedule VI;
     (v) has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate; provided, however, to the extent invoices for such services are not
allocated and separately billed to each entity, there is a system in place that
provides that the amount thereof that is to be allocated among the relevant
parties will be reasonably related to the services provided to each such party;
     (w) has maintained and used, now maintains and uses and will maintain and
use separate invoices and checks bearing its name. The invoices and checks
utilized by the Special Purpose Entity or utilized to collect its funds or pay
its expenses have borne and shall bear its own name and have not borne and shall
not bear the name of any other entity unless such entity is clearly designated
as being the Special Purpose Entity’s agent;
     (x) has not pledged and will not pledge its assets to secure the
obligations of any other Person;
     (y) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of any
Borrower or any Mortgage Borrower and not as a division or part of any other
Person, except for services rendered under a business management services
agreement with an Affiliate that complies with the terms contained in clause
(dd) below, so long as the manager, or equivalent thereof, under such business
management services agreement holds itself out as an agent of such Borrower;

47



--------------------------------------------------------------------------------



 



     (z) except as provided in the Cash Management Agreement, has maintained and
will maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
     (aa) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);
     (bb) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
     (cc) except for capital contributions and capital distributions expressly
permitted under the terms and conditions of its organizational documents and
properly reflected in its books and records, has not entered into or been a
party to and will not enter into or be a party to, any transaction with its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable and are no less
favorable to it than would be obtained in a comparable arm’s length transaction
with an unrelated third party;
     (dd) except with respect to the Independent Managers, has not had and will
not have any obligation to indemnify, and has not indemnified and will not
indemnify, its partners, officers, directors or members, as the case may be,
unless such an obligation was and is fully subordinated to the Debt and will not
constitute a claim against it in the event that cash flow in excess of the
amount required to pay the Debt is insufficient to pay such obligation;
     (ee) does not and will not have any of its obligations guaranteed by any
Affiliate except for (i) Guarantors pursuant to the Non-Recourse Guaranty, the
Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty and the
Construction Completion Guaranty, and (ii) HRHI pursuant to the HRHI Guaranty;
provided, that if such entity is a limited partnership, such entity’s general
partner will be generally liable for its obligations; and
     (ff) has complied and will comply with all of the terms and provisions
contained in its organizational documents.
     “Spread” shall mean, subject to application of the Default Rate,
8.7500000000%; provided, however, that (a) subject to the following clause (b),
if Substantial Completion has not occurred on or before the date which is
twenty-four (24) months from the date of the Initial Construction Loan Advance,
the Spread shall increase to 9.7794117647% from and including such date which is
twenty-four (24) months from the date of the Initial Construction Loan Advance
through but excluding the first Payment Date following Substantial Completion,
following which the Spread shall again be 8.7500000000%, and (b) if the Second
Non-Qualified Extension Term is exercised in accordance with the terms of
Section 2.7.1 hereof, the Spread in effect from time to time pursuant to the
foregoing clause (a) shall increase by 0.5147058824% throughout the Second
Non-Qualified Extension Term and thereafter until the Obligations are paid in
full.

48



--------------------------------------------------------------------------------



 



     “Spread Maintenance Premium” shall mean, with respect to any prepayment of
the Outstanding Principal Balance prior to the Spread Maintenance Release Date,
other than any prepayment from the proceeds of any Minimum Mandatory Prepayment
(or any partial payment on account thereof), Non-Qualified Mandatory Prepayment,
Additional Non-Qualified Mandatory Prepayment, Release Parcel Release Price,
Adjacent Parcel Release Price and/or IP Release Price, an amount equal to the
product of (a) the principal amount of such prepayment, multiplied by (b) the
Spread, and multiplied by (c) a fraction, the numerator of which shall equal the
actual number of days from the date of such payment through the Spread
Maintenance Release Date and the denominator of which is 360; provided, however,
if any such prepayment shall occur on a day other than a Payment Date, the
numerator of such fraction shall equal the actual number of days from the next
succeeding ninth (9th) day of a calendar month through the Spread Maintenance
Release Date.
     “Spread Maintenance Release Date” shall mean , as applicable, either
(i) May 9, 2008, in the event the Qualification Conditions have not been
satisfied on or prior to the Construction Qualification Date, or (ii) August 9,
2008, in the event the Qualification Conditions have been satisfied on or prior
to the Construction Qualification Date.
     “State” shall mean the State of Nevada.
     “Strike Price” shall mean, as applicable, with respect to:
     (i) the period commencing on the Closing Date through and including the
Initial Maturity Date, five and one-half percent (5.5%) per annum; and
     (ii) for each Extension Term, a rate to be selected by Borrowers no later
than ten (10) days prior to the first day of such Extension Term, which shall in
no event exceed one percent (1%) in excess of LIBOR as of the most recent
Determination Date.
     “Sub-Management Agreement” shall mean that certain Paradise Bay Club
Apartments Management Agreement, dated as of September 17, 2004, between PM
Realty LLC (predecessor-in-interest to Adjacent Borrower) and Sub-Manger, with
respect to the Adjacent Property, as the same has been and may be amended,
modified or supplemented from time to time.
     “Sub-Manager” shall mean, with respect to the Adjacent Property, ConAm
Management Corporation.
     “Subsequent Required Equity Amount” shall have the meaning assigned to such
term in the Mortgage Loan Agreement.
     “Subsidiary Transferee” shall have the meaning assigned to such term in the
Mortgage Loan Agreement.
     “Substantial Completion” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.

49



--------------------------------------------------------------------------------



 



     “Survey” shall mean a current survey of each of the Properties, certified
to the Title Company and Mortgage Lender and their successors and assigns, in
form and content reasonably satisfactory to Mortgage Lender.
     “Tax and Insurance Escrow Fund” shall have the meaning assigned to such
term in the Mortgage Loan Agreement or such comparable fund as shall be
established under this Agreement in accordance with Section 7.2 hereof.
     “Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Property or part thereof, together with all interest and
penalties thereon.
     “Third Party IP License” shall have the meaning set forth in
Section 5.1.26(c) hereof.
     “Third Party Lenders” shall mean third party institutional lenders which
are in the business of providing loans similar to the Refinancing Loans
     “Title Company” shall mean First American Title Insurance Company, or any
successor title company reasonably acceptable to Mortgage Lender and licensed to
issue title insurance in the State of Nevada.
     “Title Insurance Policy” shall have the meaning assigned to such term in
the Mortgage Loan Agreement.
     “Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
     “Transfer Restricted Party” shall mean, collectively, each Loan Party, each
Mezzanine Borrower, each Constituent Member of each Loan Party, HRHI, HR
Holdings and each Guarantor.
     “Trust” shall have the meaning set forth in Section 10.25(a) hereof.
     “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in the State of Nevada, the State of New York or the State of
Delaware, as applicable.
     “UCC Financing Statements” shall mean the UCC Financing Statement executed
in connection with the Pledge Agreement and the other Loan Documents and filed
in the applicable filing offices.
     “UCC Insurance Policy” shall have the meaning set forth in Section 3.1.2(b)
hereof.
     “Uniform System of Accounts” shall mean the most recent edition of the
Uniform System of Accounts for Hotels, as adopted by the American Hotel and
Motel Association.
     “U.S. Obligations” shall mean non-redeemable securities evidencing an
obligation to timely pay principal and/or interest in a full and timely manner
that are direct obligations of the United States of America for the payment of
which its full faith and credit is pledged.

50



--------------------------------------------------------------------------------



 



     Section 1.2 Principles of Construction. (a) All references to sections,
subsections, clauses, exhibits and schedules are to sections, subsections,
clauses, exhibits and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All uses in this Agreement of
the phrase “any Borrower” shall be deemed to mean “any one or more of the
Borrowers including all of the Borrowers”. All uses in this Agreement of the
phrase “any Property” or “any of the Properties” shall be deemed to mean “any
one or more of the Properties including all of the Properties”. All uses in this
Agreement of the phrase “the IP” shall be deemed to mean “all or any part of the
IP”. Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.
          (b) With respect to terms defined by cross-reference to the Mortgage
Loan Documents, the First Mezzanine Loan Documents and/or the Second Mezzanine
Loan Documents, as applicable, such defined terms shall have the definitions set
forth in the Mortgage Loan Documents, the First Mezzanine Loan Documents and/or
the Second Mezzanine Loan Documents as of the date hereof, and no modifications
to the Mortgage Loan Documents, the First Mezzanine Loan Documents and/or the
Second Mezzanine Loan Documents, as the case may be, shall have the effect of
changing such definitions for the purpose of this Agreement unless Lender
expressly agrees that such definitions as used in this Agreement have been
revised or Lender consents to the modification documents. With respect to any
provisions incorporated by reference herein from the Mortgage Loan Agreement,
the First Mezzanine Loan Agreement and/or the Second Mezzanine Loan Agreement,
as applicable, such provisions shall be deemed a part of this Agreement
notwithstanding the fact that the Mortgage Loan, the First Mezzanine Loan and/or
the Second Mezzanine Loan, as the case may be, shall no longer be effective for
any reason.
          (c) The words “Borrowers shall cause Second Mezzanine Borrowers to” or
“Borrowers shall cause Second Mezzanine Borrowers not to” (or words of similar
meaning) shall mean Borrowers, as the sole members of Second Mezzanine
Borrowers, shall cause Second Mezzanine Borrowers to so act or not to so act, as
applicable. The words “Borrowers shall cause First Mezzanine Borrowers to” or
“Borrowers shall cause First Mezzanine Borrowers not to” (or words of similar
meaning) shall mean Borrowers, as the sole members of Second Mezzanine
Borrowers, shall cause Second Mezzanine Borrowers, as the sole members of First
Mezzanine Borrowers, to cause First Mezzanine Borrowers to so act or not to so
act, as applicable. The words “Borrowers shall cause Mortgage Borrowers to” or
“Borrowers shall cause Mortgage Borrowers not to” (or words of similar meaning)
shall mean Borrowers, as the sole members of Second Mezzanine Borrowers, shall
cause Second Mezzanine Borrowers, as the sole members of First Mezzanine
Borrowers, to cause First Mezzanine Borrowers, as the direct or indirect sole
members of Mortgage Borrowers, to cause Mortgage Borrowers to so act or not to
so act, as applicable.

51



--------------------------------------------------------------------------------



 



ARTICLE II.
GENERAL TERMS
     Section 2.1 Loan Commitment; Disbursement to Borrowers.
          2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrowers hereby
jointly and severally agree to accept the Loan on the Closing Date.
          2.1.2 Loan. (a) The Loan is evidenced by the Note and this Agreement,
is secured by the Pledge Agreement and the other Loan Documents and shall be
repaid with interest, costs and charges as more particularly set forth in the
Note, this Agreement, the Pledge Agreement and the other Loan Documents.
Principal amounts of the Loan which are repaid for any reason may not be
reborrowed.
               (b) Lender shall not fund any portion of the Loan from any
account holding “plan assets” of one or more plans within the meaning of 29
C.F.R. 2510.3-101 unless such Loan will not constitute a non-exempt prohibited
transaction under ERISA.
          2.1.3 Use of Proceeds; Initial Funding; Construction Holdback. (a) On
the date hereof, Lender shall disburse Fifty Five Million and No/100 Dollars
($55,000,000) of the Loan proceeds to or on behalf of Borrowers and Borrowers
shall use (i) $50,000,000 of such proceeds to make or cause to be made a
contribution to Mortgage Borrowers for use by Mortgage Borrowers to partially
prepay the principal balance of the Original Mortgage Loan; (ii) $2,894,363.08
of such proceeds for deposit into the Initial Renovation Reserve Account to be
held in accordance with the provisions of Sections 7.5 and 7.8 of the Mortgage
Loan Agreement and advanced from the Initial Renovation Reserve Account, subject
to the satisfaction of all conditions to funding with respect thereto set forth
in the Mortgage Loan Agreement; and (iii) $2,105,636.92 of such proceeds to pay
costs, expenses and fees incurred in connection with the closing of the Loan, as
reasonably approved by Lender.
               (b) A portion of the Loan proceeds in an amount equal to Ten
Million and No/100 Dollars ($10,000,000) (the “Construction Holdback”) shall be
retained by Lender as a holdback to be advanced for the payment of Project Costs
in accordance with the terms and conditions of Section 3.4 hereof and no amount
of the Construction Holdback shall bear interest under the Note until actually
advanced hereunder.
               (c) Use of the proceeds of the Loan by Mortgage Borrowers shall
constitute a distribution by Borrowers to Second Mezzanine Borrowers, and then a
distribution by Second Mezzanine Borrowers to First Mezzanine Borrowers, and
then a distribution by First Mezzanine Borrowers to Mortgage Borrowers.
     Section 2.2 Interest Rate.
          2.2.1 Interest Generally. Interest on the Outstanding Principal
Balance shall accrue from the Closing Date to but excluding the Maturity Date at
the Applicable Interest Rate. Borrowers shall pay to Lender on each Payment Date
the interest accrued on the Loan for the preceding Interest Period.

52



--------------------------------------------------------------------------------



 



          2.2.2 Interest Calculation. Interest on the Outstanding Principal
Balance shall be calculated by multiplying (a) the actual number of days elapsed
in the period for which the calculation is being made by (b) a daily rate based
on a three hundred sixty (360) day year by (c) the Outstanding Principal
Balance. If, at any time, Lender or Borrowers determine that Lender has
miscalculated the Applicable Interest Rate (whether because of a miscalculation
of LIBOR or otherwise), such party shall notify the other of the necessary
correction. Upon the agreement of the parties as to the correction, if the
corrected Applicable Interest Rate represents an increase in the applicable
monthly payment, Borrowers shall, within ten (10) days after receipt of notice
from Lender, pay to Lender the corrected amount. Upon the agreement of the
parties as to the correction, if the corrected Applicable Interest Rate
represents an overpayment by Borrowers to Lender and no Event of Default then
exists, Lender shall promptly refund the overpayment to Borrowers or, at
Borrowers’ option, credit such amounts against Borrowers’ payment next due
hereunder.
          2.2.3 Determination of Interest Rate. (a) The Applicable Interest Rate
with respect to the Loan shall be: (i) LIBOR plus the Spread with respect to the
applicable Interest Period for a LIBOR Loan or (ii) the Prime Rate plus the
Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime Rate
Loan pursuant to the provisions of Section 2.2.3(c) or (f) hereof.
               (b) Subject to the terms and conditions of this Section 2.2.3,
the Loan shall be a LIBOR Loan and Borrowers shall pay interest on the
Outstanding Principal Balance at LIBOR plus the Spread for the applicable
Interest Period. Any change in the Applicable Interest Rate hereunder due to a
change in LIBOR shall become effective as of the opening of business on the
first day of the applicable Interest Period.
               (c) In the event that Lender shall have determined in good faith
(which determination shall be conclusive and binding upon Borrowers’ absent
manifest error) that by reason of circumstances affecting the interbank
eurodollar market, adequate and reasonable means do not exist for ascertaining
LIBOR, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrowers at least one (1) Business Day
prior to the last day of the related Interest Period. If such notice is given,
the related outstanding LIBOR Loan shall be converted, on the first day of the
next occurring Interest Period, to a Prime Rate Loan.
               (d) If, pursuant to the terms of this Agreement, any portion of
the Loan has been converted to a Prime Rate Loan and Lender shall determine in
good faith (which determination shall be conclusive and binding upon Borrowers
absent manifest error) that the event(s) or circumstance(s) which resulted in
such conversion shall no longer be applicable, Lender shall give notice by
telephone of such determination, confirmed in writing, to Borrowers at least one
(1) Business Day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding Prime Rate Loan shall be converted to a
LIBOR Loan on the first day of the next occurring Interest Period.
               (e) (i) Except as otherwise expressly provided in this
Section 2.2.3(e), with respect to a LIBOR Loan, all payments made by Borrowers
hereunder shall be made free and clear of, and without reduction for or on
account of, any Indemnified Taxes or Other Taxes;

53



--------------------------------------------------------------------------------



 



provided that if Borrowers shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then (A) the sum payable shall be increased as
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section 2.2.3)
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (B) Borrowers shall make such deductions, and
(C) Borrowers shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. If Lender gives Borrowers written
notice that any such amounts are payable by Borrowers, Borrowers shall pay all
such amounts to the relevant Governmental Authority in accordance with
applicable Legal Requirements by the later of (1) five (5) Business Days after
receipt of demand from Lender and (2) their due date, and, as promptly as
possible thereafter, Borrowers shall send to Lender an original official
receipt, if available, or certified copy thereof showing payment of such
Indemnified Taxes or Other Taxes.
               (ii) Without duplication of any additional amounts paid pursuant
to this Section 2.2.3(e), each Borrower shall indemnify Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.2.3) paid by
Lender, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
provided that, if Borrowers determine that any such Indemnified Taxes or Other
Taxes were not correctly or legally imposed or asserted, Lender shall, upon
payment by Borrowers of the full amount of any Indemnified Taxes or Other Taxes,
allow Borrowers to contest (and shall cooperate in such contest), the imposition
of such tax upon the reasonable request of Borrowers and at Borrowers’ expense;
provided, however, that Lender shall not be required to participate in any
contest that would, in its reasonable judgment, expose it to a material
commercial disadvantage or require it to disclose any information it considers
confidential or proprietary. A certificate as to the amount of such payment or
liability delivered to Borrowers by Lender (together with any supporting detail
reasonably requested by Borrowers), shall be conclusive, provided that such
amounts are determined on a reasonable basis.
               (iii) Any Non-U.S. Lender that is entitled to an exemption from
or reduction of withholding tax under U.S. law, the law of the jurisdiction in
which Borrowers are located (if other than the U.S.), or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to Borrowers, at the time or times prescribed by applicable law,
or as reasonably requested by Borrowers, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by Borrowers
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Each Non-U.S. Lender shall deliver to Borrowers (or, in the case
of a participant, to the Lender from which the related participation shall have
been purchased), on or before the date that such Non-U.S. Lender becomes a party
to this Agreement, two (2) properly completed and duly executed copies of U.S.
Internal Revenue Service Form W-8BEN, Form W-8IMY, Form W-8EXP or Form W-8ECI,
as applicable (or successor forms thereto), claiming a complete exemption from,
or reduction of, U.S. federal withholding tax on all payments by Borrowers under
this Agreement. Each Non-U.S. Lender shall promptly provide such forms upon
becoming aware of the obsolescence, expiration or invalidity of any form
previously delivered by such Non-U.S. Lender

54



--------------------------------------------------------------------------------



 



(unless it is legally unable to do so as a result of a change in law) and shall
promptly notify Borrowers at any time it determines that any previously
delivered forms are no longer valid.
               (iv) Lender or any successor and/or assign of Lender that is
incorporated under the laws of the United States of America or a state thereof
agrees that, on or before it becomes a party to this Agreement and from time to
time thereafter before the expiration or obsolescence of the previously
delivered form, it will deliver to Borrowers a United States Internal Revenue
Service Form W-9 or successor applicable form, as the case may be, to establish
exemption from United States backup withholding tax. If required by applicable
law, Borrowers are hereby authorized to deduct from any payments due to Lender
pursuant to Section 2.2.3 hereof the amount of any withholding taxes resulting
from Lender’s failure to comply with this Section 2.2.3(e)(iv).
               (v) If Lender determines, in its reasonable discretion, that it
has received a refund of or will receive a credit for Indemnified Taxes or Other
Taxes with respect to which Borrowers have paid additional amounts pursuant to
this Section 2.2.3(e), it shall pay over to Borrowers an amount equal to the
additional amounts paid by Borrowers under this Section 2.2.3(e) (with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses of Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrowers, upon the request of Lender, agrees to repay
the amount paid over to Borrowers (plus any interest to the extent accrued from
the date such refund is paid over to Borrowers) to Lender in the event Lender is
required to repay such refund to such Governmental Authority or is unable to
claim the credit. This Section 2.2.3(e)(v) shall not be construed to require
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to Borrowers or any other Person.
               (f) Except as otherwise expressly provided in Section 2.2.3(e)
hereof, if any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrowers hereby agree
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any actual out-of-pocket costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder; provided that such
additional amount is generally charged by Lender to other borrowers with loans
similar to the Loan.
               (g) Except as otherwise expressly provided in Section 2.2.3(e)
hereof, in the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive having the force of law hereafter issued from any central bank or
other Governmental Authority:
          (i) shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or

55



--------------------------------------------------------------------------------



 



deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;
          (ii) shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any material amount; or
          (iii) shall hereafter impose on Lender any other condition and the
result of any of the foregoing is to increase the actual out-of-pocket cost to
Lender of maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;
then, in any such case, Borrowers shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable; provided that such additional amount is generally
charged by Lender to other borrowers with loans similar to the Loan. If Lender
becomes entitled to claim any additional amounts pursuant to this
Section 2.2.3(g), Lender shall provide Borrowers with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount.
               (h) Each Borrower agrees to pay to Lender and to hold Lender
harmless from any actual out-of-pocket expense which Lender sustains or incurs
as a consequence of (i) any default by Borrowers in payment of the principal of
or interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (ii) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that (A) is not the
Payment Date immediately following the last day of an Interest Period with
respect thereto or (B) is the Payment Date immediately following the last day of
an Interest Period with respect thereto if Borrowers did not give the prior
notice of such prepayment required pursuant to the terms of this Agreement,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the LIBOR Loan hereunder, and (iii) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of the Applicable Interest Rate from LIBOR
plus the Spread to the Prime Rate plus the Prime Rate Spread with respect to any
portion of the Outstanding Principal Balance then bearing interest at LIBOR plus
the Spread on a date other than the Payment Date immediately following the last
day of an Interest Period, including, without limitation, such actual
out-of-pocket expenses arising from interest or fees payable by Lender to
lenders of funds obtained by it in order to maintain a LIBOR Loan hereunder (the
amounts referred to in clauses (i), (ii) and (iii) are herein referred to
collectively as the “Breakage Costs”); provided, however, that Borrowers shall
not indemnify Lender from any loss or expense arising from Lender’s willful
misconduct, fraud, illegal acts or gross negligence. No Breakage Costs shall be
due or payable if, in connection with any prepayment of the Loan by

56



--------------------------------------------------------------------------------



 



Borrowers, Borrowers pay interest through the next Payment Date as provided in
Section 2.4.1 hereof.
               (i) Subject to Section 2.2.3(e) above, Lender shall not be
entitled to claim compensation pursuant to this Section 2.2.3 for any
Indemnified Taxes or Other Taxes, increased cost or reduction in amounts
received or receivable hereunder, or any reduced rate of return, which was
incurred or which accrued more than ninety (90) days before the date Lender
notified Borrowers in writing of the change in law or other circumstance on
which such claim of compensation is based and delivered to Borrowers a written
statement setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.2.3, which statement,
made in good faith, shall be conclusive and binding upon all parties hereto
absent manifest error.
          2.2.4 Additional Costs. Lender will use reasonable efforts (consistent
with legal and regulatory restrictions) to maintain the availability of the
LIBOR Loan and to avoid or reduce any increased or additional costs payable by
Borrowers under Section 2.2.3 hereof, including, if requested by Borrowers, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the LIBOR Loan or to avoid or
reduce such increased or additional costs, provided that the transfer or
assignment or redesignation (a) would not result in any additional costs,
expenses or risk to Lender that are not separately agreed to by Borrowers to be
reimbursed by Borrowers and (b) would not be disadvantageous in any other
material respect to Lender as determined by Lender in its reasonable discretion.
          2.2.5 Default Rate. In the event that, and for so long as, any Event
of Default shall have occurred and be continuing, the Outstanding Principal
Balance and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
          2.2.6 Usury Savings. This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall any
Borrower be obligated or required to pay interest on the Outstanding Principal
Balance at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, any Borrower is at any time
required or obligated to pay interest on the Outstanding Principal Balance at a
rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

57



--------------------------------------------------------------------------------



 



          2.2.7 Interest Rate Cap Agreement. (a) Prior to or contemporaneously
with the Closing Date, Borrowers shall enter into one or more Interest Rate Cap
Agreements with a blended LIBOR strike price equal to the Strike Price. Each
Interest Rate Cap Agreement (i) shall be in a form and substance reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Cash Management
Account any amounts due Borrowers under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided that the Debt shall be deemed to
exist even if one or more of the Properties, the IP or the Collateral is
transferred by judicial or non-judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a period equal to the current term of the Loan, and (v) when
aggregated with all other Interest Rate Cap Agreements, shall have an initial
notional amount equal to the outstanding principal balance of the Loan as of the
Closing Date. Borrowers shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under all Interest Rate Cap
Agreements, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreements (which shall, by their respective terms, authorize the
assignment to Lender and require that payments be deposited directly into the
Cash Management Account).
               (b) Borrowers shall comply with all of their obligations under
the terms and provisions of each Interest Rate Cap Agreement. All amounts paid
by the Counterparty under each Interest Rate Cap Agreement to Borrowers or
Lender shall be deposited immediately into the Cash Management Account.
Borrowers shall take all actions reasonably requested by Lender to enforce
Lender’s rights under each Interest Rate Cap Agreement in the event of a default
by the Counterparty and shall not waive, amend or otherwise modify any of its
rights thereunder.
               (c) In the event of any downgrade of the rating of the Acceptable
Counterparty below “AA-” by S&P or “Aa3” by Moody’s, Borrowers shall replace the
applicable Interest Rate Cap Agreement(s) with one or more Replacement Interest
Rate Cap Agreements not later than ten (10) Business Days following receipt of
notice from Lender of such downgrade.
               (d) In the event that Borrowers fail to purchase and deliver to
Lender any Interest Rate Cap Agreement or fail to maintain each Interest Rate
Cap Agreement in accordance with the terms and provisions of this Agreement,
after ten (10) Business Days notice to Borrowers and Borrowers’ failure to cure,
Lender may purchase the required Interest Rate Cap Agreement(s) and the actual
out-of-pocket cost incurred by Lender in purchasing such Interest Rate Cap
Agreement(s) shall be paid by Borrowers to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such actual
out-of-pocket cost is reimbursed by Borrowers to Lender.
               (e) In connection with each Interest Rate Cap Agreement,
Borrowers shall obtain and deliver to Lender an opinion from counsel (which
counsel may be in-house counsel for the Counterparty) for the Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:
     (i) the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the

58



--------------------------------------------------------------------------------



 



organizational power and authority to execute and deliver, and to perform its
obligations under, such Interest Rate Cap Agreement;
     (ii) the execution and delivery of such Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
     (iii) all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of such Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
     (iv) such Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
               (f) At such time as the Loan is repaid in full, all of Lender’s
right, title and interest in all Interest Rate Cap Agreements shall terminate
and Lender shall, at Borrowers’ reasonable expense, promptly execute and deliver
such documents as may be reasonably required and prepared by the Counterparty
and/or Borrowers to evidence release of each Interest Rate Cap Agreement.
     Section 2.3 Loan Payment.
          2.3.1 Payments Generally. Borrowers shall pay to Lender on each
Payment Date the interest accrued on the Loan for the preceding Interest Period
(the “Monthly Interest Payment”), except that Borrowers shall pay to Lender an
amount equal to the interest accrued on the Outstanding Principal Balance for
the initial Interest Period on the Closing Date. For purposes of making payments
hereunder, but not for purposes of calculating Interest Periods, if the day on
which such payment is due is not a Business Day, then amounts due on such date
shall be due on the immediately preceding Business Day. With respect to payments
of principal due on the Maturity Date, interest shall be payable at the
Applicable Interest Rate or the Default Rate, as the case may be, through and
including the day immediately preceding such Maturity Date. All amounts due
pursuant to this Agreement and the other Loan Documents shall be

59



--------------------------------------------------------------------------------



 



payable without setoff, counterclaim, defense or any other deduction whatsoever,
except as otherwise expressly provided in Section 2.2.3(e) hereof.
  Lender shall have the right from time to time, in its sole discretion, upon
not less than ten (10) days prior written notice to Borrowers, to change the
monthly Payment Date to a different calendar day and to correspondingly adjust
the Interest Period and Lender and Borrowers shall promptly execute an amendment
to this Agreement to evidence any such changes.
     2.3.2 Payment on Maturity Date. Borrowers shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid
interest, and all other amounts due hereunder and under the Note, the Pledge
Agreement and the other Loan Documents.
     2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (other than the payment of principal due on the
Maturity Date) is not paid by Borrowers by the date on which it is due,
Borrowers shall pay to Lender upon demand an amount equal to the lesser of
(a) four percent (4%) of such unpaid sum or (b) the maximum amount permitted by
applicable law, in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment. Any such amount shall be secured by the
Pledge Agreement and the other Loan Documents to the extent permitted by
applicable law.
     2.3.4 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 P.M., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office at 11 Madison Avenue, New
York, New York 10010, Attention: Edmund Taylor, or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
     Section 2.4 Prepayments.
     2.4.1 Voluntary Prepayments. From and after the date hereof, so long as no
Event of Default has occurred and is continuing, Borrowers may, at their option
and upon at least ten (10) days prior written notice to Lender (or such shorter
period as may be permitted by Lender), prepay the Debt in whole or in part, but
in no event shall any partial prepayment be less than $5,000,000.00; provided
that any prepayment is accompanied by (a) if such prepayment occurs on a date
other than a Payment Date, all interest which would have accrued on the amount
of the Loan to be paid through, but not including, the next succeeding ninth
(9th) day of a calendar month, or, if such prepayment occurs on a Payment Date,
through and including the last day of the Interest Period immediately prior to
the applicable Payment Date; (b) if such prepayment occurs prior to the Spread
Maintenance Release Date, the Spread Maintenance Premium due with respect to the
amount prepaid, if any; and (c) all other sums due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited
to, the Breakage Costs, if any, the applicable Prepayment Fee, if any, and all
of Lender’s costs and expenses (including reasonable attorney’s fees and

60



--------------------------------------------------------------------------------



 



disbursements) incurred by Lender in connection with such prepayment. No Spread
Maintenance Premium or, subject to the proviso at the end of this sentence, any
other prepayment premium or fee shall be due in connection with any prepayment
of the Loan (i) made after the Spread Maintenance Release Date, or (ii) made
from the proceeds of any Minimum Mandatory Prepayment (or any partial payment on
account thereof), Non-Qualified Mandatory Prepayment, Additional Non-Qualified
Mandatory Prepayment, Release Parcel Release Price, Adjacent Parcel Release
Price and/or IP Release Price; provided, however, that the applicable Prepayment
Fee shall be due in connection with any prepayment of the Loan made from the
proceeds of any Minimum Mandatory Prepayment (or any partial payment on account
thereof), Release Parcel Release Price, Adjacent Parcel Release Price and/or IP
Release Price if any such prepayment shall occur prior to the Prepayment Fee
Release Date. If a notice of prepayment is given by Borrowers to Lender pursuant
to this Section 2.4.1, the amount designated for prepayment and all other sums
required under this Section 2.4 shall be due and payable on the proposed
prepayment date; provided, however, Borrowers shall have the right to postpone
or revoke such prepayment upon written notice to Lender not less than two
(2) Business Days prior to the date such prepayment is due so long as Borrowers
pay Lender and/or Servicer all actual out-of-pocket third party costs and
expenses incurred by Lender and/or Servicer in connection with such postponement
or revocation.
     2.4.2 Mandatory Prepayments.
               (a) Minimum Mandatory Prepayment and Alternative Minimum
Mandatory Letter of Credit.
               (i) Section 2.4.2(b) of the Mortgage Loan Agreement contains
provisions requiring Mortgage Borrowers to either (A) pay to Mortgage Lender a
mandatory prepayment of the Aggregate Outstanding Principal Balance in the
Minimum Mandatory Amount (the “Minimum Mandatory Prepayment”), or (B) deliver to
Mortgage Lender the Alternative Minimum Mandatory Letter of Credit and the
Alternative Minimum Interest Reserve Amount, in each case, in the event that the
entire Release Parcel has not been sold pursuant to one or more Release Parcel
Sales consummated in accordance with the provisions of Section 2.5.1 of the
Mortgage Loan Agreement, including, without limitation, the payment of the
Release Parcel Release Price(s) resulting from any such Release Parcel Sale(s),
on or prior to the First Anniversary, subject to extension upon satisfaction of
certain conditions as set forth in Section 2.4.2(b) of the Mortgage Loan
Agreement.
               (ii) Lender hereby consents to the payment of any Minimum
Mandatory Prepayment or delivery of the Alternative Minimum Mandatory Letter of
Credit and the Alternative Minimum Interest Reserve Amount by Mortgage Borrowers
in accordance with the terms of Section 2.4.2(b) and Section 2.4.2(e) of the
Mortgage Loan Agreement provided that:
          (A) Borrowers shall deliver, or shall cause Mortgage Borrowers to
deliver, to Lender a copy of all requests and other notices relating to such
Minimum Mandatory Prepayment or Alternative Minimum Mandatory Letter

61



--------------------------------------------------------------------------------



 



of Credit delivered to Mortgage Lender concurrently with delivery of the same to
Mortgage Lender;
          (B) all certifications made by Mortgage Borrowers in connection with
such Minimum Mandatory Prepayment or Alternative Minimum Mandatory Letter of
Credit also run for the benefit of Lender; and
          (C) Borrowers shall cause Mortgage Borrowers to deposit directly into
the Mortgage Cash Management Account an amount equal to the sum of the Minimum
Mandatory Prepayment (or deliver an Alternative Minimum Mandatory Letter of
Credit in lieu thereof) determined in accordance with the Mortgage Loan
Agreement, which funds shall be applied by Mortgage Lender as provided in
Section 2.4.3(b) of the Mortgage Loan Agreement and Section 2.4.4(b) hereof,
plus (1) if such Minimum Mandatory Prepayment (or a partial payment on account
thereof) occurs on a date other than a Payment Date, all interest which would
have accrued on the amount of the Mortgage Loan, the Loan and the Mezzanine
Loans to be prepaid through, but not including, the next succeeding ninth (9th)
day of a calendar month (subject to Section 2.4.6 hereof), or, if such Minimum
Mandatory Prepayment (or a partial payment on account thereof) occurs on a
Payment Date, through and including the last day of the Interest Period
immediately prior to the applicable Payment Date, (2) the applicable Prepayment
Fee, and (3) all other sums due and payable under this Agreement, the Note, and
the other Loan Documents, including, but not limited to the Breakage Costs, if
any, and all of Lender’s costs and expenses (including reasonable attorney’s
fees and disbursements) incurred by Lender in connection with such Minimum
Mandatory Prepayment (or such partial payment on account thereof), but Lender
acknowledges and agrees that no Spread Maintenance Premium shall be due at any
time in connection with the Minimum Mandatory Prepayment (or any partial payment
on account thereof).
               (iii) Pursuant to Section 2.4.2(e) of the Mortgage Loan
Agreement, upon the occurrence and during the continuance of a Mortgage Event of
Default, Mortgage Lender has the right, at its option, to draw on any
Alternative Minimum Mandatory Letter of Credit and to apply all or any part of
the proceeds thereof in accordance with the provisions of Section 2.4.3(b) of
the Mortgage Loan Agreement and Section 2.4.4(b) hereof applicable to a
prepayment following the occurrence and during the continuance of a Mortgage
Event of Default.
               (iv) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 2.4.2(b) and Section 2.4.2(e) of
the Mortgage Loan Agreement and all related definitions shall be incorporated
into this Agreement in their entirety, but the terms used therein shall mean and
refer to the correlative terms defined herein.

62



--------------------------------------------------------------------------------



 



               (b) Non-Qualified Mandatory Prepayment.
               (i) Section 2.4.2(c) of the Mortgage Loan Agreement contains
provisions requiring Mortgage Borrowers to either (A) pay to Mortgage Lender on
or prior to the Construction Qualification Date a mandatory prepayment of the
Aggregate Outstanding Principal Balance in the amount of $50,000,000.00 (the
“Non-Qualified Mandatory Prepayment”), or (B) deliver to Mortgage Lender the
Non-Qualified Prepayment Letter of Credit, in each case, in the event that
Mortgage Borrowers shall deliver a Relinquishment Notice or in the event that a
Deemed Relinquishment shall occur, and whether or not the entire Release Parcel
shall have been sold pursuant to one or more Release Parcel Sales in accordance
with the provisions of Section 2.5.1 of the Mortgage Loan Agreement.
               (ii) Lender hereby consents to the payment of any Non-Qualified
Mandatory Prepayment or delivery of the Non-Qualified Prepayment Letter of
Credit by Mortgage Borrowers in accordance with the terms of Section 2.4.2(c)
and Section 2.4.2(e) of the Mortgage Loan Agreement provided that:
          (A) Borrowers shall deliver, or shall cause Mortgage Borrowers to
deliver, to Lender a copy of all requests and other notices (including any
Relinquishment Notice) relating to such Non-Qualified Mandatory Prepayment or
Non-Qualified Prepayment Letter of Credit delivered to Mortgage Lender
concurrently with delivery of the same to Mortgage Lender;
          (B) all certifications made by Mortgage Borrowers in connection with
such Non-Qualified Mandatory Prepayment or Non-Qualified Prepayment Letter of
Credit also run for the benefit of Lender; and
          (C) Borrowers shall cause Mortgage Borrowers to deposit directly into
the Mortgage Cash Management Account an amount equal to the sum of the
Non-Qualified Mandatory Prepayment (or deliver a Non-Qualified Prepayment Letter
of Credit in lieu thereof) determined in accordance with the Mortgage Loan
Agreement, which funds shall be applied by Mortgage Lender as provided in
Section 2.4.3(b) of the Mortgage Loan Agreement and Section 2.4.4(b) hereof,
plus (1) if such Non-Qualified Mandatory Prepayment occurs on a date other than
a Payment Date, all interest which would have accrued on the amount of the
Mortgage Loan, the Loan and the Mezzanine Loans to be prepaid through, but not
including, the next succeeding ninth (9th) day of a calendar month (subject to
Section 2.4.6 hereof), or, if such Non-Qualified Mandatory Prepayment occurs on
a Payment Date, through and including the last day of the Interest Period
immediately prior to the applicable Payment Date, and (2) all other sums due and
payable under this Agreement, the Note, and the other Loan Documents, including,
but not limited to the Breakage Costs, if any, and all of Lender’s costs and
expenses (including reasonable attorney’s fees and disbursements) incurred by
Lender in connection with such Non-Qualified Mandatory Prepayment, but Lender
acknowledges and agrees that (x) no Spread Maintenance Premium shall be due at
any time in connection with the Non-

63



--------------------------------------------------------------------------------



 



Qualified Mandatory Prepayment, and (y) no Prepayment Fee shall be due at any
time in connection with the Non-Qualified Mandatory Prepayment.
               (iii) Pursuant to Section 2.4.2(e) of the Mortgage Loan
Agreement, upon the occurrence and during the continuance of a Mortgage Event of
Default, Mortgage Lender has the right, at its option, to draw on any
Non-Qualified Prepayment Letter of Credit and to apply all or any part of the
proceeds thereof in accordance with the provisions of Section 2.4.3(b) of the
Mortgage Loan Agreement and Section 2.4.4(b) hereof applicable to a prepayment
following the occurrence and during the continuance of a Mortgage Event of
Default.
               (iv) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 2.4.2(c) and Section 2.4.2(e) of
the Mortgage Loan Agreement and all related definitions shall be incorporated
into this Agreement in their entirety, but the terms used therein shall mean and
refer to the correlative terms defined herein.
               (c) Additional Non-Qualified Mandatory Prepayment.
               (i) Section 2.4.2(d) of the Mortgage Loan Agreement contains
provisions requiring Mortgage Borrowers to pay to Mortgage Lender on the
Additional Non-Qualified Prepayment Date an additional mandatory prepayment of
the Aggregate Outstanding Principal Balance in the amount of $75,000,000.00 (the
“Additional Non-Qualified Mandatory Prepayment”), in accordance with the
provisions of Section 2.4.2(d) of the Mortgage Loan Agreement.
               (ii) Lender hereby consents to the payment of any Additional
Non-Qualified Mandatory Prepayment by Mortgage Borrowers in accordance with the
terms of Section 2.4.2(d) of the Mortgage Loan Agreement provided that:
     (A) Borrowers shall deliver, or shall cause Mortgage Borrowers to deliver,
to Lender a copy of all requests and other notices relating to such Additional
Non-Qualified Mandatory Prepayment delivered to Mortgage Lender concurrently
with delivery of the same to Mortgage Lender;
     (B) all certifications made by Mortgage Borrowers in connection with such
Additional Non-Qualified Mandatory Prepayment also run for the benefit of
Lender; and
     (C) Borrowers shall cause Mortgage Borrowers to deposit directly into the
Mortgage Cash Management Account an amount equal to the sum of the Additional
Non-Qualified Mandatory Prepayment determined in accordance with the Mortgage
Loan Agreement, which funds shall be applied by Mortgage Lender as provided in
Section 2.4.3(b) of the Mortgage Loan Agreement and Section 2.4.4(b) hereof,
plus (1) if such Additional Non-Qualified Mandatory Prepayment occurs on a date
other than a Payment Date, all interest which would have accrued on the

64



--------------------------------------------------------------------------------



 



amount of the Mortgage Loan, the Loan and the Mezzanine Loans to be prepaid
through, but not including, the next succeeding ninth (9th) day of a calendar
month (subject to Section 2.4.6 hereof), or, if such Additional Non-Qualified
Mandatory Prepayment occurs on a Payment Date, through and including the last
day of the Interest Period immediately prior to the applicable Payment Date, and
(2) all other sums due and payable under this Agreement, the Note, and the other
Loan Documents, including, but not limited to the Breakage Costs, if any, and
all of Lender’s costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by Lender in connection with such Additional
Non-Qualified Mandatory Prepayment, but Lender acknowledges and agrees that
(x) no Spread Maintenance Premium shall be due at any time in connection with
the Additional Non-Qualified Mandatory Prepayment, and (y) no Prepayment Fee
shall be due at any time in connection with the Additional Non-Qualified
Mandatory Prepayment.
               (iii) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 2.4.2(d) of the Mortgage Loan
Agreement and all related definitions shall be incorporated into this Agreement
in their entirety, but the terms used therein shall mean and refer to the
correlative terms defined herein.
          2.4.3 Prepayment Upon Occurrence of Liquidation Events.
               (a) In the event of (i) any Casualty to all or any portion of the
Property, (ii) any Condemnation of all or any portion of any Property, (iii) a
Transfer of any Property in connection with realization thereon by Mortgage
Lender following a Mortgage Event of Default, including, without limitation, a
foreclosure sale, or (iv) any refinancing of any Property or the Mortgage Loan
(each, a “Liquidation Event”), Borrowers shall cause the related Net Liquidation
Proceeds After Debt Service to be deposited with Lender or directly into the
Cash Management Account. On each date on which Lender actually receives a
distribution of Net Liquidation Proceeds After Debt Service, if such date is a
Payment Date, such Net Liquidation Proceeds After Debt Service shall be applied
to the Outstanding Principal Balance in an amount equal to one hundred percent
(100%) of such Net Liquidation Proceeds After Debt Service and all other sums
then due to prepay the Loan. In the event Lender receives a distribution of Net
Liquidation Proceeds After Debt Service on a date other than a Payment Date,
such amounts shall be held by Lender as collateral security for the Loan in an
interest bearing account, with such interest accruing to the benefit of
Borrowers, and shall be applied by Lender on the next Payment Date. Any such
prepayment shall be applied to all accrued and unpaid interest amounts and other
amounts then due to Lender under this Agreement or any of the other Loan
Documents and then to the Outstanding Principal Balance.
               (b) Borrowers shall immediately notify Lender of any Liquidation
Event once any Borrower has knowledge of such event. Borrowers shall be deemed
to have knowledge of (i) a sale (other than a foreclosure sale) of any Property
on the date on which a contract of sale for such sale is entered into, and a
foreclosure sale, on the date notice of such foreclosure sale is given, and
(ii) a refinancing of the Property, on the date on which a binding

65



--------------------------------------------------------------------------------



 



commitment for such refinancing is entered into and a closing date for the
funding of such refinancing has been scheduled. The provisions of this
Section 2.4.3 shall not be construed to contravene in any manner either (i) the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
Transfer of any Property set forth in this Agreement, any other Loan Document or
any Mortgage Loan Document, whether or not notice is given pursuant to this
Section 2.4.3 or (ii) Borrowers’ right to prepay set forth in this Agreement and
the other Loan Documents or the Mortgage Loan Documents.
               (c) Upon payment in full of the Debt and all other Obligations,
Lender shall disburse any Net Liquidation Proceeds After Debt Service to
Borrowers.
          2.4.4 Application of Payments of Principal. Notwithstanding anything
to the contrary contained in this Agreement, the following principal payments
shall be allocated among the Loan, the Mortgage Loan and the Mezzanine Loans as
follows:
               (a) so long as no Mortgage Event of Default shall have occurred
and be continuing, any voluntary prepayment, including, without limitation, any
prepayment pursuant to Section 2.7.3(a) or 2.7.3(b)(i) hereof or Section 3.2(h),
3.2(h)(A) or 3.3(d) of the Mortgage Loan Agreement (but expressly excluding
(1) any prepayment pursuant to Section 3.17.2 of the Mortgage Loan Agreement,
which shall be governed by the provisions of Section 2.4.3(j) thereof and
Section 2.4.4(j) below; (2) any prepayment pursuant to Section 3.1(e) of the
Mortgage Loan Agreement, which shall be governed by the provisions of
Section 2.4.3(i) thereof and Section 2.4.4(i) below; (3) any prepayment pursuant
to Section 3.17.5(a) of the Mortgage Loan Agreement, which shall be governed by
the provisions of Section 2.4.3(i) thereof and Section 2.4.4(i) below; and
(4) any prepayment pursuant to Section 3.22(a)(iii)(A) of the Mortgage Loan
Agreement, which shall be governed by the provisions of Section 2.4.3(i) thereof
and Section 2.4.4(i) below), shall be applied, pro rata in accordance with the
Financing Percentages, to (i) the Mortgage Debt, pro rata between the Components
in accordance with the Component Percentages, (ii) the First Mezzanine Debt,
(iii) the Second Mezzanine Debt and (iv) the Debt, until the Mortgage Debt, the
First Mezzanine Debt, the Second Mezzanine Debt and the Debt are paid in full,
which Financing Percentages and Component Percentages shall be calculated as of
the date of such prepayment; provided, however, that upon the occurrence and
during the continuance of a Mortgage Event of Default, Mortgage Lender shall
apply any voluntary prepayment first, to payment of the Mortgage Debt, pro rata
between the Components in accordance with the Component Percentages (as
calculated as of the date of such prepayment), and applied to each Component in
any order, priority and proportions as Mortgage Lender shall elect in its sole
discretion from time to time, until the Mortgage Debt is paid in full, and shall
then disburse any remainder, as a distribution permitted under applicable law,
(i) to First Mezzanine Lender for application in accordance with the terms of
the First Mezzanine Loan Documents if the First Mezzanine Debt (or any portion
thereof) is then outstanding, until the First Mezzanine Debt is paid in full,
and then (ii) to Second Mezzanine Lender for application in accordance with the
terms of the Second Mezzanine Loan Documents if the Second Mezzanine Debt (or
any portion thereof) is then outstanding, until the Second Mezzanine Debt is
paid in full, and then (iii) to Lender for application in accordance with the
terms of the Loan Documents if the Debt (or any portion thereof) is then
outstanding, until the Debt is paid in full, and then (iv) any balance to
Mortgage Borrowers;

66



--------------------------------------------------------------------------------



 



               (b) so long as no Mortgage Event of Default shall have occurred
and be continuing, any Minimum Mandatory Prepayment (or any partial payment on
account thereof), Non-Qualified Mandatory Prepayment and/or Additional
Non-Qualified Mandatory Prepayment shall be applied, pro rata in accordance with
the Financing Percentages, to (i) the Mortgage Debt, pro rata between the
Components in accordance with the Component Percentages, (ii) the First
Mezzanine Debt, (iii) the Second Mezzanine Debt and (iv) the Debt, until the
Mortgage Debt, the First Mezzanine Debt, the Second Mezzanine Debt and the Debt
are paid in full, which Financing Percentages and Component Percentages shall be
calculated as of the date of such prepayment; provided, however, that upon the
occurrence and during the continuance of a Mortgage Event of Default, Mortgage
Lender shall apply any Minimum Mandatory Prepayment (or any partial payment on
account thereof), Non-Qualified Mandatory Prepayment and/or Additional
Non-Qualified Mandatory Prepayment first, to payment of the Mortgage Debt, pro
rata between the Components in accordance with the Component Percentages (as
calculated as of the date of such prepayment), and applied to each Component in
any order, priority and proportions as Mortgage Lender shall elect in its sole
discretion from time to time, until the Mortgage Debt is paid in full, and shall
then disburse any remainder, as a distribution permitted under applicable law,
(i) to First Mezzanine Lender for application in accordance with the terms of
the First Mezzanine Loan Documents if the First Mezzanine Debt (or any portion
thereof) is then outstanding, until the First Mezzanine Debt is paid in full,
and then (ii) to Second Mezzanine Lender for application in accordance with the
terms of the Second Mezzanine Loan Documents if the Second Mezzanine Debt (or
any portion thereof) is then outstanding, until the Second Mezzanine Debt is
paid in full, and then (iii) to Lender for application in accordance with the
terms of the Loan Documents if the Debt (or any portion thereof) is then
outstanding, until the Debt is paid in full, and then (iv) any balance to
Mortgage Borrowers;
               (c) all Net Proceeds not required to be made available for
Restoration, and as to which Mortgage Lender has not otherwise elected in its
sole discretion to make available for Restoration, shall be applied first, to
the Mortgage Debt, pro rata between the Components in accordance with the
Component Percentages (as calculated as of the date of such prepayment), and
applied to each Component in any order, priority and proportions as Mortgage
Lender shall elect in its sole discretion from time to time, until the Mortgage
Debt is paid in full, and then, as a distribution permitted under applicable
law, (i) disbursed to First Mezzanine Lender for application in accordance with
the terms of the First Mezzanine Loan Documents if the First Mezzanine Debt (or
any portion thereof) is then outstanding, until the First Mezzanine Debt is paid
in full, and then (ii) disbursed to Second Mezzanine Lender for application in
accordance with the terms of the Second Mezzanine Loan Documents if the Second
Mezzanine Debt (or any portion thereof) is then outstanding, until the Second
Mezzanine Debt is paid in full, and then (iii) disbursed to Lender for
application in accordance with the terms of the Loan Documents if the Debt (or
any portion thereof) is then outstanding, until the Debt is paid in full, and
then (iv) the balance disbursed to Mortgage Borrowers;
               (d) any Mortgage Reserve Funds or other cash collateral held by
or on behalf of Mortgage Lender, whether in the Mortgage Cash Management Account
or any of the Mortgage Reserve Funds, or otherwise, including, without
limitation, any Net Proceeds and/or any Excess Cash Flow then being held by
Mortgage Lender, shall, upon the occurrence and during the continuance of a
Mortgage Event of Default, be applied by Mortgage Lender as

67



--------------------------------------------------------------------------------



 



follows or may continue to be held by Mortgage Lender as additional collateral
for the Mortgage Loan, all in Mortgage Lender’s sole discretion: first, to the
Mortgage Debt, pro rata between the Components in accordance with the Component
Percentages (as calculated as of the date of such prepayment), and applied to
each Component in any order, priority and proportions as Mortgage Lender shall
elect in its sole discretion from time to time, until the Mortgage Debt is paid
in full, and then, as a distribution permitted under applicable law,
(i) disbursed to First Mezzanine Lender for application in accordance with the
terms of the First Mezzanine Loan Documents if the First Mezzanine Debt (or any
portion thereof) is then outstanding, until the First Mezzanine Debt is paid in
full, and then (ii) disbursed to Second Mezzanine Lender for application in
accordance with the terms of the Second Mezzanine Loan Documents if the Second
Mezzanine Debt (or any portion thereof) is then outstanding, until the Second
Mezzanine Debt is paid in full, and then (iii) disbursed to Lender for
application in accordance with the terms of the Loan Documents if the Debt (or
any portion thereof) is then outstanding, until the Debt is paid in full, and
then (iv) the balance disbursed to Mortgage Borrowers;
               (e) subject to Section 2.5.4 of the Mortgage Loan Agreement and
Section 2.5.4 hereof, the proceeds of any Release Parcel Release Price shall be
allocated, pro rata in accordance with the Financing Percentages, among (i) the
Mortgage Loan, pro rata between the Components in accordance with the Component
Percentages, (ii) the First Mezzanine Loan, (iii) the Second Mezzanine Loan and
(iv) the Loan, which Financing Percentages and Component Percentages shall be
calculated as of the date of payment of such Release Parcel Release Price;
               (f) subject to Section 2.5.4 of the Mortgage Loan Agreement and
Section 2.5.4 hereof, the proceeds of any Adjacent Parcel Release Price shall be
allocated, pro rata in accordance with the Financing Percentages, among (i) the
Mortgage Loan, pro rata between the Components in accordance with the Component
Percentages, (ii) the First Mezzanine Loan, (iii) the Second Mezzanine Loan and
(iv) the Loan, which Financing Percentages and Component Percentages shall be
calculated as of the date of payment of such Adjacent Parcel Release Price;
               (g) subject to Section 2.5.4 of the Mortgage Loan Agreement and
Section 2.5.4 hereof, (i) the proceeds of any IP Release Price which is less
than or equal to $80,000,000 and arises from an IP Sale (a “Non-Fully Prepaid IP
Sale”) occurring at any time when Mortgage Borrowers have not paid in full the
Minimum Mandatory Prepayment, the Non-Qualified Mandatory Prepayment and the
Additional Non-Qualified Mandatory Prepayment, shall be allocated, pro rata in
accordance with the Financing Percentages, among (I) the Mortgage Loan, pro rata
between the Components in accordance with the Component Percentages, (II) the
First Mezzanine Loan, (III) the Second Mezzanine Loan and (IV) the Loan, which
Financing Percentages and Component Percentages shall be calculated as of the
date of payment of such IP Release Price; (ii) the proceeds of any IP Release
Price which is less than or equal to $60,000,000 and arises from an IP Sale (a
“Fully Prepaid IP Sale”) occurring at any time after Mortgage Borrowers have
paid in full the Minimum Mandatory Prepayment, the Non-Qualified Mandatory
Prepayment and the Additional Non-Qualified Mandatory Prepayment, shall be
allocated, pro rata in accordance with the Financing Percentages, among (I) the
Mortgage Loan, pro rata between the Components in accordance with the Component
Percentages, (II) the First Mezzanine Loan, (III) the Second Mezzanine Loan and
(IV) the Loan,

68



--------------------------------------------------------------------------------



 



which Financing Percentages and Component Percentages shall be calculated as of
the date of payment of such IP Release Price; and (iii) the proceeds of any IP
Release Price in excess of $80,000,000 which arise from a Non-Fully Prepaid IP
Sale (the “Excess Non-Fully Funded IP Release Proceeds”) or the proceeds of any
IP Release Price in excess of $60,000,000 which arise from a Fully Prepaid IP
Sale (“Excess Fully Funded IP Release Proceeds”; and whichever of the Excess
Fully Funded IP Release Proceeds or the Excess Non-Fully Funded IP Release
Proceeds is applicable, the "Excess IP Release Price Proceeds”), shall, at
Mortgage Borrowers’ option, either (A) be deposited in the General Reserve
Account and thereafter constitute a part of the General Reserve Fund for all
purposes under the Mortgage Loan Agreement, to be held and disbursed by Mortgage
Lender as set forth in Section 7.6 thereof, or (B) applied as follows, in such
amounts as Mortgage Borrowers shall elect: (1) up to fifty percent (50%) of such
Excess IP Release Price Proceeds shall be applied to satisfy any Required Equity
Amount or Subsequent Required Equity Amount then due and payable, and/or (2) the
balance of such Excess IP Release Price Proceeds after application in accordance
with the foregoing clause (1), but in no event less than fifty percent (50%)
thereof, to repayment, pro rata in accordance with the Financing Percentages, of
(w) the Mortgage Loan, pro rata between the Components in accordance with the
Component Percentages, (x) the First Mezzanine Loan, (y) the Second Mezzanine
Loan and (z) the Loan, which Financing Percentages and Component Percentages
shall be calculated as of the date of payment of such IP Release Price (any
repayment of the Mortgage Loan, the First Mezzanine Loan, the Second Mezzanine
Loan and the Loan pursuant to this Section 2.4.3(g)(iii)(B)(2) paid out of
Excess Non-Fully Funded IP Release Proceeds being referred to as the “Optional
IP Release Payment”);
               (h) all Rents received by Mortgage Lender upon the occurrence and
during the continuance of a Mortgage Event of Default pursuant to Section 3.1 of
the Assignment of Leases shall be applied by Mortgage Lender as follows or may
continue to be held by Mortgage Lender as additional collateral for the Mortgage
Loan, all in Mortgage Lender’s sole discretion: first, (i) to the expenses of
managing and securing any of the Properties, as contemplated by clause (a) of
said Section 3.1 of the Assignment of Leases, and/or (ii) to the Mortgage Debt,
pro rata between the Components in accordance with the Component Percentages (as
calculated as of the date of such prepayment), and applied to each Component in
any order, priority and proportions as Mortgage Lender shall elect in its sole
discretion from time to time, until the Mortgage Debt is paid in full, and then
(A) disbursed to First Mezzanine Lender for application in accordance with the
terms of the First Mezzanine Loan Documents if the First Mezzanine Debt (or any
portion thereof) is then outstanding, until the First Mezzanine Debt is paid in
full, and then (B) disbursed to Second Mezzanine Lender for application in
accordance with the terms of the Second Mezzanine Loan Documents if the Second
Mezzanine Debt (or any portion thereof) is then outstanding, until the Second
Mezzanine Debt is paid in full, and then (C) disbursed to Lender for application
in accordance with the terms of the Loan Documents if the Debt (or any portion
thereof) is then outstanding, until the Debt is paid in full, and then (D) the
balance disbursed to Mortgage Borrowers;
               (i) so long as no Mortgage Event of Default shall have occurred
and be continuing, any voluntary prepayment pursuant to Section 3.1(e),
3.17.5(a) or 3.22(a)(iii)(A) of the Mortgage Loan Agreement shall be applied as
follows: (A) first, to the Construction Loan until the Construction Loan is
repaid in full, and then (B) second, out of any remaining balance of such
voluntary prepayment, $10,000,000 thereof shall be applied to the Debt provided
that the

69



--------------------------------------------------------------------------------



 



Construction Holdback has been funded into the Construction Loan Reserve Account
pursuant to Section 3.4.2 hereof, and then (C) third, any remaining balance of
such voluntary prepayment shall be applied, pro rata in accordance with the
Alternate Financing Percentages, to (i) the Reduced Acquisition Loan, (ii) the
First Mezzanine Debt, (iii) the Second Mezzanine Debt and (iv) the Debt, until
the Reduced Acquisition Loan, the First Mezzanine Debt, the Second Mezzanine
Debt and the Debt are paid in full, which Alternate Financing Percentages shall
be calculated as of the date of such prepayment and taking into account the
prepayments made pursuant to the foregoing clauses (A) and (B); provided,
however, that upon the occurrence and during the continuance of a Mortgage Event
of Default, Mortgage Lender shall apply any voluntary prepayment pursuant to
Section 3.1(e), 3.17.5(a) or 3.22(a)(iii)(A) of the Mortgage Loan Agreement
first, to payment of the Construction Loan, to be applied in any order, priority
and proportions as Mortgage Lender shall elect in its sole discretion from time
to time, until the Construction Loan is paid in full, and then second, to
payment of the Reduced Acquisition Loan, to be applied in any order, priority
and proportions as Mortgage Lender shall elect in its sole discretion from time
to time, until the Reduced Acquisition Loan is paid in full, and shall then
disburse any remainder, as a distribution permitted under applicable law, (1) to
First Mezzanine Lender for application in accordance with the terms of the First
Mezzanine Loan Documents if the First Mezzanine Debt (or any portion thereof) is
then outstanding, until the First Mezzanine Debt is paid in full, and then
(2) to Second Mezzanine Lender for application in accordance with the terms of
the Second Mezzanine Loan Documents if the Second Mezzanine Debt (or any portion
thereof) is then outstanding, until the Second Mezzanine Debt is paid in full,
and then (3) to Lender for application in accordance with the terms of the Loan
Documents if the Debt (or any portion thereof) is then outstanding, until the
Debt is paid in full, and then (4) any balance to Mortgage Borrowers; and
               (j) so long as no Mortgage Event of Default shall have occurred
and be continuing, any voluntary prepayment pursuant to Section 3.17.2 of the
Mortgage Loan Agreement shall be applied as follows: (A) first, to the
Construction Loan until the Construction Loan is repaid in full, and then (B)
second, any remaining balance of such voluntary prepayment shall be applied, pro
rata in accordance with the Alternate Financing Percentages, to (i) the Reduced
Acquisition Loan, (ii) the First Mezzanine Debt, (iii) the Second Mezzanine Debt
and (iv) the Debt, until the Reduced Acquisition Loan, the First Mezzanine Debt,
the Second Mezzanine Debt and the Debt are paid in full, which Alternate
Financing Percentages shall be calculated as of the date of such prepayment and
taking into account the prepayment made pursuant to the foregoing clause (A);
provided, however, that upon the occurrence and during the continuance of a
Mortgage Event of Default, Mortgage Lender shall apply any voluntary prepayment
pursuant to Section 3.17.2 of the Mortgage Loan Agreement first, to payment of
the Construction Loan, to be applied in any order, priority and proportions as
Mortgage Lender shall elect in its sole discretion from time to time, until the
Construction Loan is paid in full, and then second, to payment of the Reduced
Acquisition Loan, to be applied in any order, priority and proportions as
Mortgage Lender shall elect in its sole discretion from time to time, until the
Reduced Acquisition Loan is paid in full, and shall then disburse any remainder,
as a distribution permitted under applicable law, (1) to First Mezzanine Lender
for application in accordance with the terms of the First Mezzanine Loan
Documents if the First Mezzanine Debt (or any portion thereof) is then
outstanding, until the First Mezzanine Debt is paid in full, and then (2) to
Second Mezzanine Lender for application in accordance with the terms of the
Second Mezzanine Loan Documents if the Second Mezzanine Debt (or any portion
thereof) is then outstanding, until the

70



--------------------------------------------------------------------------------



 



Second Mezzanine Debt is paid in full, and then (3) to Lender for application in
accordance with the terms of the Loan Documents if the Debt (or any portion
thereof) is then outstanding, until the Debt is paid in full, and then (4) any
balance to Mortgage Borrowers.
          2.4.5 Prepayments After Default. If during the continuance of an Event
of Default payment of all or any part of the Debt is tendered by Borrowers or
otherwise recovered by Lender (including through application of any Reserve
Funds or any Net Liquidation Proceeds After Debt Service), (a) such tender or
recovery shall be deemed made on the next occurring Payment Date together with
the monthly Debt Service amount calculated at the Default Rate from and after
the date of such Event of Default, (b) if such tender or recovery occurs on or
prior to the Spread Maintenance Release Date, Borrowers shall pay, in addition
to the Debt, the Spread Maintenance Premium due on the amount of the Loan being
prepaid or satisfied, and (c) Borrower shall also pay an amount equal to one
percent (1%) of the amount of the Loan being prepaid or satisfied.
          2.4.6 Prepayments Made on Dates Other Than Payment Dates. With respect
to any provision herein or in any other Loan Document providing that if a
payment or prepayment of the Loan is made on a date other than a Payment Date
such payment or prepayment shall be accompanied by all interest which would have
accrued on the amount of the Loan so paid or prepaid through, but not including,
the next succeeding ninth (9th) day of a calendar month, Borrowers shall be
entitled to a credit toward the following month’s Monthly Interest Payment or
any other amounts due under the Loan in an amount equal to the amount of
interest actually earned by Lender on the portion of such interest payment in
excess of the amount of interest actually accrued on the date of such payment or
prepayment (the “Extra Non-Accrued Interest”). In order to effectuate the
foregoing, upon any prepayment resulting in any Extra Non-Accrued Interest
pursuant to the terms hereof, Lender shall deposit such Extra Non-Accrued
Interest in an interest-bearing account for the benefit of Lender until the next
Payment Date in order to determine the credit against the next Monthly Interest
Payment due to Borrowers under this Section 2.4.6, following which Payment Date
(a) Lender may withdraw such Extra Non-Accrued Interest, together with all
interest accrued thereon, from such account and apply the amount of the interest
accrued on such Extra Non-Accrued Interest to amounts due and payable to Lender
on such Payment Date, (b) such Extra Non-Accrued Interest, together with all
interest accrued thereon, shall constitute the sole and exclusive property of
Lender, and (c) Lender shall have no further obligations to Borrowers with
respect to such Extra Non-Accrued Interest and/or the interest accrued thereon.
Lender shall not be responsible for obtaining any particular interest rate with
respect to any Extra Non-Accrued Interest.
          2.4.7 Application of Prepayment Fee. Any Prepayment Fee received by
Mortgage Lender in connection with the Minimum Mandatory Prepayment (or any
partial payment on account thereof), any Release Parcel Release Price, any
Adjacent Parcel Release Price or the IP Release Price (any of the foregoing, a
“Prepayment Fee-Generating Prepayment”) shall be allocated among the Mortgage
Loan (and the Components thereof), the First Mezzanine Loan, the Second
Mezzanine Loan and the Loan based on the following formula: Mortgage Lender,
First Mezzanine Lender, Second Mezzanine Lender and/or Lender, as applicable,
shall be entitled to an amount equal to the product resulting from multiplying
(a) the amount of the applicable Prepayment Fee, by (b) a fraction, the
numerator of which is the amount of the applicable Prepayment Fee-Generating
Prepayment allocated to the Mortgage

71



--------------------------------------------------------------------------------



 



Loan (or the applicable Component thereof), the First Mezzanine Loan, the Second
Mezzanine Loan or the Loan, as applicable, pursuant to the applicable provision
of Section 2.4.3 of the Mortgage Loan Agreement and Section 2.4.4 hereof, and
the denominator of which is the total amount of the applicable Prepayment
Fee-Generating Prepayment.
     Section 2.5 Release of Property. Except as set forth in this Section 2.5,
no repayment or prepayment of all or any portion of the Note shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
the Pledge Agreement or any other Loan Document.
          2.5.1 Releases of Release Parcel.
               (a) Section 2.5.1 of the Mortgage Loan Agreement contains
provisions permitting Adjacent Borrower to (i) sell one or more portions of the
Release Parcel (each, including the entire Release Parcel, a “Partial Release
Parcel”) either to a bonafide third party purchaser (a “Bonafide Release Parcel
Purchaser”) or to an Affiliate of Mortgage Borrower or any other Restricted
Party (an "Affiliate Release Parcel Purchaser”; and together with a Bonafide
Release Parcel Purchaser, individually, a “Release Parcel Purchaser”), or
(2) refinance one or more Partial Release Parcels (each of the foregoing,
including a sale or refinancing of the entire Release Parcel, a “Release Parcel
Sale”), and obtain a release of such Partial Release Parcel from the Liens of
the Mortgage upon satisfaction of certain conditions and requirements set forth
in Section 2.5.1 of the Mortgage Loan Agreement.
               (b) Lender hereby consents to any Release Parcel Sale conducted
in accordance with the terms of Section 2.5.1 of the Mortgage Loan Agreement
provided that:
     (i) Borrowers deliver to Lender a copy of all requests and other notices
relating to such Release Parcel Sale (including the Sale Request) delivered to
Mortgage Lender concurrently with delivery of the same to Mortgage Lender;
     (ii) all certifications made by Adjacent Borrower in connection with such
Release Parcel Sale also run for the benefit of Lender;
     (iii) contemporaneously with such Release Parcel Sale, Borrowers shall
cause Adjacent Borrower to deposit directly into the Mortgage Cash Management
Account an amount equal to the sum of (A) the Release Parcel Release Price for
the applicable Parcel determined in accordance with the Mortgage Loan Agreement,
which funds shall be applied by Mortgage Lender as provided in Section 2.4.3(e)
of the Mortgage Loan Agreement and Section 2.4.4(e) hereof, plus (B) all accrued
and unpaid interest on said amount prepaid in accordance with the terms of this
Agreement and the Mortgage Loan Agreement, plus (C) if such prepayment occurs on
a day other than a Payment Date, interest on the Release Parcel Release Price
to, but not including, the next succeeding ninth (9th) day of a calendar month,
plus (D) the Prepayment Fee, if any;
     (iv) Borrowers shall have paid all of the actual out-of-pocket reasonable
third party legal fees and actual out-of pocket reasonable third party expenses
incurred by Lender, if any, in connection with (A) reviewing and

72



--------------------------------------------------------------------------------



 



processing any Sale Request with respect to a Release Parcel Sale, whether or
not the Release Parcel Sale which is the subject of a Sale Request actually
closes, (B) the satisfaction of any of the conditions set forth in
Section 2.5.1(a) of the Mortgage Loan Agreement, and (C) providing all release
documents in connection with any Release Parcel Sale as provided in
Section 2.5.1(d) of the Mortgage Loan Agreement; and
     (v) No monetary Default, monetary Mortgage Default or any monetary
Mezzanine Default, and no Event of Default, Mortgage Event of Default or any
Mezzanine Event of Default, shall have occurred and be continuing at the time of
the submission by Adjacent Borrower of a Sale Request or at the time of the
closing of such Release Parcel Sale.
               (c) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 2.5.1 of the Mortgage Loan
Agreement and all related definitions shall be incorporated into this Agreement
in their entirety, but the terms used therein shall mean and refer to the
correlative terms defined herein.
2.5.2 Releases of Remaining Adjacent Parcel.
               (a) Section 2.5.2 of the Mortgage Loan Agreement contains
provisions permitting Adjacent Borrower to (1) sell one or more portions of the
Remaining Adjacent Parcel (each, including the entire Remaining Adjacent Parcel,
a “Partial Adjacent Parcel”) either to a bonafide third party purchaser (a
“Bonafide Adjacent Parcel Purchaser”) or to an Affiliate of Borrower or any
other Restricted Party (an “Affiliate Adjacent Parcel Purchaser”; and together
with a Bonafide Adjacent Parcel Purchaser, individually, an “Adjacent Parcel
Purchaser”), or (2) refinance one or more Partial Adjacent Parcels (each of the
foregoing, including a sale or refinancing of the entire Remaining Adjacent
Parcel, an “Adjacent Parcel Sale”), and obtain a release of such Partial
Adjacent Parcel from the Liens of the Mortgage upon satisfaction of certain
conditions and requirements set forth in Section 2.5.2 of the Mortgage Loan
Agreement.
               (b) Lender hereby consents to any Adjacent Parcel Sale conducted
in accordance with the terms of Section 2.5.2 of the Mortgage Loan Agreement
provided that:
     (i) Borrowers deliver to Lender a copy of all requests and other notices
relating to such Adjacent Parcel Sale delivered to Mortgage Lender concurrently
with delivery of the same to Mortgage Lender;
     (ii) all certifications made by Adjacent Borrower in connection with such
Adjacent Parcel Sale also run for the benefit of Lender;
     (iii) contemporaneously with such Adjacent Parcel Sale, Borrowers shall
cause Adjacent Borrower to deposit directly into the Mortgage Cash Management
Account an amount equal to the sum of (A) the Adjacent Parcel Release Price for
the applicable Parcel determined in accordance with the Mortgage Loan Agreement,
which funds shall be applied by Mortgage Lender as provided in Section 2.4.3(f)
of the Mortgage Loan Agreement and Section 2.4.4(f)

73



--------------------------------------------------------------------------------



 



hereof, plus (B) all accrued and unpaid interest on said amount prepaid in
accordance with the terms of this Agreement and the Mortgage Loan Agreement,
plus (C) if such prepayment occurs on a day other than a Payment Date, interest
on the Adjacent Parcel Release Price to, but not including, the next succeeding
ninth (9th) day of a calendar month, plus (D) the Prepayment Fee, if any;
     (iv) Borrowers shall have paid all of the actual out-of-pocket reasonable
third party legal fees and actual out-of pocket reasonable third party expenses
incurred by Lender, if any, in connection with (A) reviewing and processing any
Sale Request with respect to an Adjacent Parcel Sale, whether or not the
Adjacent Parcel Sale which is the subject of a Sale Request actually closes,
(B) the satisfaction of any of the conditions set forth in Section 2.5.2(a) of
the Mortgage Loan Agreement, and (C) providing all release documents in
connection with any Adjacent Parcel Sale as provided in Section 2.5.2(d) of the
Mortgage Loan Agreement; and
     (v) No monetary Default, monetary Mortgage Default or any monetary
Mezzanine Default, and no Event of Default, Mortgage Event of Default or any
Mezzanine Event of Default, shall have occurred and be continuing at the time of
the submission by Adjacent Borrower of a sale request or at the time of the
closing of such Adjacent Parcel Sale.
               (c) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 2.5.2 of the Mortgage Loan
Agreement and all related definitions shall be incorporated into this Agreement
in their entirety, but the terms used therein shall mean and refer to the
correlative terms defined herein.
          2.5.3 Release of IP.
               (a) Section 2.5.3 of the Mortgage Loan Agreement contains
provisions permitting IP Borrower to sell the IP (in whole but not in part) (an
“IP Sale”), to either a bonafide third party purchaser (a “Bonafide IP
Purchaser”) or to an Affiliate of Borrower or any other Restricted Party (an
"Affiliate IP Purchaser”; and together with a Bonafide IP Purchaser,
individually, an “IP Purchaser”), and obtain a release of the IP from the Liens
of the Mortgage upon satisfaction of certain conditions and requirements set
forth in Section 2.5.3 of the Mortgage Loan Agreement.
               (b) Lender hereby consents to any IP Sale conducted in accordance
with the terms of Section 2.5.3 of the Mortgage Loan Agreement provided that:
     (i) Borrowers deliver to Lender a copy of all requests and other notices
relating to such IP Sale delivered to Mortgage Lender concurrently with delivery
of the same to Mortgage Lender;
     (ii) all certifications made by IP Borrower in connection with such IP Sale
also run for the benefit of Lender;

74



--------------------------------------------------------------------------------



 



     (iii) contemporaneously with such IP Sale, Borrowers shall cause IP
Borrower to deposit directly into the Mortgage Cash Management Account an amount
equal to the sum of (A) the IP Release Price determined in accordance with the
Mortgage Loan Agreement, which funds shall be applied by Mortgage Lender as
provided in Section 2.4.3(g) of the Mortgage Loan Agreement and Section 2.4.4(g)
hereof, plus (B) all accrued and unpaid interest on said amount prepaid in
accordance with the terms of this Agreement and the Mortgage Loan Agreement,
plus (C) if such prepayment occurs on a day other than a Payment Date, interest
on the IP Release Price to, but not including, the next succeeding ninth (9th)
day of a calendar month, plus (D) the Prepayment Fee, if any;
     (iv) Borrowers shall have paid all of the actual out-of-pocket reasonable
third party legal fees and actual out-of pocket reasonable third party expenses
incurred by Lender, if any, in connection with (A) reviewing and processing any
Sale Request with respect to an IP Sale, whether or not the IP Sale which is the
subject of a Sale Request actually closes, (B) the satisfaction of any of the
conditions set forth in Section 2.5.3(a) of the Mortgage Loan Agreement, and
(C) providing all release documents in connection with any IP Sale as provided
in Section 2.5.3(d) of the Mortgage Loan Agreement; and
     (v) No monetary Default, monetary Mortgage Default or any monetary
Mezzanine Default, and no Event of Default, Mortgage Event of Default or any
Mezzanine Event of Default, shall have occurred and be continuing at the time of
the submission by IP Borrower of a sale request or at the time of the closing of
such IP Sale.
               (c) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 2.5.3 of the Mortgage Loan
Agreement and all related definitions shall be incorporated into this Agreement
in their entirety, but the terms used therein shall mean and refer to the
correlative terms defined herein.
          2.5.4 Sale of Properties or IP during Event of Default.
Notwithstanding the provisions of the foregoing Sections 2.5.1, 2.5.2 and 2.5.3
or any other provision to the contrary in this Agreement or the other Loan
Documents, it is expressly acknowledged and agreed by Borrowers that, upon the
occurrence and during the continuance of an Event of Default: (i) no Borrower
shall have any right to cause any Mortgage Borrower to sell any Property or any
portion thereof or any IP without, in each instance, Lender’s prior written
consent, which consent may be given or withheld in Lender’s sole discretion,
(ii) any such sale of one or more of the Properties or any portion thereof
and/or any IP shall be on such terms and conditions as to which Lender and
Borrowers shall agree, Lender, however, having the right to impose such terms
and conditions as it shall elect in its sole discretion, (iii) the provisions of
this Section 2.5 (other than this Section 2.5.4) shall not be applicable to any
such sale of one or more of the Properties or any portion thereof and/or any IP
consented to by Lender as aforesaid, Borrowers expressly acknowledging and
agreeing that neither Lender nor any Mezzanine Lender shall be entitled to any
Release Parcel Release Price, Adjacent Parcel Release Price or IP Release Price
or any portion of any of the foregoing or any proceeds of any of the foregoing
unless and until the

75



--------------------------------------------------------------------------------



 



Mortgage Debt has been paid in full, and (iv) in the event that, following any
such sale of one or more of the Properties or any portion thereof and/or any IP,
the Mortgage Debt, the First Mezzanine Debt and the Second Mezzanine Debt shall
have been paid in full, Borrowers shall cause Mortgage Borrowers and/or Mortgage
Lender, as applicable, to distribute to Lender any remaining proceeds thereof to
be applied as provided in this Agreement, and thereafter, in the event that the
Debt shall have been paid in full, Lender shall distribute any remaining
proceeds to Mortgage Borrowers.
          2.5.5 Release on Payment in Full. Upon the written request and payment
by Borrowers of the customary recording fees and the actual out-of-pocket
third-party costs and expenses of Lender and upon payment in full of all
principal and interest due on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of the Note
and this Agreement, Lender shall release the Lien of the Pledge Agreement and
the other Loan Documents.
     Section 2.6 Cash Management.
          2.6.1 Lockbox Account.
               (a) During the term of the Loan, Borrowers shall cause Mortgage
Borrowers to establish and maintain a segregated Eligible Account (the “Lockbox
Account”) with Lockbox Bank in trust for the benefit of Mortgage Lender, which
Lockbox Account shall be under the sole dominion and control of Mortgage Lender
pursuant to and in accordance with the Mortgage Loan Documents and shall comply
with all of the terms and conditions set forth in Section 2.6.1 of the Mortgage
Loan Agreement.
               (b) Borrowers shall cause each Mortgage Borrower and its Manager
and/or Sub-Manager, as applicable, to deposit all amounts received by such
Mortgage Borrower or Manager and/or Sub-Manager constituting Rents into the
Lockbox Account in accordance with the terms of Section 2.6.1(b) of the Mortgage
Loan Agreement.
               (c) In the event (i) Mortgage Lender waives the requirements of
Mortgage Borrowers to maintain the Lockbox Account pursuant to the terms of
Section 2.6.1 of the Mortgage Loan Agreement, or (ii) the Mortgage Loan has been
repaid in full, Lender shall have the right to require Borrowers to establish
and maintain an account that would operate in the same manner as the Lockbox
Account in Section 2.6.1 of the Mortgage Loan Agreement and the provisions of
Section 2.6.1 of the Mortgage Loan Agreement shall be incorporated herein by
reference.
          2.6.2 Mortgage Cash Management Account.
               (a) During the term of the Loan, Borrowers shall cause Mortgage
Borrowers to establish and maintain a segregated Eligible Account (the “Mortgage
Cash Management Account”), which Mortgage Cash Management Account shall be under
the sole dominion and control of Mortgage Lender and shall comply with all of
the terms and conditions set forth in Section 2.6.2 of the Mortgage Loan
Agreement.

76



--------------------------------------------------------------------------------



 



               (b) Borrowers shall direct or cause Mortgage Borrowers to direct
that all cash contributions from the Lockbox Account and the Mortgage Cash
Management Account to be paid to or for the benefit of Lender in accordance with
the Mortgage Loan Agreement and the Mortgage Cash Management Agreement shall be
deposited into the Cash Management Account maintained in accordance with this
Agreement and the Cash Management Agreement. Lender agrees that it shall deliver
to Mortgage Lender, not less than five (5) days prior to each Payment Date, a
written notice setting forth (i) the amount of the Monthly Interest Payment that
will be due on the next Payment Date, and (ii) an itemized list of any other
amounts that will be due on such next Payment Date pursuant to the terms of this
Agreement and/or the other Loan Documents.
               (c) In the event (i) Mortgage Lender waives the requirements of
Mortgage Borrowers to maintain the Mortgage Cash Management Account pursuant to
the terms of Section 2.6.2 of the Mortgage Loan Agreement, or (ii) the Mortgage
Loan has been repaid in full, Lender shall have the right to require Borrowers
to establish and maintain an account that would operate in the same manner as
the Mortgage Cash Management Account in Section 2.6.2 of the Mortgage Loan
Agreement and the provisions of Section 2.6.2 of the Mortgage Loan Agreement
shall be incorporated herein by reference; provided, however, that references to
“Lender,” “Cash Management Account,” and other applicable terms shall be deemed
to refer to the Lender, Cash Management Account and other applicable terms
hereunder.
          2.6.3 Cash Management Account.
               (a) There shall be established and maintained a segregated
Eligible Account (the “Cash Management Account”) to be held by Servicer in trust
for the benefit of Lender, which Cash Management Account shall be under the sole
dominion and control of Lender. The Cash Management Account shall be entitled
“Column Financial, Inc., its successors and/or assigns — Hard Rock Third
Mezzanine Cash Management Account” or such other title as shall be reasonably
acceptable to Lender and the bank holding the Cash Management Account. Each
Borrower hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof, and will take all actions requested by Lender that are
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation,
executing and filing UCC-1 Financing Statements and continuations thereof.
Lender and Servicer shall have the sole right to make withdrawals from the Cash
Management Account for application pursuant to the terms of this Agreement and
the other Loan Documents and all reasonable costs and expenses for establishing
and maintaining the Cash Management Account shall be paid by Borrowers.
               (b) All funds on deposit in the Cash Management Account following
the occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.
               (c) Provided no Event of Default shall have occurred and be
continuing, all funds on deposit in the Cash Management Account shall be applied
by Lender in accordance with the terms of this Agreement (including, without
limitation, Section 2.4.3 and Section 2.4.4 hereof) and the Cash Management
Agreement.

77



--------------------------------------------------------------------------------



 



          2.6.4 Financial Determination Dates. Borrowers shall provide, or shall
cause Mortgage Borrowers to provide, evidence to Lender of (i) the Debt Service
Coverage Ratio for the Properties, and (ii) for purposes of determining whether
the General Reserve Excess Cash Conditions have been satisfied, the results of
operations at the Properties for the preceding calendar month, within thirty
(30) days after the end of each calendar month (the “Financial Determination
Date”). All calculations of Debt Service Coverage Ratio and results of
operations shall be subject to verification by Mortgage Lender.
     Section 2.7 Extensions of the Initial Maturity Date.
          2.7.1 Non-Qualified Extensions. As provided in this Section 2.7.1, in
the event the Qualification Conditions have not been satisfied on or prior to
the Construction Qualification Date, Borrowers shall have the option (each, a
“Non-Qualified Extension Option”) to extend the term of the Loan beyond the
Non-Qualified Initial Maturity Date for two (2) successive terms (each, a
“Non-Qualified Extension Term”) of one (1) year each (the Non-Qualified Initial
Maturity Date following the exercise of each Non-Qualified Extension Option
being the "Non-Qualified Extended Maturity Date”).
               (a) First Non-Qualified Extension Option. Borrowers shall have
the right to extend the Non-Qualified Initial Maturity Date to the First
Non-Qualified Extended Maturity Date (the "First Non-Qualified Extension
Option”; and the period commencing on the first (1st) day following the
Non-Qualified Initial Maturity Date and ending on the First Non-Qualified
Extended Maturity Date being referred to herein as the “First Non-Qualified
Extension Term”), provided that all of the following conditions are satisfied:
     (i) no monetary Default, Event of Default, monetary Mortgage Default,
Mortgage Event of Default, any monetary Mezzanine Default or any Mezzanine Event
of Default shall have occurred and be continuing at the time the First
Non-Qualified Extension Option is exercised or on the date that the First
Non-Qualified Extension Term commences;
     (ii) Borrowers shall notify Lender of their irrevocable election to
exercise the First Non-Qualified Extension Option not earlier than six
(6) months, and not later than thirty (30) days, prior to the Non-Qualified
Initial Maturity Date;
     (iii) if the Interest Rate Cap Agreement is scheduled to mature prior to
the First Non-Qualified Extended Maturity Date, Borrowers shall obtain and
deliver to Lender not later than one (1) Business Day immediately preceding the
first day of the First Non-Qualified Extension Term, one or more Replacement
Interest Rate Cap Agreements (or extension(s) of the existing Interest Rate Cap
Agreement(s)) from an Acceptable Counterparty, which Replacement Interest Rate
Cap Agreement(s) (or extension(s) of the existing Interest Rate Cap
Agreement(s)) shall (i) be effective commencing on the first day of the First
Non-Qualified Extension Term, (ii) have a LIBOR strike price equal to the
applicable Strike Price, and (iii) have a maturity date not earlier than the
First Non-Qualified Extended Maturity Date;

78



--------------------------------------------------------------------------------



 



     (iv) not later than one (1) Business Day immediately preceding the first
day of the First Non-Qualified Extension Term, all accrued and unpaid interest
and any unpaid or unreimbursed amounts in respect of the Loan and any other sums
then due to Lender hereunder or under any of the other Loan Documents shall have
been paid in full;
     (v) not later than one (1) Business Day immediately preceding the first day
of the First Non-Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into the Interest Reserve Account, an amount equal to
the Extension Interest Shortfall with respect to the First Non-Qualified
Extension Term, if any, which amount thereafter shall constitute a part of the
Interest Reserve Fund and shall be held and disbursed by Mortgage Lender as set
forth in Section 7.4 of the Mortgage Loan Agreement (or, if the Mortgage Loan,
the First Mezzanine Loan and the Second Mezzanine Loan have been paid in full,
Borrowers shall have deposited such amount with Lender for deposit into the
Interest Reserve Account to be held and disbursed by Lender as set forth in
Section 7.4 hereof);
     (vi) not later than one (1) Business Day immediately preceding the first
day of the First Non-Qualified Extension Term, Borrowers shall have caused
Mortgage Borrowers to deposit with Mortgage Lender in immediately available
funds, for deposit by Mortgage Lender into the applicable Mortgage Reserve
Fund(s), any shortfalls in such Mortgage Reserve Fund(s) with respect to the
First Non-Qualified Extension Term, if any, as reasonably estimated and
underwritten by Mortgage Lender based on (A) the Approved Annual Budget then in
effect and (B) underwriting criteria consistent with that used by Mortgage
Lender to determine the amount of the deposit to the applicable Mortgage Reserve
Fund(s) on the Closing Date (and throughout the term of the Loan), which amount
thereafter shall constitute a part of the applicable Mortgage Reserve Fund(s)
and shall be held and disbursed by Mortgage Lender as set forth in Article VII
of the Mortgage Loan Agreement (or, if the Mortgage Loan, the First Mezzanine
Loan and the Second Mezzanine Loan have been paid in full, Borrowers shall have
deposited such amount with Lender for deposit into the applicable Reserve
Fund(s) to be held and disbursed by Lender as set forth in Article VII hereof);
     (vii) not later than one (1) Business Day immediately preceding the first
day of the First Non-Qualified Extension Term, Borrowers shall have caused
Mortgage Borrowers to deposit with Mortgage Lender in immediately available
funds, for deposit by Mortgage Lender into one or more new Mortgage Reserve
Funds, such other reserves as Mortgage Lender shall reasonably require in order
to cover reasonably anticipated Operating Expense shortfalls during the First
Non-Qualified Extension Term, if any, which amount thereafter shall constitute a
part of the Mortgage Reserve Funds and shall be held and disbursed by Mortgage
Lender as set forth in Article VII of the Mortgage Loan Agreement (or, if the
Mortgage Loan, the First Mezzanine Loan and the Second Mezzanine Loan have been
paid in full, Borrowers shall have deposited such amount with Lender for

79



--------------------------------------------------------------------------------



 



deposit into one more new Reserve Funds to be held and disbursed by Lender as
set forth in Article VII hereof) and/or in an amendment to this Agreement
reasonably negotiated and executed by Borrowers and Lender at such time and as a
condition to the exercise of the First Non-Qualified Extension Option;
     (viii) the maturity date of the Mortgage Loan, if the Mortgage Loan is then
outstanding, shall be extended to not earlier than the First Non-Qualified
Extended Maturity Date on the same terms and conditions as in effect on the date
hereof;
     (ix) the maturity date of the First Mezzanine Loan, if the First Mezzanine
Loan is then outstanding, shall be extended to not earlier than the First
Non-Qualified Extended Maturity Date on the same terms and conditions as in
effect on the date hereof;
     (x) the maturity date of the Second Mezzanine Loan, if the Second Mezzanine
Loan is then outstanding, shall be extended to not earlier than the First
Non-Qualified Extended Maturity Date on the same terms and conditions as in
effect on the date hereof;
     (xi) the Debt Yield immediately preceding the commencement of the First
Non-Qualified Extension Term shall be equal to or greater than 10.25%; and
     (xii) Borrowers shall have reimbursed Lender for all costs reasonably
incurred by Lender in processing the extension request, including, without
limitation, reasonable legal fees and expenses; provided, however, that in no
event shall Borrowers be required to pay any such fees, costs or expenses in
excess of Five Thousand Dollars ($5,000).
               (b) Second Non-Qualified Extension Option. Borrowers shall have
the right to extend the First Non-Qualified Extended Maturity Date to the Second
Non-Qualified Extended Maturity Date (the “Second Non-Qualified Extension
Option”; and the period commencing on the first (1st) day following the First
Non-Qualified Extended Maturity Date and ending on the Second Non-Qualified
Extended Maturity Date being referred to herein as the “Second Non-Qualified
Extension Term”), provided that all of the following conditions are satisfied:
     (i) no monetary Default, Event of Default, monetary Mortgage Default,
Mortgage Event of Default, any monetary Mezzanine Default or any Mezzanine Event
of Default shall have occurred and be continuing at the time the Second
Non-Qualified Extension Option is exercised or on the date that the Second
Non-Qualified Extension Term commences;
     (ii) Borrowers shall notify Lender of their irrevocable election to
exercise the Second Non-Qualified Extension Option not earlier than six
(6) months, and not later than thirty (30) days, prior to the First
Non-Qualified Extended Maturity Date;

80



--------------------------------------------------------------------------------



 



     (iii) if the Interest Rate Cap Agreement is scheduled to mature prior to
the Second Non-Qualified Extended Maturity Date, Borrowers shall obtain and
deliver to Lender not later than one (1) Business Day immediately preceding the
first day of the Second Non-Qualified Extension Term, one or more Replacement
Interest Rate Cap Agreements (or extension(s) of the existing Interest Rate Cap
Agreement(s)) from an Acceptable Counterparty, which Replacement Interest Rate
Cap Agreement(s) (or extension(s) of the existing Interest Rate Cap
Agreement(s)) shall (i) be effective commencing on the first day of the Second
Non-Qualified Extension Term, (ii) have a LIBOR strike price equal to the
applicable Strike Price, and (iii) have a maturity date not earlier than the
Second Non-Qualified Extended Maturity Date;
     (iv) not later than one (1) Business Day immediately preceding the first
day of the Second Non-Qualified Extension Term, all accrued and unpaid interest
and any unpaid or unreimbursed amounts in respect of the Loan and any other sums
then due to Lender hereunder or under any of the other Loan Documents shall have
been paid in full;
     (v) not later than one (1) Business Day immediately preceding the first day
of the Second Non-Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into the Interest Reserve Account, an amount equal to
the Extension Interest Shortfall with respect to the Second Non-Qualified
Extension Term, if any, which amount thereafter shall constitute a part of the
Interest Reserve Fund and shall be held and disbursed by Mortgage Lender as set
forth in Section 7.4 of the Mortgage Loan Agreement (or, if the Mortgage Loan,
the First Mezzanine Loan and the Second Mezzanine Loan have been paid in full,
Borrowers shall have deposited such amount with Lender for deposit into the
Interest Reserve Account to be held and disbursed by Lender as set forth in
Section 7.4 hereof);
     (vi) not later than one (1) Business Day immediately preceding the first
day of the Second Non-Qualified Extension Term, Borrowers shall have caused
Mortgage Borrowers to deposit with Mortgage Lender in immediately available
funds, for deposit by Mortgage Lender into the applicable Mortgage Reserve
Fund(s), any shortfalls in such Mortgage Reserve Fund(s) with respect to the
Second Non-Qualified Extension Term, if any, as reasonably estimated and
underwritten by Mortgage Lender based on (A) the Approved Annual Budget then in
effect and (B) underwriting criteria consistent with that used by Lender to
determine the amount of the deposit to the applicable Mortgage Reserve Fund(s)
on the Closing Date (and throughout the term of the Loan), which amount
thereafter shall constitute a part of the applicable Mortgage Reserve Fund(s)
and shall be held and disbursed by Mortgage Lender as set forth in Article VII
of the Mortgage Loan Agreement (or, if the Mortgage Loan, the First Mezzanine
Loan and the Second Mezzanine Loan have been paid in full, Borrowers shall have
deposited such amount with Lender for deposit into the applicable Reserve
Fund(s) to be held and disbursed by Lender as set forth in Article VII hereof);

81



--------------------------------------------------------------------------------



 



     (vii) not later than one (1) Business Day immediately preceding the first
day of the Second Non-Qualified Extension Term, Borrowers shall have caused
Mortgage Borrowers to deposit with Mortgage Lender in immediately available
funds, for deposit by Mortgage Lender into one or more new Mortgage Reserve
Funds, such other reserves as Mortgage Lender shall reasonably require in order
to cover reasonably anticipated Operating Expense shortfalls during the Second
Non-Qualified Extension Term, if any, which amount thereafter shall constitute a
part of the Mortgage Reserve Funds and shall be held and disbursed by Mortgage
Lender as set forth in Article VII of the Mortgage Loan Agreement (or, if the
Mortgage Loan, the First Mezzanine Loan and the Second Mezzanine Loan have been
paid in full, Borrowers shall have deposited such amount with Lender for deposit
into one more new Reserve Funds to be held and disbursed by Lender as set forth
in Article VII hereof) and/or in an amendment to this Agreement reasonably
negotiated and executed by Borrowers and Lender at such time and as a condition
to the exercise of the Second Non-Qualified Extension Option;
     (viii) the maturity date of the Mortgage Loan, if the Mortgage Loan is then
outstanding, shall be extended to not earlier than the Second Non-Qualified
Extended Maturity Date on the same terms and conditions as in effect on the date
hereof;
     (ix) the maturity date of the First Mezzanine Loan, if the First Mezzanine
Loan is then outstanding, shall be extended to not earlier than the Second
Non-Qualified Extended Maturity Date on the same terms and conditions as in
effect on the date hereof;
     (x) the maturity date of the Second Mezzanine Loan, if the Second Mezzanine
Loan is then outstanding, shall be extended to not earlier than the Second
Non-Qualified Extended Maturity Date on the same terms and conditions as in
effect on the date hereof;
     (xi) the Debt Yield immediately preceding the commencement of the Second
Non-Qualified Extension Term shall be equal to or greater than 11.25%; and
     (xii) Borrowers shall have reimbursed Lender for all costs reasonably
incurred by Lender in processing the extension request, including, without
limitation, reasonable legal fees and expenses; provided, however, that in no
event shall Borrowers be required to pay any such fees, costs or expenses in
excess of Five Thousand Dollars ($5,000).
          2.7.2 Qualified Extensions. As provided in this Section 2.7.2, in the
event the Qualification Conditions have been satisfied on or prior to the
Construction Qualification Date, Borrowers shall have the option (each, a
“Qualified Extension Option”) to extend the term of the Loan beyond the
Qualified Initial Maturity Date for two (2) successive terms (each, a “Qualified
Extension Term”) of one (1) year each (the Qualified Initial Maturity Date

82



--------------------------------------------------------------------------------



 



following the exercise of each Qualified Extension Option being the “Qualified
Extended Maturity Date”).
               (a) First Qualified Extension Option. Borrowers shall have the
right to extend the Qualified Initial Maturity Date to the First Qualified
Extended Maturity Date (the “First Qualified Extension Option”; and the period
commencing on the first (1st) day following the Qualified Initial Maturity Date
and ending on the First Qualified Extended Maturity Date being referred to
herein as the “First Qualified Extension Term”), provided that all of the
following conditions are satisfied:
     (i) no monetary Default, Event of Default, monetary Mortgage Default,
Mortgage Event of Default, any monetary Mezzanine Default or any Mezzanine Event
of Default shall have occurred and be continuing at the time the First Qualified
Extension Option is exercised or on the date that the First Qualified Extension
Term commences;
     (ii) Borrowers shall notify Lender of their irrevocable election to
exercise the First Qualified Extension Option not earlier than six (6) months,
and not later than thirty (30) days, prior to the Qualified Initial Maturity
Date;
     (iii) if the Interest Rate Cap Agreement is scheduled to mature prior to
the First Qualified Extended Maturity Date, Borrowers shall obtain and deliver
to Lender not later than one (1) Business Day immediately preceding the first
day of the First Qualified Extension Term, one or more Replacement Interest Rate
Cap Agreements (or extension(s) of the existing Interest Rate Cap Agreement(s))
from an Acceptable Counterparty, which Replacement Interest Rate Cap
Agreement(s) (or extension(s) of the existing Interest Rate Cap Agreement(s))
shall (i) be effective commencing on the first day of the First Qualified
Extension Term, (ii) have a LIBOR strike price equal to the applicable Strike
Price, and (iii) have a maturity date not earlier than the First Qualified
Extended Maturity Date;
     (iv) not later than one (1) Business Day immediately preceding the first
day of the First Qualified Extension Term, all accrued and unpaid interest and
any unpaid or unreimbursed amounts in respect of the Loan and any other sums
then due to Lender hereunder or under any of the other Loan Documents shall have
been paid in full;
     (v) not later than one (1) Business Day immediately preceding the first day
of the First Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into the Interest Reserve Account, an amount equal to
the Extension Interest Shortfall with respect to the First Qualified Extension
Term, if any, which amount thereafter shall constitute a part of the Interest
Reserve Fund and shall be held and disbursed by Mortgage Lender as set forth in
Section 7.4 of the Mortgage Loan Agreement (or, if the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan have been paid in full, Borrowers
shall have deposited such amount with Lender for deposit into the

83



--------------------------------------------------------------------------------



 



Interest Reserve Account to be held and disbursed by Lender as set forth in
Section 7.4 hereof);
     (vi) not later than one (1) Business Day immediately preceding the first
day of the First Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into the applicable Mortgage Reserve Fund(s), any
shortfalls in such Mortgage Reserve Fund(s) with respect to the First Qualified
Extension Term, if any, as reasonably estimated and underwritten by Mortgage
Lender based on (A) the Approved Annual Budget then in effect and
(B) underwriting criteria consistent with that used by Mortgage Lender to
determine the amount of the deposit to the applicable Mortgage Reserve Fund(s)
on the Closing Date (and throughout the term of the Loan), which amount
thereafter shall constitute a part of the applicable Mortgage Reserve Fund(s)
and shall be held and disbursed by Mortgage Lender as set forth in Article VII
of the Mortgage Loan Agreement (or, if the Mortgage Loan, the First Mezzanine
Loan and the Second Mezzanine Loan have been paid in full, Borrowers shall have
deposited such amount with Lender for deposit into the applicable Reserve
Fund(s) to be held and disbursed by Lender as set forth in Article VII hereof);
     (vii) not later than one (1) Business Day immediately preceding the first
day of the First Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into one or more new Mortgage Reserve Funds, such
other reserves as Mortgage Lender shall reasonably require in order to cover
reasonably anticipated Operating Expense shortfalls during the First Qualified
Extension Term, if any, which amount thereafter shall constitute a part of the
Mortgage Reserve Funds and shall be held and disbursed by Mortgage Lender as set
forth in Article VII of the Mortgage Loan Agreement (or, if the Mortgage Loan,
the First Mezzanine Loan and the Second Mezzanine Loan have been paid in full,
Borrowers shall have deposited such amount with Lender for deposit into one more
new Reserve Funds to be held and disbursed by Lender as set forth in Article VII
hereof) and/or in an amendment to this Agreement reasonably negotiated and
executed by Borrowers and Lender at such time and as a condition to the exercise
of the First Qualified Extension Option;
     (viii) the maturity date of the Mortgage Loan, if the Mortgage Loan is then
outstanding, shall be extended to not earlier than the First Qualified Extended
Maturity Date on the same terms and conditions as in effect on the date hereof;
     (ix) the maturity date of the First Mezzanine Loan, if the First Mezzanine
Loan is then outstanding, shall be extended to not earlier than the First
Qualified Extended Maturity Date on the same terms and conditions as in effect
on the date hereof;

84



--------------------------------------------------------------------------------



 



     (x) the maturity date of the Second Mezzanine Loan, if the Second Mezzanine
Loan is then outstanding, shall be extended to not earlier than the First
Qualified Extended Maturity Date on the same terms and conditions as in effect
on the date hereof;
     (xi) there shall exist no Shortfall as of the Business Day immediately
preceding the first day of the First Qualified Extension Term; and
     (xii) Borrowers shall have reimbursed Lender for all costs reasonably
incurred by Lender in processing the extension request, including, without
limitation, reasonable legal fees and expenses; provided, however, that in no
event shall Borrowers be required to pay any such fees, costs or expenses in
excess of Five Thousand Dollars ($5,000).
               (b) Second Qualified Extension Option. Borrowers shall have the
right to extend the First Qualified Extended Maturity Date to the Second
Qualified Extended Maturity Date (the “Second Qualified Extension Option”; and
the period commencing on the first (1st) day following the First Qualified
Extended Maturity Date and ending on the Second Qualified Extended Maturity Date
being referred to herein as the “Second Qualified Extension Term”), provided
that all of the following conditions are satisfied:
     (i) no monetary Default, Event of Default, monetary Mortgage Default,
Mortgage Event of Default, any monetary Mezzanine Default or any Mezzanine Event
of Default shall have occurred and be continuing at the time the Second
Qualified Extension Option is exercised or on the date that the Second Qualified
Extension Term commences;
     (ii) Borrowers shall notify Lender of their irrevocable election to
exercise the Second Qualified Extension Option not earlier than six (6) months,
and not later than thirty (30) days, prior to the First Qualified Extended
Maturity Date;
     (iii) if the Interest Rate Cap Agreement is scheduled to mature prior to
the Second Qualified Extended Maturity Date, Borrowers shall obtain and deliver
to Lender not later than one (1) Business Day immediately preceding the first
day of the Second Qualified Extension Term, one or more Replacement Interest
Rate Cap Agreements (or extension(s) of the existing Interest Rate Cap
Agreement(s)) from an Acceptable Counterparty, which Replacement Interest Rate
Cap Agreement(s) (or extension(s) of the existing Interest Rate Cap
Agreement(s)) shall (i) be effective commencing on the first day of the Second
Qualified Extension Term, (ii) have a LIBOR strike price equal to the applicable
Strike Price, and (iii) have a maturity date not earlier than the Second
Qualified Extended Maturity Date;
     (iv) not later than one (1) Business Day immediately preceding the first
day of the Second Qualified Extension Term, all accrued and unpaid interest and
any unpaid or unreimbursed amounts in respect of the Loan and any other sums

85



--------------------------------------------------------------------------------



 



then due to Lender hereunder or under any of the other Loan Documents shall have
been paid in full;
     (v) not later than one (1) Business Day immediately preceding the first day
of the Second Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into the Interest Reserve Account, an amount equal to
the Extension Interest Shortfall with respect to the Second Qualified Extension
Term, if any, which amount thereafter shall constitute a part of the Interest
Reserve Fund and shall be held and disbursed by Mortgage Lender as set forth in
Section 7.4 of the Mortgage Loan Agreement (or, if the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan have been paid in full, Borrowers
shall have deposited such amount with Lender for deposit into the Interest
Reserve Account to be held and disbursed by Lender as set forth in Section 7.4
hereof);
     (vi) not later than one (1) Business Day immediately preceding the first
day of the Second Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into the applicable Mortgage Reserve Fund(s), any
shortfalls in such Mortgage Reserve Fund(s) with respect to the Second Qualified
Extension Term, if any, as reasonably estimated and underwritten by Mortgage
Lender based on (A) the Approved Annual Budget then in effect and
(B) underwriting criteria consistent with that used by Mortgage Lender to
determine the amount of the deposit to the applicable Mortgage Reserve Fund(s)
on the Closing Date (and throughout the term of the Loan), which amount
thereafter shall constitute a part of the applicable Mortgage Reserve Fund(s)
and shall be held and disbursed by Mortgage Lender as set forth in Article VII
of the Mortgage Loan Agreement (or, if the Mortgage Loan, the First Mezzanine
Loan and the Second Mezzanine Loan have been paid in full, Borrowers shall have
deposited such amount with Lender for deposit into the applicable Reserve
Fund(s) to be held and disbursed by Lender as set forth in Article VII hereof);
     (vii) not later than one (1) Business Day immediately preceding the first
day of the Second Qualified Extension Term, Borrowers shall have caused Mortgage
Borrowers to deposit with Mortgage Lender in immediately available funds, for
deposit by Mortgage Lender into one or more new Mortgage Reserve Funds, such
other reserves as Mortgage Lender shall reasonably require in order to cover
reasonably anticipated Operating Expense shortfalls during the Second Qualified
Extension Term, if any, which amount thereafter shall constitute a part of the
Mortgage Reserve Funds and shall be held and disbursed by Mortgage Lender as set
forth in Article VII of the Mortgage Loan Agreement (or, if the Mortgage Loan,
the First Mezzanine Loan and the Second Mezzanine Loan have been paid in full,
Borrowers shall have deposited such amount with Lender for deposit into one more
new Reserve Funds to be held and disbursed by Lender as set forth in Article VII
hereof) and/or in an amendment to this Agreement

86



--------------------------------------------------------------------------------



 



reasonably negotiated and executed by Borrowers and Lender at such time and as a
condition to the exercise of the Second Qualified Extension Option;
     (viii) the maturity date of the Mortgage Loan, if the Mortgage Loan is then
outstanding, shall be extended to not earlier than the Second Qualified Extended
Maturity Date on the same terms and conditions as in effect on the date hereof;
     (ix) the maturity date of the First Mezzanine Loan, if the First Mezzanine
Loan is then outstanding, shall be extended to not earlier than the Second
Qualified Extended Maturity Date on the same terms and conditions as in effect
on the date hereof;
     (x) the maturity date of the Second Mezzanine Loan, if the Second Mezzanine
Loan is then outstanding, shall be extended to not earlier than the Second
Qualified Extended Maturity Date on the same terms and conditions as in effect
on the date hereof;
     (xi) there shall exist no Shortfall as of the Business Day immediately
preceding the first day of the Second Qualified Extension Term;
     (xii) the Debt Yield immediately preceding the commencement of the Second
Qualified Extension Term shall be equal to or greater than 13%;
     (xiii) Borrowers shall have paid to Lender an extension fee equal to
one-quarter of one percent (0.25%) of the Outstanding Principal Balance not
later than one (1) Business Day immediately preceding the first day of the
Second Qualified Extension Term; and
     (xiv) Borrowers shall have reimbursed Lender for all costs reasonably
incurred by Lender in processing the extension request, including, without
limitation, reasonable legal fees and expenses; provided, however, that in no
event shall Borrowers be required to pay any such fees, costs or expenses in
excess of Five Thousand Dollars ($5,000).
          2.7.3 Achieving Required Debt Yields.
               (a) Lender hereby acknowledges and agrees that nothing herein
contained shall prohibit Borrowers, in accordance with the provisions of
Section 2.4.1 hereof, and provided that no Event of Default, Mortgage Event of
Default or any Mezzanine Event of Default shall have occurred and be continuing,
from satisfying any Debt Yield requirement set forth in Section 2.7.1 or 2.7.2
hereof by partially prepaying the Mortgage Loan, the Loan or the Mezzanine Loans
prior to the commencement of the First Non-Qualified Extension Term, the Second
Non-Qualified Extension Term or the Second Qualified Extension Term, as
applicable, which prepayment shall be applied in accordance with
Section 2.4.4(a) hereof.
               (b) Without limiting the generality of the foregoing
Section 2.7.3(a), Mortgage Borrowers shall also have the right to satisfy any
Debt Yield requirement set forth in

87



--------------------------------------------------------------------------------



 



Section 2.7.1 or 2.7.2 hereof by delivering to Mortgage Lender (for the benefit
of Mortgage Lender, Lender and Mezzanine Lenders) a Letter of Credit in an
amount equal to the principal repayment of the Aggregate Outstanding Principal
Balance that would be required in order to achieve the applicable required Debt
Yield (each, a “Debt Yield Letter of Credit”). If Mortgage Borrowers elect to
deliver any Debt Yield Letter of Credit, the following shall apply to each such
Debt Yield Letter of Credit:
     (i) Borrowers shall cause Mortgage Borrowers to pay to Mortgage Lender all
of Mortgage Lender’s reasonable out-of-pocket costs and expenses in connection
therewith, including, without limitation, any costs or expenses incurred in
drawing down on such Debt Yield Letter of Credit. Mortgage Borrowers shall not
be entitled to draw from any such Debt Yield Letter of Credit. Upon five
(5) days notice to Lender and Mortgage Lender and provided that no Event of
Default, Mortgage Event of Default or any Mezzanine Event of Default shall have
occurred and be continuing, Mortgage Borrowers may replace such Debt Yield
Letter of Credit with a partial prepayment of the Mortgage Loan, the Loan and
the Mezzanine Loans in an aggregate amount equal to such Debt Yield Letter of
Credit, which prepayment shall be applied in accordance with Section 2.4.3(a) of
the Mortgage Loan Agreement and Section 2.4.4(a) hereof, following which
prepayment, Mortgage Lender shall promptly return such Debt Yield Letter of
Credit to Mortgage Borrowers.
     (ii) Each Debt Yield Letter of Credit delivered under this Agreement shall
be additional security for the payment of the Mortgage Debt. Upon the occurrence
and during the continuance of a Mortgage Event of Default, Mortgage Lender shall
have the right, at its option, to draw on any Debt Yield Letter of Credit and to
apply all or any part of the proceeds thereof in accordance with the provisions
of Section 2.4.3(a) of the Mortgage Loan Agreement and Section 2.4.4(a) hereof
applicable to a prepayment following the occurrence and during the continuance
of a Mortgage Event of Default.
     (iii) In addition to any other right Mortgage Lender may have to draw upon
a Debt Yield Letter of Credit pursuant to the terms and conditions of the
Mortgage Loan Agreement, Mortgage Lender shall have the additional rights to
draw in full on any Debt Yield Letter of Credit: (A) with respect to any
evergreen Debt Yield Letter of Credit, if Mortgage Lender has received a notice
from the issuing bank that such Debt Yield Letter of Credit will not be renewed
and a substitute Debt Yield Letter of Credit is not provided at least ten
(10) Business Days prior to the date on which the outstanding Debt Yield Letter
of Credit is scheduled to expire; (B) with respect to any Debt Yield Letter of
Credit with a stated expiration date, if Mortgage Lender has not received a
notice from the issuing bank that it has renewed such Debt Yield Letter of
Credit at least ten (10) Business Days prior to the date on which such Debt
Yield Letter of Credit is scheduled to expire and a substitute Debt Yield Letter
of Credit is not provided at least ten (10) Business Days prior to the date on
which the outstanding Debt Yield Letter of Credit is scheduled to expire;
(C) upon receipt of notice from the issuing bank that such Debt Yield Letter of
Credit will be terminated and a substitute

88



--------------------------------------------------------------------------------



 



Debt Yield Letter of Credit is not provided at least ten (10) Business Days
prior to the date on which the outstanding Debt Yield Letter of Credit is
scheduled to be terminated; or (D) if Mortgage Lender has received notice that
the bank issuing any Debt Yield Letter of Credit shall cease to be an Eligible
Institution and within ten (10) Business Days after Mortgage Lender notifies
Mortgage Borrowers in writing of such circumstance, Mortgage Borrowers shall
fail to deliver to Mortgage Lender a substitute Debt Yield Letter of Credit
issued by an Eligible Institution. Notwithstanding anything to the contrary
contained in the above, Mortgage Lender is not obligated to draw upon any Debt
Yield Letter of Credit upon the happening of an event specified in clause (A),
(B), (C) or (D) above and shall not be liable for any losses sustained by
Mortgage Borrowers due to the insolvency of the bank issuing any such Debt Yield
Letter of Credit if Mortgage Lender has not drawn upon such Debt Yield Letter of
Credit.
ARTICLE III.
CONDITIONS PRECEDENT.
     Section 3.1 Conditions Precedent to Closing. Lender’s obligation to make
the Loan shall be subject to the satisfaction or Lender’s waiver in writing of
the following conditions precedent no later than the Closing Date:
          3.1.1 Loan Agreement and Note. Lender shall have received a
counterpart original of this Agreement and the Note, in each case, duly executed
and delivered on behalf of Borrowers.
          3.1.2 Delivery of Loan Documents; UCC Insurance; Reports.
               (a) Loan Documents. Lender shall have received from Borrowers
fully executed and acknowledged counterparts of the Pledge Agreement and
authority to file UCC Financing Statements and such other documents required
pursuant to the Pledge Agreement, in the reasonable judgment of Lender, so as to
effectively create valid and enforceable first priority Liens upon the Pledged
Collateral in favor of Lender, subject to no Liens or encumbrances. Lender shall
have also received from Borrowers and Guarantors fully executed counterparts of
the other Loan Documents.
               (b) UCC Insurance. Lender shall have received a UCC insurance
policy (the “UCC Insurance Policy”) issued by the Title Company and dated as of
the Closing Date, which UCC Insurance Policy shall (i) provide coverage in an
amount equal to the original principal amount of the Loan, (ii) insure Lender
that the Pledge Agreement and the documents executed and delivered in connection
therewith create a valid first priority lien on the Pledged Collateral, free and
clear of all exceptions from coverage and subject only to the standard
exceptions and exclusions from coverage, as modified by the terms of any
endorsements, as shall be reasonably required by Lender, including, without
limitation, coverage with respect to the validity of the lien on the Pledged
Collateral and ability to exercise rights and remedies with respect thereto,
(iii) contain such endorsements and affirmative coverages as Lender may
reasonably request, and (iv) name Lender and its successors and assigns as the
insured. The

89



--------------------------------------------------------------------------------



 



UCC Insurance Policy shall be assignable with an assignment of the Loan. Lender
also shall have received evidence that all premiums in respect of the UCC
Insurance Policy have been paid.
               (c) Mezzanine Lender Endorsement. Borrowers shall have caused
Mortgage Borrowers to obtain as part of their owners’ title insurance policy, a
so-called “Endorsement 16 (Mezzanine Financing)” for the benefit of Lender in
form and substance, and providing coverage in amounts, that are satisfactory to
Lender, and that shall name Lender and its successors and assigns as the
beneficiary of such endorsement. Mortgage Borrowers’ owners’ title insurance
policy shall provide that such “Endorsement 16 (Mezzanine Financing)” shall be
assignable with an assignment of the Loan. Lender also shall have received
evidence that all premiums in respect of Mortgage Borrowers’ owners’ title
insurance policy have been paid;
               (d) Insurance. Lender shall have received (i) valid certificates
of insurance for the Policies required hereunder, satisfactory to Lender in its
sole discretion, (ii) evidence of the payment of all Insurance Premiums payable
for the existing policy period and (iii) evidence that Lender has been included
as an “additional insured” under such Policies;
               (e) Environmental Reports. Lender shall have received copies of
the Phase I environmental reports (and, if recommended by the Phase I
environmental report, Phase II environmental reports) in respect of the
Properties, as delivered to Mortgage Lender, satisfactory in form and substance
to Lender; and
               (f) Encumbrances. Borrowers shall have taken or caused to be
taken such actions in such a manner so that Lender has a valid and perfected
first priority Lien as of the Closing Date on the Pledged Collateral, subject
only to such Liens as are permitted pursuant to the Loan Documents, and Lender
shall have received satisfactory evidence thereof.
          3.1.3 Amendments to Mortgage Loan Documents. The Amended and Restated
Mortgage Loan Agreement shall have been duly authorized, executed and delivered
by all parties thereto and Lender shall have received and approved certified
copies of said documents.
          3.1.4 Mezzanine Loan Documents. The Mezzanine Loan Documents shall
have been duly authorized, executed and delivered by all parties thereto and
Lender shall have received copies of said Mezzanine Loan Documents.
          3.1.5 Pre-Construction Budget; Loan Budget and Annual Budget.
Borrowers shall have delivered to Lender (i) the Pre-Construction Budget;
(ii) the Loan Budget, to the extent required under the Mortgage Loan Agreement;
and (iii) the Annual Budget for the current Fiscal Year.
          3.1.6 Required Equity Amount. Borrowers shall have furnished to Lender
evidence in form and content reasonably satisfactory to Lender that Borrowers
have contributed the Required Equity Amount.

90



--------------------------------------------------------------------------------



 



          3.1.7 Delivery of Organizational Documents.
               (a) Borrowers shall deliver or cause to be delivered to Lender
copies certified by Borrowers of all organizational documentation related to
Borrowers and/or their formation, structure, existence, good standing and/or
qualification to do business, as Lender may request in its sole discretion,
including, without limitation, good standing certificates, qualifications to do
business in the appropriate jurisdictions, resolutions authorizing the entering
into of the Loan and incumbency certificates as may be requested by Lender.
               (b) Borrowers shall deliver or cause to be delivered to Lender
copies certified by Borrowers or the respective entity, as applicable, of all
organizational documentation related to each of the Loan Parties, Guarantors,
and other direct or indirect members and/or partners of Borrowers, and/or the
formation, structure, existence, good standing and/or qualifications to do
business of any of the foregoing, as Lender may request in its sole discretion,
including, without limitation, good standing certificates, qualifications to do
business in the appropriate jurisdictions, authorizing resolutions and
incumbency certificates as may be requested by Lender.
          3.1.8 Legal Opinions. Lender shall have received opinions from
Borrowers’ counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents, perfection of the security
interests in the Collateral and such other matters as Lender may require, all
such opinions in form, scope and substance satisfactory to Lender and Lender’s
counsel in their sole discretion.
          3.1.9 Performance; No Monetary Default or Event of Default. Borrowers
shall have performed and complied with all terms and conditions herein required
to be performed or complied with by them at or prior to the Closing Date, and on
the Closing Date, there shall exist no monetary Default or any Event of Default.
          3.1.10 Representations and Warranties. All representations and
warranties made by Borrowers and/or Guarantors in the Loan Documents or
otherwise made by or on behalf of Borrowers and/or Guarantors in connection
therewith shall be true and correct in all material respects on and as of the
Closing Date with the same effect as if made on and as of such date (except to
the extent of changes in circumstances or conditions which are not otherwise
prohibited by this Agreement).
          3.1.11 Proceedings and Documents. All proceedings in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall be satisfactory to Lender and Lender’s counsel in form and substance, and
Lender shall have received all information and such counterpart originals or
certified copies of such documents and such other certificates, opinions or
documents as Lender and Lender’s counsel may require.
     Section 3.2 Submission of Construction Loan Advance Documents to Lender.
Borrowers shall submit, or shall cause Mortgage Borrowers to submit, to Lender,
contemporaneously with any submission thereof by Mortgage Borrowers to Mortgage
Lender, a copy of each Draw Request related to each Construction Loan Advance
and all documents required to be delivered by Mortgage Borrowers to Mortgage
Lender in connection therewith

91



--------------------------------------------------------------------------------



 



pursuant to Article III of the Mortgage Loan Agreement; provided, however, that
any breach of this provision shall not constitute an Event of Default hereunder.
     Section 3.3 Delivery of Construction Completion Guaranty. Borrowers shall
deliver to Lender, contemporaneously with the submission thereof by Mortgage
Borrowers to Mortgage Lender pursuant to Section 3.2(f) of the Mortgage Loan
Agreement, two (2) fully-executed originals of the Construction Completion
Guaranty in favor of Lender.
     Section 3.4 Advance of Construction Holdback.
          3.4.1 Unadvanced Construction Holdback. Until advanced, if ever, the
Construction Holdback shall be and remain the sole property of Lender.
          3.4.2 Advance of Construction Holdback. On or about (but in no
event prior to) November 30, 2007, so long as no monetary Default or Event of
Default shall have occurred and be continuing (which condition may be waived in
Lender’s sole discretion), Lender shall automatically, without the necessity of
notifying, or obtaining the approval of, Borrowers or any other Person, and
without Borrowers’ request, advance on behalf of Borrowers the Construction
Holdback for deposit into the Construction Loan Reserve Account, following which
the same shall (a) be deemed to be a part of the Obligations and shall bear
interest as a part of the Outstanding Principal Balance in accordance with the
terms of this Agreement, (b) be held in accordance with the provisions of
Sections 7.7 and 7.8 of the Mortgage Loan Agreement, and (c) be advanced from
the Construction Loan Reserve Account, subject to the satisfaction of all
conditions to funding with respect thereto set forth in the Mortgage Loan
Agreement.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES.
     Section 4.1 Representations of Borrowers. Each Borrower represents and
warrants as to itself that as of the Closing Date:
          4.1.1 Organization.
               (a) Such Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its assets and to
transact the businesses in which it is now engaged. Such Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its assets, businesses and
operations. Such Borrower possesses all material rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of such Borrower is the ownership and management of the relevant
Second Mezzanine Borrower. The ownership interests of such Borrower are as set
forth on the organizational chart attached hereto as Schedule VI.
               (b) Such Borrower has the power and authority and the requisite
ownership interests to control the actions of the relevant Second Mezzanine
Borrower and, in turn, the relevant First Mezzanine Borrower and, in turn, the
relevant Mortgage Borrower and upon the realization of the Pledged Collateral
under the Pledge Agreement, Lender or any other

92



--------------------------------------------------------------------------------



 



party succeeding to such Borrower’s interest in the Pledged Collateral described
in the Pledge Agreement would have such control. Without limiting the foregoing,
such Borrower has sufficient control over the relevant Second Mezzanine Borrower
and, in turn, the relevant First Mezzanine Borrower and, in turn, the relevant
Mortgage Borrower to cause such Mortgage Borrower to (i) take any action on
Mortgage Borrower’s part required by the Mortgage Loan Documents and
(ii) refrain from taking any action prohibited by the Mortgage Loan Documents.
          4.1.2 Proceedings. Such Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of such Borrower and constitute legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).
          4.1.3 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by such Borrower will not materially
conflict with or result in a material breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of such Borrower pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, partnership agreement,
management agreement or other agreement or instrument to which such Borrower is
a party or by which any of such Borrower’s property or assets is subject, nor
will such action result in any violation of the provisions of any statute or any
order, rule or regulation of any Governmental Authority having jurisdiction over
such Borrower or any of such Borrower’s properties or assets, and any consent,
approval, authorization, order, registration or qualification of or with any
such Governmental Authority necessary to permit the execution, delivery and
performance by such Borrower of this Agreement or any other Loan Documents has
been obtained and is in full force and effect.
          4.1.4 Litigation. Except as set forth on Schedule VIII attached
hereto:
               (a) There is no action, suit, claim, proceeding or investigation
pending against any Loan Party, HRHI or any Guarantor or, to such Borrower’s
actual knowledge, pending against any Property, the IP, the First Mezzanine
Collateral, the Second Mezzanine Collateral or the Collateral or, to such
Borrower’s actual knowledge, threatened in writing against any Loan Party, HRHI
or any Guarantor, or any Property, the IP, the First Mezzanine Collateral, the
Second Mezzanine Collateral or the Collateral in any court or by or before any
other Governmental Authority that would have a material adverse effect on
(i) the business operations, economic performance, assets, financial condition,
equity, contingent liabilities, material agreements or results of operations of
such Loan Party, HRHI, any Guarantor, any Property, the IP, the First Mezzanine
Collateral, the Second Mezzanine Collateral or the Collateral, (ii) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the remedies of Lender under any
Loan Document, (iii) the ability of any Loan Party, HRHI or any Guarantor to
perform, in all material respects, its respective obligations under each of the
Mortgage Loan Documents, the Mezzanine Loan Documents or the Loan Documents, as
applicable, or (iv) the value of, or cash flow from,

93



--------------------------------------------------------------------------------



 



any Property, the IP, the First Mezzanine Collateral, the Second Mezzanine
Collateral or the Collateral.
               (b) There is no proceeding, investigation or disciplinary action
(including, without limitation, before any Gaming authority, under any Gaming
Law or under any Gaming License or other Operating Permit) pending or, to
Borrower’s actual knowledge, threatened in writing, either (i) in connection
with, or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge, any of the Loan Documents, the Mezzanine Loan Documents or
the Mortgage Loan Documents or any of the transactions contemplated therein, or
(ii) to Borrower’s actual knowledge, that, either singly or in the aggregate,
could reasonably be expected to have an adverse effect on any Gaming License
currently in effect with respect to the Casino Component, including, without
limitation, any such proceeding, investigation or disciplinary action pending
or, threatened against Gaming Operator, any Loan Party or any of their
respective directors, members, managers, officers, key personnel or Persons
holding a five percent (5%) or greater direct or indirect equity or economic
interest in such Borrower or any Loan Party. Additionally, there is no
proceeding (including, without limitation, before any Gaming Authority, under
any Gaming Law or under any Gaming License or other Operating Permit) pending
or, to Borrowers’ actual knowledge, threatened in writing that could reasonably
be expected to have a material adverse effect on any application for a Gaming
License or other Operating Permit by Gaming Borrower or any Affiliate thereof or
any officer, director, employee or agent of any Loan Party or any Affiliate of
any Loan Party.
          4.1.5 Agreements. Such Borrower is not a party to any agreement or
instrument or subject to any restriction which would be reasonably likely to
materially and adversely affect any Loan Party, any Property, the IP, the First
Mezzanine Collateral, the Second Mezzanine Collateral or the Collateral, or such
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. To the best of such Borrower’s actual knowledge, no Loan Party is in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement,
license or instrument to which it is a party or by which such Loan Party or any
of the Properties, the IP, the First Mezzanine Collateral, the Second Mezzanine
Collateral or the Collateral are bound. Such Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such Borrower is a party or by which such
Borrower or its properties or assets is otherwise bound, other than
(a) obligations incurred in the ordinary course of business relating to such
Borrower’s ownership and operation of the Collateral permitted pursuant to
clause (s) of the definition of “Special Purpose Entity” set forth in
Section 1.1 hereof, (b) obligations incurred in the ordinary course of the
business relating to Mortgage Borrowers’ ownership and operation of the
Properties as permitted pursuant to clause (s) of the definition of “Special
Purpose Entity” set forth in Section 1.1 of the Mortgage Loan Agreement as in
effect on the date hereof, (c) obligations incurred in the ordinary course of
business relating to First Mezzanine Borrowers’ ownership and operation of the
First Mezzanine Collateral permitted pursuant to clause (s) of the definition of
“Special Purpose Entity” set forth in Section 1.1 of the First Mezzanine Loan
Agreement as in effect on the date hereof, (d) obligations incurred in the
ordinary course of business relating to Second Mezzanine Borrowers’ ownership
and operation of the Second Mezzanine Collateral permitted pursuant to clause
(s) of the definition of “Special Purpose Entity” set forth in Section 1.1 of
the Second Mezzanine Loan Agreement as in effect on the date hereof, and
(e) obligations under the Loan Documents.

94



--------------------------------------------------------------------------------



 



          4.1.6 Title.
               (a) Such Borrower is the record and beneficial owner of, and has
good and valid title to, its Pledged Interests, free and clear of all Liens,
except those Liens granted to Lender under the Loan Documents. The Pledge
Agreement, together with the UCC Financing Statements relating to the Pledged
Collateral when properly filed in the appropriate records, will create a valid,
perfected first priority security interest in and to the portion of the Pledged
Collateral covered thereby, all in accordance with the terms thereof for which a
Lien can be perfected by filing a UCC Financing Statement. For so long as the
Lien of the Pledge Agreement is outstanding, such Borrower shall forever
warrant, defend and preserve such title and the validity and priority of the
Lien of the Pledge Agreement and shall forever warrant and defend such title,
validity and priority to Lender against the claims of all persons whomsoever.
               (b) Each Mortgage Borrower has good, marketable and insurable fee
simple title to the real property comprising part of its Property and good title
to the balance of such Property, free and clear of all Liens whatsoever except
the Permitted Encumbrances, such other Liens as are permitted pursuant to the
Mortgage Loan Documents and the Liens created by the Mortgage Loan Documents.
               (c) First Mezzanine Borrowers are the record and beneficial
owners of, and have good and marketable title to, the First Mezzanine
Collateral, free and clear of all Liens whatsoever, except for the Liens
contemplated by the First Mezzanine Loan Documents.
               (d) Second Mezzanine Borrowers are the record and beneficial
owners of, and have good and marketable title to, the Second Mezzanine
Collateral, free and clear of all Liens whatsoever, except for the Liens
contemplated by the Second Mezzanine Loan Documents.
               (e) To the best of each Borrower’s actual knowledge, the
Permitted Encumbrances in the aggregate do not materially and adversely affect
the operation or use of the Properties (as currently used) or (i) such
Borrower’s ability to repay the Loan, (ii) Mortgage Borrowers’ ability to repay
the Mortgage Loan, (iii) First Mezzanine Borrowers’ ability to repay the First
Mezzanine Loan, or (iv) Second Mezzanine Borrowers’ ability to repay the Second
Mezzanine Loan.
               (f) To such Borrower’s actual knowledge after due inquiry, there
are no claims for payment for work, labor or materials affecting any of the
Properties that are or may become a Lien prior to, or of equal priority with,
the Liens created by the Mortgage Loan Documents, except any Lien then being
contested pursuant to, and in accordance with, Section 3.6(b) of the Mortgage.
          4.1.7 Solvency. Borrowers have (a) not entered into the transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for their obligations under such Loan Documents.
Taking into account the Loan, the aggregate fair saleable value of Borrowers’
assets collectively exceeds and will exceed Borrowers’ total aggregate
liabilities, including, without limitation, subordinated, unliquidated, disputed
and

95



--------------------------------------------------------------------------------



 



contingent liabilities. Taking into account the Loan, the aggregate fair
saleable value of Borrowers’ assets collectively is and will be greater than
Borrowers’ probable aggregate liabilities, including the maximum amount of their
contingent liabilities on its debts as such debts become absolute and matured.
Taking into account the Loan, each Borrower’s assets do not and will not
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Borrowers do not intend to, and do not believe that
they will, incur Indebtedness and liabilities (including contingent liabilities
and other commitments) beyond their respective abilities to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by each Borrower and the amounts to be payable on
or in respect of obligations of each Borrower). No petition in bankruptcy has
been filed against any Loan Party, HRHI or any Guarantor, and none of the Loan
Parties, HRHI nor any Guarantor has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
None of the Loan Parties, HRHI nor any Guarantor are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or properties,
and no Borrower has any actual knowledge of any Person contemplating the filing
of any such petition against any Loan Party, HRHI or any Guarantor.
          4.1.8 Full and Accurate Disclosure. To such Borrower’s actual
knowledge, no statement of fact made by any Borrower in this Agreement or in any
of the other Loan Documents contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading. There is no fact or circumstance presently known to
such Borrower which has not been disclosed to Lender and which will have a
material adverse effect on (a) the use and operation of any of the Properties,
the IP, the First Mezzanine Collateral, the Second Mezzanine Collateral or the
Collateral, (b) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
remedies of Lender under any Loan Document, or (c) the ability of such Borrower,
any other Loan Party, HRHI or any Guarantor to perform, in all material
respects, its respective obligations under each of the Loan Documents, the
Mortgage Loan Documents or the Mezzanine Loan Documents, as applicable.
          4.1.9 No Plan Assets. As of the date hereof and throughout the term of
the Loan (a) no Borrower is nor will any Borrower be an “employee benefit plan,”
as defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) none of
the assets of any Borrower constitutes or will constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, (c) no
Borrower is nor will any Borrower be a “governmental plan” within the meaning of
Section 3(32) of ERISA, and (d) none of the assets of any Borrower constitute
“plan assets” of a governmental plan within the meaning of 29 C.F.R.
Section 2510.3-101 for purposes of any state law provisions regulating
investments of, or fiduciary obligations with respect to, governmental plans.
          4.1.10 Compliance. Except as set forth in the applicable Zoning
Report, each Loan Party and, to the best of such Borrower’s actual knowledge
after due inquiry, the Land and Improvements (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes and Prescribed
Laws. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority. There has not been committed by
any Loan

96



--------------------------------------------------------------------------------



 



Party or, to any Borrower’s actual knowledge, any other Person in occupancy of
or involved with the operation or use of any of the Properties, the First
Mezzanine Collateral, the Second Mezzanine Collateral or the Collateral any act
or omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Property, the First Mezzanine Collateral,
the Second Mezzanine Collateral, the Collateral or any part of any of the
foregoing or any monies paid in performance of (i) any Mortgage Borrower’s
obligations under any of the Mortgage Loan Documents, (ii) any First Mezzanine
Borrower’s obligations under any of the First Mezzanine Loan Documents,
(iii) any Second Mezzanine Borrower’s obligations under any of the Second
Mezzanine Loan Documents, or (iv) any Borrower’s obligations under any of the
Loan Documents.
          4.1.11 Financial Information. To such Borrower’s actual knowledge, all
historical financial data, including, without limitation, the statements of cash
flow and income and operating expense, that have been delivered to Lender in
connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent in all material respects the financial
condition of the Properties (and each Property) and the Collateral, as
applicable, as of the date of such reports, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with the Uniform System of Accounts and reconciled with GAAP
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances and except as referred to or reflected in said financial
statements previously delivered to Lender in connection with the Loan, no Loan
Party has any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to any Borrower and are reasonably likely to have a
materially adverse effect on the Collateral, the First Mezzanine Collateral, the
Second Mezzanine Collateral or any Property or (a) the operation of the
Hotel/Casino Property as a hotel and casino at a standard at least equal to
Comparable Hotel/Casinos, including, without limitation, comparable food and
beverage outlets and other amenities, and/or (b) the operation of the Café
Property and the Adjacent Property for a use or uses that is/are consistent with
the operation of the Hotel/Casino Property as a hotel and casino at a standard
at least equal to Comparable Hotel/Casinos, which use may include, without
limitation, expansion of the Hotel/Casino Property, restaurants, retail and
residential complexes (the “Permitted Adjacent/Café Uses”). Since the date of
such financial statements, there has been no material adverse change in the
financial condition, operation or business of any Loan Party or, to each
Borrower’s actual knowledge after due inquiry, to the Collateral and, to the
extent not prohibited by the Merger Agreement, any Property from that set forth
in said financial statements.
          4.1.12 Condemnation. No Condemnation or other proceeding has been
commenced or, to each Borrower’s actual knowledge, is threatened in writing
received by such Borrower or contemplated with respect to all or any portion of
any Property or for the relocation of any roadway providing direct access to any
Property.
          4.1.13 Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of

97



--------------------------------------------------------------------------------



 



Governors, or for any purposes prohibited by any Legal Requirements or by the
terms and conditions of this Agreement or the other Loan Documents.
          4.1.14 Utilities and Public Access. To such Borrower’s actual
knowledge after due inquiry, each Property has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Property for its intended uses. All public utilities
necessary to the continued current use and enjoyment of each Property are
located either in the public right-of-way abutting such Property (which are
connected so as to serve such Property without passing over other property) or
in recorded easements serving such Property and such easements are set forth in
and insured by the Title Insurance Policy covering such Property. To such
Borrower’s actual knowledge after due inquiry, all roads necessary for the use
of each Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities or are located in
recorded easements serving such Property and such easements are set forth in and
insured by the Title Insurance Policy.
          4.1.15 Not a Foreign Person. No Borrower is a “foreign person” within
the meaning of §1445(f)(3) of the Code.
          4.1.16 Separate Lots. Each Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Property.
          4.1.17 Assessments. Except as disclosed in the Title Insurance Policy,
to each Borrower’s actual knowledge, there are no pending or proposed special or
other assessments for public improvements or otherwise affecting any Property,
nor are there any contemplated improvements to any Property that may result in
such special or other assessments.
          4.1.18 Enforceability. The Loan Documents are not subject to any right
of rescission, set-off, counterclaim or defense by any Borrower, HRHI or any
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and none of any Borrower, HRHI nor any
Guarantor has asserted any right of rescission, set-off, counterclaim or defense
with respect thereto.
          4.1.19 No Prior Assignment. Other than under the Mortgage Loan
Documents, there are no prior assignments by Mortgage Borrowers of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding. There are no prior assignments of the Collateral which
are presently outstanding except in accordance with the Loan Documents.
          4.1.20 Insurance. Mortgage Borrowers have obtained and Borrowers have
delivered to Lender certified copies of all Policies (or “Accord” certificates
evidencing coverage thereof) reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made under
any such Policies, and no Person, including any Loan Party, has done, by act or
omission, anything which would impair the coverage of any such Policies.

98



--------------------------------------------------------------------------------



 



          4.1.21 Use of the Properties. (a) The Hotel/Casino Property is used
exclusively as a hotel and casino at a standard at least equal to Comparable
Hotel/Casinos, including, without limitation, comparable food and beverage
outlets and other amenities, and otherwise as a top-end hotel and other
appurtenant and related uses, and (b) the Café Property and the Adjacent
Property are used for Permitted Adjacent/Café Uses and other appurtenant and
related uses.
          4.1.22 Certificate of Occupancy; Operating Permits. To the best of
each Borrower’s actual knowledge after due inquiry, all certifications, permits,
licenses and approvals, including, without limitation, certificates of
completion and occupancy permits, all environmental, health and safety licenses,
gaming licenses and permits and any applicable liquor license necessary to
permit the legal use, occupancy and operation of (a) the Hotel/Casino Property
as a hotel and casino at a standard at least equal to Comparable Hotel/Casinos,
including, without limitation, comparable food and beverage outlets and other
amenities, and (b) the Café Property and the Adjacent Property as currently
operated on the date hereof, or, subsequent to the date hereof, for Permitted
Adjacent/Café Uses (collectively, the “Operating Permits”), have been obtained
and are in full force and effect. Each Borrower shall cause Mortgage Borrowers
to keep and maintain, or cause to be kept and maintained, all Operating Permits
necessary for the operation of (i) the Hotel/Casino Property as a hotel and
casino at a standard at least equal to Comparable Hotel/Casinos, and (ii) the
Café Property and the Adjacent Property for one or more Permitted Adjacent/Café
Purposes. To the best of each Borrower’s actual knowledge after due inquiry, the
use being made of each Property is in conformity with the Certificate(s) of
Occupancy issued for such Property. Attached hereto as Schedule IX is, to the
best of each Borrower’s actual knowledge after due inquiry, a true and complete
list of all current Operating Permits and those which are subject to renewal.
          4.1.23 Flood Zone. None of the Improvements on any Property are
located in an area identified by the Federal Emergency Management Agency as an
area having special flood hazards or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) of the Mortgage Loan Agreement is in full
force and effect with respect to each such Property.
          4.1.24 Physical Condition. Except as provided in the Physical
Conditions Reports, to each Borrower’s actual knowledge after due inquiry,
(a) each Property, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
(b) there exists no material structural or other material defects or damages in
any Property, whether latent or otherwise; and (c) no Loan Party has received
notice from any insurance company or bonding company of any defects or
inadequacies in any Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.
          4.1.25 Boundaries. Except as disclosed on the Surveys, to each
Borrower’s actual knowledge, all of the Improvements which were included in
determining the appraised value of each Property lie wholly within the
boundaries and building restriction lines of such Property, and no improvements
on adjoining properties encroach upon such Property, and no

99



--------------------------------------------------------------------------------



 



easements or other encumbrances upon any Property encroach upon any of the
Improvements, so as to materially and adversely affect the value or
marketability of such Property except those which are insured against by the
applicable Title Insurance Policy for such Property.
          4.1.26 Leases. To each Borrower’s actual knowledge after due inquiry
and except as set forth on Schedule X attached hereto or as otherwise disclosed
in the estoppel certificates delivered to Lender in connection with the closing
of the Loan, (a) the Properties are not subject to any Leases other than the
HRHI Lease and the other Leases described in said Schedule X, (b) each Mortgage
Borrower is the owner and lessor of the landlord’s interest in each such Lease
affecting its Property, (c) no Person has any possessory interest in any
Property or any right to occupy the same except under and pursuant to the
provisions of such Leases, (d) all commercial Leases are in full force and
effect and there are no material defaults thereunder by either party and there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute material defaults thereunder, (e) the copies of the
commercial Leases delivered to Lender are true and complete, and there are no
oral agreements with respect thereto, (f) no Rent (including security deposits)
has been paid more than one (1) month in advance of its due date, (g) all work
to be performed by the landlord under each Lease has been performed as required
in such Lease and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by any Mortgage Borrower to any tenant has
already been received by such tenant, (h) there has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is still in effect, (i) no commercial tenant listed on Schedule X
has assigned its Lease or sublet all or any portion of the premises demised
thereby, no such commercial tenant holds its leased premises under assignment or
sublease, nor does anyone except such commercial tenant and its employees occupy
such leased premises, (j) no tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the Property
of which the leased premises are a part, and (k) no tenant under any Lease has
any right or option for additional space in the Improvements.
          4.1.27 Affiliates. Such Borrower does not own any equity interests in
any other Person other than the related Pledged Interests.
          4.1.28 Principal Place of Business; State of Organization. Each
Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement. Each Borrower is
organized under the laws of the State of Delaware.
          4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Properties and/or the IP to Mortgage
Borrowers and/or the transfer of the First Mezzanine Collateral or the Second
Mezzanine Collateral to First Mezzanine Borrowers or Second Mezzanine Borrowers,
as applicable, and/or the transfer of the Collateral to Borrowers have been paid
as of the Closing Date. Borrowers and each of their Affiliates have filed or
caused to be filed all reports relating to gaming taxes or fees to any Gaming
Authority required to be filed by them on or prior to the date hereof. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in

100



--------------------------------------------------------------------------------



 



effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Loan Documents,
including, without limitation, the Mortgage, or of any of the Loan Documents,
including, without limitation, the Pledge Agreement and the related UCC
Financing Statements, have been paid as of the Closing Date. The Pledge
Agreement and the other Loan Documents are enforceable against Borrowers in
accordance with their respective terms by Lender (or any subsequent holder
thereof), subject to principles of equity and bankruptcy, insolvency and other
laws generally applicable to creditors’ rights and the enforcement of debtors’
obligations.
          4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has
been paid in full and the obligations under the Mortgage Loan Documents, the
Loan Documents and the Mezzanine Loan Documents have been paid in full, each
Borrower hereby represents, warrants and covenants that (i) such Borrower is,
shall be and shall continue to be a Special Purpose Entity, (ii) each Mortgage
Borrower is, shall be and shall continue to be a “Special Purpose Entity” (as
such term is defined in Section 1.1 of the Mortgage Loan Agreement as in effect
on the date hereof), (iii) each First Mezzanine Borrower is, shall be and shall
continue to be a “Special Purpose Entity” (as such term is defined in
Section 1.1 of the First Mezzanine Loan Agreement as in effect on the date
hereof), and (iv) each Second Mezzanine Borrower is, shall be and shall continue
to be a “Special Purpose Entity” (as such term is defined in Section 1.1 of the
Second Mezzanine Loan Agreement as in effect on the date hereof).
               (b) The representations, warranties and covenants set forth in
Section 4.1.30(a) hereof shall survive for so long as any amount remains payable
to Lender under this Agreement or any other Loan Document.
               (c) All of the assumptions made in the Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, are true and
correct in all respects. Each Borrower has complied and will comply with all of
the assumptions made with respect to such Borrower in the Insolvency Opinion.
               (d) Each Borrower hereby covenants and agrees that (i) any
assumptions made in any subsequent non-consolidation opinion required to be
delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, shall
be true and correct in all respects, (ii) each Borrower will comply with all of
the assumptions made with respect to each Borrower in any Additional Insolvency
Opinion, and (iii) each Person other than any Borrower with respect to which an
assumption shall be made in any Additional Insolvency Opinion will comply with
all of the assumptions made with respect to it in any Additional Insolvency
Opinion.
               (e) Mortgage Borrowers and Mezzanine Borrowers have complied, and
each Borrower will cause Mortgage Borrowers and Mezzanine Borrowers, as
applicable, to comply, with all of the assumptions made with respect to Mortgage
Borrowers and Mezzanine Borrowers, as applicable, in the Insolvency Opinion and
each Borrower will cause Mortgage Borrowers and Mezzanine Borrowers, as
applicable, to comply with all of the assumptions made with respect to Mortgage
Borrowers and Mezzanine Borrowers, as applicable, in any Additional Insolvency
Opinion.

101



--------------------------------------------------------------------------------



 



          4.1.31 Management Agreements; Liquor Management Agreement.
               (a) Each of the Management Agreements is in full force and effect
and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. Following the date hereof, there shall be no
material default thereunder.
               (b) The Sub-Management Agreement is in full force and effect and
there is no material default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a material default thereunder.
               (c) The Liquor Management Agreement is in full force and effect
and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.
          4.1.32 Illegal Activity. No portion of any Property, the IP or the
Collateral has been or will be purchased by any Loan Party or any other
Restricted Party with proceeds of any illegal activity.
          4.1.33 No Change in Facts or Circumstances; Disclosure. To each
Borrower’s actual knowledge, all material information submitted by any Borrower
or Mortgage Borrower to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by any
Borrower in this Agreement or in any other Loan Document, and, to the knowledge
of each Borrower, all statements of fact made by Mortgage Borrowers in the
Mortgage Loan Agreement or in any other Mortgage Loan Document, are accurate,
complete and correct in all material respects. To each Borrower’s actual
knowledge, there has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely impairs, or is reasonably likely to do so after the
date hereof, the use or operation of the Properties, the IP or the Collateral or
the business operations or the financial condition of any Loan Party. Each
Borrower has disclosed to Lender all material facts actually known to such
Borrower and has not failed to disclose any material fact actually known to such
Borrower that could cause any Provided Information or representation or warranty
made herein to be materially misleading.
          4.1.34 Investment Company Act. No Borrower is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
          4.1.35 Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of any Loan Party, HRHI or any
Guarantor shall constitute property of, or shall be beneficially owned, directly
or indirectly, by, any Person subject to trade restrictions under United States
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. § 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.

102



--------------------------------------------------------------------------------



 



App. 1 et seq., and any Executive Orders or regulations promulgated under any
such United States laws (each, an “Embargoed Person”), with the result that the
Loan made by Lender is or would be in violation of law; (b) no Embargoed Person
shall have any interest of any nature whatsoever in any Loan Party, HRHI or any
Guarantor, as applicable, with the result that the Loan is or would be in
violation of law; and (c) none of the funds of any Loan Party, HRHI or any
Guarantor, as applicable, shall be derived from any unlawful activity with the
result that the Loan is or would be in violation of law; provided, however, that
Borrowers’ representation in this clause (c) shall not extend to gaming revenues
generated at the Hotel/Casino Property from the general public unless any Loan
Party or any other Restricted Party has actual knowledge that such revenues are
derived from any unlawful activity.
          4.1.36 Cash Management Account. (a) This Agreement, together with the
other Loan Documents, creates a valid and continuing security interest (as
defined in the Uniform Commercial Code of the State of New York) in the Cash
Management Account in favor of Lender, which security interest is prior to all
other Liens and is enforceable as such against creditors of and purchasers from
any Borrower. Other than in connection with the Loan Documents, no Borrower has
sold or otherwise conveyed the Cash Management Account;
               (b) The Cash Management Account constitutes a “deposit account”
within the meaning of the Uniform Commercial Code of the State of New York; and
               (c) The Cash Management Account is not in the name of any Person
other than Borrowers, as pledgors, or Lender, as pledgee.
          4.1.37 Intellectual Property.
               (a) The Intellectual Property Security Agreement creates a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the State of New York) in all of HRHI’s rights, title and interest in and to all
of the following (collectively, the “IP”):
      (i) all trademarks, service marks, domain names, trademark registrations,
service mark registrations, domain name registrations, applications for
trademark registrations, applications for service mark registrations,
applications for domain name registrations, trade names, brand names, product
names and common law marks, and the renewals thereof owned or used by any Loan
Party or any Affiliated IP Party in connection with the operation and/or use of
one or more of the Properties, including for each such trademark, service mark
or domain name the registration number or application number and country;
      (ii) all copyrights, and the renewals thereof, owned or used by any Loan
Party or any Affiliated IP Party in connection with the operation and/or use of
one or more of the Properties, including for each such copyright the
registration number or application number and country;
      (iii) all trade secrets, discoveries, formulae, proprietary processes,
improvements and inventions for which no patent applications are pending and all
other industrial property rights presently owned, in whole or in part, or used,
by

103



--------------------------------------------------------------------------------



 



any Loan Party or any Affiliated IP Party in connection with the ownership,
operation and/or use of one or more of the Properties; and
     (iv) all trademark licenses, service mark licenses, copyright licenses,
royalty agreements, assignments, grants and contracts with employees or others
relating in whole or in part to any of the foregoing IP to which any Loan Party
and/or any Affiliated IP Party is a party, which is related to the ownership,
operation and/or use of one or more of the Properties (collectively, the “IP
Agreements”).
               (b) Schedule VII attached hereto is a true, correct and complete
list of all the Registered IP used by any Loan Party in connection with the
ownership, operation and/or use of one or more of the Properties. Part I of said
Schedule VII is a true, correct and complete list of all Registered IP owned by
IP Borrower or any Affiliated IP Party, including Registered IP and that has
been assigned to IP Borrower by Morton pursuant to that certain Trademark
Assignment dated as of February 2, 2007 from Morton in favor of IP Borrower (the
“Morton Assigned IP”; and all of the foregoing, collectively, the “Owned IP”).
Part II of said Schedule VII is a true, correct and complete list of all
Registered IP that is licensed from Rank Licensing, Inc. (“Rank”) to Morton
pursuant to that certain Trademark License and Cooperation Agreement, dated
June 7, 1996, between Rank and Morton and which has been assigned from Morton to
IP Borrower pursuant to that certain Assignment and Assumption Agreement dated
as of February 2, 2007 (the “Rank License”) from Morton in favor of IP Borrower
(all such IP listed on Part II of said Schedule VII, the “Rank IP”). Part III of
said Schedule VII is a true, correct and complete list of all Registered IP that
is licensed from Morton to IP Borrower pursuant to that certain License
Agreement, dated as of February 2, 2007 (the “Pink Taco License”) from Morton in
favor of IP Borrower (all such IP listed on Part IV of said Schedule VII, the
“Pink Taco IP”; and the Pink Taco IP, together with the Rank IP, the “Licensed
IP”).
               (c) Intentionally Omitted.
               (d) Except as set forth on Part IV of Schedule VII, Mortgage
Borrowers or an Affiliated IP Party owns or possesses licenses or other rights
in or under all patents, trademarks, service marks, trade names, domain names,
copyrights and any other IP, which is necessary for the use, ownership,
management, promotion and operation of its Property and associated merchandising
as currently so used, except where the failure to so own or possess such IP,
licenses or other rights could not reasonably be expected to have a material
adverse effect on such use, ownership or operations (a “IP Material Adverse
Effect”).
               (e) Part V of said Schedule VII hereto sets forth:
     (i) any written communications from any Loan Party or any Affiliate thereof
to one or more third parties, or from one or more third parties to any Loan
Party or any Affiliate thereof, alleging infringement by any third party or any
Loan Party or any Affiliate thereof, of any of the IP or alleging related acts
of unfair competition or activities or actions of any anti-competitive nature,
together with all responses to such communications and a description of the
status of each such alleged infringement, in each case, which the failure to
resolve such alleged

104



--------------------------------------------------------------------------------



 



infringement or competition could reasonably be expected to have a IP Material
Adverse Effect; and
     (ii) a complete list of any goods and/or services sold by any Person other
than any Loan Party and of whom any Loan Party has actual knowledge, which in
the opinion of any Loan Party infringes upon any IP listed in said Schedule VII
hereof.
               (f) Except as disclosed in said Schedule VII:
     (i) IP Borrower or an Affiliated IP Party owns the Owned IP, and IP
Borrower has a valid and enforceable license to use the Licensed IP, in each
case free and clear of any Liens other than the Permitted IP Encumbrances;
     (ii) no Loan Party or an Affiliated IP Party has granted nor is obligated
to grant any other Person any rights (including, without limitation licenses)
with respect to any of the IP other than the Permitted IP Encumbrances;
     (iii) to Borrowers’ actual knowledge, the trademarks, service marks, domain
names and copyrights included in the Owned IP and in the Licensed IP are valid;
     (iv) to Borrowers’ actual knowledge, the trademark registrations, service
mark registrations, domain name registrations and copyright registrations
included in the Owned IP and Licensed IP have been duly issued and have not been
canceled, abandoned or otherwise terminated;
     (v) to Borrowers’ actual knowledge, the trademark applications, service
mark applications, domain name applications and copyright applications included
in the Owned IP have been duly filed; and
     (vi) to Borrowers’ actual knowledge, all material IP Agreements are valid
and binding in accordance with their terms (except as the enforceability thereof
may be limited by any applicable bankruptcy, reorganization, insolvency or other
laws affecting creditors’ rights generally or by general principles of equity)
and are in full force and effect.
               (g) To Borrowers’ actual knowledge, no Loan Party or Affiliated
IP Party is obligated to disclose any of the IP to any other Person.
               (h) To Borrowers’ actual knowledge, except for the Licensed IP,
no Loan Party requires a license or right under or in respect of any
intellectual property of any other Person (except another Loan Party) to conduct
such Loan Party’s business as presently conducted and no substantial part of
such business is carried on under the agreement or consent of any other Person
nor is there any agreement to which any Loan Party is a party which
significantly restricts the fields in which such business may be carried on.

105



--------------------------------------------------------------------------------



 



               (i) To Borrowers’ actual knowledge, there are and have been no
proceedings, actions or claims and no proceedings, actions or claims are pending
or threatened, impugning the title, validity or enforceability of any of the IP.
               (j) To Borrowers’ actual knowledge, none of the processes
currently used by any Loan Party or any Affiliated IP Party or any of the
properties or products currently sold by any Loan Party or any Affiliated IP
Party, and none of the IP or Licensed IP, infringes the patent, industrial
property, trademark, trade name, domain name, label, other mark, right or
copyright or any other similar right of any other Person, except where such
infringement could not reasonably be expected to have an IP Material Adverse
Effect.
               (k) To Borrowers’ actual knowledge, no basis exists for any
adverse claim by any third party with respect to any of the IP, and no act has
been done or has been omitted to be done by any Loan Party or any Affiliate
thereof to entitle any Person to make such a claim or to cancel, forfeit or
modify any of the IP.
               (l) Except the Licensed IP, no Loan Party requires a license or
right under or in respect of any intellectual property of any other Person
(except another Loan Party) to conduct such Loan Party’s business as presently
conducted and no substantial part of such business is carried on under the
agreement or consent of any other Person nor is there any agreement to which any
Loan Party is a party which significantly restricts the fields in which such
business may be carried on.
               (m) To Borrowers’ actual knowledge, no disclosure has been made
to any Person of the know-how or financial or trade secrets of any Loan Party,
except properly and in the ordinary course of business and on condition that
such disclosure is to be treated as being of a confidential nature and except
where such disclosure would not reasonably be expected to have an IP Material
Adverse Effect; and to Borrower’s actual knowledge, none of the IP is being
infringed by any other Person, except where such infringement could not
reasonably be expected to have an IP Material Adverse Effect.
          4.1.38 No Franchise Agreement. None of the Loan Parties or Managers or
Sub-Manager has entered into, and none of the Properties are subject to, any
franchise, trademark or license agreement with any Person with respect to the
name and/or operation of any Property, other than the IP, the Rank License and
the Pink Taco License.
          4.1.39 Merger Agreement. The Acquisition and the Other Transaction
Closings (as such capitalized terms are defined in the Merger Agreement) were
consummated in accordance with all of the material terms and conditions of the
Merger Agreement and the Other Transaction Documents (as defined in the Merger
Agreement), with only such amendments, supplements and/or modifications thereto,
and waivers and extensions thereof, as Mortgage Lender has approved in writing,
to the extent such approval is required under that certain Commitment Letter
dated December 22, 2006 between Morgans Hotel Group Co., MHG HR Acquisition
Corp, DLJ Merchant Banking, Inc. and Mortgage Lender.
          4.1.40 Morton Indemnification and PWR/RWB Escrow Agreement. Borrowers
have delivered, or caused Mortgage Borrowers to deliver, to Lender true, correct
and

106



--------------------------------------------------------------------------------



 



complete copies of each of the Morton Indemnification and the PWR/RWB Escrow
Agreement and all amendments thereto. Except for such amendments thereto as have
been delivered to Lender, the Morton Indemnification and the PWR/RWB Escrow
Agreement have not been amended or modified and are in full force and effect. No
Loan Party nor any Affiliate thereof has (a) made any claim under the Morton
Indemnification, or (b) requested any disbursement of funds under the PWR/RWB
Escrow Agreement with respect to any claim under the Morton Indemnification or
otherwise. No Loan Party nor any Affiliate thereof knows of any state of facts
currently existing that would be reasonably likely to result in a claim under
the Morton Indemnification.
          4.1.41 Gaming Licenses and Other Operating Permits.
               (a) HRHI possesses all Operating Permits (including, but not
limited to, all liquor licenses) which are necessary for the execution, delivery
and performance of the Liquor Management Agreement, the HRHI Lease and the
Gaming Sublease. All of such Operating Permits are in and will be in full force
and effect; the Loan Parties and each of their Affiliates, as applicable,
including, without limitation, HRHI, are in compliance in all material respects
with all such Operating Permits; and no event, including, without limitation,
any violation of any Legal Requirement, has occurred which would be reasonably
likely to lead to the suspension, revocation or termination of any such
Operating Permit or the imposition of any restriction thereon.
               (b) To Borrowers’ actual knowledge, Gaming Operator possesses all
Operating Permits (including, without limitation, all Gaming Licenses) which are
material to the execution, delivery and performance of the Gaming Sublease and
the use, occupation and operation of the Casino Component; to Borrowers’ actual
knowledge, each such Operating Permit and Gaming License (or any replacement
thereof) is and will be in full force and effect; and, to Borrowers’ actual
knowledge, Gaming Operator is in compliance in all material respects with the
Gaming Sublease, all Gaming Licenses and all other Operating Permits applicable
to the operation of the Casino Component as contemplated herein. Further,
Borrowers hereby represent and warrant as follows:
               (c) Borrowers have no reason to believe that Gaming Operator will
not be able to maintain in effect all Gaming Licenses and other Operating
Permits necessary for the lawful conduct of its business or operations as now
conducted and as planned to be conducted at the Hotel/Casino Property, including
the Gaming Sublease and operation of the Casino Component, pursuant to all
applicable Legal Requirements.
               (d) To Borrowers’ actual knowledge, all Gaming Licenses are in
full force and effect and have not been amended or otherwise modified in any
material adverse respect or suspended, rescinded or revoked.
               (e) None of the Loan Parties nor, to Borrowers’ actual knowledge,
Gaming Operator are in default in any material respect under, or in violation in
any material respect of, any Gaming License or other Operating Permit, and no
event has occurred, and no condition exists, which, with the giving of notice or
passage of time or both, would constitute such a default thereunder or such a
violation thereof, that has caused or would reasonably be

107



--------------------------------------------------------------------------------



 



expected to cause the loss, suspension, revocation, impairment, forfeiture,
non-renewal or termination of any Gaming License or the imposition of any
restriction thereon.
               (f) None of the Loan Parties nor, to Borrowers’ actual knowledge,
Gaming Operator have received any notice of any violation of any Legal
Requirement which has caused or would reasonably be expected to cause any Gaming
License or other Operating Permit to be modified in any material adverse respect
or suspended, rescinded or revoked.
               (g) The continuation, validity and effectiveness of all Gaming
Licenses and other Operating Permits will not be adversely affected by the
transactions contemplated by this Agreement.
               (h) The Gaming Sublease is in full force and effect, none of the
Loan Parties nor, to Borrowers’ actual knowledge, Gaming Operator is in material
default thereof and no event has occurred, and no condition exists, which, with
the giving of notice or passage of time, or both, would constitute a material
default thereunder or material violation thereof.
               (i) The execution, delivery or performance of any of the Loan
Documents will not permit nor result in the imposition of any material penalty
under, or the suspension, revocation or termination of, any Gaming License or
other Operating Permit or any material impairment of the rights of the holder of
any Gaming License.
               (j) There are no restrictions on transfer or agreements not to
encumber the ownership interests of any Loan Party in any of the Loan Documents,
the Mortgage Loan Documents or the Mezzanine Loan Documents, as applicable, that
require the approval of the Gaming Authorities in order to become effective,
except as set forth in Section 17 of the Pledge Agreement and the applicable
Pledge Agreement affecting the First Mezzanine Collateral and the Second
Mezzanine Collateral.
               (k) (i) Each of HRHI and Hotel/Casino Borrower meet the
suitability standards for a landlord contemplated or set forth in the Gaming
Laws; (ii) neither HRHI nor Hotel/Casino Borrower have or will take dominion
over the Casino Component while such Casino Component continues to be used for
gaming purposes without first obtaining the approvals required by the Gaming
Laws; and (iii) HRHI and/or Hotel/Casino Borrower have obtained all necessary
approvals to transfer the Gaming Assets to Golden HRC.
          4.1.42 Control of Mezzanine Borrowers and Mortgage Borrowers.
Borrowers have the power and authority and the requisite ownership interests to
Control the actions of Second Mezzanine Borrowers and, in turn, First Mezzanine
Borrowers and, in turn, Mortgage Borrowers.
          4.1.43 Separate and Distinct Loans. The Loan, the Mortgage Loan and
the Mezzanine Loans are entirely separate, distinct and independent obligations,
made to separate and distinct borrowers, on separate and distinct terms and
secured by separate and distinct collateral.
          4.1.44 Mortgage Loan Documents and Mezzanine Loan Documents. (a)There
are no Mortgage Loan Documents, no First Mezzanine Loan Documents and no Second

108



--------------------------------------------------------------------------------



 



Mezzanine Loan Documents other than those set forth on Schedule XI, Schedule XII
and Schedule XIII, respectively.
               (b) True and correct copies of all the Mortgage Loan Documents
have been provided to Lender and none of the Mortgage Loan Documents have been
modified or amended since the delivery thereof, except as forth on such
Schedule XI.
               (c) True and correct copies of all the First Mezzanine Loan
Documents and the Second Mezzanine Loan Documents have been provided to Lender
and none of the First Mezzanine Loan Documents and the Second Mezzanine Loan
Documents have been modified or amended since the delivery thereof.
          4.1.45 No Defaults. No Mortgage Default, Mortgage Event of Default,
any Mezzanine Default or any Mezzanine Event of Default exists as of the Closing
Date.
          4.1.46 Loan Party Representations and Warranties. (a) Borrowers have
reviewed the representations and warranties made by, and covenants of,
(i) Mortgage Borrowers to and for the benefit of Mortgage Lender contained in
the Mortgage Loan Documents, (ii) First Mezzanine Borrowers to and for the
benefit of First Mezzanine Lender contained in the First Mezzanine Loan
Documents and (iii) Second Mezzanine Borrowers to and for the benefit of Second
Mezzanine Lender contained in the Second Mezzanine Loan Documents and all such
representations and warranties are true, correct and complete in all material
respects.
               (b) All of the representations and warranties contained in the
Mortgage Loan Documents are hereby incorporated into this Agreement and deemed
made hereunder as and when made thereunder and shall remain incorporated without
regard to any waiver, amendment or other modification thereof or to whether the
related Mortgage Loan Document has been repaid or otherwise terminated, unless
otherwise consented to in writing by Lender.
     Section 4.2 Survival of Representations. Borrowers agree that all of the
representations and warranties of any Borrower set forth in Section 4.1 hereof
and elsewhere in this Agreement and in the other Loan Documents shall survive
for so long as any amount remains owing to Lender under this Agreement or any of
the other Loan Documents by Borrowers. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by any Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
     Section 4.3 Definition of Borrowers’ Knowledge. As used in this Agreement
or any other Loan Document, the phrases “Borrowers’ knowledge”, “any Borrower’s
knowledge”, “Borrowers’ actual knowledge”, “any Borrower’s actual knowledge”,
“Borrowers’ best knowledge” or “any Borrower’s best knowledge” or words of
similar import, shall mean the actual knowledge, after commercially reasonable
due inquiry, of any of Edward Scheetz, Marc Gordon, David Smail, Matt Armstrong,
Arthur Blee, Ana Nekhamkin, Ryan Sprott, Brian Zaumeyer and/or Bobby Kelly (the
“Named Knowledge Parties”) and/or any additional individual or individuals who
in the future are delegated or assume any of the responsibilities of

109



--------------------------------------------------------------------------------



 



any of the foregoing Named Knowledge Parties with respect to any of the
Properties, and the knowledge of no other Person shall be imputed to any of the
Named Knowledge Parties or any such other individuals, it being expressly
represented and warranted to Lender by Borrowers that it would be unlikely that
any material fact regarding any of the Properties or Borrowers or otherwise
covered in the representations and warranties contained herein or in any other
Loan Document would not come to the attention of one or more of the Named
Knowledge Parties, after commercially reasonable due inquiry. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
none of the Named Knowledge Parties shall have any personal liability hereunder.
ARTICLE V.
COVENANTS OF BORROWERS
     Section 5.1 Affirmative Covenants. From the date hereof and until payment
and performance in full of all obligations of Borrowers under the Loan Documents
or the earlier release of the Lien of the Pledge Agreement encumbering the
Collateral (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrowers hereby jointly and severally
covenant and agree with Lender that:
          5.1.1 Existence; Compliance with Legal Requirements. Each Borrower
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
necessary for the conduct of its business and comply, or cause each other Loan
Party to comply, in all material respects with all Legal Requirements applicable
to such Loan Party, the First Mezzanine Collateral, the Second Mezzanine
Collateral, the Collateral, the Properties or the IP, including, without
limitation, Prescribed Laws. There shall never be committed by any Borrower, and
no Borrower shall, nor shall cause any other Loan Party to, knowingly permit any
other Person in occupancy of or involved with the operation or use of any of the
Properties to commit, any act or omission affording the federal government or
any state or local government the right of forfeiture against the First
Mezzanine Collateral, the Second Mezzanine Collateral, the Collateral and/or any
Property or any part thereof or any monies paid in performance of any Borrower’s
obligations under any of the Loan Documents or paid in performance of Mezzanine
Borrowers’ obligations under any of the Mezzanine Loan Documents or paid in
performance of Mortgage Borrowers’ obligations under any of the Mortgage Loan
Documents. Each Borrower hereby covenants and agrees not to commit, permit or
suffer to exist any act or omission affording such right of forfeiture. Each
Borrower shall, and shall cause each other Loan Party to, at all times maintain,
preserve and protect in all material respects all franchises and trade names and
preserve all the remainder of its property necessary for the conduct of its
business as contemplated hereunder, and, subject to Mortgage Borrowers’ right to
demolish the Improvements on the Adjacent Property subject to, and in accordance
with, the provisions of Section 3.18 of the Mortgage Loan Agreement, shall keep
the Properties in good working order and repair in all material respects, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage. Borrowers shall cause Mortgage Borrowers to keep the
Properties insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in the Mortgage Loan Agreement. Borrowers
shall cause Mortgage Borrowers to operate the Properties in accordance with the

110



--------------------------------------------------------------------------------



 



terms and provisions of the O&M Agreements in all material respects. After prior
notice to Lender, any Borrower, at its own expense, may contest, or may cause
each other Loan Party to contest, by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to any Loan
Party, the First Mezzanine Collateral, the Second Mezzanine Collateral, the
Collateral or the Property or any alleged violation of any Legal Requirement,
provided that (a) no Event of Default, Mortgage Event of Default or any
Mezzanine Event of Default has occurred and remains uncured; (b) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any instrument to which such Loan Party is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (c) neither any Property, the First
Mezzanine Collateral, the Second Mezzanine Collateral, the Collateral or any
part of any of the foregoing or interest therein will be in imminent danger of
being sold, forfeited, terminated, cancelled or lost; (d) such Borrower shall,
and shall cause each other Loan Party to, promptly upon final determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (e) such proceeding
shall suspend the enforcement of the contested Legal Requirement against such
Loan Party, the First Mezzanine Collateral, the Second Mezzanine Collateral, the
Collateral or any Property; and (f) such Borrower shall furnish, or shall cause
each other Loan Party to furnish, such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure compliance
with such Legal Requirement, together with all interest and penalties payable in
connection therewith. Following any non-compliance with such Legal Requirement
as determined by a court of competent jurisdiction, Lender may apply any such
security, as necessary to cause compliance with such Legal Requirement at any
time when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or the First
Mezzanine Collateral, the Second Mezzanine Collateral, the Collateral or any
Property (or any part of any of the foregoing or interest therein) shall be in
imminent danger of being sold, forfeited, terminated, cancelled or lost.
          5.1.2 Taxes and Other Charges. Borrowers shall pay, or shall cause
Mortgage Borrowers to pay, all Taxes and Other Charges now or hereafter levied
or assessed or imposed against the Properties or any part thereof prior to the
date upon which any interest or late charges shall begin to accrue thereon;
provided, however, Mortgage Borrowers’ obligation to directly pay Taxes shall be
suspended for so long as Mortgage Borrowers comply with the terms and provisions
of Section 7.2 of the Mortgage Loan Agreement or Borrowers comply with the terms
and provisions of Section 7.2 hereof, if applicable. Borrowers will deliver, or
will cause Mortgage Borrowers to deliver, to Lender receipts for payment or
other evidence satisfactory to Lender that the Taxes and Other Charges have been
so paid or are not then delinquent. Borrowers shall furnish, or shall cause
Mortgage Borrowers to furnish, to Lender receipts for the payment of the Taxes
and the Other Charges prior to the date upon which any interest or late charges
shall begin to accrue thereon; provided, however, Mortgage Borrowers shall not
be required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Mortgage Lender pursuant to Section 7.2 of the Mortgage
Loan Agreement or by Lender pursuant to Section 7.2 hereof, if applicable.
Borrowers shall not suffer, and shall not permit any other Loan Party to suffer,
and shall promptly cause to be paid and discharged (or provide reasonable
security for) any Lien or charge against any of the Properties, the First
Mezzanine Collateral, the Second Mezzanine Collateral or the Collateral, and
shall promptly pay, or shall

111



--------------------------------------------------------------------------------



 



cause Mortgage Borrowers to promptly pay, for all utility services provided to
any of the Properties. After prior notice to Lender, any Borrower, at its own
expense, may contest, or may cause each other Loan Party to contest, by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (a) no Event of Default, Mortgage
Event of Default or any Mezzanine Event of Default exists; (b) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which such Borrower or such other Loan Party is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances; (c)
neither any Property, the First Mezzanine Collateral, the Second Mezzanine
Collateral, the Collateral nor any part of any of the foregoing or interest
therein will be in imminent danger of being sold, forfeited, terminated,
cancelled or lost; (d) such Borrower shall promptly upon final determination
thereof pay, or shall cause such other Loan Party to pay, the amount of any such
Taxes or Other Charges, together with all costs, interest and penalties which
may be payable in connection therewith; (e) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Property, the First Mezzanine Collateral, the Second Mezzanine Collateral and
the Collateral; and (f) such Borrower shall furnish, or shall cause such other
Loan Party to furnish, such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the reasonable judgment of Lender, the
entitlement of such claimant is established or the First Mezzanine Collateral,
the Second Mezzanine Collateral, the Collateral or any Property (or any part of
any of the foregoing or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any imminent danger
of the Lien of the Pledge Agreement being primed by any related Lien.
          5.1.3 Litigation. Borrowers shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
any Loan Party, HRHI or any Guarantor which, if adversely determined, would have
a material adverse effect on (a) the business operations, economic performance,
assets, financial condition, equity, contingent liabilities, material agreements
or results of operations of any Loan Party, HRHI, any Guarantor, any Property,
the IP, the First Mezzanine Collateral, the Second Mezzanine Collateral or the
Collateral, (b) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
remedies of Lender under any Loan Document, (c) the ability of any Loan Party,
HRHI or any Guarantor to perform, in all material respects, its respective
obligations under each of the Mortgage Loan Documents, the Mezzanine Loan
Documents or the Loan Documents, as applicable, or (d) the value of, or cash
flow from, any Property, the IP, the First Mezzanine Collateral, the Second
Mezzanine Collateral or the Collateral.
          5.1.4 Access to the Properties. Borrowers shall cause Mortgage
Borrowers to permit agents, representatives and employees of Lender to inspect
the Properties or any part thereof at reasonable hours upon reasonable advance
notice (which may be given verbally), subject to the rights of tenants under
their Leases.

112



--------------------------------------------------------------------------------



 



          5.1.5 Special Distributions. On each date on which amounts are
required to be disbursed to the Cash Management Account or otherwise to be paid
to Borrowers or Lender pursuant to the terms of the Mortgage Loan Documents
(including the Mortgage Loan Agreement and/or the Mortgage Cash Management
Agreement), or are required to be paid to Lender under any of the Loan
Documents, Borrowers shall exercise their rights to cause Second Mezzanine
Borrowers and, in turn, Second Mezzanine Borrowers shall exercise their rights
to cause First Mezzanine Borrowers and, in turn, First Mezzanine Borrowers shall
exercise their rights to cause Mortgage Borrowers to make to Borrowers
distributions in an aggregate amount such that Lender shall receive the amount
required to be disbursed to Lender from the Cash Management Account or otherwise
paid to Lender on such date.
          5.1.6 Cooperate in Legal Proceedings. Borrowers shall reasonably
cooperate, and shall cause each other Loan Party to reasonably cooperate, fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which in any way materially affects the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
          5.1.7 Perform Loan Documents. Borrowers shall observe, perform and
satisfy all the terms, provisions, covenants and conditions of, and shall pay
when due all costs, fees and expenses to the extent required under the Loan
Documents executed and delivered by, or applicable to, any Borrower. Payment of
the costs and expenses associated with any of the foregoing shall be in
accordance with the terms and provisions of this Agreement, including, without
limitation, the provisions of Section 10.13 hereof.
          5.1.8 Award and Insurance Benefits. Subject to the terms of Article VI
hereof, Borrowers shall reasonably, and shall cause Mortgage Borrowers to
reasonably, cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds to which Lender is entitled under the Loan
Documents and which is lawfully or equitably payable in connection with any
Property, and Lender shall be reimbursed for any actual, reasonable expenses
incurred in connection therewith (including attorneys’ fees and disbursements,
and the payment by Borrowers of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting any Property or any part thereof)
out of such Insurance Proceeds or Awards.
          5.1.9 Further Assurances. Borrowers shall, and shall cause each other
Loan Party to, at Borrowers’ sole cost and expense (subject to the terms and
conditions of this Agreement):
               (a) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the Collateral at any time
securing or intended to secure the obligations of Borrowers under the Loan
Documents, as Lender may reasonably require, including, without limitation, if
permitted by applicable law, the execution and delivery of all such writings
necessary to transfer any Operating Permits with respect to any Property into
the name of Lender or its designee after the occurrence of an Event of Default;
and

113



--------------------------------------------------------------------------------



 



               (b) do and execute all and such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents, as
Lender shall reasonably require from time to time.
          5.1.10 Personal Property Taxes. Borrowers represent that as of the
Closing Date Borrowers have paid all state, county and municipal recording and
all other taxes imposed upon the execution and filing of the UCC Financing
Statements.
          5.1.11 Financial Reporting. (a) Borrowers will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
the Uniform System of Accounts and reconciled each year in accordance with GAAP
(or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of each
Borrower and all items of income and expense in respect of the Collateral.
Borrowers shall cause each other Loan Party to keep and maintain on a Fiscal
Year basis, in accordance with the Uniform System of Accounts and reconciled
each year in accordance with GAAP (or such other accounting basis acceptable to
Lender), proper and accurate books, records and accounts reflecting all of the
financial affairs of such Loan Party and all items of income and expense in
connection with the operation of each Property. Lender shall have the right from
time to time at all times during normal business hours upon reasonable notice
(which may be verbal) to examine such books, records and accounts at the office
of any Loan Party or any other Person maintaining such books, records and
accounts and to make such copies or extracts thereof as Lender shall desire.
After the occurrence and during the continuance of an Event of Default,
Borrowers shall pay any actual costs and expenses incurred by Lender to examine
Borrowers’ and each of the other Loan Parties’ accounting records with respect
to the Properties, the IP, the First Mezzanine Collateral, the Second Mezzanine
Collateral and the Collateral, as Lender shall reasonably determine to be
necessary or appropriate in the protection of Lender’s interest.
               (b) Borrowers will furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrowers, a complete
copy of each Borrower’s, Mortgage Borrower’s, HRHI’s and each Guarantor’s annual
financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender (it
being hereby understood and agreed that BDO Seidman, LLP is acceptable to
Lender) in accordance with the Uniform System of Accounts (or, in the case of
Guarantors, GAAP) and reconciled each year in accordance with GAAP (or such
other accounting basis acceptable to Lender) covering the Collateral and the
Properties for such Fiscal Year and containing statements of profit and loss for
Borrowers, Mortgage Borrowers, HRHI, each Guarantor, the Collateral and each
Property and a balance sheet for Borrowers, Mortgage Borrowers, HRHI and each
Guarantor; provided, however, that in the event that any Guarantor is not
otherwise required to, and does not, cause to be prepared such audited financial
statements in the ordinary course of its business, it may deliver the unaudited
statements which are delivered to its investors or otherwise prepared in the
ordinary course of its business, accompanied by the Officer’s Certificate
required under Section 5.1.11(b)(B) of the Mortgage Loan Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, the
financial statements of Borrowers and Mortgage Borrowers may be consolidated
with those of (1) HRHI for so long as (y) HRHI owns no other assets other than
the ownership interests in one or more of the Loan

114



--------------------------------------------------------------------------------



 



Parties and/or other assets related to one or more of the Loan Parties, one or
more of the Properties and/or the IP, and (z) engages in no other business other
than those related to owning one or more of the Loan Parties and/or other assets
related to one or more of the Loan Parties, one or more of the Properties and/or
the IP, and (2) HR Holdings for so long as (x) the provisions of the foregoing
clause (1) remain true, (y) HR Holdings owns no other assets other than the
ownership interests in HRHI and/or one or more of the Loan Parties and/or other
assets related to HRHI, one or more of the Loan Parties, one or more of the
Properties and/or the IP, and (z) engages in no other business other than those
related to owning HRHI and/or one or more of the Loan Parties and/or other
assets related to HRHI, one or more of the Loan Parties, one or more of the
Properties and/or the IP. Borrowers will furnish, or will cause each of the
other Loan Parties to furnish, to Lender a copy of the financial statements and
all other materials which such Loan Parties are required to provide to Mortgage
Lender, First Mezzanine Lender or Second Mezzanine Lender under Section 5.1.11
of the Mortgage Loan Agreement, the First Mezzanine Loan Agreement or the Second
Mezzanine Loan Agreement, respectively, within the time periods required under
such Section.
               (c) For each Fiscal Year during the term of the Loan, Borrowers
shall submit to Lender (and Borrowers shall cause Mortgage Borrowers to submit
to Mortgage Lender) an Annual Budget not later than twenty (20) days prior to
the commencement of such Fiscal Year in form reasonably satisfactory to Lender.
The Annual Budget shall be subject to Lender’s and Mortgage Lender’s written
reasonable approval (each such Annual Budget, as and when approved or deemed
approved pursuant to this Section 5.1.11(c), the “Approved Annual Budget”).
Lender’s approval of a proposed Annual Budget shall be deemed to have been given
if (i) such proposed Annual Budget is submitted to Lender with a request for
approval set forth in a written notice that states clearly (in 14-point type or
larger): “THIS IS A REQUEST FOR APPROVAL OF AN ANNUAL BUDGET AND IF LENDER DOES
NOT RESPOND WITHIN TEN (10) BUSINESS DAYS, BORROWERS MAY DELIVER A DEEMED
APPROVAL NOTICE” and Lender does not respond by approving such proposed Annual
Budget or stating in reasonable detail its objections to such proposed Annual
Budget within ten (10) Business Days of Lender’s receipt thereof, and (ii) after
Lender’s failure to respond to the initial request for approval of such proposed
Annual Budget within the time period set forth in the foregoing clause (i),
Borrowers shall re-submit to Lender (and Borrowers shall cause Mortgage
Borrowers to re-submit to Mortgage Lender) such proposed Annual Budget with a
request for approval set forth in a written notice that states clearly (in
14-point type or larger): “THIS IS A REQUEST FOR APPROVAL OF AN ANNUAL BUDGET.
APPROVAL WILL BE DEEMED GIVEN IF LENDER DOES NOT RESPOND WITHIN THREE
(3) BUSINESS DAYS” and Lender does not respond to such second submission of such
proposed Annual Budget by approving such proposed Annual Budget or stating in
reasonable detail its objection thereto within three (3) Business Days of
Lender’s receipt of such second submission. In the event that Lender objects to
a proposed Annual Budget submitted by any Borrower, Lender shall advise
Borrowers of such objections within ten (10) Business Days after receipt thereof
(and deliver to Borrowers a reasonably detailed description of such objections)
and Borrowers shall promptly revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrowers of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrowers a
reasonably detailed description of such objections) and Borrowers shall promptly
revise (or cause the applicable Manager to revise) the same in accordance with
the process described in this subsection until Lender approves each

115



--------------------------------------------------------------------------------



 



Annual Budget. Until such time that Lender approves a proposed Annual Budget (or
is deemed to have approved such Annual Budget), the most recently Approved
Annual Budget shall apply; provided, that such Approved Annual Budget shall be
automatically adjusted (i) to reflect actual increases in Taxes and Insurance
Premiums with respect to each Property, (ii) by three percent (3%) on all other
items to account for inflation, and (iii) to reflect any expenses that must be
incurred on an “emergency basis” in order to prevent the occurrence of any harm
to any individuals on any Property or any Property itself or the operation
thereof. Notwithstanding the foregoing, if seventy-five percent (75%) of the
aggregate amount of costs set forth in a proposed Annual Budget have been
approved by Lender, then until such time as Lender and Mortgage Lender approve
the entirety of such proposed Annual Budget (or is deemed to have approved the
entirety of such proposed Annual Budget in accordance with this
Section 5.1.11(c)), (A) such approved portions of such proposed Annual Budget
shall apply and shall constitute an “Approved Annual Budget” with respect only
to such portions, (B) the remainder of such proposed Annual Budget shall be
automatically adjusted as provided in the immediately preceding sentence, and
(C) Borrowers and Lender shall diligently continue the process of agreeing to
the remaining costs as set forth in this Section 5.1.11(c) for the approval of
the Annual Budget as a whole.
               (d) In the event that any Mortgage Borrower must incur any
non-recurring extraordinary Operating Expense or Capital Expenditure not set
forth in the Approved Annual Budget then in effect (each, an “Extraordinary
Expense”), then Borrowers shall promptly deliver to Lender (and Borrowers shall
cause Mortgage Borrowers to promptly deliver to Mortgage Lender) a reasonably
detailed explanation of such proposed Extraordinary Expense for Lender’s
approval. Notwithstanding the foregoing, no prior approval by Lender shall be
required for any Extraordinary Expense needed to be incurred immediately to
prevent imminent injury to person or damage to property, provided that within
three (3) Business Days thereafter Borrowers shall provide reasonably
satisfactory evidence to Lender to demonstrate the imminent necessity and
reasonableness of the Extraordinary Expense incurred.
               (e) If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that any or more Borrowers alone or any one or
more Borrowers and one or more Affiliates of any Borrower collectively, or the
Collateral or any one or more of the Properties alone or any one or more of the
Properties and any one or more Related Properties collectively, will be a
Significant Obligor, Borrowers shall furnish, or shall cause Mortgage Borrowers
to furnish, to Lender upon request (i) the selected financial data or, if
applicable, Net Operating Income, required under Item 1112(b)(1) of
Regulation AB, if Lender expects that the principal amount of the Loan together
with any Related Loans as of the cut-off date for such Securitization may, or if
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization and at any time during which the Loan and
any Related Loans are included in a Securitization does, equal or exceed ten
percent (10%) (but less than twenty percent (20%)) of the aggregate principal
amount of all mezzanine loans included or expected to be included, as
applicable, in the Securitization, or (ii) the financial statements required
under Item 1112(b)(2) of Regulation AB, if Lender expects that the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization may, or if the principal amount of the Loan together with
any Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of

116



--------------------------------------------------------------------------------



 



all mezzanine loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender (A) within fifteen (15) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than forty-five (45) days after the end of each calendar quarter
of Borrowers, and (C) not later than one hundred twenty (120) days after the end
of each calendar year of Borrowers; provided, however, that Borrowers shall not
be obligated to furnish financial data or financial statements pursuant to
clauses (B) or (C) of this sentence with respect to any period for which a
filing pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) is not required. If requested by
Lender, Borrowers shall furnish, or shall cause Mortgage Borrowers to furnish,
to Lender financial data and/or financial statements for any tenant of any
Property, but only to the extent such tenant is required to provide such
financial data and/or financial statements under its Lease, if, in connection
with a Securitization, Lender expects there to be, with respect to such tenant
or group of Affiliated tenants, a concentration within all of the mezzanine
loans included or expected to be included, as applicable, in the Securitization
such that such tenant or group of affiliated tenants would constitute a
Significant Obligor.
               (f) All financial data and financial statements provided by
Borrowers pursuant to Section 5.1.11(e) hereof shall be prepared in accordance
with GAAP and shall meet the requirements of Regulation AB and all other
applicable Legal Requirements. All financial statements referred to in
Section 5.1.11(e) hereof shall be audited by independent accountants of
Borrowers or Mortgage Borrowers reasonably acceptable to Lender in accordance
with Regulation AB and all other applicable Legal Requirements, shall be
accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation AB and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
reasonably acceptable to Lender, to the inclusion of such financial statements
in any Disclosure Document and any Exchange Act Filing and to the use of the
name of such independent accountants and the reference to such independent
accountants as “experts” in any Disclosure Document and Exchange Act Filing, all
of which shall be provided at the same time as the related financial statements
are required to be provided. All financial data and financial statements
(audited or unaudited) provided by Borrowers or Mortgage Borrowers under
Section 5.1.11(e) hereof shall be accompanied by an Officer’s Certificate of
each Borrower, which certification shall state that such financial statements
meet the requirements set forth in the first sentence of this Section 5.1.11(f).
               (g) If requested by Lender, Borrowers shall provide, or shall
cause Mortgage Borrowers to provide, Lender, promptly upon request, with any
other or additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation AB or any amendment, modification or replacement thereto or other
Legal Requirements in connection with any Disclosure Document or any Exchange
Act Filing or as shall otherwise be reasonably requested by Lender.
               (h) In the event Lender reasonably determines, in connection with
a Securitization, that the financial data and financial statements required in
order to comply with Regulation AB or any amendment, modification or replacement
thereto or any other Legal Requirements are other than as provided herein, then
notwithstanding the provisions of Sections

117



--------------------------------------------------------------------------------



 



5.1.11(e) and (f) hereof, Lender may request, and Borrowers shall promptly
provide, or shall cause Mortgage Borrowers to provide, such other financial data
and financial statements as Lender determines to be necessary or appropriate for
such compliance.
               (i) Any reports, statements or other information required to be
delivered under this Section 5.1.11 shall be delivered (i) in paper form,
(ii) on a compact disk or DVD, and (iii) if requested by Lender and within the
capabilities of Borrowers’ or Mortgage Borrowers’ data systems without change or
modification thereto, in electronic form and prepared using Microsoft Word for
Windows or WordPerfect for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrowers agree that
Lender may disclose information regarding the Properties, the Collateral and any
Loan Party that is provided to Lender pursuant to this Section 5.1.11 in
connection with any Securitization to such parties requesting such information
in connection with such Securitization.
          5.1.12 Business and Operations. Borrowers will continue, and will
cause each Loan Party to continue, to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the First Mezzanine Collateral, the
Second Mezzanine Collateral, the Collateral, the Properties or the IP, as
applicable. Each Borrower will qualify, and will cause each other Loan Party to
qualify, to do business and will remain, and will cause each other Loan Party to
remain, in good standing under the laws of each jurisdiction as and to the
extent the same are required for the ownership, maintenance, management and
operation of the First Mezzanine Collateral, the Second Mezzanine Collateral,
the Collateral, the Properties or the IP, as applicable.
          5.1.13 Title to the Collateral, the Properties and the IP.
(a) Borrowers will warrant and defend (i) the title to the Collateral and every
part thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) or under the Pledge Agreement, and (ii) the validity and priority
of the Lien of the Pledge Agreement, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever.
               (b) Borrowers will cause Mortgage Borrowers to warrant and defend
(i) the title to each Property, the Owned IP and any right in and under all IP
Agreements with respect to Licensed IP, and every part thereof, subject only to
Liens permitted hereunder (including Permitted Encumbrances, Permitted IP
Encumbrances and the asset sales and releases permitted under this Agreement),
and (ii) the validity and priority of the Liens of the Mortgage, the Assignment
of Leases and the IP Assignments, subject only to Liens permitted hereunder
(including Permitted Encumbrances and Permitted IP Encumbrances), in each case
against the claims of all Persons whomsoever.
               (c) Borrowers shall reimburse Lender for any actual losses,
actual costs, actual damages (excluding lost profits, diminution in value and
other consequential damages) or reasonable expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in the
Collateral, any Property or the IP, other than as permitted hereunder, is
claimed by another Person.

118



--------------------------------------------------------------------------------



 



          5.1.14 Costs of Enforcement. In the event (a) that the Pledge
Agreement is foreclosed in whole or in part or that the Pledge Agreement is put
into the hands of an attorney for collection, suit, action or foreclosure, or
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of any Borrower or any of its Constituent Members or an assignment by
any Borrower or any of its Constituent Members for the benefit of its creditors,
and Lender incurs costs in connection with any such proceeding as a direct or
indirect result of the Loan, then, in any of the foregoing instances, each
Borrower, on behalf of itself and its successors or assigns, shall be chargeable
with and shall pay all actual out-of-pocket costs of collection and defense,
including attorneys’ fees and costs, incurred by Lender or any Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein.
          5.1.15 Estoppel Statement. (a) After request by Lender from time to
time, but in no event more than two (2) times in any twelve (12) month period
except in connection with a Securitization, Borrowers shall within ten
(10) Business Days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Applicable Interest Rate of the Loan,
(iv) the date an installment of interest was last paid, (v) any offsets or, to
the best of each Borrower’s actual knowledge, defenses to the payment of the
Debt, if any, and (vi) that the Note, this Agreement, the Pledge Agreement and
the other Loan Documents are valid, legal and binding obligations of Borrowers
and have not been modified or, if modified, giving particulars of such
modification.
               (b) After request by Borrowers, but in no event more than two
(2) times in any twelve (12) month period, Lender shall within ten (10) Business
Days furnish Borrowers with a statement, duly acknowledged and certified,
stating (i) the Outstanding Principal Balance, (ii) the Applicable Interest
Rate, (iii) the date an installment of interest was last paid, and (iv) whether
or not Lender has sent any notice of default under the Loan Documents which
remains uncured in the opinion of Lender.
               (c) Borrowers shall use commercially reasonable efforts to
deliver, or cause to be delivered, to Lender within thirty (30) days of receipt
of written request, tenant estoppel certificates from each commercial tenant
leasing space at any of the Properties, in form and substance reasonably
satisfactory to Lender; provided that, except in connection with a
Securitization, Borrowers shall not be required to deliver such certificates
more frequently than once in any calendar year or less frequently if, and to the
extent, so restricted by the terms of any Leases entered into prior to the
Closing Date (other than the HRHI Lease).
               (d) Borrowers shall deliver, within ten (10) Business Days after
request by Lender from time to time, estoppel certificates from each Mortgage
Borrower and/or each Mezzanine Borrower, covering substantially the same matters
as set forth in clause (a) above and any other matters reasonably requested by
Lender.
          5.1.16 Loan Proceeds. Borrowers shall use the proceeds of the Loan
received by them on the Closing Date only for the purposes set forth in
Section 2.1.2 hereof.
          5.1.17 Performance by Borrowers. (a) Borrowers shall, in a timely
manner and in all material respects, observe, perform and fulfill each and every
covenant, term and provision

119



--------------------------------------------------------------------------------



 



of each Loan Document executed and delivered by, or applicable to, any Borrower,
and shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document executed and
delivered by, or applicable to, any Borrower without the prior consent of
Lender.
               (b) Except for changes to the Mortgage Loan Documents that
Mortgage Borrowers are obligated to enter into pursuant to the terms of the
Mortgage Loan Documents, Borrowers shall not cause or permit Mortgage Borrowers
to enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Mortgage Loan Document executed and
delivered by, or applicable to, Mortgage Borrowers as of the Closing Date
without the prior written consent of Lender which consent shall not be
unreasonably withheld, conditioned or delayed. Borrowers shall cause Mortgage
Borrowers to provide Lender with a copy of any amendment, waiver, supplement,
termination or other modification to the Mortgage Loan Documents within five
(5) days after the execution thereof.
               (c) Borrowers shall not cause or permit First Mezzanine Borrowers
to enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any First Mezzanine Loan Document executed
and delivered by, or applicable to, First Mezzanine Borrowers as of the Closing
Date without the prior written consent of Lender which consent shall not be
unreasonably withheld, conditioned or delayed. Borrowers shall cause First
Mezzanine Borrowers to provide Lender with a copy of any amendment, waiver,
supplement, termination or other modification to the First Mezzanine Loan
Documents within five (5) days after the execution thereof.
               (d) Borrowers shall not cause or permit Second Mezzanine
Borrowers to enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Second Mezzanine Loan
Document executed and delivered by, or applicable to, Second Mezzanine Borrowers
as of the Closing Date without the prior written consent of Lender which consent
shall not be unreasonably withheld, conditioned or delayed. Borrowers shall
cause Second Mezzanine Borrowers to provide Lender with a copy of any amendment,
waiver, supplement, termination or other modification to the Second Mezzanine
Loan Documents within five (5) days after the execution thereof.
               (e) Borrowers shall not, and shall not permit any other Loan
Party to, (i) amend or modify the organizational documents of such Loan Party in
any respect without Lender’s prior written consent, or (ii) take any action that
would cause the membership interests of any other Loan Party to cease to
constitute “certificated securities” (as defined in the Uniform Commercial Code
of the States of New York and Delaware) without Lender’s prior written consent.
          5.1.18 Confirmation of Representations. Borrowers shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrowers in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions (or if any such representations are no longer accurate,
providing an explanation as to the reason for such inaccuracy), and
(b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the

120



--------------------------------------------------------------------------------



 



good standing and qualification of each Borrower and each Mortgage Borrower as
of the date of the Securitization.
          5.1.19 No Joint Assessment. Borrowers shall not suffer, permit or
initiate, and shall cause Mortgage Borrowers not to suffer, permit or initiate,
the joint assessment of any Property (a) with any other real property
constituting a tax lot separate from such Property, and (b) which constitutes
real property with any portion of such Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Property.
          5.1.20 Leasing Matters. Any Major Leases with respect to any Property
executed after the date hereof shall be subject to Lender’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, provided,
however, that renewals of any Major Lease by Mortgage Borrowers initially
executed prior to the Closing Date shall not require the approval of Lender if
the terms of any such Lease provided for renewals at a reasonably determinable
rent. Upon request, Borrowers shall furnish, or shall cause Mortgage Borrowers
to furnish, Lender with executed copies of all Leases. All proposed Major Leases
shall be on commercially reasonable terms and no Lease shall contain any terms
which would materially adversely affect Lender’s rights under the Loan Documents
or Mortgage Lender’s rights under the Mortgage Loan Documents. All Leases
executed after the Closing Date shall provide that they are subordinate to the
Mortgage and that the lessee agrees to attorn to Mortgage Lender or any
purchaser at a sale by foreclosure or power of sale, provided that, with respect
to Major Leases and except with respect to the HRHI Lease, Mortgage Lender
provides commercially reasonable non-disturbance language. Borrowers shall cause
Mortgage Borrowers to (i) observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) enforce the
terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of any Property involved, except
that no termination by any Mortgage Borrower or acceptance of surrender by a
tenant of any Major Lease (including, without limitation, the HRHI Lease) will
be permitted without the consent of Lender; (iii) not collect any of the rents
more than one (1) month in advance (other than security deposits); (iv) not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Mortgage Loan Documents); and (v) not alter,
modify or change the terms of (A) the HRHI Lease other than any ministerial,
non-monetary amendment or modification, or (B) any other Major Lease in any
material manner, in each of the foregoing instances, without the prior written
approval of Lender, not to be unreasonably withheld. To the extent Lender’s
approval is required pursuant to this Section 5.1.20, Lender shall endeavor to
respond to a request for Lender’s approval within ten (10) Business Days after
Borrowers’ written request therefor, delivered together with any documents or
information required to be provided by Borrowers hereunder in connection with
Lender’s review of the proposed Major Lease, Major Lease amendment or Major
Lease termination. If the correspondence from Borrowers requesting such approval
contains the following statement at the top of the first page thereof in
capitalized, boldfaced, 14 point type lettering: “IF YOU FAIL TO RESPOND TO OR
TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS
DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN”, and if Lender shall fail to respond
to or to expressly deny such request for approval in writing (stating

121



--------------------------------------------------------------------------------



 



in reasonable detail the reason for such disapproval) within ten (10) Business
Days after receipt of Borrowers’ written request therefor together with the
documents and information required above and any other information reasonably
requested by Lender in writing prior to the expiration of such ten (10) Business
Day period in order to adequately review the same, then Borrowers shall
re-submit such proposed Major Lease, Major Lease amendment or Major Lease
termination and accompanying information to Lender with a request for approval
containing the following statement at the top of the first page thereof in
capitalized, boldfaced, 14 point type lettering: “IF YOU FAIL TO RESPOND TO OR
TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS
DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN”, and if Lender does not respond to
such second request by approving such proposed Major Lease, Major Lease
amendment or Major Lease termination or stating its objection thereto within
five (5) Business Days of Lender’s receipt of such second submission, Lender’s
approval shall be deemed given. Notwithstanding anything to the contrary
contained herein, Borrowers shall not permit or cause Mortgage Borrowers to
enter into a lease of all or substantially all of any Property without Lender’s
prior consent.
          5.1.21 Alterations. Other than the construction of the Project, which
shall be governed by the provisions of Article III of the Mortgage Loan
Agreement, Borrowers shall, or shall cause Mortgage Borrowers to, obtain
Lender’s prior consent to any material alterations to any Improvements, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a material adverse effect on
any Borrower’s or Mortgage Borrower’s financial condition, the value of the
Collateral, the applicable Property or the Net Operating Income, provided that
such alterations (a) are made in connection with tenant improvement work
performed pursuant to the terms of any Lease, (b) do not materially adversely
affect any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements and the aggregate cost thereof does not exceed the
Alteration Threshold Amount, or (c) are performed in connection with the
Restoration of a Property after the occurrence of a Casualty or Condemnation in
accordance with the terms and provisions of the Mortgage Loan Agreement and this
Agreement. To the extent Lender’s prior written approval is required pursuant to
this Section 5.1.21, Lender shall have fifteen (15) Business Days from receipt
of written request and any and all reasonably required information and
documentation relating thereto in which to approve or disapprove such request
and such written request shall state thereon in bold letters of 14 point font or
larger that action is required by Lender. If Lender fails to approve or
disapprove the request within such fifteen (15) Business Days, Lender’s approval
shall be deemed given. Should Lender fail to approve any such request, Lender
shall give Borrowers written notice setting forth in reasonable detail the basis
for such disapproval. In no event shall Lender require any “consent fee” as a
condition to any required approval. If the total unpaid amounts due and payable
with respect to alterations to the Improvements at any Property (other than such
amounts to be paid or reimbursed by tenants under the Leases) shall at any time
exceed the Alteration Threshold Amount, Borrowers shall promptly deliver to
Lender as security for the payment of such amounts and as additional security
for Borrowers’ obligations under the Loan Documents any of the following:
(A) cash, (B) U.S. Obligations, (C) other securities having a rating acceptable
to Lender and that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, (D) a Letter

122



--------------------------------------------------------------------------------



 



of Credit, or (E) a completion and performance bond issued by an Approved Bank;
provided, however, that (i) in the event (A) Mortgage Borrowers are required to
and do deliver such security to Mortgage Lender under the Mortgage Loan
Agreement, or (B) if the Mortgage Loan has been paid in full, First Mezzanine
Borrowers are required to and do deliver such security to First Mezzanine Lender
under the First Mezzanine Loan Agreement, or (C) if the Mortgage Loan and the
First Mezzanine Loan have been paid in full, Second Mezzanine Borrowers are
required to and do deliver such security to Second Mezzanine Lender under the
Second Mezzanine Loan Agreement; and (ii) upon request, Lender receives evidence
reasonably acceptable to it of the delivery of such security by Mortgage
Borrowers to Mortgage Lender, or by First Mezzanine Borrowers to First Mezzanine
Lender, or by Second Mezzanine Borrowers to Second Mezzanine Lender, as
applicable, then Borrowers shall not be required to deliver any such security to
Lender. Such security (if given as set forth above) shall be in an amount equal
to the excess of the total unpaid amounts with respect to alterations to the
Improvements on the applicable Property (other than such amounts to be paid or
reimbursed by tenants under the Leases) over the Alteration Threshold Amount and
during the continuance of an Event of Default, Lender may apply such security
from time to time at the option of Lender to pay for such alterations.
          5.1.22 Operation of the Properties.
               (a) Borrowers shall cause Mortgage Borrowers to operate the
Properties, in all material respects, in accordance with the applicable
Management Agreement. In the event that any Management Agreement expires or is
terminated (without limiting any obligation of Borrowers to obtain Lender’s
consent to any termination or modification of any Management Agreement, if
applicable, in accordance with the terms and provisions of this Agreement),
Borrowers shall cause Mortgage Borrowers to promptly enter into a Replacement
Management Agreement with the applicable Manager or another Qualified Manager,
as applicable.
               (b) Borrowers shall cause each Mortgage Borrower to: (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by such Mortgage Borrower under
the Management Agreement and/or the Sub-Management Agreement to which such
Mortgage Borrower is a party and do all things necessary to preserve and to keep
unimpaired such Mortgage Borrower’s material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement and/or the
Sub-Management Agreement of which such Mortgage Borrower or Borrower is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by such
Mortgage Borrower under the Management Agreement; and/or the Sub-Management
Agreement and (iv) enforce the performance and observance of all of the material
covenants and agreements required to be performed and/or observed by the Manager
under the Management Agreement and by Sub-Manager under the Sub-Management
Agreement, in each of the foregoing instances, in a commercially reasonable
manner.
               (c) Borrowers shall cause Hotel/Casino Borrower to, at all times,
operate and maintain (or cause to be operated and maintained) the Hotel/Casino
Property and the Casino Component as a hotel and casino resort in accordance
with standards at least equivalent to the Comparable Hotel/Casinos. The theme of
the Hotel/Casino Property and the Casino

123



--------------------------------------------------------------------------------



 



Component shall not be materially changed without the prior written consent of
Lender, which consent shall not be unreasonably withheld. Borrowers shall cause
Hotel/Casino Borrower to cause the Hotel/Casino Property to be at all times open
for business as a hotel and the Casino Component to be open at all times for
business as a casino, other than as provided under the Gaming Sublease, pursuant
to Legal Requirements, temporary closures as a result of Casualty or other
events outside the reasonable control of Borrowers and Mortgage Borrowers.
          5.1.23 Liquor Management at Hotel/Casino Property.
               (a) Unless and until Hotel/Casino Borrower has obtained all
Governmental Approvals necessary to provide all alcoholic beverage services
provided at the Hotel/Casino Property as of the Closing Date, Borrowers shall
cause Hotel/Casino Borrower to cause all alcoholic beverage services at the
Hotel/Casino Property to be managed by a Liquor Manager in accordance with a
Liquor Management Agreement and Borrowers shall use, or shall cause Hotel/Casino
Borrower to use, commercially reasonable best efforts to conduct and/or to cause
to be conducted the alcoholic beverage services at the Hotel/Casino Property in
such a manner so as to maximize Gross Income from Operations at the Properties
in the aggregate. In the event that a Liquor Management Agreement expires or is
terminated (without limiting any obligation of Hotel/Casino Borrower to obtain
Lender’s consent to any termination or modification of any Liquor Management
Agreement, if applicable, in accordance with the terms and provisions of this
Agreement), Borrowers shall cause Hotel/Casino Borrower to promptly enter into a
Replacement Liquor Management Agreement with the Liquor Manager or another
Qualified Liquor Manager, as applicable.
               (b) Borrowers shall cause Hotel/Casino Borrower to: (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Liquor
Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Liquor Management Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Liquor Management Agreement; and (iv) enforce the performance and
observance of all of the material covenants and agreements required to be
performed and/or observed by the Liquor Manager under the Liquor Management
Agreement, in a commercially reasonable manner.
               (c) Upon the occurrence and during the continuance of an Event of
Default, Borrowers shall, at the request of Lender, cause the Liquor Manager, if
one of the Loan Parties or an Affiliate of any Loan Party, to continue to
perform all obligations under the Liquor Management Agreement. Additionally,
Borrowers shall, upon and after the foreclosure, deed in lieu of foreclosure or
other similar transfer of the Hotel/Casino Property to Mortgage Lender, its
designee or nominee (a “Mortgage Lender Successor Owner”), cause Mortgage
Borrowers to comply with the provisions of Section 5.1.23 (c) of the Mortgage
Loan Agreement.
          5.1.24 Gaming Operations at the Hotel/Casino Property.
               (a) All gaming operations conducted at the Hotel/Casino Property
shall at all times be operated by a Qualified Gaming Operator and Borrowers
shall cause

124



--------------------------------------------------------------------------------



 



Mortgage Borrowers to use commercially reasonable best efforts to conduct and/or
to cause to be conducted the gaming operations in such a manner so as to
maximize Gross Income from Operations at the Properties in the aggregate. Lender
acknowledges and agrees that, as of the Closing Date, Golden HRC, LLC is a
Qualified Gaming Operator.
               (b) Borrowers shall cause Hotel/Casino Borrower to comply with
the provisions of Section 5.1.24(b) of the Mortgage Loan Agreement.
          5.1.25 Intellectual Property.
               (a) Each Borrower shall take, and shall cause Mortgage Borrowers
to take, all actions reasonably necessary to protect the IP, subject to, and in
compliance with, applicable IP Agreements, including, without limitation,
(i) maintaining all registrations and applications with respect to any IP owned
by any Loan Party, (ii) maintaining and complying with the terms of all licenses
necessary for the use of any IP licensed to any Loan Party, (iii) expeditiously
and diligently seeking to stop any acts of infringement or unfair competition
with respect to the Owned IP that are brought to any Loan Party’s attention, and
using commercially reasonable efforts to cause Rank or Morton, as the case may
be, to diligently seek to stop any acts of infringement or unfair competition
with respect to the Licensed IP that are brought to any Loan Party’s attention
and (iii) refraining from any act or omission that might jeopardize any Loan
Party’s ability to use any of the IP.
               (b) Borrowers shall cause Hotel/Casino Borrower to operate the
Hotel/Casino Property as a “Hard Rock” hotel unless otherwise consented to in
writing by Lender and shall cause Hotel/Casino Borrower to refrain from any act
or omission, including, without limitation, any act contemplated under
Section 5.1.26 hereof, that would result in, or would be reasonably likely to
result in, the loss of its ability to so operate the Hotel/Casino Property as a
“Hard Rock” hotel.
          5.1.26 Licensing and Sublicensing of the IP.
               (a) Except as set forth in Sections 5.1.26(b), (c) and (d)
hereof, Borrowers shall not permit or cause Mortgage Borrowers to license any of
the Owned IP or sublicense any of the Licensed IP (an “IP License”) without
Lender’s consent in each instance.
               (b) Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or the other Loan Documents, IP Borrower
shall have the right, without the consent of Lender and without violating the
Loan Documents, to license or sublicense, as applicable, the IP (or any portion
thereof) (an “Adjacent Property IP License”) to any subsequent purchaser of all
or any portion of the Adjacent Property and its successors and assigns, whether
or not any such subsequent purchaser, successor or assign is an Affiliate of any
Loan Party or any other Restricted Party; provided that all of the following
conditions shall be satisfied with respect to any such Adjacent Property IP
License:
     (i) IP Borrower shall have notified Lender of such Adjacent Property IP
License at least ten (10) Business Days prior to the anticipated date of the
execution and delivery thereof, which notice shall include (A) a copy of the
Adjacent Property IP License, and (B) an Officer’s Certificate providing a

125



--------------------------------------------------------------------------------



 



certification that such Adjacent Property IP License (1) does not and will not
adversely affect any Mortgage Borrower’s ownership and/or operation of, or any
activities conducted on, its Property, (2) does not and will not materially
diminish any Mortgage Borrower’s rights to use any of the Owned IP or Licensed
IP that is reasonably necessary or desirable to operate its Property as then
being operated and as then contemplated to be operated in the future, and
(3) does not, and is not reasonably anticipated in the future to, materially
diminish the value of any Owned IP or Licensed IP;
     (ii) Such Adjacent Property IP License shall be granted and used only in
connection with the ownership, development and/or use of improvements and/or
activities on the Adjacent Property or any portion thereof;
     (iii) Such Adjacent Property IP License may be granted (A) without
consideration beyond that which is paid to Adjacent Borrower in connection with
the sale of the applicable portion of the Adjacent Property and/or (B) on a
royalty free basis; provided, however, that, notwithstanding the foregoing, any
consideration and/or royalties that is/are paid to IP Borrower in connection
with such Adjacent Property IP License shall constitute Gross Income from
Operations for all purposes under this Agreement and the other Loan Documents
and Borrowers shall cause IP Borrower to deposit the same directly into the
Lockbox Account within one (1) Business Day following receipt by IP Borrower
from time to time;
     (iv) Such Adjacent Property IP License shall not violate or result in a
violation of Section 5.1.25(b) hereof; and
     (v) Such Adjacent Property IP License shall not adversely affect Lender’s
Liens and security interests in the Owned IP and Licensed IP, all of which shall
remain in full force and effect and, at Lender’s request in its sole discretion,
Borrowers shall cause IP Borrower to collaterally assign to Lender such Adjacent
Property IP License pursuant to a security agreement reasonably satisfactory to
Lender and IP Borrower in form and substance.
               (c) Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or the other Loan Documents, IP Borrower
shall have the right, without the consent of Lender and without violating the
Loan Documents, to license or sublicense, as applicable, the IP (or any portion
thereof) to any bonafide third party who is not an Affiliate of any Loan Party
or any other Restricted Party (a “Third Party IP License”); provided that all of
the following conditions shall be satisfied with respect to any such Third Party
IP License:
     (i) IP Borrower shall have notified Lender of such proposed Third Party IP
License at least ten (10) Business Days prior to the anticipated date of the
execution and delivery thereof, which notice shall include (A) a copy of the
proposed Third Party IP License, and (B) an Officer’s Certificate providing a
certification that (1) as of the date of such notice, no monetary Default,
monetary Mortgage Default or any monetary Mezzanine Default, and no Event of
Default,

126



--------------------------------------------------------------------------------



 



Mortgage Event of Default or any Mezzanine Event of Default, shall have occurred
and be continuing, (2) the proposed licensee or sublicensee, as applicable, is a
bonafide third party who is not an Affiliate of any Borrower or any other
Restricted Party, (3) the total consideration paid and to be paid under such
proposed Third Party IP License, (4) other than the proposed Third Party IP
License, there are no other written or oral agreements between any Borrower or
any other Restricted Party or any Affiliate of any thereof, on the one hand, and
the proposed licensee or sublicensee, as applicable, on the other hand, relating
to such proposed Third Party IP License or the IP covered thereunder, (5) the
proposed Third Party IP License does not and will not adversely affect any
Mortgage Borrower’s ownership and/or operation of, or any activities conducted
on, its Property, (6) the proposed Third Party IP License does not and will not
materially diminish any Mortgage Borrower’s rights to use any of the Owned IP or
Licensed IP that is reasonably necessary or desirable to operate its Property as
then being operated and as then contemplated to be operated in the future, and
(7) the proposed Third Party IP License does not, and is not reasonably
anticipated in the future to, materially diminish the value of any Owned IP or
Licensed IP;
     (ii) Such proposed Third Party IP License shall, without limitation, (A) be
on arm’s-length, market terms, (B) require cash consideration only, (C) prohibit
any material amendment thereof without Lender’s prior reasonable approval, other
than any amendment that does not violate any of the requirements of this Section
5.1.26(c)(ii), (D) prohibit the assignment or sub-licensing thereof without
Lender’s prior reasonable approval, other than an assignment to a bonafide third
party who is not an Affiliate of any Loan Party or any other Restricted Party,
and (E) require the proposed licensee or sublicensee, as applicable, to deposit
all consideration payable thereunder or otherwise in connection therewith from
time to time directly into the Lockbox Account;
     (iii) All consideration and/or royalties that is/are paid under or
otherwise in connection with such Third Party IP License shall constitute Gross
Income from Operations for all purposes under this Agreement and the other Loan
Documents and if, notwithstanding the provisions of the foregoing
Section 5.1.26(c)(ii)(E) hereof, any Mortgage Borrower shall receive any such
consideration and/or royalties, Borrowers shall cause such Mortgage Borrower to
deposit the same directly in the Lockbox Account within one (1) Business Day
following receipt by such Mortgage Borrower from time to time;
     (iv) Such Third Party IP License shall not violate or result in a violation
of Section 5.1.25(b) hereof;
     (v) Without limiting the generality of the foregoing, such Third Party IP
License shall in no event prohibit or limit in any manner the use of the “Hard
Rock” name in connection with the operation of the Hotel/Casino Property or any
other Property;

127



--------------------------------------------------------------------------------



 



     (vi) Such Third Party IP License shall not adversely affect Lender’s Liens
and security interests in the Owned IP and Licensed IP, all of which shall
remain in full force and effect and, at Lender’s request in its sole discretion,
Borrowers shall cause IP Borrower to collaterally assign to Lender such Third
Party IP License pursuant to a security agreement reasonably satisfactory to
Lender and IP Borrower in form and substance; and
     (vii) On the date of the full execution and delivery of such Third Party IP
License, no monetary Default, monetary Mortgage Default or any monetary
Mezzanine Default, and no Event of Default, Mortgage Event of Default or any
Mezzanine Event of Default, shall have occurred and be continuing.
               (d) Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or the other Loan Documents, IP Borrower
shall have the right to license or sublicense, as applicable, the IP (or any
portion thereof) to an Affiliate of any Loan Party or any other Restricted Party
(an “Affiliate IP License”); provided that (i) all of the conditions set forth
in Section 5.1.26(c) hereof shall be satisfied with respect to any such
Affiliate IP License, other than the condition set forth in
Section 5.1.26(c)(i)(2) hereof, and (ii) such Affiliate IP License shall have
been approved in writing by Lender, which approval shall not be unreasonably
withheld.
               (e) With respect to any IP License, Adjacent Property IP License,
Third Party IP License or Affiliate IP License permitted hereunder, upon
satisfaction of such conditions as Lender shall impose with respect to its
consent to any IP License, or upon satisfaction of the conditions set forth in
Section 5.1.26(b) hereof with respect to any Adjacent Property IP License, or
upon satisfaction of the conditions set forth in Section 5.1.26(c) hereof with
respect to any Third Party IP License, or upon satisfaction of the conditions
set forth in Section 5.1.26(d) hereof with respect to any Affiliate IP License,
Lender, at the sole cost and expense of Borrowers, shall execute and deliver to
Borrowers (for the benefit of the licensee or sublicensee, as applicable, under
such IP License, Adjacent Property IP License, Third Party IP License or
Affiliate IP License, as applicable), provided that Borrowers cause the
applicable licensee or sublicensee, as applicable, to also execute and deliver,
a customary and mutually acceptable non-disturbance and attornment agreement as
reasonably requested by IP Borrower.
          5.1.27 Mortgage Reserve Funds. (a)  Borrowers shall cause Mortgage
Borrowers to deposit and maintain each of the Mortgage Reserve Funds as required
pursuant to the terms of the Mortgage Loan Agreement and to perform and comply
with all the terms and provisions relating thereto.
               (b) Each Borrower grants to Lender a security interest in such
Borrower’s interest in each of the Mortgage Reserve Funds, if any, subject to
the prior rights of Mortgage Lender and any Mezzanine Lender, and any and all
monies now or hereafter deposited in each Mortgage Loan Reserve Fund as
additional security for payment of the Debt to the extent such Borrower has an
interest in same. Subject to the qualifications regarding Borrowers’ interest in
the Mortgage Reserve Funds, if any, until expended or applied in accordance with
the Mortgage Loan Documents, the Mezzanine Loan Documents or the Loan Documents,
Borrowers’ interest in the Mortgage Reserve Funds shall constitute additional
security for the

128



--------------------------------------------------------------------------------



 



Debt and upon the occurrence of an Event of Default, Lender may, in addition to
any and all other remedies available to Lender, but subject to the prior rights
of Mortgage Lender and any Mezzanine Lender thereto, apply any sums then present
in any or all of the Mortgage Reserve Funds to the payment of the Debt in any
order in its sole discretion.
          5.1.28 Mortgage Loan and Mezzanine Loan Notices. (a)  Borrowers shall
give notice, or cause notice to be given to Lender, promptly upon the occurrence
and during the continuance of a Mortgage Event of Default or any Mezzanine Event
of Default.
               (b) Borrowers shall cause each Loan Party to promptly notify
Lender of all notices received by such Loan Party under or in connection with
the Mortgage Loan or any Mezzanine Loan, including, without limitation, any
notice by Mortgage Lender or any Mezzanine Lender to the applicable Loan Party
of any default by such Loan Party in the performance or observance of any of the
terms, covenants or conditions of the Mortgage Loan Documents or the Mezzanine
Loan Documents on the part of such Loan Party to be performed or observed, and
deliver to Lender a true copy of each such notice, together with any other
consents, notices, requests or other written correspondence between the
applicable Loan Party and Mortgage Lender or any Mezzanine Lender.
          5.1.29 Compliance with Mortgage Loan Documents and Mezzanine Loan
Documents. (a) Borrowers shall cause Mortgage Borrowers to comply with all of
the terms, covenants and conditions set forth in the Mortgage Loan Documents.
Borrowers acknowledge that the obligation to comply with this covenant is
separate from, and may be enforced independently from, the obligations of
Mortgage Borrowers under the Mortgage Loan Documents.
               (b) Borrowers shall cause First Mezzanine Borrowers to comply
with all of the terms, covenants and conditions set forth in the First Mezzanine
Loan Documents. Borrowers acknowledge that the obligation to comply with this
covenant is separate from, and may be enforced independently from, the
obligations of First Mezzanine Borrowers under the First Mezzanine Loan
Documents.
               (c) Borrowers shall cause Second Mezzanine Borrowers to comply
with all of the terms, covenants and conditions set forth in the Second
Mezzanine Loan Documents. Borrowers acknowledge that the obligation to comply
with this covenant is separate from, and may be enforced independently from, the
obligations of Second Mezzanine Borrowers under the Second Mezzanine Loan
Documents.
          Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrowers under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement in accordance with the
terms of this Agreement and the other Loan Documents, each Borrower covenants
and agrees with Lender that it will not do, directly or indirectly, any of the
following:
          5.2.1 Operation of the Properties; Liquor Management.
               (a) Borrowers shall not, and shall cause Mortgage Borrowers not
to, without Lender’s prior consent (which consent shall not be unreasonably
withheld, conditioned

129



--------------------------------------------------------------------------------



 



or delayed): (i) subject to Section 9.5.1 hereof, surrender, terminate or cancel
any Management Agreement; provided, that Borrowers may, without Lender’s
consent, replace, or cause Mortgage Borrowers to replace, any Manager so long as
the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of any
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges or fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any Management Agreement in any material respect.
Notwithstanding the foregoing, Borrowers may terminate, or may cause Mortgage
Borrowers to terminate, the Sub-Management Agreement without the consent of
Lender so long as either (A) the Improvements on the Adjacent Property are and
are intended to remain completely vacant or are demolished, or (B) a Manager
under a Management Agreement is obligated to perform the duties that were
delegated to Sub-Manager under the Sub-Management Agreement.
               (b) Following the occurrence and during the continuance of an
Event of Default, Borrowers shall not, and shall cause Mortgage Borrowers not
to, exercise any rights, make any decisions, grant any approvals or otherwise
take any action under any Management Agreement or the Sub-Management Agreement
without the prior consent of Lender, which consent may be withheld in Lender’s
sole discretion.
               (c) Borrowers shall cause Hotel/Casino Borrower not to, without
Lender’s prior consent (which consent shall not be unreasonably withheld,
conditioned or delayed): (i) subject to Section 9.5.2 hereof, surrender,
terminate or cancel any Liquor Management Agreement; provided, that Borrowers
may replace, or may cause Hotel/Casino Borrower to replace, without Lender’s
consent, the Liquor Manager so long as the replacement liquor manager is a
Qualified Liquor Manager pursuant to a Replacement Liquor Management Agreement;
(ii) reduce or consent to the reduction of the term of the Liquor Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges or fees under the Liquor Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any Liquor Management Agreement in any material respect.
               (d) Following the occurrence and during the continuance of an
Event of Default, Borrowers shall cause Hotel/Casino Borrower not to exercise
any rights, make any decisions, grant any approvals or otherwise take any action
under the Liquor Management Agreement without the prior consent of Lender, which
consent may be withheld in Lender’s sole discretion.
          5.2.2 Liens. (a) Borrowers shall not create, incur, assume or suffer
to exist any Lien on (i) any portion of the Pledged Collateral except for the
Lien created by the Pledge Agreement or (ii) any portion of the other
Collateral, except for Permitted Encumbrances and Liens created by or permitted
pursuant to the Loan Documents.
               (b) Borrowers shall not permit or cause any Loan Party to create,
incur, assume or suffer to exist any Lien on any portion of any Property, the
IP, the First Mezzanine Collateral or the Second Mezzanine Collateral or
knowingly permit any such action to be taken, except: (i) Permitted Encumbrances
and Permitted IP Encumbrances; (ii) Liens

130



--------------------------------------------------------------------------------



 



created by or permitted pursuant to the Mortgage Loan Documents and the
Mezzanine Loan Documents, as applicable; and (iii) Liens for Taxes or Other
Charges not yet delinquent.
          5.2.3 Dissolution. (a) No Borrower shall (i) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity; (ii) engage in any business activity not related to the
ownership and operation of the Collateral; (iii) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the assets of such Borrower except to the extent permitted
by the Loan Documents; or (iv) modify, amend, waive or terminate (A) its
organizational documents in any material respect or in any respect with regard
to the provisions concerning such Borrower’s status as a Special Purpose Entity,
or (B) its qualification and good standing in any jurisdiction, in each case,
without obtaining the prior consent of Lender.
               (b) Borrowers shall cause each other Loan Party not to (i) engage
in any dissolution, liquidation or consolidation or merger with or into any
other business entity, (ii) engage in any business activity not related to the
ownership and operation of its Property, the IP, the First Mezzanine Collateral
or the Second Mezzanine Collateral; (ii) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of such Loan Party except to the
extent permitted by the Mortgage Loan Documents, the Mezzanine Loan Documents
and the Loan Documents; or (iii) modify, amend, waive or terminate (A) its
organizational documents in any material respect or in any respect with regard
to the provisions concerning such Mortgage Borrower’s or such Mezzanine
Borrower’s status as a “Special Purpose Entity” (as such term is defined in
Section 1.1 of the Mortgage Loan Agreement or the applicable Mezzanine Loan
Agreement, in each case as in effect on the date hereof), or (B) its
qualification and good standing in any jurisdiction, in each case, without
obtaining the prior consent of Lender.
          5.2.4 Change in Business. (a) No Borrower shall enter into any line of
business other than the ownership and management of the Collateral, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in a material manner in activities other
than the continuance of its present business.
               (b) No Borrower shall permit or cause any other Loan Party to
enter into any line of business other than the ownership and operation of its
Property, the IP, the First Mezzanine Collateral or the Second Mezzanine
Collateral, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in a material
manner in activities other than the continuance of its present business.
          5.2.5 Debt Cancellation. (a) No Borrower shall cancel or otherwise
forgive or release any material claim or debt owed to such Borrower by any
Person, except for adequate consideration and in the ordinary course of such
Borrower’s business.
               (b) No Borrower shall permit or cause any other Loan Party to
cancel or otherwise forgive or release any material claim or debt (other than
termination of Leases by Mortgage Borrowers in accordance with the Mortgage Loan
Agreement) owed to such Loan Party by any Person, except for adequate
consideration and in the ordinary course of such Loan Party’s business.

131



--------------------------------------------------------------------------------



 



          5.2.6 Zoning. No Borrower shall cause or permit any Mortgage Borrower
to initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, in each case, without the prior
consent of Lender not to be unreasonably withheld.
          5.2.7 Removal of FF&E. Except in the ordinary course of business, no
Borrower shall cause or permit any Mortgage Borrower to remove or transfer any
material article of FF&E or other personal property owned by any Mortgage
Borrower used in the operation of any Property unless the same is replaced with
substantially similar FF&E or is obsolete, without the prior written consent of
Lender in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed. To the extent Lender’s prior written approval is
required pursuant to this Section 5.2.7, Lender shall endeavor to respond to a
request for Lender’s approval within five (5) Business Days after Borrowers’
written request therefor, delivered together with any documents or information
required to be provided by Borrowers hereunder in connection with Lender’s
review of the proposed action or matter. Lender’s approval of any action or
matter requiring Lender’s consent under this Section 5.2.7 shall be deemed to
have been given if (i) a request for approval, together with any documents or
information required to be provided by Borrowers hereunder in connection with
Lender’s review of the proposed action or matter, is submitted to Lender with a
request for approval set forth in a written notice that states clearly (in
14-point type or larger): “THIS IS A REQUEST FOR APPROVAL AND IF LENDER DOES NOT
RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE
(5) BUSINESS DAYS, BORROWERS MAY DELIVER A DEEMED APPROVAL NOTICE”, and Lender
does not respond by approving such proposed action or matter or stating in
reasonable detail its objections to such proposed action or matter within five
(5) Business Days of Lender’s receipt thereof, and (ii) after Lender’s failure
to respond to the initial request for approval of such proposed action or matter
within the time period set forth in the foregoing clause (i), Borrowers shall
re-submit such request to Lender in a written notice that states clearly (in
14-point type or larger): “THIS IS A REQUEST FOR APPROVAL. APPROVAL WILL BE
DEEMED GIVEN IF LENDER DOES NOT RESPOND WITHIN FIVE (5) BUSINESS DAYS”, and
Lender does not respond to such second submission by approving such proposed
action or matter or stating in reasonable detail its objection thereto within
five (5) Business Days of Lender’s receipt of such second submission.
          5.2.8 Principal Place of Business and Organization. No Borrower shall
change its principal place of business set forth in the introductory paragraph
of this Agreement without first giving Lender thirty (30) days prior notice. No
Borrower shall change the place of its organization as set forth in
Section 4.1.28 hereof without the consent of Lender, which consent shall not be
unreasonably withheld. Upon Lender’s request, Borrowers shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Collateral as a result of such change of principal
place of business or place of organization.
          5.2.9 ERISA. (a) Assuming that Lender is not, and is not lending the
assets of, an “employee benefit plan” as defined in Section 3(3) of ERISA, no
Borrower shall engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or

132



--------------------------------------------------------------------------------



 



the exercise by Lender of any of its rights under the Note, this Agreement or
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.
               (b) Each Borrower shall deliver to Lender such certifications or
other evidence from time to time throughout the term of the Loan, as requested
by Lender in its reasonable discretion, that (i) such Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) none of the assets of such Borrower constitute “plan assets”
within the meaning of Section 3(3) of ERISA for purposes of any state law
provisions regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one or more of the following circumstances is
true:
     (A) Equity interests in such Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3 101(b)(2);
     (B) Less than twenty five percent (25%) of each outstanding class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3 101(f)(2); or
     (C) Such Borrower qualifies as an “operating company”, a “venture capital
operating company” or a “real estate operating company” within the meaning of 29
C.F.R. §2510.3 101(c), (d) or (e).
          5.2.10 Transfers. (a)  Borrowers acknowledge that Lender has examined
and relied on the experience of Borrowers and their direct and indirect members
in owning and operating the Collateral and Mortgage Borrowers in agreeing to
make the Loan, and will continue to rely on Borrowers’ ownership of the
Collateral as a means of maintaining the value of the Collateral as security for
repayment of the Debt and the performance of the obligations contained in the
Loan Documents. Additionally, Borrowers acknowledge that Lender has examined and
relied on the experience of Mortgage Borrowers and their general partners,
members, principals and (if any Mortgage Borrower is a trust) beneficial owners,
as applicable, in owning and operating properties such as the Properties and in
owning intellectual property such as the IP, in agreeing to make the Loan, and
will continue to rely on Mortgage Borrowers’ ownership of the Properties and the
IP as a means of maintaining the value of the Properties and the IP and,
therefore, indirectly the value of the Collateral, as security for repayment of
the Debt and the performance of the obligations contained in the Loan Documents.
Borrowers acknowledge that Lender has a valid interest in maintaining the value
of the Collateral so as to ensure that, should Borrowers default in the
repayment of the Debt or the performance of the obligations contained in the
Loan Documents, Lender can recover the Debt by a sale of the Collateral.
               (b) Without the prior consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrowers shall not, and shall not
permit any Transfer Restricted Party to, (i) sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, license, grant options with respect to, or
otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for

133



--------------------------------------------------------------------------------



 



consideration or of record) any Property or any part thereof or any legal or
beneficial interest therein, or any IP or any part thereof or any legal or
beneficial interest therein, or the Collateral or any part thereof or any legal
or beneficial interest therein; or (ii) permit a Sale or Pledge of any interest
in any Transfer Restricted Party (any of the actions in the foregoing clauses
(i) or (ii), a “Transfer”), other than, notwithstanding anything to the contrary
contained in this Section 5.2.10:
     (A) pursuant to Leases of space in the Improvements to tenants in
accordance with the provisions of Section 5.1.20 hereof, including, without
limitation, the HRHI Lease;
     (B) the pledge of the membership interests in each Mortgage Borrower as
collateral for the First Mezzanine Loan and, if applicable, the exercise of
applicable remedies or a transfer in lieu of foreclosure under the First
Mezzanine Loan Documents by First Mezzanine Lender, subject to the conditions
and restrictions set forth in the Intercreditor Agreement;
     (C) the pledge of the membership interests in each First Mezzanine Borrower
as collateral for the Second Mezzanine Loan and, if applicable, the exercise of
applicable remedies or a transfer in lieu of foreclosure under the Second
Mezzanine Loan Documents by Second Mezzanine Lender, subject to the conditions
and restrictions set forth in the Intercreditor Agreement;
     (D) the pledge of the membership interests in each Second Mezzanine
Borrower as collateral for the Loan and, if applicable, the exercise of
applicable remedies or a transfer in lieu of foreclosure under the Loan
Documents by Lender, subject to the conditions and restrictions set forth in the
Intercreditor Agreement;
     (E) any Release Parcel Sale, any Adjacent Parcel Sale or an IP Sale, in
each instance in accordance with the applicable provisions of Section 2.5 of the
Mortgage Loan Agreement;
     (F) a conveyance of the Deeded Adjacent Property as contemplated by Section
3.2(u) of the Mortgage Loan Agreement;
     (G) any IP License or Adjacent Property IP License granted in accordance
with the provisions of Section 5.1.26 hereof;
     (H) the Permitted Encumbrances and Permitted IP Encumbrances; and
     (I) the issuance of new stock in, the merger or consolidation of, and/or
the Sale or Pledge of the stock in, any Publicly Traded Entity who owns a direct
or indirect ownership interest in any Transfer Restricted Party;
     (J) the transfer of indirect ownership interests in any Mortgage Borrower
in order to create one or more new mezzanine borrowers for any New Mezzanine
Loan as contemplated under the Mortgage Loan Agreement; and

134



--------------------------------------------------------------------------------



 



     (K) the transfer by deed of any applicable Partial Release Parcel and/or
Partial Adjacent Parcel to a Subsidiary Transferee and the subsequent transfer
of all of the membership interests held by Adjacent Borrower in such Subsidiary
Transferee, in each instance in accordance with Section 2.5.1(f) or 2.5.2(f) of
the Mortgage Loan Agreement, as applicable;
          provided, however, that in the case of each of the foregoing clauses
(A) – (K), such Transfer shall only be permitted hereunder if it does not
violate any Legal Requirements, including specifically, but without limitation,
any Gaming Laws.
               (c) A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein any Borrower or Mortgage Borrower, as
applicable, agrees to sell a Property or any part thereof, the IP, the
Collateral or any part thereof for a price to be paid in installments; (ii) an
agreement by any Mortgage Borrower leasing all or a substantial part of a
Property for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in, any
Mortgage Borrower’s right, title and interest in and to any Leases or any Rents;
(iii) if a Transfer Restricted Party is a corporation, any merger, consolidation
or Sale or Pledge of such corporation’s stock or the creation or issuance of new
stock; (iv) if a Transfer Restricted Party is a limited or general partnership
or joint venture, any merger or consolidation or the change, removal,
resignation, admission or addition of a general partner or the Sale or Pledge of
the general partnership interest of any general partner or any profits or
proceeds relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Transfer Restricted Party is a limited liability company,
any merger or consolidation or the change, removal, resignation, admission or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non-managing or
managing membership interests or the creation or issuance of new non-managing or
managing membership interests; (vi) if a Transfer Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Transfer Restricted Party or the creation or issuance
of new legal or beneficial interests; (vii) the removal or the resignation of
any Manager (including, without limitation, an Affiliated Manager) other than in
accordance with the Mortgage Loan Agreement and Section 5.1.22 hereof; or
(viii) any deed-in-lieu or consensual foreclosure relating to any Property with
or for the benefit of Mortgage Lender or any Affiliate thereof.
               (d) Notwithstanding the provisions of this Section 5.2.10, so
long as the following Transfers do not violate any Legal Requirements in any
instance, including specifically, but without limitation, any Gaming Laws, or
cause or otherwise result in the suspension, termination and/or revocation of
any Gaming License, the HRHI Lease, the Gaming Sublease or the Casino Component
Lease, as applicable, the following Transfers may occur without the consent of
Lender or the payment of any transfer or other fee, excluding, however, any
Transfer of (i) any direct interest in any Mortgage Borrower for so long as the
Loan, the Mortgage Loan or any Mezzanine Loan is outstanding, and/or (ii) any
direct interest in any Borrower for so long as the Loan or any Mezzanine Loan is
outstanding:

135



--------------------------------------------------------------------------------



 



     (A) the Transfer of any direct or indirect interest in any Transfer
Restricted Party, provided that (1) no Event of Default, Mortgage Event of
Default or any Mezzanine Event of Default has occurred and is continuing, (2)
(y) one or both Guarantors continue to Control, directly or indirectly, each
Loan Party and HRHI, and (z) one or both Guarantors own, directly or indirectly,
at least a fifty-one percent (51%) economic interest in each Loan Party and in
HRHI, (3) Lender receives (y) at least ten (10) days prior written notice of any
such voluntary Transfer and copies of the documents transferring such interest,
or (z) written notice of any such involuntary Transfer and copies of the
documents transferring such interest within thirty (30) days following such
involuntary Transfer, (4) if after such Transfer any Person and its Affiliates
collectively would own more than forty-nine (49%) in the aggregate of the direct
and/or indirect interests of any Loan Party and as of the Closing Date such
Person and its Affiliates collectively owned forty-nine percent (49%) or less in
the aggregate of the direct and/or indirect interests of any Loan Party, Lender
shall have received, prior to such Transfer, an Additional Insolvency Opinion
reasonably satisfactory to Lender and the Rating Agencies and, if a
Securitization has occurred, a confirmation in writing from the Rating Agencies
to the effect that such Transfer will not result in a re-qualification,
reduction or withdrawal of the then current rating assigned to the Securities or
any class thereof in any applicable Securitization, and (5) Borrowers deliver,
or cause Mortgage Borrowers to deliver, to Lender a copy of any consents or
approvals required by any Governmental Authority, including specifically, but
without limitation, any Gaming Authority, in connection with such Transfer;
     (B) the Transfer of any direct or indirect interest in any Transfer
Restricted Party to any other Person who is, as of the Closing Date, a holder of
any direct or indirect interest in any Transfer Restricted Party, provided that
(1) no Event of Default, Mortgage Event of Default or any Mezzanine Event of
Default has occurred and is continuing, (2) (y) one or both Guarantors continue
to Control, directly or indirectly, each Loan Party and HRHI, and (z) one or
both Guarantors own, directly or indirectly, at least a fifty-one percent (51%)
economic interest in each Loan Party and in HRHI, (3) Lender receives (y) at
least ten (10) days prior written notice of any such voluntary Transfer and
copies of the documents transferring such interest, or (z) written notice of any
such involuntary Transfer and copies of the documents transferring such interest
within thirty (30) days following such involuntary Transfer, and (4) Borrowers
deliver, or cause Mortgage Borrowers to deliver, to Lender a copy of any
consents or approvals required by any Governmental Authority, including
specifically, but without limitation, any Gaming Authority, in connection with
such Transfer;
     (C) the Transfer of any direct or indirect interest in any Transfer
Restricted Party by inheritance, devise, bequest or operation of law upon the
death of a natural person who owned such interest, provided that (1) such
Transfer is to a non-minor member of the immediate family of the deceased holder
of such interest or a trust established for the benefit of one or more

136



--------------------------------------------------------------------------------



 



members of the immediate family of the deceased holder of such interest, (2)
(y) one or both Guarantors continue to Control, directly or indirectly, each
Loan Party and HRHI, and (z) one or both Guarantors own, directly or indirectly,
at least a fifty-one percent (51%) economic interest in each Loan Party and in
HRHI, (3) such Transfer shall not result in a change of Control of the
day-to-day operations of any of the Properties, (4) Lender receives written
notice of such Transfer and copies of the documents transferring such interest
not later than thirty (30) days following such Transfer, (5) the legal and
financial structure of each Loan Party and the other Transfer Restricted
Parties, and the single purpose nature and bankruptcy remoteness of each Loan
Party and the other Transfer Restricted Parties, after such Transfer shall
satisfy the applicable provisions of the Loan Documents, the Mortgage Loan
Documents, the First Mezzanine Loan Documents and/or the Second Mezzanine Loan
Documents (including, without limitation, Section 4.1.30 hereof and/or
Section 4.1.30 of the Mortgage Loan Agreement, the First Mezzanine Loan
Agreement or the Second Mezzanine Loan Agreement, as applicable), (6) if after
such Transfer any Person and its Affiliates would collectively own more than
forty-nine (49%) in the aggregate of the direct and/or indirect interests of any
Loan Party and as of the Closing Date such Person and its Affiliates
collectively owned forty-nine percent (49%) or less in the aggregate of the
direct and/or indirect interests of any Loan Party, Lender shall have received
an Additional Insolvency Opinion reasonably satisfactory to Lender and the
Rating Agencies and, if a Securitization has occurred, a confirmation in writing
from the Rating Agencies to the effect that such Transfer will not result in a
re-qualification, reduction or withdrawal of the then current rating assigned to
the Securities or any class thereof in any applicable Securitization, and
(7) Borrowers deliver, or cause Mortgage Borrowers to deliver, to Lender a copy
of any consents or approvals required by any Governmental Authority, including
specifically, but without limitation, any Gaming Authority, in connection with
such Transfer; and
     (D) (1) the merger or consolidation of any Guarantor or any Constituent
Member of any Guarantor with or into any other Person, (2) the sale of any
Guarantor or substantially all of any Guarantor’s assets to any other Person, or
(3) the issuance of new stock or limited partnership or membership interests in,
and/or the Sale or Pledge of stock, limited partnership or membership interests
in, any Guarantor or any Constituent Member thereof (any of the occurrences in
the foregoing clauses (1), (2) or (3), a “Guarantor Transfer”); provided, that,
in each of the foregoing instances, whether or not the applicable Guarantor or
the applicable Constituent Member of a Guarantor is or is not a Publicly Traded
Company, (I) after giving effect to such Guarantor Transfer, when viewed both
individually and together with any prior Guarantor Transfers, (y) the
Guarantors, collectively, shall continue to satisfy the Net Worth Requirements,
and (z) at least one of the Guarantors shall be a Qualified Real Estate
Guarantor, (II) except if the applicable Guarantor or the applicable Constituent
Member of a Guarantor is a Publicly Traded Company, Lender receives at least ten
(10) days prior written notice of any such Guarantor Transfer, (III) if after
such Guarantor Transfer any Person and its Affiliates

137



--------------------------------------------------------------------------------



 



collectively would own more than forty-nine (49%) in the aggregate of the direct
and/or indirect interests of any Loan Party and as of the Closing Date such
Person and its Affiliates collectively owned forty-nine percent (49%) or less in
the aggregate of the direct and/or indirect interests of any Loan Party, Lender
shall have received, prior to such Guarantor Transfer, an Additional Insolvency
Opinion reasonably satisfactory to Lender and the Rating Agencies and, if a
Securitization has occurred, a confirmation in writing from the Rating Agencies
to the effect that such Guarantor Transfer will not result in a
re-qualification, reduction or withdrawal of the then current rating assigned to
the Securities or any class thereof in any applicable Securitization, and
(IV) Borrowers deliver, or cause Mortgage Borrowers to deliver, to Lender a copy
of any consents or approvals required by any Governmental Authority, including
specifically, but without limitation, any Gaming Authority, in connection with
such Guarantor Transfer.
               (e) With respect to any Transfer permitted under this
Section 5.2.10 or otherwise consented to by Lender, Borrowers shall pay, or
shall cause Mortgage Borrowers to pay, all fees and expenses incurred by Lender
in connection with such Transfer, including, without limitation, the cost of any
third party reports, reasonable legal fees and expenses, Rating Agency fees and
expenses and required legal opinions.
               (f) Notwithstanding anything to the contrary set forth in this
Agreement or in any of the other Loan Documents, Borrowers expressly acknowledge
and agree, on behalf of themselves and the other Transfer Restricted Parties,
that any Transfer or Guarantor Transfer stated to be permitted hereunder or
thereunder shall only be permitted if it does not violate any Legal
Requirements, including specifically, but without limitation, any Gaming Laws.
          5.2.11 Morton Indemnification and PWR/RWB Escrow Agreement. Borrowers
shall not do, and Borrowers shall not permit any Mortgage Borrower or any
Affiliate to do, any of the following, in each instance without the prior
approval of Lender, which approval shall not be unreasonably withheld:
(a) modify, amend, waive any right under, or terminate the Morton
Indemnification or the PWR/RWB Escrow Agreement, other than any ministerial,
non-monetary amendment or modification; (b) make any claim or otherwise exercise
any rights or remedies under the Morton Indemnification or the PWR/RWB Escrow
Agreement; or (c) other than the funds released on February 2, 2007 pursuant to
the express terms of the PWR/RWB Escrow Agreement, cause any funds escrowed
under the PWR/RWB Escrow Agreement to be used for any purpose other than the
satisfaction of indemnification claims pursuant to the Morton Indemnification
until such time as the Morton Indemnification shall expire by its terms.
Borrowers shall cause Mortgage Borrowers to comply with the provisions of
Section 5.2.11 of the Mortgage Loan Agreement.
          5.2.12 Distributions to Affiliates. Other than the fees and expense
reimbursements payable to any Affiliated Manager pursuant to any Management
Agreement reasonably approved by Lender, no Borrower shall, nor shall cause or
permit any other Loan Party to, make any distributions to, or otherwise pay any
dividends or make any payments to, any Restricted Party unless and until the
Excess Cash Termination Conditions shall have

138



--------------------------------------------------------------------------------



 



occurred, and thereafter, only when no Event of Default, Mortgage Event of
Default and/or any Mezzanine Event of Default shall have occurred and be
continuing.
          5.2.13 Limitation on Securities Issuances.
               (a) Borrowers shall not cause any ownership interests in any
other Loan Party to be issued other than those that have been issued as of the
Closing Date nor shall Borrowers cause or permit any other Loan Party to enter
into or grant any option, warrant or other agreement or right with respect to
any ownership interest in such Loan Party or with respect to any income or
profits of such Loan Party.
               (b) No Borrower shall issue any ownership interests or other
securities other than those that have been issued as of the Closing Date nor
shall any Borrower enter into or grant any option, warrant or other agreement or
right with respect to any ownership interest in such Borrower.
          5.2.14 Distributions.
               (a) Any and all dividends, including capital dividends, stock or
liquidating dividends, distributions of property, redemptions or other
distributions made by any Mortgage Borrower on or in respect of any interests in
such Mortgage Borrower, and any and all cash and other property received in
payment of the principal of or in redemption of or in exchange for any such
interests (collectively, the “Mortgage Distributions”), shall become part of the
Collateral.
               (b) If any Mortgage Distributions shall be received by any
Borrower or any Affiliate of any Borrower after the occurrence and during the
continuance of an Event of Default, each Borrower shall hold, or shall cause the
same to be held, in trust for the benefit of Lender. Any and all revenue derived
from any Property paid directly by tenants, subtenants or occupants of such
Property shall be held and applied in accordance with the terms and provisions
of the Mortgage Loan Agreement.
          5.2.15 Refinancing or Prepayment of the Mortgage Loan or any Mezzanine
Loan.
               (a) Borrowers or Mortgage Borrowers shall not be required to
obtain the consent of Lender to refinance the Mortgage Loan, provided that the
Loan shall have been (or shall simultaneously be) paid in full in accordance
with the terms of this Agreement (including any Spread Maintenance Premiums and
other amounts due and payable to Lender under the Loan Documents). Borrowers
shall cause Mortgage Borrowers to obtain the prior written consent of Lender to
enter into any other refinancing of the Mortgage Loan which consent shall not be
unreasonably withheld, conditioned or delayed.
               (b) Borrowers or First Mezzanine Borrowers shall not be required
to obtain the consent of Lender to refinance the First Mezzanine Loan, provided
that the Loan shall have been (or shall simultaneously be) paid in full in
accordance with the terms of this Agreement (including any Spread Maintenance
Premiums and other amounts due and payable to Lender under the Loan Documents).
Borrowers shall cause First Mezzanine Borrowers to obtain

139



--------------------------------------------------------------------------------



 



the prior written consent of Lender to enter into any other refinancing of the
First Mezzanine Loan which consent shall not be unreasonably withheld,
conditioned or delayed.
               (c) Borrowers or Second Mezzanine Borrowers shall not be required
to obtain the consent of Lender to refinance the Second Mezzanine Loan, provided
that the Loan shall have been (or shall simultaneously be) paid in full in
accordance with the terms of this Agreement (including any Spread Maintenance
Premiums and other amounts due and payable to Lender under the Loan Documents).
Borrowers shall cause Second Mezzanine Borrowers to obtain the prior written
consent of Lender to enter into any other refinancing of the Second Mezzanine
Loan which consent shall not be unreasonably withheld, conditioned or delayed.
          5.2.16 Acquisition of the Mortgage Loan.
               (a) No Loan Party, Guarantor, or any Affiliate of any of them or
any Person acting at any such Person’s request or direction, shall acquire or
agree to acquire Mortgage Lender’s interest in the Mortgage Loan, or any portion
thereof or any interest therein, or any direct or indirect ownership interest in
the holder of the Mortgage Loan (other than any passive minority interest in the
holder of the Mortgage Loan obtained by any Person), via purchase, transfer,
exchange or otherwise, and any breach or attempted breach of this provision
shall constitute an Event of Default hereunder. If, solely by operation of
applicable subrogation law, Borrowers shall have failed to comply with the
foregoing, then Borrowers: (i) shall immediately notify Lender of such failure;
(ii) shall cause any and all such prohibited parties acquiring any interest in
the Mortgage Loan Documents: (A) not to enforce the Mortgage Loan Documents; and
(B) upon the request of Lender, to the extent any of such prohibited parties has
or have the power or authority to do so, to promptly: (1) cancel the promissory
note evidencing the Mortgage Loan, (2) reconvey and release the Lien securing
the Mortgage Loan and any other collateral under the Mortgage Loan Documents,
and (3) discontinue and terminate any enforcement proceeding(s) under the
Mortgage Loan Documents.
               (b) Lender shall have the right at any time to acquire all or any
portion of the Mortgage Loan or any interest in any holder of, or participant
in, the Mortgage Loan without notice or consent of Borrowers or any other Loan
Party, in which event Lender shall have and may exercise all rights of Mortgage
Lender thereunder (to the extent of its interest), including the right (i) to
declare that the Mortgage Loan is in default and (ii) to accelerate the Mortgage
Loan indebtedness, in accordance with the terms thereof and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents.
          5.2.17 Other Limitations. Prior to the payment and performance in full
of the Obligations, no Borrower shall, nor shall permit or cause any other Loan
Party or any of its respective Affiliates to, without the prior written consent
of Lender, which consent shall not be unreasonably withheld, give its consent or
approval to any of the following actions or items:
               (a) any Mortgage Borrower, any First Mezzanine Borrower or any
Second Mezzanine Borrower creating, incurring, assuming or suffering to exist
any additional Liens on any portion of any Property, the First Mezzanine
Collateral or the Second Mezzanine Collateral, as applicable, except for
Permitted Encumbrances;

140



--------------------------------------------------------------------------------



 



               (b) any modification, amendment, consolidation, spreading,
restatement, waiver or termination of any of the Mortgage Loan Documents or any
of the Mezzanine Loan Documents;
               (c) any modification or amendment of any Approved Annual Budget;
               (d) any material change in the method of conduct of the business
of any Borrower or any other Loan Party; or
               (e) the settlement of any claim against any Borrower or any other
Loan Party, other than a fully insured third party.
ARTICLE VI.
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
     Section 6.1 Insurance. (a) Borrowers shall cause Mortgage Borrowers to
obtain and maintain, or cause to be maintained, at all times during the term of
the Loan the insurance required under Section 6.1 of the Mortgage Loan
Agreement, including, without limitation, meeting all insurer requirements
thereunder. In addition, Borrowers shall cause Mortgage Borrower to cause Lender
to be named as an additional named insured under each of the insurance policies
described in Section 6.1(a)(ii), (iii), (v), (vii), and (xii) of the Mortgage
Loan Agreement, and Borrowers shall cause Mortgage Borrowers to cause Lender to
be named as a named insured together with Mortgage Lender, as their interest may
appear, under the insurance policies required under Section 6.1 (a)(i), (iv),
(vi), (viii), (ix), (x) and (xi) of the Mortgage Loan Agreement. Borrowers shall
cause Mortgage Borrowers to cause all insurance policies required under this
Section 6.1 to provide for at least thirty (30) days prior notice to Lender in
the event of policy cancellation or material changes. Not less than five
(5) Business Days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to the terms hereof, certificates of insurance
evidencing the Policies reasonably satisfactory to Lender and accompanied by
evidence reasonably satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”) shall be delivered by Borrowers to Lender;
provided, however, that in the case of renewal Policies, Borrowers may furnish
Lender with binders therefor to be followed by the original Policies when
issued.
               (b) If at any time Lender is not in receipt of written evidence
that all Policies are in full force and effect, Lender shall have the right,
upon two (2) Business Days’ written notice to Borrowers, to take such reasonable
action as Lender deems necessary to protect its interest in the Collateral,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate. All premiums incurred by Lender
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrowers to Lender within ten (10) days after demand
and, until paid, shall be secured by the Pledge Agreement and shall bear
interest at the Default Rate from the date of demand.
               (c) Notwithstanding anything to the contrary set forth herein,
proof of all property coverages required under Section 6.1(a) of the Mortgage
Loan Agreement shall be on an Acord 28 Evidence of Property Form (2003/10
version) or on such other binding form as is then generally used or is otherwise
reasonably acceptable to Lender.

141



--------------------------------------------------------------------------------



 



               (d) For purposes of this Agreement, Lender shall have the same
approval rights over the insurance referred to above (including, without
limitation, the insurers, deductibles and coverages thereunder, as well as the
right to require other reasonable insurance pursuant to Section 6.1(a)(xii) of
the Mortgage Loan Agreement) as are provided in favor of Mortgage Lender in the
Mortgage Loan Agreement. All liability insurance provided for in the Mortgage
Loan Agreement shall provide insurance with respect to the liabilities of each
of the Loan Parties. The Policies delivered pursuant to the Mortgage Loan
Agreement shall include endorsements of the type described in Section 6.1(e) of
the Mortgage Loan Agreement, but pursuant to which Lender shall have the same
rights as Mortgage Lender as referred to in such Section 6.1(e).
               (e) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, the provisions of Section 6.1 of
the Mortgage Loan Agreement and all related definitions shall be incorporated
into this Agreement in their entirety.
     Section 6.2 Casualty. If any Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrowers shall
cause Mortgage Borrowers to give prompt notice of such damage to Lender and
shall cause Mortgage Borrowers to promptly commence and diligently prosecute the
completion of the Restoration so that such Property resembles, as nearly as
possible, the condition such Property was in immediately prior to such Casualty,
with such alterations as may be reasonably approved by Lender (to the extent
such alterations are of a type that would require Lender’s approval under
Section 5.1.21 hereof) and otherwise in accordance with Section 6.4 of the
Mortgage Loan Agreement, provided, that if (A) Mortgage Lender is obligated to
make Net Proceeds available to Mortgage Borrowers for purposes of Restoration in
accordance with Section 6.4 of the Mortgage Loan Agreement, (B) Mortgage Lender
has received such Net Proceeds, and (C) Mortgage Lender has not made such Net
Proceeds available to Mortgage Borrowers, then Borrowers shall not be required
to cause Mortgage Borrowers to repair and restore such Property unless and until
such Net Proceeds are made available to Mortgage Borrowers. It is expressly
understood, however, that Mortgage Borrowers shall not be obligated to restore
such Property to the precise condition of such Property prior to such Casualty
provided such Property is restored, to the extent practicable, to be of at least
equal value and of substantially the same character as prior to the Casualty.
Borrowers shall pay, or shall cause Mortgage Borrowers to pay, all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by any
Borrower or any Mortgage Borrower. In addition, Lender may participate in any
settlement discussions with any insurance companies (and shall approve any final
settlement) with respect to any Casualty in which the Net Proceeds or the costs
of completing the Restoration are equal to or greater than the Restoration
Threshold and the applicable Borrower shall, or shall cause the applicable
Mortgage Borrower to, deliver to Lender all instruments reasonably required by
Lender to permit such participation. In the event of a Casualty in which the Net
Proceeds and the costs of completing the Restoration are each less than the
Restoration Threshold, Borrowers may settle and adjust such claim without
Lender’s consent or participation.
     Section 6.3 Condemnation. Borrowers shall promptly give Lender notice of
the actual or threatened commencement of any proceeding for the Condemnation of
any Property

142



--------------------------------------------------------------------------------



 



or any part thereof and shall cause Mortgage Borrowers to deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings with respect to any Condemnation in
which Borrowers’ reasonable estimate (based on any statement of value submitted
to the condemning authority or any other reasonable evidence in Lender’s
reasonable judgment) of the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Restoration Threshold, and the
applicable Borrower shall, or shall cause the applicable Mortgage Borrower to,
from time to time deliver to Lender all instruments reasonably requested by it
to permit such participation. Borrowers shall, or shall cause Mortgage Borrowers
to, at their expense, diligently prosecute any such proceedings, and shall, to
the extent required hereunder, consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrowers shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If any Property or any portion thereof
is taken by a condemning authority, Borrowers shall, or shall cause Mortgage
Borrowers to, promptly commence and diligently prosecute the Restoration of the
applicable Property and otherwise comply with the provisions of Section 6.4 of
the Mortgage Loan Agreement, provided, that if (A) Mortgage Lender is obligated
to make Net Proceeds available to Mortgage Borrowers for purposes of Restoration
in accordance with Section 6.4 of the Mortgage Loan Agreement, (B) Mortgage
Lender has received such Net Proceeds, and (C) Mortgage Lender has not made such
Net Proceeds available to Mortgage Borrowers, then Mortgage Borrowers shall not
be obligated to repair and restore such Property unless and until such Net
Proceeds are made available to Mortgage Borrowers. If such Property is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.
     Section 6.4 Restoration.
               (a) Borrowers shall, or shall cause Mortgage Borrowers to,
deliver to Lender copies of all reports, plans, specifications, documents and
other materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with a Restoration of any Property after a
Casualty or Condemnation. If any insurance proceeds or condemnation awards are
to be disbursed by Mortgage Lender for Restoration, Borrowers shall deliver or
cause to be delivered to Lender copies of all written correspondence delivered
to and received from Mortgage Lender that relates to the restoration and release
of the insurance proceeds or condemnation awards.
               (b) Notwithstanding any provision in this Agreement to the
contrary, all insurance proceeds and condemnation awards will be made available
to Mortgage Borrowers in accordance with the Mortgage Loan Agreement. In the
event the Mortgage Loan has been

143



--------------------------------------------------------------------------------



 



paid in full and Lender receives any insurance proceeds or condemnation award,
Lender shall either apply such proceeds to the Debt or for the Restoration of
any Property in accordance with the same terms and conditions contained in
Section 6.4 of the Mortgage Loan Agreement.
               (c) Upon repayment in full of the Mortgage Loan, the First
Mezzanine Loan and the Second Mezzanine Loan, if the Loan or any portion thereof
is then outstanding, the provisions of Section 6.4 of the Mortgage Loan
Agreement and all related definitions shall be incorporated into this Agreement
in their entirety.
     Section 6.5 Rights of Lender. For purposes of this Article VI, Borrowers
shall obtain the approval of Lender for each matter requiring the approval of
Mortgage Lender under the provisions of Sections 6.4 of the Mortgage Loan
Agreement, with each reference in any such provisions to the “Loan” to include
the Mortgage Loan and the Loan, and the reference in any such provisions to the
“Maturity Date” to mean the Maturity Date, as defined herein. If (a) Mortgage
Lender does not require the deposit by Mortgage Borrowers of the “Net Proceeds
Deficiency” pursuant to Section 6.4(c)(vi) of the Mortgage Loan Agreement,
(b) First Mezzanine Lender does not require the deposit by First Mezzanine
Borrowers of the “Net Proceeds Deficiency” pursuant to Section 6.5 of the First
Mezzanine Loan Agreement, or (c) Second Mezzanine Lender does not require the
deposit by Second Mezzanine Borrowers of the “Net Proceeds Deficiency” pursuant
to Section 6.5 of the Second Mezzanine Loan Agreement, Lender shall have the
right to demand that Borrowers make a deposit of said “Net Proceeds Deficiency”
in accordance with the terms of such Section (as if each reference therein to
“Borrowers” and “Lender” referred to Borrowers and Lender, respectively).
ARTICLE VII.
RESERVE FUNDS
     Section 7.1 Required Repair Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.1 of the Mortgage Loan
Agreement.
               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the Required Repair Fund and the Required
Repair Account pursuant to the terms of Section 7.1 of the Mortgage Loan
Agreement, (B) First Mezzanine Lender waives the requirements of First Mezzanine
Borrowers to maintain the Required Repair Fund and the Required Repair Account
pursuant to the terms of Section 7.1 of the First Mezzanine Loan Agreement and
(C) Second Mezzanine Lender waives the requirements of Second Mezzanine
Borrowers to maintain the Required Repair Fund and the Required Repair Account
pursuant to the terms of Section 7.1 of the Second Mezzanine Loan Agreement; or
(ii) the Mortgage Loan, the First Mezzanine Loan and the Second Mezzanine Loan
have been repaid in full (without a prepayment of the Loan in full), Lender
shall have the right to require Borrowers to establish and maintain an escrow
that would operate in the same manner as the Required Repair Fund and the
Required Repair Account in Section 7.1 of the Mortgage Loan Agreement and the
provisions of Section 7.1 of the Mortgage Loan Agreement and all related
definitions shall be incorporated herein by reference; provided, however, that
all references to

144



--------------------------------------------------------------------------------



 



“Borrowers,” “Lender” and “Event of Default” therein shall be deemed references
to Borrowers, Lender and Event of Default as defined herein.
     Section 7.2 Tax and Insurance Escrow Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.2 of the Mortgage Loan
Agreement.
               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the Tax and Insurance Escrow Fund pursuant to
the terms of Section 7.2 of the Mortgage Loan Agreement, (B) First Mezzanine
Lender waives the requirements of First Mezzanine Borrowers to maintain the Tax
and Insurance Escrow Fund pursuant to the terms of Section 7.2 of the First
Mezzanine Loan Agreement and (C) Second Mezzanine Lender waives the requirements
of Second Mezzanine Borrowers to maintain the Tax and Insurance Escrow Fund
pursuant to the terms of Section 7.2 of the Second Mezzanine Loan Agreement; or
(ii) the Mortgage Loan, the First Mezzanine Loan and the Second Mezzanine Loan
have been repaid in full (without a prepayment of the Loan in full), Lender
shall have the right to require Borrowers to establish and maintain an escrow
that would operate in the same manner as the Tax and Insurance Escrow Fund in
Section 7.2 of the Mortgage Loan Agreement and the provisions of Section 7.2 of
the Mortgage Loan Agreement and all related definitions shall be incorporated
herein by reference; provided, however, that all references to “Borrowers,”
“Lender” and “Event of Default” therein shall be deemed references to Borrowers,
Lender and Event of Default as defined herein.
     Section 7.3 Replacement Reserve Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.3 of the Mortgage Loan
Agreement.
               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the Replacement Reserve Fund and the
Replacement Reserve Account pursuant to the terms of Section 7.3 of the Mortgage
Loan Agreement, (B) First Mezzanine Lender waives the requirements of First
Mezzanine Borrowers to maintain the Replacement Reserve Fund and the Replacement
Reserve Account pursuant to the terms of Section 7.3 of the First Mezzanine Loan
Agreement and (C) Second Mezzanine Lender waives the requirements of Second
Mezzanine Borrowers to maintain the Replacement Reserve Fund and the Replacement
Reserve Account pursuant to the terms of Section 7.3 of the Second Mezzanine
Loan Agreement; or (ii) the Mortgage Loan, the First Mezzanine Loan and the
Second Mezzanine Loan have been repaid in full (without a prepayment of the Loan
in full), Lender shall have the right to require Borrowers to establish and
maintain an escrow that would operate in the same manner as the Replacement
Reserve Fund and the Replacement Reserve Account in Section 7.3 of the Mortgage
Loan Agreement and the provisions of Section 7.3 of the Mortgage Loan Agreement
and all related definitions shall be incorporated herein by reference; provided,
however, that all references to “Borrowers,” “Lender” and “Event of Default”
therein shall be deemed references to Borrowers, Lender and Event of Default as
defined herein.

145



--------------------------------------------------------------------------------



 



     Section 7.4 Interest Reserve Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.4 of the Mortgage Loan
Agreement.
               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the Interest Reserve Fund pursuant to the
terms of Section 7.4 of the Mortgage Loan Agreement, (B) First Mezzanine Lender
waives the requirements of First Mezzanine Borrowers to maintain the Interest
Reserve Fund pursuant to the terms of Section 7.4 of the First Mezzanine Loan
Agreement and (C) Second Mezzanine Lender waives the requirements of Second
Mezzanine Borrowers to maintain the Interest Reserve Fund pursuant to the terms
of Section 7.4 of the Second Mezzanine Loan Agreement; or (ii) the Mortgage
Loan, the First Mezzanine Loan and the Second Mezzanine Loan have been repaid in
full (without a prepayment of the Loan in full), Lender shall have the right to
require Borrowers to establish and maintain an escrow that would operate in the
same manner as the Interest Reserve Fund in Section 7.4 of the Mortgage Loan
Agreement and the provisions of Section 7.4 of the Mortgage Loan Agreement and
all related definitions shall be incorporated herein by reference; provided,
however, that all references to “Borrowers,” “Lender” and “Event of Default”
therein shall be deemed references to Borrowers, Lender and Event of Default as
defined herein.
     Section 7.5 Initial Renovation Reserve Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.5 of the Mortgage Loan
Agreement.
               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the Initial Renovation Reserve Fund and the
Initial Renovation Reserve Account pursuant to the terms of Section 7.5 of the
Mortgage Loan Agreement, (B) First Mezzanine Lender waives the requirements of
First Mezzanine Borrowers to maintain the Initial Renovation Reserve Fund and
the Initial Renovation Reserve Account pursuant to the terms of Section 7.5 of
the First Mezzanine Loan Agreement and (C) Second Mezzanine Lender waives the
requirements of Second Mezzanine Borrowers to maintain the Initial Renovation
Reserve Fund and the Initial Renovation Reserve Account pursuant to the terms of
Section 7.5 of the Second Mezzanine Loan Agreement; or (ii) the Mortgage Loan,
the First Mezzanine Loan and the Second Mezzanine Loan have been repaid in full
(without a prepayment of the Loan in full), Lender shall have the right to
require Borrowers to establish and maintain an escrow that would operate in the
same manner as the Initial Renovation Reserve Fund and the Initial Renovation
Reserve Account in Section 7.5 of the Mortgage Loan Agreement and the provisions
of Section 7.5 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference; provided, however, that all references to
“Borrowers,” “Lender” and “Event of Default” therein shall be deemed references
to Borrowers, Lender and Event of Default as defined herein.
     Section 7.6 General Reserve Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.6 of the Mortgage Loan
Agreement.

146



--------------------------------------------------------------------------------



 



               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the General Reserve Fund and the General
Reserve Account pursuant to the terms of Section 7.6 of the Mortgage Loan
Agreement, (B) First Mezzanine Lender waives the requirements of First Mezzanine
Borrowers to maintain the General Reserve Fund and the General Reserve Account
pursuant to the terms of Section 7.6 of the First Mezzanine Loan Agreement and
(C) Second Mezzanine Lender waives the requirements of Second Mezzanine
Borrowers to maintain the General Reserve Fund and the General Reserve Account
pursuant to the terms of Section 7.6 of the Second Mezzanine Loan Agreement; or
(ii) the Mortgage Loan, the First Mezzanine Loan and the Second Mezzanine Loan
have been repaid in full (without a prepayment of the Loan in full), Lender
shall have the right to require Borrowers to establish and maintain an escrow
that would operate in the same manner as the General Reserve Fund and the
General Reserve Account in Section 7.6 of the Mortgage Loan Agreement and the
provisions of Section 7.6 of the Mortgage Loan Agreement and all related
definitions shall be incorporated herein by reference; provided, however, that
all references to “Borrowers,” “Lender” and “Event of Default” therein shall be
deemed references to Borrowers, Lender and Event of Default as defined herein.
     Section 7.7 Construction Loan Reserve Fund.
               (a) Borrowers shall cause Mortgage Borrowers to comply with all
of the terms and conditions set forth in Section 7.7 of the Mortgage Loan
Agreement.
               (b) In the event (i)(A) Mortgage Lender waives the requirements
of Mortgage Borrowers to maintain the Construction Loan Reserve Fund and the
Construction Loan Reserve Account pursuant to the terms of Section 7.7 of the
Mortgage Loan Agreement, (B) First Mezzanine Lender waives the requirements of
First Mezzanine Borrowers to maintain the Construction Loan Reserve Fund and the
Construction Loan Reserve Account pursuant to the terms of Section 7.7 of the
First Mezzanine Loan Agreement and (C) Second Mezzanine Lender waives the
requirements of Second Mezzanine Borrowers to maintain the Construction Loan
Reserve Fund and the Construction Loan Reserve Account pursuant to the terms of
Section 7.7 of the Second Mezzanine Loan Agreement; or (ii) the Mortgage Loan,
the First Mezzanine Loan and the Second Mezzanine Loan have been repaid in full
(without a prepayment of the Loan in full), Lender shall have the right to
require Borrowers to establish and maintain an escrow that would operate in the
same manner as the Construction Loan Reserve Fund and the Construction Loan
Reserve Account in Section 7.7 of the Mortgage Loan Agreement and the provisions
of Section 7.7 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference; provided, however, that all references to
“Borrowers,” “Lender” and “Event of Default” therein shall be deemed references
to Borrowers, Lender and Event of Default as defined herein.
     Section 7.8 Reserve Funds, Generally.
               (a) Borrowers hereby grant to Lender a first-priority perfected
security interest in each of the Reserve Funds held by Lender and any and all
monies now or hereafter deposited in each Reserve Fund as additional security
for payment of the Debt. Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt.

147



--------------------------------------------------------------------------------



 



               (b) Upon the occurrence and during the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the reduction of the Debt (in such order, proportion and priority as
Lender may determine in its sole discretion), until the Debt is paid in full,
with any amounts remaining being disbursed to Borrowers.
               (c) Any amount remaining in any of the Reserve Funds after the
Obligations have been satisfied shall be released to Borrowers. The Reserve
Funds shall not constitute trust funds and may be commingled with other monies
held by Lender.
               (d) Except to the extent provided in the Mezzanine Loan
Documents, Borrowers shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.
               (e) The Reserve Funds shall be held in an Eligible Account in
Permitted Investments pursuant to the Cash Management Agreement. All interest or
other earnings on a Reserve Fund (with the exception of the Tax and Insurance
Escrow Fund) shall be added to and become a part of such Reserve Fund and shall
be disbursed in the same manner as other monies deposited in such Reserve Fund,
except that all interest or other earnings on the Tax and Insurance Escrow Fund
shall be retained by Lender. Borrowers shall have the right to direct Lender to
invest sums on deposit in the Eligible Account in Permitted Investments provided
(i) such investments are then regularly offered by Lender for accounts of this
size, category and type, (ii) such investments are permitted by applicable Legal
Requirements, (iii) the maturity date of the Permitted Investment is not later
than the date on which the applicable Reserve Fund is required for payment of an
obligation for which such Reserve Fund was created, and (iv) no Event of Default
shall have occurred and be continuing. Borrowers shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest or income earned on the Reserve Funds (with the exception of the Tax
and Insurance Escrow Fund). No other investments of the sums on deposit in the
Reserve Funds shall be permitted except as set forth in this Section 7.8.
Borrowers shall bear all reasonable costs associated with the investment of the
sums in the account in Permitted Investments. Such costs shall be deducted from
the income or earnings on such investment, if any, and to the extent such income
or earnings shall not be sufficient to pay such costs, such costs shall be paid
by Borrowers promptly on demand by Lender. Lender shall have no liability for
the rate of return earned or losses incurred on the investment of the sums in
Permitted Investments.
               (f) Borrowers, jointly and severally, shall indemnify Lender and
hold Lender harmless from and against any and all actions, suits, third party
claims, demands, liabilities, actual losses, actual damages (excluding lost
profits, diminution in value and other consequential damages), obligations and
reasonable costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds held by Lender or the performance of the obligations for which the
Reserve Funds were established, excluding matters arising from Lender’s or its
agents’ fraud, willful misconduct, illegal acts or gross negligence. Borrowers
shall assign to Lender all rights and claims any Borrower may have against all
Persons supplying labor, materials or other services

148



--------------------------------------------------------------------------------



 



which are to be paid from or secured by the Reserve Funds; provided, however,
that Lender may not pursue any such right or claim unless an Event of Default
has occurred and remains uncured.
     Section 7.9 Transfer of Mortgage Reserve Funds. If Mortgage Lender waives
any reserves or escrow accounts required in accordance with the terms of the
Mortgage Loan Agreement, which reserves or escrow accounts are also required in
accordance with the terms of this Article VII, or if the Mortgage Loan is paid
off in full (without a prepayment of the Loan in full), then Borrowers shall
cause any amounts that had been, or would have been, deposited into any reserves
or escrow accounts in accordance with the terms of the Mortgage Loan Agreement
to be deposited or transferred to Lender in accordance with the terms of this
Article VII (and Borrowers shall enter into a cash management and lockbox
agreement for the benefit of Lender substantially similar to the arrangement
entered into between Mortgage Borrowers and Mortgage Lender at the time of the
closing of the Mortgage Loan).
ARTICLE VIII.
DEFAULTS
     Section 8.1 Event of Default. (a)  Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
     (i) if (A) the Debt is not paid in full on the Maturity Date, (B) any
Monthly Interest Payment or any required monthly deposit to any Reserve Fund is
not paid in full on or before the related Payment Date, or (C) any other portion
of the Debt is not paid within three (3) Business Days following notice to
Borrowers that the same is due and payable;
     (ii) if any of the Taxes or Other Charges are not paid prior to the date
upon which any interest or late charges shall begin to accrue thereon, subject
to Section 7.2 of the Mortgage Loan Agreement or Section 7.2 hereof, as
applicable;
     (iii) if the Policies are not kept in full force and effect;
     (iv) if any Borrower Transfers or otherwise encumbers any portion of the
Collateral or any interest therein, or if any Mortgage Borrower Transfers or
otherwise encumbers any portion of any Property or any interest therein or the
IP or any portion thereof, or any direct or indirect interest in any Transfer
Restricted Party is Transferred, in each instance, in violation of the
provisions of this Agreement and not otherwise consented to by Lender;
     (v) if any representation or warranty made by any Borrower herein or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender by or on behalf of any
Borrower or any Restricted Party shall have been false or misleading in any
material respect as of the date the representation or warranty was made,
provided, however, if such representation or warranty is susceptible of being
cured, and Lender has not theretofore materially adversely relied thereon,
Borrowers shall have the right to cure such representation or warranty within
ten (10) Business Days of notice thereof;

149



--------------------------------------------------------------------------------



 



     (vi) if any Loan Party, HRHI or any Guarantor shall make an assignment for
the benefit of any creditor (other than Lender);
     (vii) if a receiver, liquidator or trustee shall be appointed for any Loan
Party, HRHI or any Guarantor, or if any Loan Party, HRHI or any Guarantor shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, any Loan Party, HRHI or any Guarantor, or if any proceeding for the
dissolution or liquidation of any Loan Party, HRHI or any Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by any Loan Party, HRHI or any
Guarantor, upon the same not being discharged, stayed or dismissed within ninety
(90) days, and provided that such appointment was not initiated by Lender;
     (viii) if any Borrower attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
     (ix) if any Borrower breaches any of its respective negative covenants
contained in Section 5.2 hereof or any covenant contained in Section 4.1.30 or
Section 5.1.11 hereof, provided, however, that, unless otherwise addressed in
any other clause of this Section 8.1(a), a breach of any covenant contained in
Section 4.1.30, Section 5.1.11 or Section 5.2 hereof shall not constitute an
Event of Default if (A) such breach is inadvertent and non-recurring, (B) if
such breach is curable, Borrowers shall promptly cure such breach within thirty
(30) days after notice thereof from Lender, and (C) with respect to a material
breach of any material covenant contained in Section 4.1.30 hereof, within
fifteen (15) Business Days of the request of Lender, Borrowers deliver to Lender
an Additional Insolvency Opinion, or a modification of the Insolvency Opinion,
to the effect that such breach shall not in any way impair, negate or amend the
opinions rendered in the Insolvency Opinion, which opinion or modification and
the counsel delivering such opinion or modification shall be acceptable to
Lender in its reasonable discretion;
     (x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if any Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
     (xi) if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in any Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;
     (xii) if a material default by any Mortgage Borrower has occurred and
continues beyond any applicable cure period under any Management Agreement

150



--------------------------------------------------------------------------------



 



     (or any Replacement Management Agreement) and as a result of such default
the Manager thereunder terminates or cancels such Management Agreement (or any
Replacement Management Agreement);
     (xiii) if a material default by Hotel/Casino Borrower has occurred and
continues beyond any applicable cure period under the Liquor Management
Agreement (or any Replacement Liquor Management Agreement) and as a result of
such default the Liquor Manager thereunder terminates or cancels such Liquor
Management Agreement (or any Replacement Liquor Management Agreement);
     (xiv) if any Borrower or any other Loan Party fails to comply in any
material respect with the covenants as to Prescribed Laws set forth in
Section 5.1.1 hereof and such failure to comply continues after ten
(10) Business Days notice thereof;
     (xv) except as otherwise contemplated by the Loan Documents, if
Hotel/Casino Borrower ceases to do business as a hotel and casino at a standard
at least equal to Comparable Hotel/Casinos, including, without limitation,
comparable food and beverage outlets and other amenities, (other than temporary
cessation in connection with any diligent Restoration of the Hotel/Casino
Property following a Casualty or Condemnation) and such failure continues after
thirty (30) days notice from Lender thereof; provided, however, that if any such
failure is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period, and provided, further, that Borrowers shall have caused
Mortgage Borrowers to commence to cure such failure within such thirty (30) day
period and shall thereafter diligently and expeditiously proceed to cure the
same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Mortgage Borrowers in the exercise of due diligence to
cure such Default, such additional period not to exceed sixty (60) days, subject
to Excusable Delay;
     (xvi) if (A) there shall occur any default by HRHI or Hotel/Casino Borrower
under the HRHI Lease in the observance or performance of any term, covenant or
condition on its part to be observed or performed and such failure shall
continue beyond the expiration of all applicable notice and cure periods under
the HRHI Lease, (B) if, without Lender’s prior written consent, the HRHI Lease
shall be terminated, changed, modified or amended, other than ministerial
non-monetary amendments or modifications, or (C) if, without Lender’s prior
written consent, HRHI shall hold over at the expiration or earlier termination
of the HRHI Lease;
     (xvii) if (A) there shall occur any default by HRHI under the Gaming
Sublease in the observance or performance of any term, covenant or condition on
the part of HRHI to be observed or performed and such failure shall continue
beyond the expiration of all applicable notice and cure periods under the Gaming
Sublease, (B) any event shall occur which would cause the Gaming Sublease to
terminate without notice or action by the Gaming Operator or which would entitle
the Gaming Operator to terminate the Gaming Sublease by giving notice to

151



--------------------------------------------------------------------------------



 



HRHI, (C) if HRHI shall waive, excuse, condone or in any way release or
discharge the Gaming Operator of or from any of the Gaming Operator’s material
obligations, covenants and/or conditions under the Gaming Sublease without the
prior written consent of Lender, (D) if, without Lender’s prior written consent,
HRHI shall terminate (or consent to or approve any such termination), change,
modify or amend the Gaming Sublease, other than ministerial non-monetary
amendments or modifications, (E) if HRHI shall fail to provide Gaming Employees
as and to the extent required pursuant to Paragraph 7 of the HRHI Gaming
Agreement, (F) if HRHI shall, without the consent of Mortgage Lender as provided
in the HRHI Gaming Agreement, consent to or approve any matter requiring
Mortgage Lender’s consent thereunder (other than a termination), in the event
that either (1) Mortgage Lender has been materially damaged by such consent or
approval or is reasonably likely to be materially damaged by such consent or
approval with the further passage of time, or (2) HRHI is unable to rescind or
void such consent or approval within thirty (30) days after notice from Mortgage
Lender of its objection thereto, and/or (G) HRHI shall otherwise default under
the Gaming Recognition Agreement or the HRHI Gaming Agreement and such default,
if a monetary default, shall continue beyond the notice and cure period set
forth in Section 8.1(a)(i)(C) hereof, or if a non-monetary default, shall
continue beyond the notice and cure period set forth in Section 8.1(a)(xxiii)
hereof;
     (xviii) if at any time during the term of the Loan, for any reason
(including, without limitation, the revocation, suspension or surrender of any
required Governmental Approval), (A) the Gaming Operating Condition is not
satisfied, provided, however, that if the Gaming Operating Condition is not
satisfied at any time on or after February 2, 2008 through and including May 9,
2008, so long as (I) Mortgage Borrowers are diligently pursuing the satisfaction
of the Gaming Operating Condition, (II) all Debt Service is being satisfied as
and when due, and (III) no other Event of Default has occurred and is
continuing, the failure of the Gaming Operating Condition to be satisfied during
such period shall not constitute an Event of Default unless the Gaming Operating
Condition shall remain unsatisfied beyond May 9, 2008; or (B) any Gaming License
or finding of suitability held by the Gaming Operator shall be materially
adversely modified, denied, suspended, revoked or canceled or allowed to lapse
or if a notice of a material violation is issued under any Gaming License by the
issuing agency or other Governmental Authority having jurisdiction, or any
proceeding is commenced by any Governmental Authority for the purpose of
modifying in any materially adverse respect, suspending, revoking or canceling
any Gaming License in any materially adverse respect, in each case, which is not
stayed within sixty (60) days after commencement thereof and the result of which
is reasonably likely to be Mortgage Borrowers’ inability to continue to conduct
gaming operations at the Hotel/Casino Property; provided, however, that during
the course of any of the foregoing, substantially the same gaming operations are
permitted to continue to operate at the Hotel/Casino Property, or any
Governmental Authority shall have appointed a conservator, supervisor or trustee
with respect to the Casino Component or the Hotel/Casino Property;

152



--------------------------------------------------------------------------------



 



     (xix) if at any time during the term of the Loan, for any reason
(including, without limitation, the revocation, suspension or surrender of any
required Governmental Approval), the alcoholic beverage services at the
Hotel/Casino Property (A) are not being managed by a Qualified Liquor Manager
pursuant to the Liquor Management Agreement or a Replacement Liquor Management
Agreement;
     (xx) if HRHI shall fail to provide liquor management services following an
Event of Default or a foreclosure of the Mortgage as and to the extent required
pursuant to Sections 5(a) or 5(b) of the Assignment of Liquor Management
Agreement;
     (xxi) in the event that Gaming Borrower shall ever become the Gaming
Operator pursuant to Article XII hereof, if Gaming Borrower thereafter shall
fail to provide gaming operation services for the Hotel/Casino Property
following an Event of Default or a foreclosure of the Mortgage as and to the
extent required pursuant to Section 12.1(e) hereof;
     (xxii) in the event that Gaming Borrower, any other Mortgage Borrower or
any Affiliate thereof shall ever become the Liquor Manager, if Gaming Borrower,
such other Mortgage Borrower or such Affiliate thereof thereafter shall fail to
provide liquor management services following an Event of Default or following
the transfer of the Hotel/Casino Property to a Mortgage Lender Successor Owner
as and to the extent required pursuant to Section 5.1.23(c) of the Mortgage Loan
Agreement and Section 5.1.23(c) hereof;
     (xxiii) if any Borrower shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document, in each instance, not specified in subsections (i) to (xxii) above,
for ten (10) Business Days after notice to Borrowers from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if any such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period, and provided further
that Borrowers shall have commenced to cure such Default within such thirty
(30) day period and thereafter diligently and expeditiously proceed to cure the
same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrowers in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days, subject to
Excusable Delay;
     (xxiv) the occurrence of any event that is expressly specified to be an
Event of Default in this Agreement or any other Loan Document;
     (xxv) if the Liens created pursuant to the Pledge Agreement or any other
Loan Document shall cease to be a fully perfected enforceable first priority
security interest effective under the Gaming Laws or if there shall be a default

153



--------------------------------------------------------------------------------



 



under the Pledge Agreement beyond any applicable notice and cure periods
contained in the Pledge Agreement;
     (xxvi) if any other event shall occur or condition shall exist, if the
effect of such event or condition is to accelerate the maturity of any portion
of the Debt or to permit Lender to accelerate the maturity of all or any portion
of the Debt;
     (xxvii) if a Mortgage Event of Default shall occur and be continuing;
     (xxviii) if a First Mezzanine Event of Default shall occur and be
continuing; or
     (xxix) if a Second Mezzanine Event of Default shall occur and be
continuing.
               (b) Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in clauses (vi) or (vii)
above) and at any time thereafter, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, to the extent permitted by applicable law, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrowers and in and to any Property and/or the
IP and/or the Collateral, including, without limitation, declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrowers, any
Property and/or the IP and/or the Collateral, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi) or (vii) above, the Debt and all Other Obligations of
Borrowers hereunder and under the other Loan Documents shall, to the extent
permitted by applicable law, immediately and automatically become due and
payable, without notice or demand, and each Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.
     Section 8.2 Remedies.
               (a) Upon the occurrence and during the continuance of an Event of
Default, subject to applicable Gaming Laws, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrowers under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrowers or at law or in equity may be
exercised by Lender at any time and from time to time, whether or not all or any
of the Debt shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents, in each case to the
extent permitted by applicable law. Any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, each Borrower
agrees, to the extent permitted by applicable law, that if an

154



--------------------------------------------------------------------------------



 



Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Collateral and
the Pledge Agreement has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
               (b) During the continuance of an Event of Default, with respect
to each Borrower and the Collateral, nothing contained herein or in any other
Loan Document shall be construed as requiring Lender to resort to the Collateral
or any particular portion of the Collateral for the satisfaction of any of the
obligations in preference or priority to any other collateral, and Lender may
seek satisfaction out of the Collateral or any part thereof, in its absolute
discretion in respect of the Obligations. In addition, to the extent permitted
by applicable law, Lender shall have the right from time to time to partially
foreclose upon the Collateral under the Pledge Agreement in any manner and for
any amounts secured by the Pledge Agreement then due and payable as determined
by Lender in its sole discretion, including, without limitation, the following
circumstances: (i) in the event Borrowers default beyond any applicable grace
period in the payment of one or more scheduled payments of interest, Lender may
foreclose upon the Collateral under the Pledge Agreement to recover such
delinquent payments, and/or (ii) in the event Lender elects to accelerate less
than the entire Outstanding Principal Balance, Lender may foreclose upon the
Collateral under the Pledge Agreement to recover so much of the Outstanding
Principal Balance as Lender may accelerate and such other sums secured by the
Pledge Agreement as Lender may elect in its sole discretion. Notwithstanding one
or more partial foreclosures, the Collateral and any other collateral shall
remain subject to the Pledge Agreement to secure payment of sums secured by the
Pledge Agreement and not previously recovered.
               (c) Subject to applicable Gaming Laws, Lender shall have the
right, at Lender’s sole cost and expense except during the continuance of an
Event of Default, in which event the same shall be at Borrowers’ sole cost and
expense, from time to time to sever the Note and the other Loan Documents into
one or more separate notes, pledges and other security documents (the “Severed
Loan Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder, provided that Borrowers’ liability or obligation shall not
be increased by such severance. Borrowers shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall reasonably request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Subject to applicable Gaming Laws, each
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
each Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until five (5) Business Days after notice has been given to Borrowers
by Lender of Lender’s intent to exercise its rights under such power. Except as
may be required in connection with a Securitization and expressly provided
pursuant to Section 9.1 hereof, (i) Borrowers shall not be obligated to pay any
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents, and (ii) the Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the

155



--------------------------------------------------------------------------------



 



Loan Documents (modified to reflect the current status of such representations
and warranties) and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrowers only as of the Closing Date.
               (d) The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrowers pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to any Borrower shall not
be construed to be a waiver of any subsequent Default or Event of Default by any
Borrower or to impair any remedy, right or power consequent thereon.
               (e) To the extent permitted by applicable law, any amounts
recovered from the Collateral or any other collateral for the Loan after an
Event of Default may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
               (f) Upon the occurrence and during the continuance of an Event of
Default, Lender may declare all unpaid principal of and accrued interest on the
Note, together with all other sums payable under the Loan Documents, to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable, anything in the Loan Documents to the contrary notwithstanding,
and without presentation, protest or further demand or notice of any kind, all
of which are expressly hereby waived by Borrowers to the extent permitted by
applicable law.
     Section 8.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, Lender may, but without any obligation to
do so and without notice to or demand on Borrowers and without releasing
Borrowers from any obligation hereunder, make any payment or do any act required
of Borrowers hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Subject to the terms of the Mortgage
Loan Agreement, Lender is authorized to enter upon any Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Properties for such purposes, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 8.3, shall constitute a portion of the Debt
and shall be due and payable to Lender upon demand. All such costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any action or proceeding shall
bear interest at the Default Rate, for the period after notice from Lender that
such cost or expense was incurred to the date of payment to Lender. All such
costs and expenses incurred by Lender together with interest thereon calculated
at the Default Rate shall be deemed to constitute a portion of the Debt and
shall be secured by the Pledge Agreement and enforced as a lien against the
Collateral and shall be immediately due and payable upon demand by Lender
therefor.

156



--------------------------------------------------------------------------------



 



ARTICLE IX.
SPECIAL PROVISIONS
     Section 9.1 Sale of Note and Securitization. (a) Borrowers acknowledge and
agree that, at any time from and after the Closing Date, Lender may sell all or
any portion of the Loan and the Loan Documents, or require Borrowers to
restructure the Loan into multiple notes (which may include component notes
and/or senior and junior notes) and/or issue one or more participations therein
and/or syndicate the Loan, which restructuring may include the restructuring of
a portion of the Loan to one or more of the foregoing or into one or more
additional mezzanine loans to the direct and/or indirect owners of the equity
interests in Borrowers as reasonably, mutually determined by Lender and
Borrowers and that are direct or indirect subsidiaries of HR Holdings, secured
by a pledge of such interests, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”). At the request of Lender, and to the extent not already
required to be provided by Borrowers under this Agreement, Borrowers shall use
commercially reasonable good faith efforts to provide information not in the
possession of Lender or which may be reasonably required by Lender in order to
satisfy the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization, including, without limitation, to:
     (i) provide additional and/or updated Provided Information or other
information with respect to the Properties, the IP, the First Mezzanine
Collateral, the Second Mezzanine Collateral and/or the Collateral reasonably
requested or reasonably required by Lender, prospective investors or the Rating
Agencies, together with, if customary or if otherwise requested by any Rating
Agency, appropriate verification and/or consents related to the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys reasonably acceptable to Lender and the Rating Agencies;
     (ii) review descriptive materials for presentations to any or all of the
Rating Agencies, and work with third-party service providers engaged to obtain,
collect, and deliver information reasonably requested or reasonably required by
Lender, prospective investors or the Rating Agencies;
     (iii) if required by any Rating Agency, (A) deliver updated opinions of
counsel as to non-consolidation, due execution and enforceability with respect
to the Properties, the IP, the Collateral, any Loan Party, HRHI, any Guarantor,
any of their respective Affiliates and the Loan Documents, and (B) amend the
Special Purpose Entity provisions of the organizational documents for each Loan
Party, which counsel opinions and amendments to the organizational documents
shall be reasonably satisfactory to Lender and the Rating Agencies;
     (iv) if required by any Rating Agency, use commercially reasonable efforts
to deliver such additional tenant estoppel letters, subordination agreements
and/or other

157



--------------------------------------------------------------------------------



 



agreements from parties to agreements that affect any of the Properties, the IP
or the Collateral, which estoppel letters, subordination agreements and other
agreements shall be reasonably satisfactory to Lender and the Rating Agencies;
     (v) provide, as of the closing date of the Securitization, updated
representations and warranties made in the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies and consistent with the facts covered
by such representations and warranties made in the Loan Documents to the extent
they are true as of the closing of the Securitization;
     (vi) execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies to effect such Securitization and/or
deliver one or more new component notes to replace the original note or modify
the original note to reflect multiple components of the Loan (and such new notes
or modified note shall have the same initial weighted average coupon of the
original note, but such new notes or modified note may change the interest rate
of the Loan), and modify the Cash Management Agreement with respect to the newly
created components such that the pricing and marketability of the Securities and
the size of each class of Securities and the rating assigned to each such class
by the Rating Agencies shall provide the most favorable rating levels and
achieve the optimum rating levels for the Loan, provided, however, that (A) such
new notes or modified note will not change the interest rate, the stated
maturity or the amortization of principal set forth in the Note unless the
varying interest rates shall have the same initial weighted average coupon of
the original Note, (B) such amendments to the Loan Documents or the new notes or
modified note will not modify or amend any other economic or material term of
the Loan in a manner materially adverse to any Loan Party, HRHI or Guarantors or
any of their respective Constituent Members, or (C) such amendments to the Loan
Documents will not materially increase any Loan Party’s or Guarantors’
obligations and liabilities under the Loan Documents or materially decrease the
rights of Borrowers under the Loan Documents;
     (vii) if requested by Lender, review any information regarding any
Property, the IP, the First Mezzanine Collateral, the Second Mezzanine
Collateral, the Collateral, any Loan Party, any Mezzanine Borrower, HRHI, the
Gaming Operator, any Manager, the Liquor Manager and/or the Loan which is
contained in any preliminary or final private placement memorandum, prospectus,
prospectus supplement (including any amendment or supplement to either thereof),
or other disclosure document to be used by Lender or any affiliate thereof; and
     (viii) supply to Lender such documentation, financial statements and
reports concerning any Loan Party, any Mezzanine Borrower, HRHI, any Guarantor,
the Loan, any Property, the IP, the First Mezzanine Collateral, the Second
Mezzanine Collateral and/or the Collateral in form and substance required in
order to comply with any applicable securities laws.
               (b) Lender shall pay all reasonable third party costs and
expenses (excluding fees and expenses of Borrower’s legal counsel) in excess of
Twenty Thousand

158



--------------------------------------------------------------------------------



 



Dollars ($20,000) incurred by Borrowers in connection with Borrowers’ complying
with requests made under this Section 9.1 and/or under Section 9.2 hereof,
provided, however, the fees and expenses of Borrowers’ legal counsel and
Borrowers’ administrative costs shall not be included in such amount and
Borrowers shall remain at all times responsible for the fees and expenses of
their legal counsel and their own administrative costs. In addition to the
foregoing, Lender expressly acknowledges and agrees that Borrowers shall not be
required to pay any Rating Agency surveillance charges.
               (c) Notwithstanding anything to the contrary contained in this
Agreement, in the event of a Securitization that involves a participation or
restructuring into one or more additional mezzanine loans, Borrowers shall not
be required to deliver Rating Agency confirmations in accordance with the terms
and conditions of this Agreement at any time that rated Securities are not
outstanding.
               (d) In the event that Lender shall sell all or any portion of the
Loan or any participation therein as permitted pursuant to Section 9.1(a) above,
Borrowers acknowledge and agree that such sale or participation may include some
of or the entire obligation to fund the Construction Holdback (the “Future
Funding Obligation”). In furtherance of the foregoing, Borrowers hereby agree
that Lender and/or any such assignee or participant may assign, transfer or sell
all or any portion of its Future Funding Obligation and shall thereafter be
relieved of such Future Funding Obligation, provided that such assignee at the
time of assignment assumes such Future Funding Obligation in writing in a manner
directly enforceable by, and reasonably acceptable to, Borrowers and a copy of
such assumption is delivered to Borrowers. At such time as Lender has so
transferred the entire Future Funding Obligation pursuant to this
Section 9.1(d), the named Lender hereunder shall have no Future Funding
Obligation hereunder.
     Section 9.2 Re-Dating. In connection with a Securitization or other sale of
all or a portion of the Loan, Lender shall have the right to modify all
operative dates (including, but not limited to, payment dates, interest period
start dates and end dates, etc.) under the Loan Documents, by up to ten
(10) days (such action and all related action is a “Re-Dating”) so long as such
modification shall not have a materially adverse effect on Borrowers. Borrowers
shall cooperate with Lender to implement any Re-Dating. If any Borrower fails to
cooperate with Lender within ten (10) Business Days of written request by
Lender, Lender is hereby appointed as each Borrower’s attorney-in-fact to
execute any and all documents necessary to accomplish the Re-Dating, the
foregoing power of attorney being coupled with an interest.
     Section 9.3 Securitization Indemnification. (a) Each Borrower understands
that information provided to Lender by Borrowers and their agents, counsel and
representatives may be included in Disclosure Documents in connection with the
Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to investors or prospective investors
in the Securities, the Rating Agencies, and service providers relating to a
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrowers will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

159



--------------------------------------------------------------------------------



 



               (b) Upon Lender’s reasonable request, Borrowers shall provide in
connection with each of (i) a preliminary and a final private placement
memorandum or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable, an agreement (A) certifying that Borrowers have examined such
Disclosure Documents specified by Lender and that to each Borrower’s actual
knowledge, each such Disclosure Document, as it relates to the Loan Parties, the
Loan Parties’ Affiliates, Guarantors, HRHI, the Properties, the IP, the First
Mezzanine Collateral, the Second Mezzanine Collateral, the Collateral, the
Managers, the Liquor Manager, the Gaming Operator and/or the Loan, does not
contain any untrue statement of a material fact or omit to state a material fact
in each Borrower’s actual knowledge necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
materially misleading, (B) jointly and severally indemnifying Lender, Credit
Suisse (whether or not it is Lender), any Affiliate of Lender or Credit Suisse
that has filed any registration statement relating to the Securitization or has
acted as the sponsor or depositor in connection with the Securitization, any
Affiliate of Lender or Credit Suisse that acts as an underwriter, placement
agent or initial purchaser of Securities issued in the Securitization, any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any out-of-pocket losses, third party claims, actual damages (but
not lost revenues, diminution in value and other consequential damages) or
liabilities (collectively, the “Liabilities”) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any such Disclosure Document specified by Lender for Borrowers’
review, as it relates to any Loan Party, any Loan Party’s Affiliates,
Guarantors, HRHI, the Properties, the IP, the First Mezzanine Collateral, the
Second Mezzanine Collateral, the Collateral, the Managers, the Liquor Manager,
the Gaming Operator and/or the Loan, known by any Borrower to be untrue or arise
out of or are based upon the omission or alleged omission to state therein a
material fact in any Borrower’s actual knowledge, required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (C) agreeing to
reimburse each Indemnified Person for any reasonable legal or other reasonable
expenses reasonably incurred by such Indemnified Person in connection with
investigating or defending the Liabilities; provided, however, that Borrowers
will be liable in any such case under clauses (B) or (C) above only to the
extent that any such Liabilities arise out of or are based upon any such untrue
statement or omission made therein in reliance upon and in conformity with
information furnished to Lender by Borrowers in connection with the preparation
of any Disclosure Document(s) or in connection with the underwriting or closing
of the Loan or in the ordinary course of the Loan, including, without
limitation, financial statements of any Loan Party, operating statements and
rent rolls with respect to any of the Properties. This indemnity agreement will
be in addition to any liability which any Borrower may otherwise have. Moreover,
the indemnification provided for in clauses (B) and (C) above shall be effective
whether or not a separate indemnification agreement is provided.
               (c) In connection with Exchange Act Filings, Borrowers, jointly
and severally, shall (i) indemnify the Indemnified Persons for Liabilities to
which any such Indemnified Persons may become subject insofar as the Liabilities
arise out of or are based upon

160



--------------------------------------------------------------------------------



 



any untrue statement or alleged untrue statement of any material fact in any
Disclosure Documents specified by Lender for Borrowers’ review, as it relates to
the Loan Parties, the Loan Parties’ Affiliates, Guarantors, HRHI, the
Properties, the IP, the First Mezzanine Collateral, the Second Mezzanine
Collateral, the Collateral, the Managers, the Liquor Manager, the Gaming
Operator and/or the Loan, or the omission or alleged omission to state in any
such Disclosure Document a material fact in any Loan Party’s actual knowledge,
required to be stated in such Disclosure Document in order to make the
statements in such Disclosure Document, in light of the circumstances under
which they were made, not misleading, and (ii) reimburse each Indemnified Person
for any reasonable legal or other expenses reasonably incurred by such
Indemnified Person in connection with defending or investigating the
Liabilities; provided, however, that Borrowers will be liable in any such case
under clauses (i) or (ii) above only to the extent that any such Liabilities
arise out of or are based upon any such untrue statement or omission made
therein in reliance upon and in conformity with information furnished to Lender
by Borrowers in connection with the preparation of any Disclosure Document(s) or
in connection with the underwriting or closing of the Loan or in the ordinary
course of the Loan, including, without limitation, financial statements of any
Loan Party, operating statements and rent rolls with respect to any of the
Properties.
               (d) Promptly after receipt by an Indemnified Person under this
Section 9.3 of notice of the commencement of any action, such Indemnified Person
will, if a claim in respect thereof is to be made against Borrowers under this
Section 9.3, notify Borrowers in writing of the commencement thereof, but the
omission to so notify Borrowers will not relieve any Borrower from any liability
which any Borrower may have to any Indemnified Person hereunder except to the
extent that such failure to notify causes material prejudice to any Borrower. In
the event that any action is brought against any Indemnified Person, and it
notifies Borrowers of the commencement thereof, Borrowers will be entitled to
participate therein and, to the extent that they may elect by written notice
delivered to such Indemnified Person promptly after receiving the aforesaid
notice from such Indemnified Person, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnified Person. After notice from Borrowers
to such Indemnified Person under this Section 9.3, such Indemnified Person shall
pay for any legal or other expenses subsequently incurred by such Indemnified
Person in connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the Indemnified Person and any Borrower and the Indemnified Person shall
have reasonably concluded that there are any legal defenses available to it
and/or other Indemnified Persons that are different from or additional to those
available to Borrowers, the Indemnified Person(s) shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Person(s) at the cost
of Borrowers. Borrowers shall not be liable for the expenses of more than one
separate counsel unless any Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to another Indemnified Person.
               (e) Without the prior consent of Credit Suisse or Lender, as
applicable (which consent shall not be unreasonably withheld), no Borrower shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding)

161



--------------------------------------------------------------------------------



 



unless Borrowers shall have given Credit Suisse or Lender, as applicable,
reasonable prior notice thereof and shall have obtained an unconditional release
of each Indemnified Person hereunder from all liability arising out of such
claim, action, suit or proceeding. As long as Borrowers have complied with their
obligations to defend and indemnify hereunder, Borrowers shall not be liable for
any settlement made by any Indemnified Person without the consent of Borrowers
(which consent shall not be unreasonably withheld).
               (f) Borrowers agree that if any indemnification or reimbursement
sought pursuant to this Section 9.3 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.3), then Borrowers, on the one hand, and such Indemnified Person, on
the other hand, shall contribute to the Liabilities for which such
indemnification or reimbursement is held unavailable or is insufficient: (i) in
such proportion as is appropriate to reflect the relative benefits to Borrowers,
on the one hand, and such Indemnified Person, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative faults of Borrowers, on the one
hand, and all Indemnified Persons, on the other hand, as well as any other
equitable considerations. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(A) Lender’s and Borrowers’ relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; and (B) the
opportunity to correct and prevent any statement or omission. Notwithstanding
the provisions of this Section 9.3, no Person found liable for a fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any other Person who is not also found
liable for such fraudulent misrepresentation.
               (g) Borrowers agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.3 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. Borrowers further agree that the Indemnified Persons are intended
third party beneficiaries under this Section 9.3.
               (h) Subject to the provisions of Section 9.4(a) hereof, the
liabilities and obligations of Borrowers and Lender under this Section 9.3 shall
survive the termination of this Agreement and the satisfaction and discharge of
the Debt.
     Section 9.4 Exculpation. (a)  Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrowers to perform and
observe the obligations contained in the Note, this Agreement, the Pledge
Agreement or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against any Borrower, except that Lender may
bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Pledge Agreement and the other
Loan Documents, or in the Collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against any
Borrower only to the extent of such Borrower’s interest in the Collateral, and
Lender,

162



--------------------------------------------------------------------------------



 



by accepting the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against any Borrower in any such action or proceeding under, or by
reason of, or in connection with, the Note, this Agreement, the Pledge Agreement
or the other Loan Documents. The provisions of this Section 9.4(a) shall not,
however, (A) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (B) impair the right of
Lender to name any Borrower as a party defendant in any action or suit for
foreclosure and sale under the Pledge Agreement; (C) affect the validity or
enforceability of or any guaranty made in connection with the Loan, including,
without limitation, the Non-Recourse Guaranty, the Non-Qualified Prepayment
Guaranty, the Closing Completion Guaranty, the Construction Completion Guaranty
and the HRHI Guaranty, or any of the rights and remedies of Lender thereunder;
(D) impair the right of Lender to obtain the appointment of a receiver;
(E) constitute a prohibition against Lender seeking a deficiency judgment
against any Borrower in order to fully realize the security granted by the
Pledge Agreement or commencing any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Collateral; or
(F) constitute a waiver of the right of Lender to enforce the liability and
obligation of any Borrower, by money judgment or otherwise, to the extent of any
actual loss, damage (excluding any lost revenue, diminution of value and other
consequential damages), reasonable cost, reasonable expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:
     (i) fraud or intentional misrepresentation by any Loan Party, HRHI, any
Guarantor or any of their respective principals, officers, agents or employees
in connection with the Loan;
     (ii) physical waste to any Property arising from the intentional misconduct
or gross negligence of any Loan Party, HRHI, any Guarantor or any of their
respective principals, officers, agents or employees and/or any removal of any
asset forming a part of any Property in violation of this Agreement or the other
Loan Documents;
     (iii) Intentionally Omitted;
     (iv) the misappropriation or conversion by any Loan Party, by any Person
Controlled by any Loan Party, including, without limitation, any Affiliated
Manager, a Liquor Manager who is an Affiliate of any Loan Party or a Gaming
Operator who is an Affiliate of any Loan Party, by any agent of any Loan Party,
or by any other Person with whom any Loan Party shall collude or cooperate, of
(A) any Insurance Proceeds paid by reason of any Casualty, to the extent so
misappropriated or converted; (B) any Awards received in connection with a
Condemnation, to the extent so misappropriated or converted; (C) any Rents or
other Gross Income from Operations not delivered to Lender following and during
the continuance of an Event of Default and not otherwise used to pay actual,
customary Operating Expenses reflected on the Approved Annual Budget then in
effect, including, without limitation, (I) any income, proceeds or other amounts
received by any Loan Party under the Gaming Sublease, and/or (II) without
duplication of the foregoing clause (I), any income, proceeds or revenue

163



--------------------------------------------------------------------------------



 



generated from gaming activities at any Property, in each of the foregoing
instances, to the extent so misappropriated or converted; (D) any Rents paid
more than one (1) month in advance in violation of this Agreement or the other
Loan Documents, to the extent so misappropriated or converted; and/or (E) any
security deposits, to the extent so misappropriated or converted;
     (v) the failure of any Loan Party to pay (or to deposit into the Mortgage
Reserve Funds or the Reserve Funds, if applicable, amounts sufficient to pay)
all Taxes and all other costs giving rise to any Lien on any portion of the
Collateral or any Property or the IP with priority over or equal to the Lien of
the Loan Documents in violation of this Agreement or the other Loan Documents,
to the extent that there is sufficient Gross Income from Operations to make such
payments (or deposits, as applicable);
     (vi) if any Loan Party fails to maintain its status as a Special Purpose
Entity as required pursuant to the terms hereof;
     (vii) if any Loan Party fails to obtain Lender’s consent to any subordinate
financing, mortgage or other voluntary Lien encumbering the Collateral, any
Property or the IP other than Permitted Encumbrances and Permitted IP
Encumbrances;
     (viii) the failure to maintain insurance coverage under blanket insurance
policies to the extent permitted under this Agreement;
     (ix) if any of the events set forth in clauses (a), (b) or (c) of
Section 5.2.11 hereof shall occur without the prior approval of Lender;
     (x) if any of the restrictions to Transfer set forth in Section 5.2.10
hereof or in any of the other Loan Documents are violated;
     (xi) if Lender or any Affiliate thereof shall succeed to the interest of
HRHI under the Gaming Sublease following a foreclosure, deed in lieu of
foreclosure or similar transfer, any actual loss, cost, damage or expense
(including, without limitation, reasonable attorneys’ fees and expenses)
suffered by Lender or such Affiliate as a result of: (A) any act, omission,
neglect or default of HRHI under the Gaming Sublease, (B) any claim, defense,
counterclaim or offset which the Gaming Operator may have under the Gaming
Sublease against HRHI, (C) any obligation to make any payment to the Gaming
Operator under the Gaming Sublease which was required to be made by or on behalf
of HRHI prior to the time Lender or such Affiliate succeeded to HRHI’s interest
under the Gaming Sublease, (D) any monies deposited with HRHI under the Gaming
Sublease, except to the extent such monies are actually received by Lender or
such Affiliate, (E) any obligation to complete or permit the construction of any
improvements under the Gaming Sublease arising while HRHI was the sublandlord
under the Gaming Sublease, and/or (F) any default by HRHI under the Gaming Lease
beyond applicable notice and cure periods;

164



--------------------------------------------------------------------------------



 



     (xii) if HRHI or any Affiliate thereof shall send a notice to Gaming
Operator under Section 6(a), (c) or (d) of the Gaming Recognition Agreement
which conflicts with any notice theretofore sent by Lender to Gaming Operator
under said Section 6(a), (c) or (d), as applicable, of the Gaming Recognition
Agreement; provided, however, that the liability under this clause (xii) shall
be limited to all fees and costs incurred by Gaming Operator in bringing and
pursuing any interpleader action contemplated by said Section 6(a), (c) or (d),
as applicable, and only to the extent that Gaming Operator seeks to recover
and/or does recover such fees and expenses from Lender;
     (xiii) if HRHI shall fail to provide Gaming Employees for the operation of
gaming activities at the Hotel/Casino Property as and to the extent required
pursuant to Paragraph 7 of the HRHI Gaming Agreement;
     (xiv) in the event that Gaming Borrower shall ever become the Gaming
Operator pursuant to Article XII hereof, if Gaming Borrower thereafter shall
fail to provide gaming operation services for the Hotel/Casino Property
following an Event of Default or a foreclosure of the Mortgage as and to the
extent required pursuant to Section 12.1(e) hereof;
     (xv) in the event that HRHI, Gaming Borrower, any other Loan Party or any
Affiliate thereof shall be the Liquor Manager, if HRHI, Gaming Borrower, such
other Loan Party or such Affiliate thereof shall fail to provide liquor
management services for the Hotel/Casino Property following an Event of Default
or a foreclosure of the Mortgage as and to the extent required (A) as to HRHI,
pursuant to Sections 5(a) or 5(b) of the Assignment of Liquor Management
Agreement, as applicable, and (B) as to Gaming Borrower, any other Mortgage
Borrower or any Affiliate thereof, pursuant to Section 5.1.23(c) hereof;
     (xvi) in connection with the $250,000.00 lease termination fee pursuant to
Section 3.2(B) of that certain Lease by and between PM Realty, LLC and HRHI, as
landlord, and Mr. Chow of Las Vegas, LLC, as tenant, dated December 24, 2004;
     (xvii) as a result of the imposition of any tax provided in NRS §§375.020
and 375.023 with respect to the merger transaction contemplated under the Merger
Agreement and/or the subsequent conveyance of the Hotel/Casino Property (A) to
HRHH Gaming Junior Mezz, LLC, and then (B) to Gaming Mezz Borrower, and then
(iii) to Hotel/Casino Borrower, provided, however, that any liability under this
clause (xvii) shall terminate upon the payment in full of the Debt;
     (xviii) as a result of Adjacent Borrower selling or attempting to sell any
Partial Release Parcel or any Partial Adjacent Parcel in accordance with the
procedures set forth in Section 2.5.1(f) or 2.5.2(f) of the Mortgage Loan
Agreement, as applicable, rather than pursuant to a customary direct deed
transfer, including, without limitation, (A) the imposition of any tax
(including interest and

165



--------------------------------------------------------------------------------



 



penalties) provided in NRS §§375.020 and 375.023, (B) in connection with any
Bankruptcy Action filed by or against any Subsidiary Transferee prior to or
following the consummation of such sale, and/or (C) in connection with any delay
in accomplishing any of the steps identified in said Section 2.5.1(f) or
2.5.2(f) of the Mortgage Loan Agreement, as applicable; and/or
     (xix) any Interest Shortfall existing on any Payment Date (A) occurring
after February 2, 2008, if on or after February 2, 2008 the Gaming Operating
Condition is not satisfied, and (B) ending with (and including) the May 9, 2008
Payment Date.
     Notwithstanding anything to the contrary in this Agreement, the Note or any
of the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Pledge Agreement or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrowers in the event
of: (i) any Loan Party, HRHI or both Guarantors filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (ii) the filing of an involuntary petition against any Loan Party, HRHI or
both Guarantors under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law by or on behalf of any Person other than Lender,
and such petition is not dismissed within ninety (90) days after filing, or any
Loan Party, or any Affiliate of any of them who Controls any Loan Party, or HRHI
or both Guarantors, solicit or cause to be solicited petitioning creditors for
any involuntary petition against any Loan Party, HRHI or both Guarantors from
any Person (other than if requested to do so by or on behalf of Lender);
(iii) any Loan Party, HRHI or both Guarantors filing an answer consenting to, or
any Loan Party, HRHI or both Guarantors, or any Affiliate of any of them who
Controls any Loan Party, otherwise consenting to or acquiescing or joining in,
any involuntary petition filed against any Loan Party, HRHI or both Guarantors,
by any other Person (other than if filed by or on behalf of Lender) under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(iv) any Loan Party, HRHI or both Guarantors, or any Affiliate of any of them
who Controls any Loan Party, consenting to or acquiescing or joining in an
application for the appointment of a custodian, receiver, trustee or examiner
for any Loan Party or any portion of any Property or any portion of the IP or
the Collateral (other than any such appointment at the request or petition of
Lender); (v) any Loan Party, HRHI or both Guarantors voluntarily making an
assignment for the benefit of creditors (other than Lender), or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; and/or (vi) Gaming Mezz Borrower failing to comply, or cause
compliance by the applicable Loan Party, with the requirements of the Gaming
Laws to obtain the approval of the Gaming Authorities of the pledge of the
Gaming Securities pursuant to Section 17(b) of the Pledge Agreement (it being
understood and agreed that Borrowers shall have no liability under this clause
(vi) to the extent arising from the failure of Lender to reasonably cooperate
with the Gaming Authorities in connection with such Gaming Law requirements to
the extent necessary); unless, in the case of any of the foregoing clauses (i),
(ii), (iii), (iv), (v) or (vi) as it relates to or affects both Guarantors, one
or more guarantors acceptable to Lender in its sole discretion remains or
becomes a guarantor of the Loan.

166



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, and except for (1) Guarantors’ obligations under the Non-Recourse
Guaranty, the Non-Qualified Prepayment Guaranty, the Closing Completion Guaranty
and the Construction Completion Guaranty, (2) HRHI’s obligations under the HRHI
Guaranty, and (3) with respect to the DLJ Guarantor, DLJ Merchant Banking
Partners IV, L.P., MBP IV Plan Investors, L.P., DLJMB HRH Co-Investments, L.P.,
DLJ Offshore Partners IV, L.P., and DLJ Merchant Banking Partners IV (Pacific),
L.P. (such limited partnerships, collectively, the “DLJMB Parties”) as provided
in the DLJMB Commitment Letter, no present or future Constituent Member in any
Borrower, nor any present or future shareholder, officer, director, employee,
trustee, beneficiary, advisor, member, partner, principal, participant or agent
of or in any Borrower or of or in any Person that is or becomes a Constituent
Member in any Borrower, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any of the Loan
Documents, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Lender on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability. In
addition, Lender, for itself and its successors and assigns, acknowledges and
agrees that neither Borrowers, nor any Constituent Member, nor any other party,
is assuming any personal liability, directly or indirectly, under or in
connection with any agreement, lease, instrument, claim or right constituting a
part of any Property, the IP or the Collateral or to which any Property, the IP
or the Collateral is now or hereafter subject, except as may be expressly set
forth therein.
     For purposes of this Agreement and each of the other Loan Documents,
neither the negative capital account of any Constituent Member in any Borrower
nor any obligation of any Constituent Member in any Borrower to restore a
negative capital account or to contribute or loan capital to any Borrower or to
any other Constituent Member in any Borrower shall at any time be deemed to be
the property or an asset of such Borrower (or any such other Constituent Member)
and neither Lender nor any of its successors or assigns shall have any right to
collect, enforce or proceed against any Constituent Member with respect to any
such negative capital account or obligation to restore, contribute or loan.
               (b) Notwithstanding anything to the contrary contained herein,
Borrowers agree that they will not have any claims or causes of action against
any disclosed or undisclosed officer, director, employee, trustee, shareholder,
partner, or principal of any Indemnified Person arising out of or in connection
with this Agreement or the transactions contemplated hereby.
     Section 9.5 Matters Concerning Managers and Liquor Manager.
          9.5.1 If (a) an Event of Default occurs and is continuing, (b) without
the consent of Lender, Morgans Parent ceases to Control any Manager, unless
following such change of Control, each affected Manager still constitutes a
Qualified Manager, (c) any Manager shall become bankrupt or insolvent, or
(d) any Manager commits fraud, gross negligence, willful misconduct or
misappropriation of funds with respect to any Mortgage Borrower and/or any
Property and/or the IP or any material default otherwise occurs under any
Management Agreement beyond any applicable grace and cure periods, Borrowers
shall cause the applicable Mortgage Borrower to, at the request of Lender,
terminate the applicable Management Agreement and replace the Manager thereunder
with a Qualified Manager pursuant to a

167



--------------------------------------------------------------------------------



 



Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates. If (i) an Event of Default occurs and is continuing,
(ii) Sub-Manager shall become bankrupt or insolvent, or (iii) Sub-Manager
commits fraud, gross negligence, willful misconduct or misappropriation of funds
with respect to any Mortgage Borrower and/or any Property or any material
default otherwise occurs under the Sub-Management Agreement beyond any
applicable grace and cure periods, Borrowers shall cause the applicable Mortgage
Borrower to, at the request of Lender, terminate the Sub-Management Agreement
and amend an existing Management Agreement to include the duties previously
delegated under the Sub-Management Agreement (if not already included therein).
          9.5.2 If (a) an Event of Default occurs and is continuing, (b) without
the consent of Lender, HR Holdings ceases to Control the Liquor Manager, unless
following such change of Control, the Liquor Manager still constitutes a
Qualified Liquor Manager, (c) the Liquor Manager shall become bankrupt or
insolvent, or (d) the Liquor Manager commits fraud, gross negligence, willful
misconduct or misappropriation of funds with respect to Hotel/Casino Borrower
and/or the Hotel/Casino Property or any material default otherwise occurs under
the Liquor Management Agreement beyond any applicable grace and cure periods,
Borrowers shall cause Hotel/Casino Borrower to, at the request of Lender,
terminate the Liquor Management Agreement and replace the Liquor Manager
thereunder with a Qualified Liquor Manager pursuant to a Replacement Liquor
Management Agreement, it being understood and agreed that the management fee for
such Qualified Liquor Manager shall not exceed then prevailing market rates;
provided, however, that in no event shall Hotel/Casino Borrower be required to
terminate such Liquor Manager if such immediate termination would require
cessation of liquor-related activities at any of the Properties and, in such
event, (i) such termination shall occur immediately upon the ability of
Hotel/Casino Borrower to transfer such liquor operations to a Qualified Liquor
Manager as required herein, and (ii) Borrowers shall cause Hotel/Casino Borrower
to, at its sole cost and expense, diligently pursue the engagement and licensing
of a replacement Qualified Liquor Manager.
     Section 9.6 Matters Concerning Gaming Operator. If (a) the Gaming Operator
commits fraud, gross negligence or willful misconduct with respect to the
Hotel/Casino Property or any material default otherwise occurs under the Gaming
Sublease beyond any applicable grace and cure periods, or (b) the Gaming
Operator (i) has its gaming license suspended or revoked, (ii) allows its gaming
license to lapse, or (iii) may not lawfully operate gaming at the Hotel/Casino
Property pursuant to any Legal Requirements or the order of any Governmental
Authority, Borrowers shall cause Hotel/Casino Borrower to, at the request of
Lender and to the extent permitted by applicable Legal Requirements and the
requirements of any Gaming Authorities, cause HRHI to terminate the Gaming
Sublease and replace the Gaming Operator with a Qualified Gaming Operator
pursuant to a new gaming sublease or similar agreement and a new recognition
agreement, in each instance reasonably acceptable to Lender; provided, however,
that in no event shall Hotel/Casino Borrower be required to terminate such
Gaming Operator if such immediate termination would require cessation of
gaming-related activities at the Hotel/Casino Property and, in such event,
(A) such termination shall occur immediately upon the ability of Hotel/Casino
Borrower to transfer such gaming operations to a Qualified Gaming Operator as
required herein, and (B) Borrowers shall cause Hotel/Casino Borrower to, at its
sole

168



--------------------------------------------------------------------------------



 



cost and expense, diligently pursue the engagement and licensing of a
replacement Qualified Gaming Operator.
     Section 9.7 Servicer. (a) At the option of Lender, the Loan may be serviced
by a servicer/trustee (the “Servicer”) selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to the Servicer pursuant to a servicing agreement (the
“Servicing Agreement”) between Lender and Servicer. Borrowers shall not be
responsible for any set up fees or any other initial costs relating to or
arising under the Servicing Agreement nor shall Borrowers be responsible for
payment of the monthly servicing fee due to the Servicer under the Servicing
Agreement.
               (b) Lender shall endeavor in good faith (without liability for
failure to do so) to provide Borrowers with notification of any change in the
Person servicing the Loan; provided that it is expressly acknowledged and agreed
by Lender that it shall not constitute a Default or Event of Default hereunder
if due to such failure to provide notification Borrowers send any payments
required to be made hereunder to Lender or any predecessor Person servicing the
Loan.
ARTICLE X.
MISCELLANEOUS
     Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of any Borrower, shall inure to the benefit of the legal representatives,
successors and assigns of Lender.
     Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive. Whenever this Agreement expressly provides that Lender may not
unreasonably withhold its consent or its approval of an arrangement or term,
such provisions shall also be deemed to prohibit Lender from unreasonably
delaying or conditioning such consent or approval. Prior to a Securitization,
whenever pursuant to this Agreement the Rating Agencies are given any right to
approve or disapprove, or any arrangement or term is to be satisfactory to the
Rating Agencies, the decision of Lender to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory, based upon
Lender’s determination of Rating Agency criteria, shall be substituted therefor.

169



--------------------------------------------------------------------------------



 



     Section 10.3 Governing Law.
               (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE
LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, AND
THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS IN ANY REAL
PROPERTY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE REAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
               (b) NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT IS SUBJECT TO
THE GAMING LAWS. LENDER EXPRESSLY ACKNOWLEDGES AND AGREES THAT ALL RIGHTS,
REMEDIES, POWERS AND OBLIGATIONS OF EACH PARTY UNDER THIS AGREEMENT MAY BE
EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY
APPLICABLE PROVISIONS OF THE GAMING LAWS AND ONLY TO THE EXTENT THAT ANY
APPLICABLE REQUIRED APPROVAL OF ANY GAMING AUTHORITY (INCLUDING PRIOR APPROVALS)
IS OBTAINED. NOTWITHSTANDING THE FOREGOING, BORROWERS EXPRESSLY ACKNOWLEDGE AND
AGREE THAT THE FACT THAT ANY GAMING LAW OR THE LACK OF APPROVAL FROM ANY GAMING
AUTHORITY MAY PREVENT ANY BORROWER OR ANY OTHER PERSON FROM TAKING ANY ACTION OR
FULFILLING ANY OBLIGATION HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WHICH
RESULTS IN THE OCCURRENCE OF AN

170



--------------------------------------------------------------------------------



 



EVENT OF DEFAULT AND/OR A CIRCUMSTANCE GIVING RISE TO RECOURSE LIABILITY UNDER
SECTION 9.4(a) HEREOF, SHALL NOT, IN ANY MANNER, LIMIT OR VITIATE OR BE DEEMED
TO LIMIT OR VITIATE SUCH EVENT OF DEFAULT OR SUCH CIRCUMSTANCE GIVING RISE TO
RECOURSE LIABILITY IN ANY MANNER WHATSOEVER.
               (c) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL, AT LENDER’S OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW AND, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER
DOES HEREBY DESIGNATE AND APPOINT:
CT CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
     Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in a writing signed by the party against whom enforcement is sought, and then
such waiver or consent shall be effective only in the specific instance, and for
the purpose, for which given. Except as otherwise expressly provided herein,

171



--------------------------------------------------------------------------------



 



no notice to, or demand on any Borrower, shall entitle such Borrower or any
other Borrower to any other or future notice or demand in the same, similar or
other circumstances.
     Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
     Section 10.6 Notices. Except as otherwise required by applicable law, all
notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document (each, a “Notice”) shall be given in writing and
shall be effective for all purposes if (a) hand delivered, (b) sent by reputable
overnight courier, (c) sent by (i) certified or registered United States mail,
postage prepaid, return receipt requested or (ii) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (d) sent by telecopier (with answer back acknowledged and
followed by a hard copy via one of the other methods described above), addressed
as follows (or to such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a Notice to the other
parties hereto in the manner provided for in this Section 10.6):

     
If to Lender:
  Column Financial, Inc.
 
  11 Madison Avenue
 
  New York, New York 10010
 
  Attention: Edmund Taylor
 
  Facsimile No.: (212) 352-8106
 
   
with a copy to:
  Column Financial, Inc.
 
  One Madison Avenue
 
  New York, New York 10019
 
  Legal and Compliance Department
 
  Attention: Casey McCutcheon, Esq.
 
  Facsimile No.: (917) 326-8433
 
   
with a copy to:
  Thelen Reid Brown Raysman & Steiner LLP
 
  875 Third Avenue
 
  New York, New York 10022
 
  Attention: Jeffrey B. Steiner, Esq.
 
  Facsimile No.: (212) 603-2001
 
  Hard Rock/Rand Peppas
 
   
If to Borrowers:
  HRHH Gaming Junior Mezz Two, LLC

172



--------------------------------------------------------------------------------



 



     
 
  and
 
  HRHH JV Junior Mezz Two, LLC
 
  c/o Morgans Hotel Group Co.
 
  475 Tenth Avenue
 
  New York, New York 10018
 
  Re: Hard Rock
 
  Attention: Marc Gordon, Chief Investment Officer
 
  Facsimile No.: (212) 277-4201
 
   
With a copy to:
  Wachtell, Lipton, Rosen & Katz
 
  51 West 52nd Street
 
  29th Floor
 
  New York, New York 10019
 
  Attention: Stephen Gellman, Esq.
 
  Facsimile No.: (212) 403-2000
 
   
With a copy to:
  DLJ Merchant Banking Partners
 
  11 Madison Avenue
 
  New York, New York 10010
 
  Attention: Ryan Sprott
 
  Facsimile No.: (212) 743-1667
 
   
With a copy to:
  Latham & Watkins LLP
 
  885 Third Avenue
 
  Suite 1000
 
  New York, New York 10022
 
  Attention: Michelle Kelban, Esq.
 
  Facsimile No.: (212) 751-4864
 
   
With a copy to:
  Latham & Watkins LLP
 
  633 West Fifth Street
 
  Suite 4000
 
  Los Angeles, California 90071
 
  Attention: Paul Fuhrman, Esq.
 
  Facsimile No.: (213) 891-8763

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
on a Business Day after advice by telephone to recipient that a telecopy Notice
is forthcoming; provided, that within three (3) Business Days thereafter, a hard
copy of such Notice shall have been delivered pursuant to the provisions of
clause (a), (b)or (c) of this Section 10.6. Any failure to deliver a Notice by
reason of a change of address not given in accordance with this Section 10.6, or
any refusal to accept a Notice, shall be deemed to have been given when delivery
was attempted. Any Notice required or permitted to be given by any party
hereunder or

173



--------------------------------------------------------------------------------



 



under any other Loan Document may be given by its respective counsel.
Additionally, any Notice required or permitted to be given by Lender hereunder
or under any other Loan Document may also be given by the Servicer. Any Notice
sent to one Borrower shall constitute and shall be deemed to constitute such
Notice to all Borrowers.
     Section 10.7 Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY EACH BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.
     Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
     Section 10.9 Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 10.10 Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrowers to any
portion of the Obligations of Borrowers hereunder. To the extent Borrowers make
a payment or payments to Lender, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
     Section 10.11 Waiver of Notice. Each Borrower hereby expressly waives, and
shall not be entitled to, any notices of any nature whatsoever from Lender
except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrowers and except with respect to matters for which Borrowers are not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.

174



--------------------------------------------------------------------------------



 



     Section 10.12 Remedies of Borrowers. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, each Borrower agrees that neither
Lender nor its agents shall be liable for any monetary damages, and Borrowers’
sole remedies shall be limited to commencing an action seeking injunctive relief
or declaratory judgment. The parties hereto agree that any action or proceeding
to determine whether Lender has acted reasonably shall be determined by an
action seeking declaratory judgment.
     Section 10.13 Expenses; Indemnity. (a) Borrowers jointly and severally
covenant and agree to pay or, if Borrowers fail to pay, to reimburse, Lender,
within ten (10) days of receipt of notice from Lender, for all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by Lender in connection with (i) Borrowers’ ongoing performance of and
compliance with Borrowers’ respective agreements and covenants contained in this
Agreement and the other Loan Documents on their part to be performed or complied
with after the Closing Date, including, without limitation, confirming
compliance with environmental, gaming and insurance requirements; (ii) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by or
benefiting any Borrower; (iii) securing Borrowers’ compliance with their
obligations pursuant to the provisions of this Agreement and the other Loan
Documents; (iv) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (v) all fees payable hereunder; (vi) dealing with any Letter of
Credit delivered to Lender hereunder; (vii) subject to the terms hereof,
enforcing or preserving any rights, either in response to third party claims or
in prosecuting or defending any action or proceeding or other litigation, in
each case against, under or affecting any Borrower, this Agreement, the other
Loan Documents, any Property, the IP, the Collateral or any other security given
for the Loan; and (viii) enforcing any obligations of or collecting any payments
due from any Borrower under this Agreement or the other Loan Documents or with
respect to any Property, the IP or the Collateral or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrowers shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.
Notwithstanding the provisions set forth in this Section 10.13(a) or in any
other provision of this Agreement or the other Loan Documents, in the event that
(A) Lender employs counsel to collect the Debt, protect or foreclose the Pledge
Agreement or as otherwise permitted in this Agreement and the other Loan
Documents and (B) Lender has sold or transferred any interests in the Note, then
Borrowers shall only be responsible for the attorneys’ fees and expenses of the
counsel of one Lender.
               (b) Borrowers shall, jointly and severally, indemnify, defend and
hold harmless Lender from and against any and all other liabilities,
obligations, out-of-pocket losses, actual damages (but not lost revenues,
diminution in value and other consequential damages), penalties, actions,
judgments, third party suits, third party claims, reasonable costs, reasonable
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, the

175



--------------------------------------------------------------------------------



 



reasonable fees and disbursements of counsel for Lender in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto), that may be imposed
on, incurred by, or asserted against Lender in any manner relating to or arising
out of (i) any breach by any Borrower of its obligations under, or any material
misrepresentation by any Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrowers
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrowers shall pay
the maximum portion that they are permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
               (c) Borrowers, jointly and severally, covenant and agree to pay
for or, if Borrowers fail to pay, to reimburse Lender for, any fees and expenses
incurred by any Rating Agency in connection with any consent, approval, waiver
or confirmation obtained from such Rating Agency and required pursuant to the
terms and conditions of this Agreement or any other Loan Document in connection
with any request or approval sought by Borrowers, and Lender shall be entitled
to require payment of such fees and expenses as a condition precedent to the
obtaining of any such consent, approval, waiver or confirmation; provided,
however, that Lender expressly acknowledges and agrees that Borrowers shall not
be required to pay any Rating Agency surveillance charges.
     Section 10.14 Schedules and Exhibits Incorporated. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
     Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrowers may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by any Borrower in any action or proceeding brought by
any such assignee upon such documents and any such right to interpose or assert
any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by each Borrower to the extent permitted
by applicable law.
     Section 10.16 No Joint Venture or Partnership; No Third Party
Beneficiaries.
               (a) Borrowers and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between any
Borrower and Lender nor to grant Lender any interest in the Collateral other
than that of secured party, pledgee or lender.

176



--------------------------------------------------------------------------------



 



               (b) This Agreement and the other Loan Documents are solely for
the benefit of Lender and Borrowers and nothing contained in this Agreement or
the other Loan Documents shall be deemed to confer upon anyone other than Lender
and Borrowers any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein. All conditions
to the obligations of Lender to make the Loan hereunder and/or to disbursements
from the Reserve Funds are imposed solely and exclusively for the benefit of
Lender and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan and/or will refuse to make any disbursement from
any Reserve Fund in the absence of strict compliance with any or all thereof and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.
               (c) Without limiting the generality of Section 10.16(a) hereof,
Borrowers expressly acknowledge and agree that: (i) DLJ Merchant Banking, Inc.
is an affiliate of Lender and various of its indirect subsidiaries and/or
affiliates own indirect ownership interests in each Borrower (the “DLJ
Entities”), and (ii) neither the Lender named herein nor any successor or assign
thereof shall have any liability to Borrower as a result of such relationship
between Lender and the DLJ Entities, including, without limitation, under any
theory of lender liability.
               (d) The benefits of this Agreement shall not inure to any third
party, nor shall this Agreement be construed to make or render Lender liable to
any Trade Contractors including any Major Contractors or others for goods and
materials supplied or work and labor furnished in connection with the
construction or rehabilitation of the Project or for debts or claims accruing to
any such Persons against Mortgage Borrowers or Borrowers. Notwithstanding
anything contained in the Loan Documents, or any conduct or course of conduct by
the parties hereto, before or after signing the Loan Documents, this Agreement
shall not be construed as creating any rights, claims or causes of action
against Lender, or any of its officers, directors, agents or employees, in favor
of any Major Contractor or other Trade Contractor, or any of their respective
creditors, or any other Person.
               (e) Observation, inspection and approvals, if applicable, by
Lender of the Plans and Specifications, the construction of the Project and/or
the workmanship and materials used therein shall impose no responsibility or
liability of any nature whatsoever on Lender and no Borrower, Mortgage Borrower,
Trade Contractor or other interested Person, under any circumstances, shall be
entitled to rely upon such inspections and approvals by Lender for any reason.
Approvals granted by Lender for any matters covered under this Agreement shall
be narrowly construed to cover only the parties and facts identified in any such
approval.
     Section 10.17 Publicity. All news releases, publicity or advertising by any
Borrower or their Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents or to Lender, Credit Suisse or any of their Affiliates shall be
subject to the prior approval of Lender not to be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, disclosure required by
applicable state or federal securities laws, rules or regulations or other
applicable Legal

177



--------------------------------------------------------------------------------



 



Requirements, or as customarily and reasonably requested by any Gaming
Authorities, shall not be subject to Lender’s prior written approval.
     Section 10.18 Waiver of Marshalling of Assets. To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of any Borrower, any Borrower’s
partners and others with interests in any Borrower, and of the Collateral, or to
a sale in inverse order of alienation in the event of foreclosure of the Pledge
Agreement, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Collateral in preference to
every other claimant whatsoever.
     Section 10.19 Waiver of Counterclaim. To the fullest extent permitted by
law, each Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents or otherwise to offset any Obligations under the Loan
Documents. No failure by Lender to perform any of its obligations hereunder
shall be a valid defense to, or result in any offset against, any payments which
any Borrower is obligated to make under any of the Loan Documents.
     Section 10.20 Conflict; Construction of Documents; Reliance. In the event
of any conflict between the provisions of this Agreement and any of the other
Loan Documents, the provisions of this Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each Borrower acknowledges that, with
respect to the Loan, such Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in any Borrower, and each
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to Lender’s exercise of any
such rights or remedies. Each Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the businesses
of Borrowers or their Affiliates.
     Section 10.21 Brokers and Financial Advisors.
               (a) Each Borrower hereby represents that neither it nor any of
its Affiliates has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Each Borrower hereby agrees to indemnify, defend
and hold Lender harmless from and against any and all third-

178



--------------------------------------------------------------------------------



 



party claims, liabilities, out-of-pocket costs and reasonable expenses of any
kind (including Lender’s reasonable attorneys’ fees and expenses (but only for
one (1) set of attorneys)) in any way relating to or arising from a claim by any
Person that such Person acted on behalf of any Borrower or an Affiliate of any
Borrower in connection with the transactions contemplated herein. The provisions
of this Section 10.21(a) shall survive the expiration and termination of this
Agreement and the payment of the Debt.
          (b) Lender hereby represents that neither it nor any of its Affiliates
has dealt with any financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Lender hereby agrees to indemnify, defend and hold Borrowers harmless
from and against any and all third-party claims, liabilities, out-of-pocket
costs and reasonable expenses of any kind (including Borrowers’ reasonable
attorneys’ fees and expenses (but only for one (1) set of attorneys)) in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Lender or an Affiliate of Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.21(b) shall survive the
expiration and termination of this Agreement and the payment of the Debt.
     Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
(i) the Commitment Letter dated May 11, 2006 between Morgans Hotel Group Co.,
MHG HR Acquisition Corp and Lender, and (ii) the Commitment Letter dated
December 22, 2006 between Morgans Hotel Group Co., MHG HR Acquisition Corp, DLJ
Merchant Banking, Inc. and Lender, are superseded by the terms of this Agreement
and the other Loan Documents.
     Section 10.23 Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrowers hereunder are joint and several.
     Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
          (a) subject to applicable Gaming Laws, the right to routinely consult
with and advise each Borrower’s management regarding the significant business
activities and business and financial developments of each Borrower; provided,
however, that such consultations shall not include discussions of environmental
compliance programs or disposal of hazardous substances. Consultation meetings
should occur on a regular basis (no less frequently than quarterly) with Lender
having the right to call special meetings at any reasonable times and upon
reasonable advance notice;
          (b) the right, in accordance with the terms of this Agreement, to
examine the books and records of each Borrower at any reasonable times upon
reasonable notice;
          (c) the right, in accordance with the terms of this Agreement,
including, without limitation, Section 5.1.11 hereof, to receive monthly,
quarterly and year-end

179



--------------------------------------------------------------------------------



 



financial reports, including balance sheets, statements of income, shareholder’s
equity and cash flow, a management report and schedules of outstanding
indebtedness; and
          (d) the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by any
Borrower of any other significant property (other than (i) personal property
required for the day to day operation of any Property and (ii) to the extent any
such acquisition is contemplated in the Approved Annual Budget then in effect).
  The rights described above in this Section 10.24 may be exercised by any
entity which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.
ARTICLE XI.
MORTGAGE LOAN AND MEZZANINE LOANS
     Section 11.1 Mortgage Loan and Mezzanine Loan Deliveries.
          (a) Promptly after receipt, Borrowers shall deliver (or cause Mortgage
Borrowers, First Mezzanine Borrowers or Second Mezzanine Borrowers, as
applicable, to deliver) to Lender a true, correct and complete copy of all
material notices, demands, requests or material correspondence (including
electronically transmitted items) received from (i) Mortgage Lender by any
Mortgage Borrower or any guarantor under the Mortgage Loan Documents, (ii) First
Mezzanine Lender by any First Mezzanine Borrower or any guarantor under the
First Mezzanine Loan Documents, or (iii) Second Mezzanine Lender by any Second
Mezzanine Borrower or any guarantor under the Second Mezzanine Loan Documents.
          (b) Unless otherwise delivered to Lender pursuant to the provisions of
Section 5.1.11 hereof, Borrowers shall deliver (or cause Mortgage Borrowers,
First Mezzanine Borrowers or Second Mezzanine Borrowers, as applicable, to
deliver) to Lender all of the financial statements, reports, material
certificates and related items delivered or required to be delivered by
(i) Mortgage Borrowers to Mortgage Lender under the Mortgage Loan Documents as
and when due under the Mortgage Loan Documents, (ii) First Mezzanine Borrowers
to First Mezzanine Lender under the First Mezzanine Loan Documents as and when
due under the First Mezzanine Loan Documents, and (iii) Second Mezzanine
Borrowers to Second Mezzanine Lender under the Second Mezzanine Loan Documents
as and when due under the Second Mezzanine Loan Documents.
     Section 11.2 Mortgage Loan and Mezzanine Loan Estoppels.
          (a) After written request by Lender but in no event more than two
(2) times in any twelve (12) month period, Borrowers shall (or shall cause
Mortgage Borrowers to) from time to time, use reasonable efforts to obtain from
Mortgage Lender such estoppel certificates with respect to the status of the
Mortgage Loan and compliance by Mortgage Borrowers with the terms of the
Mortgage Loan Documents as may reasonably be requested by Lender. In the event
or to the extent that Mortgage Lender is not legally obligated to deliver such
estoppel certificates and is unwilling to deliver the same, or is legally
obligated to deliver such estoppel certificates but breaches such obligation,
then Borrowers shall not be in breach of this provision so long as Borrowers
furnish to Lender estoppels executed by Borrowers and

180



--------------------------------------------------------------------------------



 



Mortgage Borrowers expressly representing to Lender the information requested by
Lender regarding the status of the Mortgage Loan and the compliance by Mortgage
Borrowers with the terms of the Mortgage Loan Documents. Borrowers hereby
jointly and severally indemnify Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including reasonable
attorneys’ and other professional fees, whether or not suit is brought and
settlement costs) and reasonable disbursements of any kind or nature whatsoever
which may be imposed on, actually incurred by, or asserted against Lender based
in whole or in part upon any fact, event, condition or circumstance relating to
the Mortgage Loan which was misrepresented in any material respect by Borrowers
in, or which warrants disclosure and was omitted from, such estoppel executed by
Borrowers and Mortgage Borrowers.
          (b) After written request by Lender but in no event more than two
(2) times in any twelve (12) month period, Borrowers shall (or shall cause First
Mezzanine Borrowers to) from time to time, use reasonable efforts to obtain from
First Mezzanine Lender such estoppel certificates with respect to the status of
the First Mezzanine Loan and compliance by First Mezzanine Borrowers with the
terms of the First Mezzanine Loan Documents as may reasonably be requested by
Lender. In the event or to the extent that First Mezzanine Lender is not legally
obligated to deliver such estoppel certificates and is unwilling to deliver the
same, or is legally obligated to deliver such estoppel certificates but breaches
such obligation, then Borrowers shall not be in breach of this provision so long
as Borrowers furnish to Lender estoppels executed by Borrowers and First
Mezzanine Borrowers expressly representing to Lender the information requested
by Lender regarding the status of the First Mezzanine Loan and the compliance by
First Mezzanine Borrowers with the terms of the First Mezzanine Loan Documents.
Borrowers hereby jointly and severally indemnify Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including
reasonable attorneys’ and other professional fees, whether or not suit is
brought and settlement costs) and reasonable disbursements of any kind or nature
whatsoever which may be imposed on, actually incurred by, or asserted against
Lender based in whole or in part upon any fact, event, condition or circumstance
relating to the First Mezzanine Loan which was misrepresented in any material
respect by Borrowers in, or which warrants disclosure and was omitted from, such
estoppel executed by Borrowers and First Mezzanine Borrowers.
          (c) After written request by Lender but in no event more than two
(2) times in any twelve (12) month period, Borrowers shall (or shall cause
Second Mezzanine Borrowers to) from time to time, use reasonable efforts to
obtain from Second Mezzanine Lender such estoppel certificates with respect to
the status of the Second Mezzanine Loan and compliance by Second Mezzanine
Borrowers with the terms of the Second Mezzanine Loan Documents as may
reasonably be requested by Lender. In the event or to the extent that Second
Mezzanine Lender is not legally obligated to deliver such estoppel certificates
and is unwilling to deliver the same, or is legally obligated to deliver such
estoppel certificates but breaches such obligation, then Borrowers shall not be
in breach of this provision so long as Borrowers furnish to Lender estoppels
executed by Borrowers and Second Mezzanine Borrowers expressly representing to
Lender the information requested by Lender regarding the status of the Second
Mezzanine Loan and the compliance by Second Mezzanine Borrowers with the terms
of the Second Mezzanine Loan Documents. Borrowers hereby jointly and severally
indemnify Lender

181



--------------------------------------------------------------------------------



 



from and against all liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including reasonable attorneys’ and other professional fees,
whether or not suit is brought and settlement costs) and reasonable
disbursements of any kind or nature whatsoever which may be imposed on, actually
incurred by, or asserted against Lender based in whole or in part upon any fact,
event, condition or circumstance relating to the Second Mezzanine Loan which was
misrepresented in any material respect by Borrowers in, or which warrants
disclosure and was omitted from, such estoppel executed by Borrowers and Second
Mezzanine Borrowers.
     Section 11.3 Mortgage Loan and Mezzanine Loan Defaults.
          (a) Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrowers from any of their
obligations hereunder, if there shall occur any Mortgage Event of Default or any
Mezzanine Event of Default, Borrowers hereby expressly agree that Lender shall
have the immediate right, without notice to or demand on any of the applicable
Loan Parties, but shall be under no obligation: (i) to pay all or any part of
the Mortgage Loan and/or any Mezzanine Loan, as applicable, and any other sums,
that are then due and payable and to perform any act or take any action on
behalf of the applicable Loan Parties, as may be appropriate, to cause all of
the terms, covenants and conditions of the Mortgage Loan Documents or the
applicable Mezzanine Loan Documents on the part of such Loan Parties to be
performed or observed thereunder to be promptly performed or observed; and
(ii) to pay any other amounts and take any other action as Lender, in its sole
and absolute discretion, shall deem advisable to protect or preserve the rights
and interests of Lender in the Loan and/or the Collateral. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender. All sums so paid and the costs and expenses incurred by Lender in
exercising rights under this Section 11.3 (including, without limitation,
reasonable attorneys’ and other professional fees), with interest at the Default
Rate, for the period from the date of demand by Lender to Borrowers for such
payments to the date of payment to Lender, shall constitute a portion of the
Debt, shall be secured by the Pledge Agreement and shall be due and payable to
Lender upon demand therefor.
          (b) Subject to the rights of tenants and the Mortgage Loan Agreement,
Borrowers hereby grant, and shall cause Mortgage Borrowers to grant, Lender and
any Person designated by Lender the right to enter upon any Property at any time
for the purpose of carrying out the rights granted to Lender under this
Section 11.3.
          (c) Borrowers shall not, and shall not cause or permit any of the Loan
Parties or any other Person to, impede, interfere with, hinder or delay, any
effort or action on the part of Lender to cure any default or asserted default
under the Mortgage Loan or any Mezzanine Loan, as applicable, or to otherwise
protect or preserve Lender’s interests in the Loan and the Collateral (including
the Properties) following a default or asserted default under the Mortgage Loan
or any Mezzanine Loan, as applicable, in accordance with the provisions of this
Agreement and the other Loan Documents.
          (d) Borrowers hereby indemnify Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including,
without limitation, reasonable

182



--------------------------------------------------------------------------------



 



attorneys’ and other professional fees, whether or not suit is brought, and
settlement costs), and disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against Lender as a result of the
foregoing actions described in Section 11.3(a). Lender shall have no obligation
to any Loan Party or any other party to make any such payment or performance.
          (e) If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents or any Mezzanine Loan Documents, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. As a material inducement to
Lender in making the Loan, Borrowers hereby absolutely and unconditionally
release and waive all claims against Lender arising out of Lender’s exercise of
its rights and remedies provided in this Section 11.3 other than claims arising
out of the fraud, illegal acts, gross negligence or willful misconduct of
Lender.
          (f) In the event that Lender cures any Mortgage Event of Default or
any Mezzanine Event of Default, any such cure by Lender shall not waive or be
deemed to have cured such Mortgage Event of Default or such Mezzanine Event of
Default and shall constitute an immediate Event of Default under this Agreement
without any notice, grace or cure period otherwise applicable under this
Agreement.
          (g) In the event that Lender makes any payment in respect of the
Mortgage Loan and/or any Mezzanine Loan, Lender shall be subrogated to (i) all
of the rights of Mortgage Lender under the Mortgage Loan Documents against the
Properties and Mortgage Borrowers, and/or (ii) all of the rights of the
applicable Mezzanine Lender under the applicable Mezzanine Loan Documents
against the applicable Mezzanine Collateral and applicable Mezzanine Borrowers,
in each case in addition to all other rights which Lender may have under the
Loan Documents or applicable law (including, without limitation, reasonable
attorneys’ and other professional fees), and any such payments made by Lender
together with interest at the Default Rate, for the period from the date of
demand by Lender to Borrowers for such payments to the date of payment to
Lender, (A) shall constitute a portion of the Debt, (B) shall be secured by the
Pledge Agreement and (C) shall be due and payable to Lender upon demand
therefor.
     Section 11.4 Discussions with Mortgage Lender and Mezzanine Lenders. In
connection with the exercise of its rights set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Properties, the Mortgage
Loan, the Mezzanine Loans, the Loan or any other matter directly with Mortgage
Lender and/or any Mezzanine Lender or its respective consultants, agents or
representatives without notice to or permission from any Borrower or any other
Loan Party, nor shall Lender have any obligation to disclose such discussions or
the contents thereof with any Borrower or any other Loan Party.
     Section 11.5 Independent Approval Rights.
          (a) If any action, proposed action or other decision is consented to
or approved by Mortgage Lender or any Mezzanine Lender, such consent or approval
shall not be binding or controlling on Lender; provided, however, that,
notwithstanding anything to the contrary which may be contained in this
Agreement, and as between Lender and Borrowers only, Lender shall be deemed to
have approved or waived any document delivered or action taken, or

183



--------------------------------------------------------------------------------



 



required to be delivered or taken, by Mortgage Borrowers to Mortgage Lender
under the Mortgage Loan Agreement related to the construction of the Project
which is approved or waived in writing by Mortgage Lender under the Mortgage
Loan Documents.
          (b) Borrowers hereby acknowledge and agree that (i) the risks of
Mortgage Lender in making the Mortgage Loan, and the risks of each Mezzanine
Lender in making its Mezzanine Loan, are different from the risks of Lender in
making the Loan, (ii) in determining whether to grant, deny, withhold or
condition any requested consent or approval, Mortgage Lender, each Mezzanine
Lender and Lender may reasonably reach different conclusions, and (iii) Lender
has an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view. Further, the
denial by Lender of a requested consent or approval shall not create any
liability or other obligation of Lender if the denial of such consent or
approval results directly or indirectly in a default under the Mortgage Loan
and/or any Mezzanine Loan, and Borrowers hereby waive any claim of liability
against Lender arising from any such denial.
     Section 11.6 Intercreditor Agreement.
          (a) Borrowers hereby acknowledge and agree that (i) the Intercreditor
Agreement entered into by and among Lender, Mortgage Lender, First Mezzanine
Lender and Second Mezzanine Lender will be solely for the benefit of Lender,
Mortgage Lender, First Mezzanine Lender and Second Mezzanine Lender; (ii) none
of Borrowers, Mortgage Borrowers, First Mezzanine Borrowers or Second Mezzanine
Borrowers shall be intended third-party beneficiaries of any of the provisions
therein; and (iii) none Borrowers, Mortgage Borrowers, First Mezzanine Borrowers
or Second Mezzanine Borrowers shall have any rights thereunder or shall be
entitled to rely on any of the provisions contained therein. None of Lender,
Mortgage Lender, First Mezzanine Lender or Second Mezzanine Lender shall have
any obligation to disclose to Borrowers the contents of the Intercreditor
Agreement. Borrowers’ obligations hereunder are and will be independent of the
Intercreditor Agreement and shall remain unmodified by the terms and provisions
thereof.
          (b) In the event that Lender, pursuant to the terms of the
Intercreditor Agreement, is required to pay over to Mortgage Lender or any
Mezzanine Lender any payment or distribution of assets, whether in cash,
property or securities which otherwise would have been applied to the Debt,
including, without limitation, any proceeds of any property previously received
by Lender on account of the Loan or any payments under the Guaranties, pursuant
to voluntary payment or judgment or otherwise, then Borrowers agree to indemnify
Lender for any amounts so paid, and any amount so paid shall continue to be
owing pursuant to the Loan Documents as part of the Debt notwithstanding the
prior receipt of such payment by Lender.
ARTICLE XII.
GAMING PROVISIONS
     Section 12.1 Operation of Casino Component.
          (a) Borrowers shall (i) cause HRHI to observe and perform the
obligations imposed upon the lessor under the Gaming Sublease in a commercially
reasonable

184



--------------------------------------------------------------------------------



 



manner; (ii) cause HRHI to enforce the terms, covenants and conditions contained
in the Gaming Sublease and the Gaming Recognition Agreement upon the part of the
Gaming Operator thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Casino
Component or the Hotel/Casino Property; (iii) not allow any amendment to or
termination or modification of the Gaming Sublease without the consent of
Lender, which consent shall not be unreasonably withheld, other than
modifications of a ministerial and non-monetary nature; (iv) not permit HRHI to
collect any of the rents or other payments due under the Gaming Sublease more
than one (1) month in advance; and (v) not permit HRHI to execute any assignment
of its interest in the Gaming Sublease.
          (b) As soon as practicable after the date hereof, Borrowers shall
submit or cause to be submitted any and all applications, filings and other
submissions required by the Gaming Authorities or pursuant to any Gaming Laws to
obtain the Gaming Licenses necessary to permit the operation of the Casino
Component by Gaming Borrower as contemplated herein. Borrowers shall, or shall
cause Mortgage Borrowers to, timely pay all application fees, investigative fees
and other costs or fees required by the Gaming Authorities with respect to said
approvals and licenses or arising in connection with the diligent prosecution of
such applications. Borrowers shall, or shall cause Mortgage Borrowers to,
diligently and comprehensively respond to any inquiries and requests from the
Gaming Authorities and promptly file or cause to be filed any additional
information required in connection with such applications or filings as soon as
practicable after receipt of requests therefor.
          (c) Provided that (i) no Event of Default has occurred and is
continuing, (ii) Gaming Borrower is, pursuant to Gaming Laws, the holder of all
Gaming Licenses and all other Operating Permits and Governmental Approvals
necessary for the operation of the Casino Component as a casino and the
performance of the Casino Component Lease, (iii) the Casino Component Lease is
in full force and effect and no material default beyond applicable notice and/or
cure periods has occurred thereunder, (iv) the Gaming Sublease has either
expired by its own terms or has been properly terminated pursuant to the terms
thereof, and (v) Borrowers have given Lender thirty (30) days prior written
notice, Borrowers shall cause Gaming Borrower to operate the Casino Component
pursuant to the Casino Component Lease and in accordance with all Gaming Laws
and all other applicable Legal Requirements. Borrowers shall cause Mortgage
Borrowers to thereafter maintain all Gaming Licenses, Operating Permits and
Governmental Approvals necessary for the lawful operation of the Casino
Component as a casino consistent with Comparable Hotel/Casinos and use its
commercially reasonable efforts to operate the Casino Component in a manner
designed to maximize revenues from the Properties in the aggregate. No Loan
Party shall take, permit or omit any action that would adversely affect the
status or good standing of Gaming Borrower under such Operating Permits, Gaming
Licenses or Governmental Approvals.
          (d) Borrowers hereby acknowledge and agree that the Casino Component
Lease and any and all rights and interests (whether choate or inchoate and
including, without limitation, all mechanic’s and materialmen’s liens under
applicable law) owned, claimed or held, by Gaming Borrower thereunder or
otherwise in and to the Casino Component, shall be in all respects subordinate
and inferior to the liens and security interests created, or to be created, for
the benefit of Lender under the Loan Documents, and securing the repayment of
the Note and

185



--------------------------------------------------------------------------------



 



the performance of the Obligations, and all renewals, extensions, increases,
supplements, amendments, modifications or replacements thereof.
          (e) Borrowers hereby agree that, at any time after the date the Casino
Component Lease becomes effective, if ever, (i) upon the occurrence and during
the continuance of an Event of Default and at the request of Lender, Borrowers
shall cause Gaming Borrower to continue to perform all of its obligations under
the terms of the Casino Component Lease with respect to the Casino Component,
(ii) upon and after foreclosure, deed in lieu of foreclosure or other similar
transfer of the Casino Component to a Mortgage Lender Successor Owner, Borrowers
shall cause Gaming Borrower to (A) recognize such Mortgage Lender Successor
Owner as the lessor under the Casino Component Lease, (B) not exercise any right
to terminate the Casino Component Lease, and (C) at the request of such Mortgage
Lender Successor Owner, continue to operate and manage the Casino Component and
maintain all applicable Gaming Licenses with respect to the Casino Component for
a period not to exceed fifteen (15) months after the effective date of such
transfer to such Mortgage Lender Successor Owner (which period shall in all
events terminate upon Mortgage Lender Successor Owner’s appointment of a new
gaming operator possessing all Gaming Licenses and other Governmental Approvals
necessary to conduct all gaming operations at the Hotel/Casino Property, subject
to Gaming Borrower’s obligation to transfer its responsibilities under the
Casino Component Lease to such new gaming operator and to reasonably cooperate
with the transition of the gaming operations from Gaming Borrower to such new
gaming operator), in accordance with the terms of the Casino Component Lease;
provided that such Mortgage Lender Successor Owner shall be obligated to pay a
then market rate casino management fee which is reasonable and customary for
similar casinos in Las Vegas, Nevada, and (iii) at any time after foreclosure,
deed in lieu of foreclosure or other similar transfer of the Casino Component to
a Mortgage Lender Successor Owner, at the option of such Mortgage Lender
Successor Owner exercised by written notice to Gaming Borrower, such Mortgage
Lender Successor Owner shall have the right to terminate the Casino Component
Lease without penalty or termination fee.
          (f) Upon the occurrence and during the continuance of an Event of
Default, Lender may elect, upon written notice, to require Borrowers to cause
Gaming Borrower or any other Loan Party to surrender or relinquish one or more
or all of the Gaming Licenses held by such Person(s). If Gaming Borrower or such
other Loan Party fails or refuses to so relinquish such Gaming License(s) within
five (5) Business Days after receipt of such written notice, then Lender is
hereby appointed (which appointment is coupled with an interest) as each Loan
Party’s attorney in fact with full authority to surrender or relinquish each
such Gaming License on each such Loan Party’s behalf, the foregoing power being
irrevocable and coupled with an interest.
          (g) Borrowers agree to cause Gaming Borrower to (i) execute such
affidavits and certificates as Lender shall reasonably require to further
evidence the agreements herein contained, (ii) on request from Lender, furnish
Lender with copies of such information as Hotel/Casino Borrower is entitled to
receive under the Casino Component Lease, and (iii) cooperate with Lender’s
representative in any inspection of all or any portion of the Casino Component
from time to time at reasonable times during business hours.

186



--------------------------------------------------------------------------------



 



          (h) Lender agrees to cooperate with all Gaming Authorities in
connection with the administration of its regulatory jurisdiction over the
Gaming Operator, Gaming Borrower and any other Person licensed by or registered
with the Gaming Authorities, including the provision of such documents or other
information as may be requested by the Gaming Authorities relating to the Gaming
Sublease, the Casino Component Lease or the Loan Documents. Additionally, Lender
acknowledges and understands that (a) it is subject to being called forward by
the Gaming Authorities, in their discretion, for licensing or a finding of
suitability, (b) all rights, remedies and powers provided in this Agreement may
be exercised only to the extent the exercise thereof does not violate any
applicable Gaming Laws, and (c) to the extent prior approval of the Gaming
Authorities is required pursuant to applicable Gaming Laws for the exercise,
operation and effectiveness of any remedy hereunder or under any other Loan
Document, or the taking of any action that may be taken by Lender hereunder or
under any other Loan Document, such remedy or action shall be subject to such
prior approval of the Gaming Authorities, but the foregoing acknowledgements
shall not be read or construed, in any manner or at any time, to qualify or
limit any representation, warranty, covenant, agreement or obligation of any
Loan Party herein, including, without limitation, any of the same relating to
the due authorization, execution, delivery, performance and/or enforceability of
any Loan Document, or any assignment, issuance, granting or remedy evidenced,
created or effected thereby. Notwithstanding the foregoing, Borrowers expressly
acknowledge and agree that Lender shall not be liable to any Loan Party or any
other Person for any loss, cost, damage, fine or other expense suffered by any
Loan Party or any other Person resulting from Lender’s cooperation with,
appearance before, or provision of information or documents to, any Gaming
Authority as contemplated in this Sections 12.1(h), except for Lender’s gross
negligence, willful misconduct or fraud.
     Section 12.2 Gaming Liquidity Requirements. From and after the date, if
ever, upon which Gaming Borrower becomes the Gaming Operator in accordance with
the terms of the Mortgage Loan Agreement and this Agreement, Borrowers shall
furnish, or shall cause Gaming Borrower to furnish, to Lender, within five
(5) Business Days following the end of each calendar month, an Officer’s
Certificate certifying as to the amount of the Gaming Liquidity Requirement
(including a calculation of the determination thereof) and the Gaming Operating
Reserve with respect to such month, including any changes to the foregoing
during such month, the foregoing to be in form and substance reasonably
acceptable to Lender (the “Monthly Gaming Requirement Certificate”).
ARTICLE XIII.
RIGHT OF FIRST OFFER
     Section 13.1 Right of First Offer. Prior to seeking any Refinancing Loan
and/or any commitment for a Refinancing Loan, Borrowers shall first notify
Credit Suisse in writing (the “Right of First Offer Notice”) of its intention to
obtain any such Refinancing Loan, which Right of First Offer Notice shall
(a) contain the Material Economic Terms which Borrowers would, in good faith,
expect to receive in the market for loans similar in type to the Refinancing
Loan being sought, and (b) offer (in each case, a “Right of First Offer”) to
Credit Suisse the opportunity to consider whether or not Credit Suisse (or an
Affiliate thereof) will provide the Refinancing Loan on Material Economic Terms
substantially similar to the Material Economic Terms contained in the Right of
First Offer Notice. For the purposes of this Article XIII,

187



--------------------------------------------------------------------------------



 



“Material Economic Terms” shall mean, collectively, the term of the facility,
the approximate amount of the facility, the type of facility (i.e., fixed rate
v. floating rate; interest only v. amortization), interest rate, points and
other fees, guarantors and types of guaranty agreements, use of
deposits/reserves, required equity, and net worth and liquidity requirements.
For purposes only of (i) this Article XIII, and (ii) the definition of
Applicable Exit Fee Percentage set forth in Section 1.1 of the Mortgage Loan
Agreement, the term “Credit Suisse” shall also include any Affiliate of Credit
Suisse.
     Section 13.2 Right of First Offer Procedure. The Right of First Offer shall
be subject to the procedure set forth below.
          (a) As and when Borrowers determine that they will seek to obtain a
Refinancing Loan, Borrowers shall promptly send to Credit Suisse the Right of
First Offer Notice.
          (b) Upon receipt of the Right of First Offer Notice, Credit Suisse
shall have the right to request all information and materials relating to
Borrowers, their direct and indirect principals, the Collateral and the
Properties that Credit Suisse shall reasonably require in order to evaluate
whether or not it will seek to obtain the requisite internal approvals (the
“Internal Approvals”) to extend a Refinancing Loan (collectively, the “Right of
First Offer Information and Materials”) and Borrowers hereby agree to cooperate
with Credit Suisse in all reasonable respects in connection with providing the
Right of First Offer Information and Materials. Such request for the Right of
First Offer Information and Materials shall be made within five (5) Business
Days of Credit Suisse’s receipt of the Right of First Offer Notice.
          (c) If Credit Suisse is not willing to consider the Refinancing Loan,
Credit Suisse shall, prior to the expiration of the period ending thirty
(30) days after Credit Suisse’s receipt of the Right of First Offer Information
and Materials, deliver to Borrowers a written notice to such effect (“Lender’s
Rejection Notice”). Upon receipt of Lender’s Rejection Notice, Borrowers shall
then have the right to solicit Third Party Lenders to provide a Refinancing
Loan.
          (d) If Credit Suisse is willing to consider the Refinancing Loan,
Credit Suisse shall, prior to the expiration of the period ending thirty
(30) days after Credit Suisse’s receipt of the Right of First Offer Information
and Materials, deliver to Borrowers a term sheet containing Material Economic
Terms substantially similar to the Material Economic Terms contained in the
Right of First Offer Notice upon which Credit Suisse is prepared to seek the
Internal Approvals to extend the Refinancing Loan (the “ROFO Term Sheet”), it
being understood that such ROFO Term Sheet shall not be binding upon Credit
Suisse and shall in no event be deemed a commitment by Credit Suisse to lend. If
Credit Suisse does not deliver a ROFO Term Sheet within such thirty (30) day
period, Credit Suisse shall be deemed to be unwilling to provide the Refinancing
Loan on the Material Economic Terms contained in the Right of First Offer Notice
and the terms and conditions of clause (c) above shall be applicable.
          (e) Credit Suisse shall not be liable in any manner whatsoever for
(i) failure to deliver any notice or documents specified herein or (ii) its
failure to continue to consider whether or not it will commit to extend the
Refinancing Loan.

188



--------------------------------------------------------------------------------



 



     Section 13.3 Application to Credit Suisse. Borrowers expressly acknowledge
and agree that Borrowers shall afford the rights under this Article XIII to
Credit Suisse whether or not Credit Suisse or any Affiliate thereof is then
“Lender” under this Agreement and the other Loan Documents.
[NO FURTHER TEXT ON THIS PAGE]

189



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Mezzanine
Loan Agreement to be duly executed by their duly authorized representatives, all
as of the day and year first above written.

            HRHH GAMING JUNIOR MEZZ TWO, LLC,
a Delaware limited liability company
      By:    /s/ RICHARD SZYMANSKI         Name:   Richard Szymanski       
Title:   Vice President, Secretary and Treasurer        HRHH JV JUNIOR MEZZ TWO,
LLC,
a Delaware limited liability company
      By:    /s/ RICHARD SZYMANSKI         Name:   Richard Szymanski       
Title:   Vice President
   

 



--------------------------------------------------------------------------------



 



         

                                   

            COLUMN FINANCIAL, INC.,
a Delaware corporation
      By:    /s/ HEATHER C. JONES         Name:   Heather C. Jones       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE I-A
LEGAL DESCRIPTION OF HOTEL/CASINO PROPERTY

 



--------------------------------------------------------------------------------



 



SCHEDULE I-B
LEGAL DESCRIPTION OF CAFE PROPERTY

 



--------------------------------------------------------------------------------



 



SCHEDULE I-C
LEGAL DESCRIPTION OF ADJACENT PROPERTY

 



--------------------------------------------------------------------------------



 



SCHEDULE II
DESCRIPTION OF PROJECT

 



--------------------------------------------------------------------------------



 



SCHEDULE III
DESCRIPTION OF PLEDGED INTERESTS

                                      Class of     Percentage of              
Membership     Membership   Issuer   Owner     Interest     Interests    
HRHH JV Junior
  HRHH JV Junior Mezz   Regular     100 %
Mezz, LLC
  Two, LLC                  
HRHH Gaming Junior
  HRHH Gaming Junior   Regular     100 %
Mezz, LLC
  Mezz Two, LLC                  

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
ALLOCATED LOAN AMOUNTS

 



--------------------------------------------------------------------------------



 



SCHEDULE V
NET WORTH REQUIREMENTS
     1. Guarantors Net Worth Requirements. At all times following any Guarantor
Transfer, and thereafter throughout the term of the Loan, (i) the aggregate Net
Worth of all Guarantors shall equal $400,000,000 or more, and the aggregate
Effective Liquidity of all Guarantors shall equal $200,000,000 or more, and
(ii) each Guarantor shall maintain (x) Net Worth of not less than $200,000,000,
or, in the event that the Morgans Guarantor or any transferee (including an
Affiliate of such transferee) of the Morgans Guarantor’s interests in HR
Holdings (collectively, a “Morgans Transferee”) shall remain or become a
guarantor of the Loan at such time, as to the Morgans Guarantor and any Morgans
Transferee only, the product of $400,000,000.00 and such Person’s then
percentage interest (directly or indirectly) in all profits and losses of HR
Holdings, and (y) Effective Liquidity of not less than $100,000,000, or, in the
event that the Morgans Guarantor or any Morgans Transferee shall remain or
become a guarantor of the Loan at such time, as to the Morgans Guarantor and any
Morgans Transferee only, the product of $200,000,000.00 and such Person’s then
percentage interest (directly or indirectly) in all profits and losses of HR
Holdings. Upon request, and at such times as Borrowers are required to deliver
to Lender any financial statements or information with regard to Guarantor
required by Section 5.1.11 of the Loan Agreement, Borrowers shall deliver or
cause to be delivered to Lender a certificate of each Guarantor setting forth in
reasonable detail such Guarantor’s Net Worth as of the end of the prior calendar
year or quarter, as the case may be, and then Effective Liquidity, and
certifying that such calculations and accompanying financial statements are
true, correct, accurate and complete in all material respects.
     2. Additional Definitions. As used in this Schedule V, the following terms
shall have the following meanings:
     “Distributable Cash” means, with respect to any Person, and subject to the
following proviso, the amount of all capital surplus, retained earnings or net
profits of such Person held in the form of cash or cash equivalents (including
cash reserves established from undistributed net profits from any prior fiscal
period), then freely and lawfully distributable to the holders of all equity
interests of such Person as dividends or distributions or in redemption of such
equity interests in accordance with all laws and operative agreements, documents
or instruments governing the formation and capitalization of such Person, the
receipt of which by the holders of such equity interests, if so paid, will not
give rise to any liability of the recipient to return or to repay such amounts
to such Person, and the payment or distribution of which by such Person to such
equity holders (i) will not violate any term or condition of any agreement or
instrument to which such Person is subject or by which its properties or assets
is bound, and (ii) has been consented to or approved by all other Persons not
controlled by any Guarantor whose consent to or approval of such payment or
distribution is required under any of such operative, governing or other
agreements, documents or instruments; provided that Lender is given, from time
to time, such information as it may reasonably request confirming the foregoing,
subject to the requirements of any existing Guaranty insofar as

 



--------------------------------------------------------------------------------



 



relates to the Morgans Guarantor, so long as Morgans Guarantor remains a
guarantor of any of the Obligations.
     “Effective Liquidity” means, (A) with respect to any Person, as of a given
date, the sum of (i) all unrestricted cash and cash equivalents held by such
Person and, in the case of Morgans Guarantor, so long as Morgans Guarantor
remains a guarantor of any of the Obligations, the Distributable Cash of Morgans
Gurantor’s direct or indirect wholly-owned subsidiaries, membership or other
equity interests which are not pledged to or otherwise encumbered by any lien,
charge or other encumbrance in favor of any Person other than Morgans Guarantor
or Lender; (ii) the aggregate amount of available borrowing of such Person under
credit facilities and other lines of credit; and (iii) except as provided in the
following sentence, the aggregate maximum amount, if any, of all committed and
undrawn or uncalled capital available to such Person (as to any Person its
“Available Capital”) under the terms of any partnership, limited liability,
statutory business trust, or similar agreement of such Person from any
Constituent Member (other than (x) any Constituent Member of another Constituent
Member that is publicly traded, and (y) in the case of the DLJ Guarantor (so
long as the DLJ Guarantor remains guarantor of any of the Obligations), any
limited partner of DLJMB HRH Co-Investments, L.P., a DLJMB Party
(“Co-Investments LP”)), less, (iv) the aggregate amount of any accrued but
unpaid liabilities or obligations of such Person under the facilities or
agreements described in the preceding clauses (ii) and (iii), other than (for
purposes of this clause (iv)) the principal amount of Indebtedness under any
such facilities, and (B) with respect to DLJ Guarantor, so long as the DLJ
Guarantor remains a guarantor of any of the Obligations, as of a given date, the
sum of all of the foregoing with respect to the DLJ Guarantor and, without
duplication, each of the DLJMB Parties. In addition, and notwithstanding
anything herein to the contrary, the Available Capital of Co-Investments LP for
purposes of determining its Effective Liquidity shall equal, as of a given date,
either (1) Co-Investments LP’s Available Capital, or (2), if greater, and
subject to the following proviso, an aggregate amount not exceeding one hundred
fifty (150%) percent of the aggregate Available Capital of the other DLJMB
Parties, provided that Lender is given, from time to time, such information as
it may reasonably request (including an opinion of counsel to Co-Investments LP
in respect of the following clause (y)) to confirm that the limited partners of
Co-Investments LP (x) are financially capable of funding such amount, and
(y) are and remain obligated to make capital contributions to Co-Investments LP
in such aggregate amounts in order to cause the DLJ Guarantor or DLJMB Parties
to pay and perform any obligations guaranteed with respect to the Loan.
     “Net Worth” shall mean, (A) with respect to the Morgans Guarantor only, so
long as Morgans Guarantor remains a guarantor of the Obligations, as of a given
date, an amount equal to the aggregate fair market value of Morgans Guarantor’s
assets and properties (i) as reasonably determined by Lender in good faith
applying such customary and reasonable market factors as Lender shall then apply
to similar assets and properties, or (ii) at the election of Morgans Guarantor,
as determined by appraisals prepared by an independent MAI real estate “state
certified general appraiser” (as defined under regulations or guidelines issued
pursuant the Financial Institutions Reform Recovery Enforcement Act of 1989, 12
U.S.C. 1811 et. seq., as amended) selected by the Morgans Guarantor and approved
by Lender (which approval shall not be unreasonably withheld,

 



--------------------------------------------------------------------------------



 



delayed, or conditioned) at Morgans Guarantor’s sole cost and expense and not
more than ninety (90) days prior to such date, minus the amount of all
Indebtedness of Morgans Guarantor and its consolidated subsidiaries as of such
date, but in no event shall such amount be less than zero, and (B) with respect
to any other Person as of a given date, (i) such Person’s total assets as of
such date, less (ii) such Person’s total liabilities as of such date, in each
case, as they would be reflected in a balance sheet prepared in accordance with
GAAP, provided that, so long as DLJ Guarantor remains a guarantor of any of the
Obligations, the Net Worth of the DLJ Guarantor shall equal, as of a given date,
the sum of the Net Worth (determined as provided in the preceding clause (B)) of
the DLJ Guarantor and, without duplication, each of the DLJMB Parties, including
for purposes of this computation, and subject to the following proviso, the Net
Worth of any limited partner of Co-Investments LP that shall have entered into
an equity commitment letter satisfactory to Lender, for the express benefit of
Lender, pursuant to which such limited partner of Co-Investments LP agrees to,
and recognizes the rights of Lender in place and instead of the general partner
or manager of Co-Investments LP to require such limited partner of
Co-Investments LP to, make contributions to Co-Investments LP directly to
Lender, in an aggregate amount not exceeding one hundred fifty (150%) percent of
the aggregate Net Worth of the DLJMB Parties other than Co-Investments LP,
provided further, that Lender is given, from time to time, such information as
it may reasonably request (including an opinion of counsel to Co-Investments LP
in respect of the following clause (y)) to confirm (x) the Net Worth of the
limited partners of Co-Investments LP, and (y) that such limited partners of
Co-Investments LP are and remain obligated to make capital contributions to
Co-Investments LP in such aggregate amounts in order to cause the DLJ Guarantor
or DLJMB Parties to pay and perform any obligations guaranteed with respect to
the Loan.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
ORGANIZATIONAL STRUCTURE

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
IP

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
LITIGATION

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
OPERATING PERMITS

 



--------------------------------------------------------------------------------



 



SCHEDULE X
RENT ROLL

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
LIST OF MORTGAGE LOAN DOCUMENTS

1.   Amended and Restated Loan Agreement, dated as of November 6, 2007, among
Mortgage Borrowers and Mortgage Lender.

2.   Replacement Reduced Acquisition Loan Promissory Note, dated November 6,
2007, in the principal amount of Four Hundred Ten Million and No/100 Dollars
($410,000,000), made by Mortgage Borrowers in favor of Mortgage Lender.

3.   Replacement Construction Loan Promissory Note, dated November 6, 2007, in
the principal amount of Six Hundred Twenty Million and No/100 Dollars
($620,000,000), made by Mortgage Borrowers in favor of Mortgage Lender.

4.   Construction Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Financing Statement (Fixture Filing), dated as of February 2,
2007, from Mortgage Borrowers to First American Title Insurance Company, as
Trustee for the benefit of Mortgage Lender.

5.   Modification of Construction Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement (Fixture Filing) and Other Loan
Documents, dated as of November 6, 2007, by and among Mortgage Borrowers and
Mortgage Lender.

6.   Amended and Restated Cash Management Agreement, dated as of November 6,
2007, by and among Mortgage Borrowers, Mortgage Lender and Manager.

7.   Environmental Indemnity Agreement, dated as of February 2, 2007, by
Mortgage Borrowers in favor of Mortgage Lender.

8.   Guaranty Agreement, dated as of February 2, 2007, by Guarantors in favor of
Mortgage Lender.

9.   Guaranty Agreement (Non-Qualified Mandatory Prepayment), dated as of
February 2, 2007, by Guarantors in favor of Mortgage Lender.

10.   Closing Guaranty of Completion, dated as of February 2, 2007, by
Guarantors in favor of Mortgage Lender.

11.   Modification and Ratification of Guaranties, dated as of November 6, 2007,
by and among Guarantors and Mortgage Lender.

12.   HRHI Guaranty Agreement, dated as of February 2, 2007, by HRHI in favor of
Mortgage Lender.

13.   Modification of HRHI Loan Documents and Ratification of HRHI Guaranty,
dated as of November 6, 2007, by and between HRHI and Mortgage Lender.

 



--------------------------------------------------------------------------------



 



14.   HRHI Security Agreement, dated as of February 2, 2007, by HRHI in favor of
Mortgage Lender.

15.   Intellectual Property Security Agreement, dated as of February 2, 2007, by
IP Borrower and HRHI in favor of Mortgage Lender.

16.   HRHI Gaming Agreement, dated as of February 2, 2007, executed by Mortgage
Lender, Hotel/Casino Borrower and HRHI in connection with the Gaming Sublease
and the gaming operations at the Hotel/Casino Property.

17.   Recognition Agreement, dated as of February 2, 2007, executed by Mortgage
Lender, Hotel/Casino Borrower, HRHI and Golden HRC, LLC in connection with the
Gaming Sublease.

18.   Agreement, dated as of October 31, 2007, by and among Navegante HR, LLC,
Morgans Parent, HRHI, Mortgage Lender and Navegante Gaming, LLC.

19.   Operations and Maintenance Agreement, dated as of February 2, 2007, by and
among each of Hotel/Casino Borrower and Mortgage Lender and Adjacent Borrower
and Mortgage Lender.

20.   Collateral Assignment and Acknowledgment (Morton Indemnification), dated
as of February 2, 2007, made by PM Realty, LLC, Red, White and Blue Pictures,
Inc., Peter A. Morton, 510 Development Corporation, Morgans Hotel Group Co.,
Morgans Group LLC and Chicago Title Agency of Nevada, Inc. in favor of Mortgage
Lender.

21.   Assignment of Contracts, Operating Permits and Construction Permits, dated
as of February 2, 2007, from Mortgage Borrowers to Mortgage Lender.

22.   Assignment of Leases and Rents, dated as of February 2, 2007, from
Hotel/Casino Borrower, Café Borrower, Adjacent Borrower and Gaming Borrower, as
assignors, to Mortgage Lender, as assignee.

23.   Assignment of Management Agreement and Subordination of Management Fees
(All Properties), dated as of February 2, 2007, by Café Borrower, Hotel/Casino
Borrower and Adjacent Borrower to Mortgage Lender, and consented and agreed to
by the Affiliated Manager of such Properties.

24.   Assignment of Management Agreement (Adjacent Property), dated as of
February 2, 2007, by Adjacent Borrower to Mortgage Lender, and consented and
agreed to by Sub-Manager.

25.   Assignment of Liquor Management and Employee Services Agreement and
Subordination of Management Fees, dated as of February 2, 2007, by Hotel/Casino
Borrower to Mortgage Lender, and consented and agreed to by HRHI, in its
capacity as the Liquor Manager.

26.   Assignment of Restaurant Management Agreement, dated as of February 2,
2007, by Hotel/Casino Borrower to Mortgage Lender.

 



--------------------------------------------------------------------------------



 



27.   Collateral Assignment of Interest Rate Cap Agreement (Acquisition Mortgage
Loan), dated as of November 6, 2007, by Mortgage Borrowers in favor of Mortgage
Lender, together with:

     (a) Acknowledgement of Pledge of Interest Rate Cap Agreement by
Counterparty.
     (b) Interest Rate Cap Confirmation and ISDA Master Agreement.

28.   Collateral Assignment of Interest Rate Cap Agreement (Construction
Mortgage Loan), dated as of November 6, 2007, by Mortgage Borrowers in favor of
Mortgage Lender, together with:

     (a) Acknowledgement of Pledge of Interest Rate Cap Agreement by
Counterparty.
     (b) Interest Rate Cap Confirmation and ISDA Master Agreement.

29.   Commitment Letter of the DLJMB Parties, dated as of February 2, 2007,
addressed to the DLJ Guarantor, as modified by that certain Modification and
Ratification of DLJMB Commitment Letter and Consent, dated as of November 6,
2007, by the DLJMB Parties in favor of Mortgage Lender, First Mezzanine Lender,
Second Mezzanine Lender and Lender.

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
LIST OF FIRST MEZZANINE LOAN DOCUMENTS

1.   First Mezzanine Loan Agreement, dated as of November 6, 2007, among First
Mezzanine Borrowers and First Mezzanine Lender.

2.   First Mezzanine Promissory Note, dated November 6, 2007, in the principal
amount of Two Hundred Million and No/100 Dollars ($200,000,000), made by First
Mezzanine Borrowers in favor of First Mezzanine Lender.

3.   First Mezzanine Pledge and Security Agreement, dated as of November 6,
2007, by First Mezzanine Borrowers, as pledgors, in favor of First Mezzanine
Lender, together with:

  (a)   Assignment of Membership Interest in: (i) HRHH Cafe, LLC, (ii) HRHH
Development, LLC, (iii) HRHH Hotel/Casino, LLC, (iv) HRHH IP, LLC, (v) HRHH
Gaming, LLC, and (vi) HRHH Gaming Member, LLC.     (b)   Acknowledgment and
Consent of Pledge by: (i) HRHH Cafe, LLC, (ii) HRHH Development, LLC, (iii) HRHH
Hotel/Casino, LLC, (iv) HRHH IP, LLC, (v) HRHH Gaming, LLC, and (vi) HRHH Gaming
Member, LLC.     (c)   Instruction to Register Pledge from the applicable First
Mezzanine Borrower to: (i) HRHH Cafe, LLC, (ii) HRHH Development, LLC,
(iii) HRHH Hotel/Casino, LLC, (iv) HRHH IP, LLC, (v) HRHH Gaming, LLC, and
(vi) HRHH Gaming Member, LLC.     (d)   Confirmation Statement and Instruction
Agreement from: (i) HRHH Cafe, LLC, (ii) HRHH Development, LLC, (iii) HRHH
Hotel/Casino, LLC, (iv) HRHH IP, LLC, (v) HRHH Gaming, LLC, and (vi) HRHH Gaming
Member, LLC.     (e)   Original Membership Certificate in each Mortgage Borrower
with Transfer Endorsed in Blank: (i) HRHH Cafe, LLC, (ii) HRHH Development, LLC,
(iii) HRHH Hotel/Casino, LLC, (iv) HRHH IP, LLC, (v) HRHH Gaming, LLC, and
(vi) HRHH Gaming Member, LLC.

4.   Cash Management Agreement (First Mezzanine Loan), dated as of November 6,
2007, by and among First Mezzanine Borrowers, Mortgage Borrowers and First
Mezzanine Lender.

5.   First Mezzanine Environmental Indemnity Agreement, dated as of November 6,
2007, by First Mezzanine Borrowers in favor of First Mezzanine Lender.

6.   First Mezzanine Guaranty Agreement, dated as of November 6, 2007, by
Guarantors in favor of First Mezzanine Lender.

7.   First Mezzanine Guaranty Agreement (Non-Qualified Mandatory Prepayment),
dated as of November 6, 2007, by Guarantors in favor of First Mezzanine Lender.

 



--------------------------------------------------------------------------------



 



8.   First Mezzanine Closing Guaranty of Completion, dated as of November 6,
2007, by Guarantors in favor of First Mezzanine Lender.

9.   First Mezzanine HRHI Guaranty Agreement, dated as of November 6, 2007, by
HRHI in favor of First Mezzanine Lender.

10.   First Mezzanine HRHI Security Agreement, dated as of November 6, 2007, by
HRHI in favor of First Mezzanine Lender.

11.   First Mezzanine Intellectual Property Security Agreement, dated as of
November 6, 2007, by HRHI in favor of First Mezzanine Lender.

12.   First Mezzanine Assignment of Management Agreement and Subordination of
Management Fees (All Properties), dated as of November 6, 2007, by First
Mezzanine Borrowers, as assignors, Café Borrower, Hotel/Casino Borrower and
Adjacent Borrower, to First Mezzanine Lender, and consented and agreed to by the
Affiliated Manager of such Properties.

13.   First Mezzanine Assignment of Liquor Management and Employee Services
Agreement and Subordination of Management Fees, dated as of November 6, 2007, by
First Mezzanine Borrowers, as assignors, and Hotel/Casino Borrower, to First
Mezzanine Lender, and consented and agreed to by HRHI, in its capacity as the
Liquor Manager.

14.   Collateral Assignment of Interest Rate Cap Agreement (First Mezzanine
Loan), dated as of November 6, 2007, by First Mezzanine Borrowers in favor of
First Mezzanine Lender, together with:

  (a)   Acknowledgement of Pledge of Interest Rate Cap Agreement by
Counterparty.     (b)   Interest Rate Cap Confirmation and ISDA Master
Agreement.

15.   Commitment Letter of the DLJMB Parties, dated as of February 2, 2007,
addressed to the DLJ Guarantor, as modified by that certain Modification and
Ratification of DLJMB Commitment Letter and Consent, dated as of November 6,
2007, by the DLJMB Parties in favor of Mortgage Lender, First Mezzanine Lender,
Second Mezzanine Lender and Lender.

 



--------------------------------------------------------------------------------



 



SCHEDULE XIII
LIST OF SECOND MEZZANINE LOAN DOCUMENTS

1.   Second Mezzanine Loan Agreement, dated as of November 6, 2007, among Second
Mezzanine Borrowers and Second Mezzanine Lender.

2.   Second Mezzanine Promissory Note, dated November 6, 2007, in the principal
amount of One Hundred Million and No/100 Dollars ($100,000,000), made by Second
Mezzanine Borrowers in favor of Second Mezzanine Lender.

3.   Second Mezzanine Pledge and Security Agreement, dated as of November 6,
2007, by Second Mezzanine Borrowers, as pledgors, in favor of Second Mezzanine
Lender, together with:

  (a)   Assignment of Membership Interest in: (i) HRHH Gaming Senior Mezz, LLC,
and (ii) HRHH JV Senior Mezz, LLC.     (b)   Acknowledgment and Consent of
Pledge by: (i) HRHH Gaming Senior Mezz, LLC, and (ii) HRHH JV Senior Mezz, LLC.
    (c)   Instruction to Register Pledge from the applicable Second Mezzanine
Borrower to: (i) HRHH Gaming Senior Mezz, LLC, and (ii) HRHH JV Senior Mezz,
LLC.     (d)   Confirmation Statement and Instruction Agreement from: (i) HRHH
Gaming Senior Mezz, LLC, and (ii) HRHH JV Senior Mezz, LLC.     (e)   Original
Membership Certificate in each First Mezzanine Borrower with Transfer Endorsed
in Blank: (i) HRHH Gaming Senior Mezz, LLC, and (ii) HRHH JV Senior Mezz, LLC.

4.   Cash Management Agreement (Second Mezzanine Loan), dated as of November 6,
2007, by and among Second Mezzanine Borrowers, Mortgage Borrowers and Second
Mezzanine Lender.

5.   Second Mezzanine Environmental Indemnity Agreement, dated as of November 6,
2007, by Second Mezzanine Borrowers in favor of Second Mezzanine Lender.

6.   Second Mezzanine Guaranty Agreement, dated as of November 6, 2007, by
Guarantors in favor of Second Mezzanine Lender.

7.   Second Mezzanine Guaranty Agreement (Non-Qualified Mandatory Prepayment),
dated as of November 6, 2007, by Guarantors in favor of Second Mezzanine Lender.

8.   Second Mezzanine Closing Guaranty of Completion, dated as of November 6,
2007, by Guarantors in favor of Second Mezzanine Lender.

 



--------------------------------------------------------------------------------



 



9.   Second Mezzanine HRHI Guaranty Agreement, dated as of November 6, 2007, by
HRHI in favor of Second Mezzanine Lender.

10.   Second Mezzanine HRHI Security Agreement, dated as of November 6, 2007, by
HRHI in favor of Second Mezzanine Lender.

11.   Second Mezzanine Intellectual Property Security Agreement, dated as of
November 6, 2007, by HRHI in favor of Second Mezzanine Lender.

12.   Second Mezzanine Assignment of Management Agreement and Subordination of
Management Fees (All Properties), dated as of November 6, 2007, by Second
Mezzanine Borrowers, as assignors, Café Borrower, Hotel/Casino Borrower and
Adjacent Borrower, to Second Mezzanine Lender, and consented and agreed to by
the Affiliated Manager of such Properties.

13.   Second Mezzanine Assignment of Liquor Management and Employee Services
Agreement and Subordination of Management Fees, dated as of November 6, 2007, by
Second Mezzanine Borrowers, as assignors, and Hotel/Casino Borrower, to Second
Mezzanine Lender, and consented and agreed to by HRHI, in its capacity as the
Liquor Manager.

14.   Collateral Assignment of Interest Rate Cap Agreement (Second Mezzanine
Loan), dated as of November 6, 2007, by Second Mezzanine Borrowers in favor of
Second Mezzanine Lender, together with:

  (a)   Acknowledgement of Pledge of Interest Rate Cap Agreement by
Counterparty.     (b)   Interest Rate Cap Confirmation and ISDA Master
Agreement.

15.   Commitment Letter of the DLJMB Parties, dated as of February 2, 2007,
addressed to the DLJ Guarantor, as modified by that certain Modification and
Ratification of DLJMB Commitment Letter and Consent, dated as of November 6,
2007, by the DLJMB Parties in favor of Mortgage Lender, First Mezzanine Lender,
Second Mezzanine Lender and Lender.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF THIRD MEZZANINE
CONSTRUCTION COMPLETION GUARANTY

 